UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-2652 Name of Registrant: Vanguard Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: September 30, 2009 Item 1: Schedule of Investments Vanguard 500 Index Fund Schedule of Investments As of September 30, 2009 Market Value Shares Common Stocks (99.6%) 1 Consumer Discretionary (9.1%) McDonald's Corp. 10,392,811 593,118 Walt Disney Co. 17,698,908 486,012 Comcast Corp. Class A 26,024,068 439,547 Home Depot Inc. 16,232,276 432,428 Target Corp. 7,159,756 334,217 Time Warner Inc. 11,290,355 324,936 * Amazon.com Inc. 3,166,173 295,594 Lowe's Cos. Inc. 14,070,540 294,637 News Corp. Class A 21,410,069 256,707 NIKE Inc. Class B 3,701,815 239,507 * Ford Motor Co. 30,675,476 221,170 * Kohl's Corp. 2,909,893 166,009 * Viacom Inc. Class B 5,778,877 162,040 Staples Inc. 6,878,502 159,719 Yum! Brands Inc. 4,442,772 149,988 TJX Cos. Inc. 4,036,153 149,943 * Starbucks Corp. 7,018,981 144,942 Johnson Controls Inc. 5,670,178 144,930 Time Warner Cable Inc. 3,355,353 144,582 Carnival Corp. 4,172,377 138,857 Best Buy Co. Inc. 3,251,019 121,978 * DIRECTV Group Inc. 4,280,784 118,064 Omnicom Group Inc. 2,959,227 109,314 Coach Inc. 3,028,776 99,707 Gap Inc. 4,585,000 98,119 * Bed Bath & Beyond Inc. 2,490,349 93,488 * Apollo Group Inc. Class A 1,214,615 89,481 CBS Corp. Class B 6,453,244 77,762 JC Penney Co. Inc. 2,245,860 75,798 McGraw-Hill Cos. Inc. 2,997,441 75,356 Macy's Inc. 4,004,101 73,235 Marriott International Inc./DE Class A 2,393,476 66,036 Mattel Inc. 3,437,932 63,464 Fortune Brands Inc. 1,430,552 61,485 VF Corp. 848,458 61,454 International Game Technology 2,821,192 60,599 Starwood Hotels & Resorts Worldwide Inc. 1,778,875 58,756 H&R Block Inc. 3,192,676 58,681 Genuine Parts Co. 1,518,959 57,812 Sherwin-Williams Co. 930,052 55,952 Harley-Davidson Inc. 2,233,384 51,368 Whirlpool Corp. 708,293 49,552 Nordstrom Inc. 1,575,069 48,103 * Expedia Inc. 2,004,894 48,017 * O'Reilly Automotive Inc. 1,300,622 47,004 * Wynn Resorts Ltd. 649,066 46,012 Tiffany & Co. 1,181,592 45,527 * AutoZone Inc. 308,229 45,069 Darden Restaurants Inc. 1,315,400 44,895 Limited Brands Inc. 2,542,115 43,191 Polo Ralph Lauren Corp. Class A 541,997 41,528 * GameStop Corp. Class A 1,567,890 41,502 Newell Rubbermaid Inc. 2,643,916 41,483 * Goodyear Tire & Rubber Co. 2,303,059 39,221 Family Dollar Stores Inc. 1,330,167 35,116 * Interpublic Group of Cos. Inc. 4,589,441 34,513 Pulte Homes Inc. 3,024,582 33,240 Hasbro Inc. 1,193,960 33,132 DeVry Inc. 590,193 32,649 Scripps Networks Interactive Inc. Class A 849,368 31,384 *,^ Sears Holdings Corp. 477,068 31,157 DR Horton Inc. 2,643,516 30,163 Leggett & Platt Inc. 1,486,359 28,835 Gannett Co. Inc. 2,231,314 27,914 Wyndham Worldwide Corp. 1,708,517 27,883 Abercrombie & Fitch Co. 842,681 27,707 Washington Post Co. Class B 57,739 27,026 Black & Decker Corp. 576,494 26,686 Harman International Industries Inc. 664,602 22,517 Lennar Corp. Class A 1,478,647 21,071 Comcast Corp. 1,304,720 20,980 RadioShack Corp. 1,198,558 19,860 * Big Lots Inc. 792,258 19,822 * Office Depot Inc. 2,636,426 17,453 * AutoNation Inc. 902,079 16,310 Eastman Kodak Co. 2,573,825 12,303 KB Home 708,779 11,773 Meredith Corp. 345,566 10,346 New York Times Co. Class A 1,119,107 9,087 Consumer Staples (11.5%) Procter & Gamble Co. 27,796,715 1,609,986 Coca-Cola Co. 22,068,998 1,185,105 Wal-Mart Stores Inc. 20,567,978 1,009,682 Philip Morris International Inc. 18,421,806 897,879 PepsiCo Inc./NC 14,835,440 870,247 CVS Caremark Corp. 13,743,787 491,203 Kraft Foods Inc. 14,045,889 368,985 Colgate-Palmolive Co. 4,746,395 362,055 Walgreen Co. 9,450,274 354,102 Altria Group Inc. 19,725,261 351,307 Costco Wholesale Corp. 4,141,208 233,813 Kimberly-Clark Corp. 3,947,063 232,798 General Mills Inc. 3,098,811 199,501 Archer-Daniels-Midland Co. 6,113,847 178,647 Sysco Corp. 5,627,858 139,852 Avon Products Inc. 4,065,599 138,068 Kroger Co. 6,203,396 128,038 Kellogg Co. 2,442,451 120,242 HJ Heinz Co. 3,001,253 119,300 Lorillard Inc. 1,572,636 116,847 ConAgra Foods Inc. 4,209,677 91,266 Safeway Inc. 3,965,882 78,207 Clorox Co. 1,326,820 78,043 Sara Lee Corp. 6,623,930 73,791 Molson Coors Brewing Co. Class B 1,493,027 72,680 Reynolds American Inc. 1,609,068 71,636 * Dr Pepper Snapple Group Inc. 2,418,739 69,539 Coca-Cola Enterprises Inc. 3,019,903 64,656 Hershey Co. 1,578,947 61,358 JM Smucker Co. 1,135,549 60,195 Campbell Soup Co. 1,834,551 59,843 Brown-Forman Corp. Class B 1,046,135 50,445 Pepsi Bottling Group Inc. 1,377,297 50,189 McCormick & Co. Inc./MD 1,249,945 42,423 Estee Lauder Cos. Inc. Class A 1,112,756 41,261 * Whole Foods Market Inc. 1,337,484 40,780 Tyson Foods Inc. Class A 2,898,882 36,613 SUPERVALU Inc. 2,030,442 30,578 * Dean Foods Co. 1,697,329 30,195 * Constellation Brands Inc. Class A 1,886,135 28,575 Hormel Foods Corp. 669,364 23,776 Energy (11.6%) Exxon Mobil Corp. 45,765,891 3,139,998 Chevron Corp. 19,098,533 1,345,110 Schlumberger Ltd. 11,406,788 679,844 ConocoPhillips 14,121,635 637,733 Occidental Petroleum Corp. 7,720,955 605,323 Apache Corp. 3,197,199 293,599 Anadarko Petroleum Corp. 4,671,111 293,019 Devon Energy Corp. 4,226,184 284,549 Halliburton Co. 8,586,786 232,874 XTO Energy Inc. 5,525,093 228,297 Marathon Oil Corp. 6,739,464 214,989 EOG Resources Inc. 2,400,390 200,457 Chesapeake Energy Corp. 6,110,203 173,530 * National Oilwell Varco Inc. 3,982,312 171,757 Hess Corp. 2,771,706 148,175 * Southwestern Energy Co. 3,280,375 140,006 Baker Hughes Inc. 2,950,721 125,878 Spectra Energy Corp. 6,150,530 116,491 Noble Energy Inc. 1,651,075 108,905 Murphy Oil Corp. 1,816,982 104,604 Valero Energy Corp. 5,336,951 103,483 Williams Cos. Inc. 5,563,586 99,421 Peabody Energy Corp. 2,548,549 94,857 * Cameron International Corp. 2,081,717 78,730 Consol Energy Inc. 1,720,546 77,614 Range Resources Corp. 1,501,532 74,116 El Paso Corp. 6,676,638 68,903 Diamond Offshore Drilling Inc. 661,686 63,204 * FMC Technologies Inc. 1,165,940 60,909 Smith International Inc. 2,102,865 60,352 ENSCO International Inc. 1,359,795 57,846 * Nabors Industries Ltd. 2,714,466 56,732 BJ Services Co. 2,781,425 54,043 Pioneer Natural Resources Co. 1,093,288 39,675 * Denbury Resources Inc. 2,387,731 36,126 Cabot Oil & Gas Corp. 986,720 35,275 Sunoco Inc. 1,120,134 31,868 Rowan Cos. Inc. 1,083,614 24,999 Massey Energy Co. 819,143 22,846 Tesoro Corp./Texas 1,327,107 19,880 Financials (15.2%) JPMorgan Chase & Co. 37,450,113 1,641,064 Bank of America Corp. 82,389,551 1,394,031 Wells Fargo & Co. 44,487,871 1,253,668 Goldman Sachs Group Inc. 4,868,501 897,508 Citigroup Inc. 124,196,301 601,110 Morgan Stanley 12,943,160 399,685 US Bancorp 18,207,518 398,016 American Express Co. 11,324,598 383,904 Bank of New York Mellon Corp. 11,454,292 332,060 MetLife Inc. 7,795,738 296,784 Travelers Cos. Inc. 5,404,773 266,077 State Street Corp. 4,708,850 247,685 Prudential Financial Inc. 4,408,982 220,052 PNC Financial Services Group Inc. 4,393,714 213,491 CME Group Inc. 632,554 194,947 Aflac Inc. 4,452,038 190,280 Simon Property Group Inc. 2,695,533 187,151 BB&T Corp. 6,490,466 176,800 Charles Schwab Corp. 9,064,495 173,585 Chubb Corp. 3,331,930 167,963 Allstate Corp. 5,107,711 156,398 Capital One Financial Corp. 4,333,868 154,849 Franklin Resources Inc. 1,425,556 143,411 Northern Trust Corp. 2,298,718 133,693 Marsh & McLennan Cos. Inc. 4,988,000 123,353 Loews Corp. 3,464,578 118,662 T Rowe Price Group Inc. 2,438,819 111,454 * Progressive Corp. 6,461,777 107,136 SunTrust Banks Inc. 4,749,923 107,111 AON Corp. 2,613,625 106,348 Public Storage 1,291,276 97,156 Hartford Financial Services Group Inc. 3,659,060 96,965 Vornado Realty Trust 1,486,547 95,748 Invesco Ltd. 3,945,379 89,797 Ameriprise Financial Inc. 2,428,044 88,211 Boston Properties Inc. 1,319,528 86,495 Principal Financial Group Inc. 3,036,912 83,181 Discover Financial Services 5,100,953 82,788 HCP Inc. 2,790,820 80,208 Equity Residential 2,608,769 80,089 Fifth Third Bancorp 7,572,906 76,714 Lincoln National Corp. 2,876,521 74,531 NYSE Euronext 2,475,641 71,521 Regions Financial Corp. 11,313,858 70,259 * IntercontinentalExchange Inc. 698,531 67,890 Host Hotels & Resorts Inc. 5,764,286 67,846 Unum Group 3,155,622 67,657 Hudson City Bancorp Inc. 4,509,655 59,302 Ventas Inc. 1,490,471 57,383 XL Capital Ltd. Class A 3,257,991 56,884 *,^ American International Group Inc. 1,281,304 56,518 AvalonBay Communities Inc. 761,096 55,354 Genworth Financial Inc. Class A 4,581,888 54,754 Keycorp 8,293,583 53,908 People's United Financial Inc. 3,316,940 51,612 ProLogis 4,216,009 50,255 ^ M&T Bank Corp. 784,583 48,895 Legg Mason Inc. 1,550,976 48,127 Health Care REIT Inc. 1,142,522 47,552 Plum Creek Timber Co. Inc. 1,550,174 47,497 Kimco Realty Corp. 3,598,539 46,925 * Leucadia National Corp. 1,817,499 44,929 Comerica Inc. 1,438,721 42,687 Cincinnati Financial Corp. 1,548,363 40,242 * SLM Corp. 4,452,018 38,822 Moody's Corp. 1,875,321 38,369 Assurant Inc. 1,128,755 36,188 Torchmark Corp. 787,647 34,207 Huntington Bancshares Inc./OH 6,353,428 29,925 Marshall & Ilsley Corp. 3,519,669 28,404 * NASDAQ OMX Group Inc. 1,317,579 27,735 * First Horizon National Corp. 2,094,917 27,716 * CB Richard Ellis Group Inc. Class A 2,268,317 26,630 Janus Capital Group Inc. 1,720,841 24,402 Federated Investors Inc. Class B 842,107 22,206 Zions Bancorporation 1,193,467 21,447 Apartment Investment & Management Co. 1,122,617 16,559 * E*Trade Financial Corp. 8,862,752 15,510 * MBIA Inc. 1,504,179 11,672 Health Care (13.1%) Johnson & Johnson 26,243,762 1,597,983 Pfizer Inc. 64,272,258 1,063,706 Abbott Laboratories 14,721,708 728,283 Merck & Co. Inc./NJ 20,082,633 635,214 Wyeth 12,713,678 617,630 * Amgen Inc. 9,670,258 582,440 Schering-Plough Corp. 15,559,830 439,565 Bristol-Myers Squibb Co. 18,864,108 424,820 * Gilead Sciences Inc. 8,611,176 401,109 Medtronic Inc. 10,539,954 387,870 Baxter International Inc. 5,739,526 327,210 Eli Lilly & Co. 9,628,900 318,043 UnitedHealth Group Inc. 11,069,428 277,178 * Medco Health Solutions Inc. 4,511,290 249,519 * Celgene Corp. 4,367,287 244,131 * WellPoint Inc. 4,523,792 214,247 * Express Scripts Inc. 2,613,076 202,722 * Thermo Fisher Scientific Inc. 3,886,591 169,727 Allergan Inc./United States 2,928,235 166,207 Becton Dickinson and Co. 2,279,538 158,998 * Boston Scientific Corp. 14,355,187 152,021 McKesson Corp. 2,534,266 150,915 * Genzyme Corp. 2,573,958 146,021 * Biogen Idec Inc. 2,750,569 138,959 * St Jude Medical Inc. 3,313,582 129,263 Stryker Corp. 2,687,717 122,103 Aetna Inc. 4,156,499 115,675 * Zimmer Holdings Inc. 2,040,670 109,074 * Intuitive Surgical Inc. 361,216 94,729 Cardinal Health Inc. 3,424,962 91,789 * Forest Laboratories Inc. 2,872,506 84,567 * Life Technologies Corp. 1,675,381 77,989 Quest Diagnostics Inc./DE 1,485,623 77,535 CR Bard Inc. 929,487 73,067 CIGNA Corp. 2,596,649 72,940 * Hospira Inc. 1,539,252 68,651 * Laboratory Corp. of America Holdings 1,031,211 67,751 AmerisourceBergen Corp. Class A 2,830,390 63,344 * Humana Inc. 1,615,367 60,253 * DaVita Inc. 991,754 56,173 * Waters Corp. 909,465 50,803 * Varian Medical Systems Inc. 1,195,181 50,353 DENTSPLY International Inc. 1,414,722 48,864 * Mylan Inc./PA 2,907,053 46,542 * Cephalon Inc. 707,722 41,218 * Millipore Corp. 531,517 37,382 * CareFusion Corp. 1,713,781 37,360 * Watson Pharmaceuticals Inc. 1,010,727 37,033 * Coventry Health Care Inc. 1,422,859 28,400 IMS Health Inc. 1,741,643 26,734 * King Pharmaceuticals Inc. 2,377,803 25,609 * Patterson Cos. Inc. 877,338 23,907 * Tenet Healthcare Corp. 4,007,093 23,562 PerkinElmer Inc. 1,116,282 21,477 Industrials (10.2%) General Electric Co. 101,200,037 1,661,705 United Technologies Corp. 8,963,686 546,157 United Parcel Service Inc. Class B 9,470,127 534,778 3M Co. 6,650,069 490,775 Boeing Co. 6,917,714 374,594 Caterpillar Inc. 5,916,388 303,688 Emerson Electric Co. 7,157,252 286,863 Union Pacific Corp. 4,802,313 280,215 Honeywell International Inc. 7,161,575 266,053 Lockheed Martin Corp. 3,074,431 240,052 General Dynamics Corp. 3,667,108 236,895 FedEx Corp. 2,974,269 223,725 Burlington Northern Santa Fe Corp. 2,493,132 199,027 Raytheon Co. 3,647,424 174,967 Deere & Co. 4,027,524 172,861 Danaher Corp. 2,466,210 166,025 Northrop Grumman Corp. 3,029,198 156,761 Illinois Tool Works Inc. 3,667,256 156,629 CSX Corp. 3,733,040 156,265 Norfolk Southern Corp. 3,500,841 150,921 Waste Management Inc. 4,691,595 139,903 Precision Castparts Corp. 1,335,197 136,017 PACCAR Inc. 3,459,676 130,464 CH Robinson Worldwide Inc. 1,603,292 92,590 ITT Corp. 1,736,762 90,572 Eaton Corp. 1,576,820 89,232 L-3 Communications Holdings Inc. 1,110,019 89,157 Fluor Corp. 1,712,630 87,087 Cummins Inc. 1,921,513 86,103 Republic Services Inc. Class A 3,069,056 81,545 Parker Hannifin Corp. 1,528,441 79,234 Rockwell Collins Inc. 1,501,049 76,253 Expeditors International of Washington Inc. 2,019,813 70,996 Dover Corp. 1,772,281 68,694 Southwest Airlines Co. 7,059,941 67,775 Goodrich Corp. 1,180,453 64,146 Rockwell Automation Inc./DE 1,351,656 57,581 * Jacobs Engineering Group Inc. 1,184,202 54,414 WW Grainger Inc. 596,943 53,343 Flowserve Corp. 532,490 52,472 Pitney Bowes Inc. 1,978,360 49,162 Textron Inc. 2,577,390 48,919 ^ Fastenal Co. 1,263,969 48,916 * Iron Mountain Inc. 1,715,935 45,747 Masco Corp. 3,419,978 44,186 RR Donnelley & Sons Co. 1,954,626 41,555 * Quanta Services Inc. 1,869,955 41,382 * Stericycle Inc. 814,172 39,447 Avery Dennison Corp. 1,073,439 38,655 Cintas Corp. 1,251,016 37,918 Dun & Bradstreet Corp. 502,303 37,833 Pall Corp. 1,122,720 36,241 Robert Half International Inc. 1,445,837 36,175 Equifax Inc. 1,203,163 35,060 Stanley Works 758,713 32,389 * Monster Worldwide Inc. 1,207,864 21,113 Ryder System Inc. 536,354 20,950 Snap-On Inc. 552,897 19,219 * Raytheon Co. Warrants Exp. 06/16/2011 60,569 694 Information Technology (18.6%) Microsoft Corp. 73,825,518 1,911,343 * Apple Inc. 8,530,880 1,581,369 International Business Machines Corp. 12,483,545 1,493,157 * Cisco Systems Inc. 54,927,767 1,293,000 * Google Inc. Class A 2,291,185 1,136,084 Hewlett-Packard Co. 22,579,728 1,065,989 Intel Corp. 53,309,842 1,043,274 Oracle Corp. 37,193,322 775,109 QUALCOMM Inc. 15,830,111 712,038 * EMC Corp./Massachusetts 19,255,662 328,116 Texas Instruments Inc. 12,012,239 284,570 * eBay Inc. 10,690,694 252,407 * Dell Inc. 16,388,155 250,083 Corning Inc. 14,803,847 226,647 * Yahoo! Inc. 11,359,417 202,311 Automatic Data Processing Inc. 4,781,781 187,924 Motorola Inc. 21,857,907 187,759 Mastercard Inc. Class A 913,700 184,704 Applied Materials Inc. 12,700,403 170,185 * Adobe Systems Inc. 4,999,311 165,177 * Juniper Networks Inc. 4,991,753 134,877 * Symantec Corp. 7,756,016 127,742 Western Union Co. 6,680,410 126,393 * Broadcom Corp. Class A 4,099,589 125,816 * Cognizant Technology Solutions Corp. Class A 2,792,028 107,940 * Agilent Technologies Inc. 3,293,350 91,654 Paychex Inc. 3,059,109 88,867 * Intuit Inc. 3,076,226 87,672 * NetApp Inc. 3,202,814 85,451 CA Inc. 3,781,382 83,153 * Nvidia Corp. 5,216,052 78,397 * Western Digital Corp. 2,134,629 77,978 Analog Devices Inc. 2,776,064 76,564 * Computer Sciences Corp. 1,444,453 76,137 * Fiserv Inc. 1,469,953 70,852 * Citrix Systems Inc. 1,735,766 68,094 * Micron Technology Inc. 8,063,462 66,120 * BMC Software Inc. 1,751,907 65,749 * McAfee Inc. 1,490,640 65,275 * Sun Microsystems Inc. 7,157,371 65,061 Xerox Corp. 8,292,960 64,188 Xilinx Inc. 2,628,086 61,550 Amphenol Corp. Class A 1,632,128 61,499 * Salesforce.com Inc. 1,038,943 59,147 * Electronic Arts Inc. 3,080,442 58,682 Linear Technology Corp. 2,116,557 58,480 Kla-Tencor Corp. 1,628,681 58,405 Altera Corp. 2,809,367 57,620 * Autodesk Inc. 2,190,039 52,123 * Affiliated Computer Services Inc. Class A 929,676 50,361 * Red Hat Inc. 1,790,074 49,478 Harris Corp. 1,247,942 46,923 * SanDisk Corp. 2,161,814 46,911 Fidelity National Information Services Inc. 1,834,685 46,803 Microchip Technology Inc. 1,741,913 46,161 * Teradata Corp. 1,635,658 45,013 * VeriSign Inc. 1,836,292 43,502 * FLIR Systems Inc. 1,440,090 40,279 * MEMC Electronic Materials Inc. 2,142,758 35,634 * LSI Corp. 6,226,041 34,181 * Akamai Technologies Inc. 1,641,329 32,301 National Semiconductor Corp. 2,237,905 31,935 Total System Services Inc. 1,890,357 30,454 * Advanced Micro Devices Inc. 5,372,791 30,410 Molex Inc. 1,289,784 26,931 * Tellabs Inc. 3,793,280 26,250 Jabil Circuit Inc. 1,762,972 23,641 * Novellus Systems Inc. 937,106 19,661 * QLogic Corp. 1,124,160 19,336 * Compuware Corp. 2,260,807 16,572 * Lexmark International Inc. Class A 747,977 16,111 * Teradyne Inc. 1,656,770 15,325 * Novell Inc. 3,313,224 14,943 * JDS Uniphase Corp. 2,065,188 14,684 * Ciena Corp. 872,138 14,198 * Convergys Corp. 1,174,285 11,672 Molex Inc. Class A 4,051 76 Materials (3.5%) Monsanto Co. 5,198,661 402,376 Dow Chemical Co. 10,890,438 283,914 EI Du Pont de Nemours & Co. 8,604,858 276,560 Freeport-McMoRan Copper & Gold Inc. 3,921,416 269,048 Praxair Inc. 2,921,499 238,657 Newmont Mining Corp. 4,666,074 205,401 Air Products & Chemicals Inc. 2,000,503 155,199 Nucor Corp. 2,996,384 140,860 Alcoa Inc. 9,278,357 121,732 Ecolab Inc. 2,255,080 104,252 International Paper Co. 4,120,759 91,604 PPG Industries Inc. 1,570,258 91,405 Weyerhaeuser Co. 2,012,443 73,756 Vulcan Materials Co. 1,190,082 64,348 Sigma-Aldrich Corp. 1,159,847 62,609 United States Steel Corp. 1,364,609 60,548 * Owens-Illinois Inc. 1,603,232 59,159 Ball Corp. 896,035 44,085 CF Industries Holdings Inc. 464,213 40,029 FMC Corp. 690,132 38,820 Airgas Inc. 777,403 37,603 Eastman Chemical Co. 696,280 37,279 MeadWestvaco Corp. 1,629,119 36,346 Allegheny Technologies Inc. 939,849 32,885 * Pactiv Corp. 1,256,326 32,727 Sealed Air Corp. 1,521,609 29,869 International Flavors & Fragrances Inc. 754,178 28,606 Bemis Co. Inc. 1,032,445 26,751 AK Steel Holding Corp. 1,047,235 20,662 Titanium Metals Corp. 813,265 7,799 Telecommunication Services (3.1%) AT&T Inc. 56,185,951 1,517,582 Verizon Communications Inc. 27,051,145 818,838 * American Tower Corp. Class A 3,757,831 136,785 * Sprint Nextel Corp. 27,384,799 108,170 CenturyTel Inc. 2,830,528 95,106 Qwest Communications International Inc. 14,115,217 53,779 Windstream Corp. 4,157,823 42,119 * MetroPCS Communications Inc. 2,428,040 22,726 Frontier Communications Corp. 2,997,556 22,602 Utilities (3.7%) Exelon Corp. 6,276,309 311,430 Southern Co. 7,580,569 240,077 FPL Group Inc. 3,918,201 216,402 Dominion Resources Inc./VA 5,668,317 195,557 Duke Energy Corp. 12,346,711 194,337 Public Service Enterprise Group Inc. 4,818,237 151,485 Entergy Corp. 1,864,386 148,890 PG&E Corp. 3,532,900 143,047 American Electric Power Co. Inc. 4,540,195 140,701 FirstEnergy Corp. 2,902,743 132,713 Sempra Energy 2,336,178 116,365 PPL Corp. 3,585,911 108,797 Consolidated Edison Inc. 2,618,478 107,201 Edison International 3,102,427 104,180 Progress Energy Inc. 2,659,485 103,879 * AES Corp. 6,351,395 94,128 Xcel Energy Inc. 4,339,367 83,489 Questar Corp. 1,658,871 62,307 Constellation Energy Group Inc. 1,910,281 61,836 Ameren Corp. 2,230,449 56,386 DTE Energy Co. 1,571,214 55,212 EQT Corp. 1,246,357 53,095 Wisconsin Energy Corp. 1,113,077 50,278 Centerpoint Energy Inc. 3,694,468 45,922 Allegheny Energy Inc. 1,613,582 42,792 Northeast Utilities 1,668,822 39,618 SCANA Corp. 1,054,197 36,791 NiSource Inc. 2,631,925 36,557 Pinnacle West Capital Corp. 968,993 31,802 Pepco Holdings Inc. 2,110,461 31,404 CMS Energy Corp. 2,174,222 29,135 TECO Energy Inc. 2,040,521 28,731 Integrys Energy Group Inc. 732,658 26,295 Nicor Inc. 433,174 15,850 * Dynegy Inc. Class A 4,849,993 12,367 Total Common Stocks (Cost $74,773,126) Market Value Coupon Shares ($000) Temporary Cash Investments (0.7%)1 Money Market Fund (0.6%) 2,3 Vanguard Market Liquidity Fund 0.267% 511,951,873 511,952 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Federal Home Loan Bank Discount Notes 0.275% 2/19/10 43,000 42,974 4,5 Freddie Mac Discount Notes 0.260% 12/22/09 38,000 37,989 Total Temporary Cash Investments (Cost $592,883) Total Investments (100.3%) (Cost $75,366,009) Other Assets and Liabilities-Net (-0.3%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $124,852,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.3%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $130,769,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $80,963,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing 500 Index Fund services. Other temporary cash investments are valued at amortized cost, which approximates market value. At September 30, 2009, the cost of investment securities for tax purposes was $75,366,009,000. Net unrealized appreciation of investment securities for tax purposes was $14,136,290,000, consisting of unrealized gains of $26,957,202,000 on securities that had risen in value since their purchase and $12,820,912,000 in unrealized losses on securities that had fallen in value since their purchase. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index December 2009 1,124 295,865 6,441 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). 500 Index Fund The following table summarizes the fund's investments as of September 30, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 88,909,384   Temporary Cash Investments 511,952 80,963  Futures ContractsAssets 1 77   Futures ContractsLiabilities 1 (591)   Total 89,420,822 80,963  1 Represents variation margin on the last day of the reporting period. Vanguard Extended Market Index Fund Schedule of Investments As of September 30, 2009 Market Value Shares Common Stocks (99.8%) 1 Consumer Discretionary (14.1%) * priceline.com Inc. 247,615 41,060 Ross Stores Inc. 732,942 35,013 Cablevision Systems Corp. Class A 1,449,300 34,421 * Las Vegas Sands Corp. 1,818,448 30,623 * Carmax Inc. 1,290,751 26,977 * Liberty Global Inc. 1,186,310 26,645 * Dollar Tree Inc. 523,726 25,495 * Discovery Communications Inc. 938,763 24,436 * DISH Network Corp. Class A 1,230,452 23,699 * Urban Outfitters Inc. 759,332 22,909 Advance Auto Parts Inc. 559,144 21,963 * NVR Inc. 34,036 21,694 BorgWarner Inc. 683,482 20,682 * Discovery Communications Inc. Class A 713,894 20,624 * ITT Educational Services Inc. 185,529 20,484 American Eagle Outfitters Inc. 1,214,851 20,482 Strayer Education Inc. 81,970 17,843 * Aeropostale Inc. 393,495 17,105 PetSmart Inc. 732,505 15,932 * DreamWorks Animation SKG Inc. Class A 441,921 15,719 * Mohawk Industries Inc. 328,780 15,680 * Toll Brothers Inc. 802,102 15,673 *,^ Chipotle Mexican Grill Inc. Class A 159,161 15,447 * LKQ Corp. 824,620 15,288 Tupperware Brands Corp. 368,906 14,727 Jarden Corp. 518,328 14,549 *,^ Sirius XM Radio Inc. 22,805,075 14,481 * MGM Mirage 1,189,085 14,317 * Marvel Entertainment Inc. 285,022 14,143 * Royal Caribbean Cruises Ltd. 576,233 13,876 * Chico's FAS Inc. 1,041,851 13,544 Phillips-Van Heusen Corp. 302,486 12,943 Guess? Inc. 340,096 12,597 Williams-Sonoma Inc. 619,430 12,531 * Bally Technologies Inc. 319,882 12,274 *,^ NetFlix Inc. 265,782 12,271 * Hanesbrands Inc. 554,958 11,876 * WMS Industries Inc. 266,410 11,871 * J Crew Group Inc. 326,043 11,679 * Warnaco Group Inc. 266,094 11,671 * Dick's Sporting Goods Inc. 514,631 11,528 Gentex Corp. 806,894 11,418 Foot Locker Inc. 916,253 10,949 * Penn National Gaming Inc. 395,726 10,946 Service Corp. International/US 1,470,374 10,307 * Tractor Supply Co. 211,067 10,220 Wendy's/Arby's Group Inc. Class A 2,154,094 10,189 * Panera Bread Co. Class A 182,774 10,053 * Career Education Corp. 404,040 9,850 * Corinthian Colleges Inc. 510,297 9,471 Brinker International Inc. 598,365 9,412 Jones Apparel Group Inc. 500,307 8,971 * Carter's Inc. 332,653 8,882 John Wiley & Sons Inc. Class A 251,820 8,758 *,^ Lamar Advertising Co. Class A 311,801 8,556 * Gymboree Corp. 174,969 8,465 Aaron's Inc. 315,731 8,335 * Tempur-Pedic International Inc. 438,716 8,309 * Brink's Home Security Holdings Inc. 268,152 8,256 * Liberty Global Inc. Class A 361,171 8,152 Burger King Holdings Inc. 458,049 8,057 * Fossil Inc. 279,015 7,938 Polaris Industries Inc. 191,180 7,796 MDC Holdings Inc. 220,341 7,655 Men's Wearhouse Inc. 305,570 7,548 Hillenbrand Inc. 363,197 7,398 * Rent-A-Center Inc./TX 386,809 7,303 Wolverine World Wide Inc. 288,708 7,172 * Jack in the Box Inc. 335,195 6,868 Sotheby's 395,262 6,810 * Life Time Fitness Inc. 241,726 6,780 * Deckers Outdoor Corp. 77,603 6,585 * Cheesecake Factory Inc. 352,335 6,525 * Collective Brands Inc. 375,215 6,502 Thor Industries Inc. 209,698 6,490 Pool Corp. 287,962 6,399 * TRW Automotive Holdings Corp. 379,426 6,355 Matthews International Corp. Class A 179,238 6,341 Brunswick Corp./DE 521,607 6,249 *,^ Saks Inc. 904,520 6,169 Cooper Tire & Rubber Co. 348,393 6,125 *,^ Under Armour Inc. Class A 219,750 6,116 * Scientific Games Corp. Class A 383,593 6,072 * Coinstar Inc. 178,925 5,901 * Vail Resorts Inc. 174,389 5,849 Regal Entertainment Group Class A 473,256 5,831 * Capella Education Co. 85,250 5,741 Interactive Data Corp. 216,419 5,672 OfficeMax Inc. 450,840 5,672 * Morningstar Inc. 116,196 5,642 * AnnTaylor Stores Corp. 346,970 5,513 Weight Watchers International Inc. 200,180 5,493 Ryland Group Inc. 256,945 5,414 Bob Evans Farms Inc./DE 183,619 5,336 *,^ Blue Nile Inc. 85,854 5,333 Choice Hotels International Inc. 169,340 5,260 * Iconix Brand Group Inc. 420,655 5,246 Regis Corp. 337,222 5,227 American Greetings Corp. Class A 231,615 5,165 * Valassis Communications Inc. 284,201 5,082 Barnes & Noble Inc. 224,897 4,997 ^ Buckle Inc. 143,596 4,902 * Gaylord Entertainment Co. 242,169 4,868 * Childrens Place Retail Stores Inc. 161,953 4,852 * JOS A Bank Clothiers Inc. 108,049 4,837 * Dress Barn Inc. 266,327 4,775 *,^ PF Chang's China Bistro Inc. 138,043 4,689 International Speedway Corp. Class A 169,315 4,668 Cracker Barrel Old Country Store Inc. 133,636 4,597 * Buffalo Wild Wings Inc. 106,510 4,432 Penske Auto Group Inc. 227,142 4,357 Dillard's Inc. Class A 301,093 4,245 National CineMedia Inc. 248,094 4,210 * Jo-Ann Stores Inc. 155,885 4,182 * Live Nation Inc. 494,129 4,047 * Dana Holding Corp. 588,346 4,007 * Sonic Corp. 358,397 3,964 * True Religion Apparel Inc. 150,092 3,892 Group 1 Automotive Inc. 141,903 3,810 * HSN Inc. 233,095 3,795 Unifirst Corp./MA 85,255 3,790 * Meritage Homes Corp. 185,885 3,773 * Timberland Co. Class A 265,118 3,690 Monro Muffler Brake Inc. 115,281 3,665 Scholastic Corp. 149,530 3,640 * Tenneco Inc. 277,799 3,623 * 99 Cents Only Stores 267,022 3,591 * Pinnacle Entertainment Inc. 352,144 3,588 * Boyd Gaming Corp. 325,614 3,559 * Exide Technologies 446,293 3,557 * Steven Madden Ltd. 96,583 3,555 * Sally Beauty Holdings Inc. 498,781 3,546 Cato Corp. Class A 173,533 3,521 * CEC Entertainment Inc. 135,586 3,506 * Helen of Troy Ltd. 179,105 3,480 * American Public Education Inc. 98,076 3,407 * CROCS Inc. 511,624 3,402 ArvinMeritor Inc. 434,476 3,398 * Skechers U.S.A. Inc. Class A 197,329 3,382 CKE Restaurants Inc. 320,107 3,358 * Charming Shoppes Inc. 678,731 3,333 Finish Line Inc. Class A 324,590 3,298 * Ruby Tuesday Inc. 387,905 3,266 Arbitron Inc. 156,584 3,251 * Genesco Inc. 133,139 3,205 * Texas Roadhouse Inc. Class A 300,775 3,194 * Papa John's International Inc. 128,339 3,153 *,^ Cabela's Inc. 236,016 3,148 Harte-Hanks Inc. 225,421 3,118 * Hibbett Sports Inc. 168,211 3,066 * Shuffle Master Inc. 319,961 3,014 Fred's Inc. Class A 234,511 2,985 Stage Stores Inc. 227,414 2,947 * Fuel Systems Solutions Inc. 81,520 2,934 * Interval Leisure Group Inc. 233,405 2,913 Callaway Golf Co. 381,017 2,900 Stewart Enterprises Inc. Class A 552,946 2,892 Belo Corp. Class A 529,452 2,864 Columbia Sportswear Co. 68,092 2,803 *,^ K12 Inc. 169,959 2,801 * Coldwater Creek Inc. 340,951 2,796 * Ulta Salon Cosmetics & Fragrance Inc. 168,092 2,775 NutriSystem Inc. 181,833 2,775 Liz Claiborne Inc. 558,890 2,755 La-Z-Boy Inc. 302,475 2,616 * Ticketmaster Entertainment Inc. 223,560 2,613 PEP Boys-Manny Moe & Jack 263,728 2,577 PetMed Express Inc. 135,660 2,557 Ethan Allen Interiors Inc. 153,760 2,537 * Universal Technical Institute Inc. 126,589 2,494 National Presto Industries Inc. 28,755 2,488 * Citi Trends Inc. 86,388 2,459 Ameristar Casinos Inc. 155,728 2,457 * Stein Mart Inc. 191,883 2,439 * Asbury Automotive Group Inc. 192,080 2,436 * Pre-Paid Legal Services Inc. 47,445 2,410 * Jakks Pacific Inc. 167,920 2,405 Winnebago Industries 163,178 2,400 American Axle & Manufacturing Holdings Inc. 336,086 2,379 * Drew Industries Inc. 109,633 2,378 * California Pizza Kitchen Inc. 148,516 2,320 World Wrestling Entertainment Inc. Class A 163,653 2,293 Churchill Downs Inc. 59,162 2,278 * Federal Mogul Corp. 186,580 2,252 * Wet Seal Inc. Class A 591,353 2,235 * Peet's Coffee & Tea Inc. 79,168 2,235 * Ascent Media Corp. Class A 86,791 2,222 Ambassadors Group Inc. 141,562 2,215 DineEquity Inc. 89,377 2,212 * CKX Inc. 327,134 2,195 * Chipotle Mexican Grill Inc. Class B 26,200 2,180 * RCN Corp. 231,127 2,149 * Domino's Pizza Inc. 239,099 2,114 * Standard Pacific Corp. 565,702 2,087 Brown Shoe Co. Inc. 258,009 2,069 * Steak N Shake Co. 175,042 2,060 Superior Industries International Inc. 143,657 2,040 * HOT Topic Inc. 270,494 2,026 * Warner Music Group Corp. 361,202 1,997 * Pacific Sunwear Of California 381,256 1,963 Cinemark Holdings Inc. 188,017 1,948 * Dolan Media Co. 161,037 1,931 * Red Robin Gourmet Burgers Inc. 94,068 1,921 Sonic Automotive Inc. Class A 179,923 1,889 * Quiksilver Inc. 683,826 1,881 Talbots Inc. 203,212 1,876 * Mediacom Communications Corp. Class A 325,066 1,872 Big 5 Sporting Goods Corp. 123,325 1,862 * Smith & Wesson Holding Corp. 353,183 1,847 Lithia Motors Inc. Class A 118,381 1,846 * Shutterfly Inc. 110,875 1,844 Modine Manufacturing Co. 196,647 1,823 * Zumiez Inc. 110,199 1,808 * Volcom Inc. 105,175 1,733 Oxford Industries Inc. 87,704 1,728 * EW Scripps Co. Class A 230,026 1,725 Movado Group Inc. 118,086 1,716 * Universal Electronics Inc. 83,871 1,713 * RC2 Corp. 118,809 1,693 * Clear Channel Outdoor Holdings Inc. Class A 240,617 1,684 Sturm Ruger & Co. Inc. 129,863 1,680 * Maidenform Brands Inc. 103,149 1,657 * Denny's Corp. 619,969 1,649 * Tween Brands Inc. 195,694 1,642 * Krispy Kreme Doughnuts Inc. 459,804 1,642 * Rentrak Corp. 90,183 1,611 Marcus Corp. 125,406 1,604 * BJ's Restaurants Inc. 105,798 1,586 Cherokee Inc. 65,762 1,576 Speedway Motorsports Inc. 108,874 1,567 * hhgregg Inc. 91,987 1,558 Christopher & Banks Corp. 229,202 1,552 * Haverty Furniture Cos. Inc. 130,300 1,539 * Pier 1 Imports Inc. 392,162 1,518 * LodgeNet Interactive Corp. 199,647 1,507 * Lumber Liquidators Inc. 69,076 1,498 Blyth Inc. 38,118 1,476 * Furniture Brands International Inc. 264,838 1,465 Bebe Stores Inc. 196,072 1,443 K-Swiss Inc. Class A 163,090 1,434 *,^ Beazer Homes USA Inc. 251,958 1,408 * Amerigon Inc. 188,024 1,382 * Martha Stewart Living Omnimedia Class A 214,072 1,340 * Zale Corp. 186,661 1,335 *,^ Overstock.com Inc. 90,387 1,326 * iRobot Corp. 107,551 1,324 * Core-Mark Holding Co. Inc. 45,935 1,314 * Knology Inc. 133,896 1,305 * Kirkland's Inc. 91,424 1,303 * AFC Enterprises Inc. 151,533 1,276 *,^ Blockbuster Inc. Class A 1,163,733 1,245 * Isle of Capri Casinos Inc. 104,828 1,236 * Cavco Industries Inc. 34,750 1,234 * LIN TV Corp. Class A 249,635 1,181 * Grand Canyon Education Inc. 65,910 1,175 * Borders Group Inc. 372,043 1,157 * Stamps.com Inc. 122,315 1,131 * Audiovox Corp. Class A 164,050 1,124 * Midas Inc. 119,239 1,121 Standard Motor Products Inc. 73,250 1,113 * M/I Homes Inc. 81,067 1,102 * America's Car-Mart Inc. 44,567 1,067 * Destination Maternity Corp. 58,020 1,052 * MarineMax Inc. 131,991 1,031 * Gaiam Inc. Class A 146,851 1,025 Spartan Motors Inc. 199,245 1,024 Sinclair Broadcast Group Inc. Class A 278,060 995 * Dorman Products Inc. 66,221 995 Books-A-Million Inc. 82,370 992 * Morgans Hotel Group Co. 181,426 983 * Drugstore.Com Inc. 401,987 977 * Landry's Restaurants Inc. 92,753 974 CSS Industries Inc. 49,131 971 * Unifi Inc. 300,736 962 * Orbitz Worldwide Inc. 155,255 959 * Learning Tree International Inc. 83,591 952 * Tuesday Morning Corp. 228,278 950 * Bridgepoint Education Inc. 61,397 937 * Entravision Communications Corp. Class A 536,933 929 * DSW Inc. Class A 56,444 901 *,^ Hovnanian Enterprises Inc. Class A 230,969 887 * Lincoln Educational Services Corp. 38,741 886 * Systemax Inc. 72,039 874 Weyco Group Inc. 37,181 851 * Sealy Corp. 261,832 838 * Shoe Carnival Inc. 53,872 831 Marine Products Corp. 149,179 825 * O'Charleys Inc. 87,672 821 * Select Comfort Corp. 171,619 815 Journal Communications Inc. Class A 220,985 813 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 610,340 812 * Insignia Systems Inc. 213,943 811 * Perry Ellis International Inc. 50,145 804 Kenneth Cole Productions Inc. Class A 79,722 800 * Steinway Musical Instruments 66,422 788 Skyline Corp. 34,905 787 Jackson Hewitt Tax Service Inc. 152,080 776 * Hawk Corp. Class A 56,343 773 * Casual Male Retail Group Inc. 219,326 754 * G-III Apparel Group Ltd. 53,257 754 Stanley Furniture Co. Inc. 71,739 744 * Youbet.com Inc. 354,035 743 * Kid Brands Inc. 119,905 743 * Rocky Brands Inc. 116,784 721 * 1-800-Flowers.com Inc. Class A 207,163 715 Media General Inc. Class A 82,684 707 * Red Lion Hotels Corp. 122,900 707 * Rubio's Restaurants Inc. 110,126 698 * New York & Co. Inc. 131,985 676 Frisch's Restaurants Inc. 25,701 665 McClatchy Co. Class A 252,004 645 *,^ Brookfield Homes Corp. 94,203 629 * AC Moore Arts & Crafts Inc. 174,776 629 CPI Corp. 49,957 623 * Multimedia Games Inc. 120,270 616 * Nobel Learning Communities Inc. 64,443 604 * Saga Communications Inc. Class A 44,730 599 Primedia Inc. 234,143 590 * Princeton Review Inc. 139,455 586 * Empire Resorts Inc. 192,357 579 * Leapfrog Enterprises Inc. 139,771 574 *,^ Raser Technologies Inc. 370,654 567 * Fisher Communications Inc. 30,955 563 * Monarch Casino & Resort Inc. 51,748 557 * Luby's Inc. 132,166 555 * American Apparel Inc. 157,080 551 * MTR Gaming Group Inc. 174,695 535 *,^ Caribou Coffee Co. Inc. 72,342 522 * Carrols Restaurant Group Inc. 67,387 509 AH Belo Corp. Class A 155,625 503 * Cache Inc. 99,997 496 * Hollywood Media Corp. 321,267 495 * West Marine Inc. 62,153 489 Hooker Furniture Corp. 36,100 487 * Famous Dave's Of America Inc. 82,595 483 *,^ Conn's Inc. 41,737 471 * Culp Inc. 82,428 459 Dover Downs Gaming & Entertainment Inc. 79,482 453 * Nexstar Broadcasting Group Inc. Class A 130,775 449 * Build-A-Bear Workshop Inc. 90,089 439 Bassett Furniture Industries Inc. 102,010 437 * Ruth's Hospitality Group Inc. 103,082 435 * Stoneridge Inc. 60,029 425 * Retail Ventures Inc. 80,138 422 * Valuevision Media Inc. Class A 125,438 415 *,^ Jamba Inc. 222,170 413 RG Barry Corp. 52,442 408 Sport Supply Group Inc. 40,000 408 * Cumulus Media Inc. Class A 235,298 407 * Mac-Gray Corp. 37,698 406 * Playboy Enterprises Inc. Class B 133,949 405 * Bluegreen Corp. 131,902 402 * Nautilus Inc. 236,104 401 * Bidz.com Inc. 114,458 398 * Outdoor Channel Holdings Inc. 60,881 398 * Tandy Leather Factory Inc. 125,605 392 * Pomeroy IT Solutions Inc. 58,709 379 * Crown Media Holdings Inc. Class A 242,409 378 ^ Bon-Ton Stores Inc. 51,406 374 * Benihana Inc. Class A 63,045 361 Arctic Cat Inc. 50,072 354 * Dixie Group Inc. 109,360 337 * Delta Apparel Inc. 41,746 334 Lifetime Brands Inc. 58,274 334 * Carmike Cinemas Inc. 32,658 330 * Forward Industries Inc. 188,728 323 Beasley Broadcasting Group Inc. Class A 90,279 322 Dover Motorsports Inc. 213,055 320 Lakes Entertainment Inc. 92,413 311 * McCormick & Schmick's Seafood Restaurants Inc. 41,063 306 * 4Kids Entertainment Inc. 181,285 305 * Palm Harbor Homes Inc. 104,706 303 * Nathan's Famous Inc. 19,811 293 * VCG Holding Corp. 129,258 284 * Gaming Partners International Corp. 48,997 284 * Century Casinos Inc. 96,100 279 Flexsteel Industries 33,066 277 * Entercom Communications Corp. Class A 54,235 277 * Great Wolf Resorts Inc. 76,636 274 * Joe's Jeans Inc. 389,951 269 Ark Restaurants Corp. 15,514 268 Heelys Inc. 125,864 267 * Champion Enterprises Inc. 564,585 260 Nobility Homes Inc. 28,012 254 * Rex Stores Corp. 23,108 252 * Franklin Electronic Publishers Inc. 109,761 249 * Navarre Corp. 112,691 248 * Global Traffic Network Inc. 52,639 246 * Escalade Inc. 97,174 245 * Shiloh Industries Inc. 53,686 242 * WPT Enterprises Inc. 240,432 236 * Carriage Services Inc. Class A 57,955 226 * Collectors Universe 39,628 223 Strattec Security Corp. 15,593 222 * Alloy Inc. 30,775 208 Lee Enterprises Inc./IA 74,461 205 * Infosonics Corp. 140,532 201 * J Alexander's Corp. 47,400 192 * Aldila Inc. 47,699 188 * Emerson Radio Corp. 146,755 188 * Craftmade International Inc. 57,419 177 * Trans World Entertainment 192,157 175 * Benihana Inc. Class A 27,540 167 * Morton's Restaurant Group Inc. 35,710 152 * Harris Interactive Inc. 149,054 152 * Silverleaf Resorts Inc. 107,300 143 * Rick's Cabaret International Inc. 16,335 140 * NTN Buzztime Inc. 273,189 137 * Town Sports International Holdings Inc. 54,278 136 * Duckwall-ALCO Stores Inc. 7,517 135 * Lodgian Inc. 80,960 134 * Perfumania Holdings Inc. 39,291 122 *,^ Orleans Homebuilders Inc. 39,754 121 * Regent Communications Inc. 275,690 119 *,^ Gander Mountain Co. 21,095 108 * Golfsmith International Holdings Inc. 43,979 108 * MKTG Inc. 93,399 103 * Charles & Colvard Ltd. 179,486 102 *,^ Speedus Corp. 19,899 100 * Radio One Inc. Class A 93,623 99 Gray Television Inc. 39,381 91 * Premier Exhibitions Inc. 86,968 90 * Playboy Enterprises Inc. Class A 22,850 85 * Ambassadors International Inc. 77,088 79 * Emmis Communications Corp. Class A 92,041 77 * Bluefly Inc. 44,063 75 * Syms Corp. 9,144 74 * Atrinsic Inc. 66,436 72 * Williams Controls Inc. 8,052 72 * Blockbuster Inc. Class B 107,624 65 Johnson Outdoors Inc. Class A 7,174 65 * Bakers Footwear Group Inc. 69,383 49 Aaron's Inc. Class A 2,025 42 Hallwood Group Inc. 1,600 40 * Amerityre Corp. 99,178 40 * California Coastal Communities Inc. 24,348 38 * Cost Plus Inc. 14,018 28 * Meade Instruments Corp. 4,548 17 * Kona Grill Inc. 3,435 11 * Spanish Broadcasting System Inc. 18,477 9 * SPAR Group Inc. 7,650 6 * Winmark Corp. 200 4 * Cosi Inc. 4,400 3 * US Auto Parts Network Inc. 100 1 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 5,255  * Here Media Inc. 12,670  Consumer Staples (3.6%) Bunge Ltd. 785,378 49,173 * Energizer Holdings Inc. 406,661 26,978 Church & Dwight Co. Inc. 411,859 23,369 * Ralcorp Holdings Inc. 331,678 19,393 * Hansen Natural Corp. 424,659 15,602 *,^ Green Mountain Coffee Roasters Inc. 203,684 15,040 * NBTY Inc. 362,478 14,347 Alberto-Culver Co. Class B 500,169 13,845 Del Monte Foods Co. 1,158,763 13,418 Corn Products International Inc. 437,274 12,471 Flowers Foods Inc. 453,864 11,932 * BJ's Wholesale Club Inc. 325,160 11,777 * Smithfield Foods Inc. 825,177 11,387 PepsiAmericas Inc. 328,217 9,374 Casey's General Stores Inc. 297,973 9,350 Mead Johnson Nutrition Co. Class A 203,638 9,186 * Chattem Inc. 111,361 7,396 * TreeHouse Foods Inc. 188,036 6,707 Ruddick Corp. 239,206 6,368 Universal Corp./VA 146,678 6,134 * Rite Aid Corp. 3,733,368 6,123 * United Natural Foods Inc. 254,076 6,078 Lancaster Colony Corp. 114,580 5,875 Nu Skin Enterprises Inc. Class A 290,262 5,379 * Bare Escentuals Inc. 435,817 5,182 Lance Inc. 188,930 4,878 * Hain Celestial Group Inc. 242,070 4,641 * Central Garden and Pet Co. Class A 412,207 4,505 * Winn-Dixie Stores Inc. 324,686 4,260 * Chiquita Brands International Inc. 263,246 4,254 Vector Group Ltd. 260,060 4,052 Sanderson Farms Inc. 102,730 3,867 Andersons Inc. 107,426 3,781 Tootsie Roll Industries Inc. 155,625 3,701 J&J Snack Foods Corp. 83,851 3,622 * Darling International Inc. 482,235 3,544 * American Italian Pasta Co. 123,159 3,347 Diamond Foods Inc. 96,649 3,066 WD-40 Co. 100,540 2,855 * Alliance One International Inc. 533,093 2,388 * Smart Balance Inc. 386,377 2,372 * Boston Beer Co. Inc. Class A 61,635 2,285 Weis Markets Inc. 68,123 2,177 * Pantry Inc. 138,766 2,176 Nash Finch Co. 79,135 2,164 Spartan Stores Inc. 153,099 2,163 Cal-Maine Foods Inc. 77,826 2,083 * Elizabeth Arden Inc. 153,901 1,811 Pricesmart Inc. 91,199 1,710 * Great Atlantic & Pacific Tea Co. 179,314 1,598 * Prestige Brands Holdings Inc. 221,764 1,561 B&G Foods Inc. Class A 190,257 1,558 Ingles Markets Inc. Class A 93,979 1,488 * Medifast Inc. 61,509 1,336 * National Beverage Corp. 105,113 1,210 Farmer Bros Co. 57,555 1,191 Village Super Market Inc. Class A 40,097 1,182 Imperial Sugar Co. 89,209 1,131 * USANA Health Sciences Inc. 32,750 1,117 Calavo Growers Inc. 51,734 982 Inter Parfums Inc. 80,125 978 Coca-Cola Bottling Co. Consolidated 19,953 966 * Lifeway Foods Inc. 81,849 900 * Seneca Foods Corp. Class A 31,882 874 * Reddy Ice Holdings Inc. 145,778 793 * Monterey Gourmet Foods Inc. 386,367 784 * Susser Holdings Corp. 61,510 773 * John B. Sanfilippo & Son Inc. 63,924 743 Arden Group Inc. 6,188 739 Oil-Dri Corp. of America 50,968 739 Rocky Mountain Chocolate Factory Inc. 78,028 706 * Nutraceutical International Corp. 60,767 685 Alico Inc. 21,915 644 * Zapata Corp. 91,072 634 * Revlon Inc. Class A 127,934 622 * Natural Alternatives International Inc. 75,837 595 United-Guardian Inc. 56,486 532 * Omega Protein Corp. 100,986 490 * Orchids Paper Products Co. 23,408 468 * Female Health Co. 82,429 416 * Diedrich Coffee Inc. 15,850 381 *,^ Star Scientific Inc. 408,219 380 * Overhill Farms Inc. 58,312 353 Schiff Nutrition International Inc. 66,327 346 * MGP Ingredients Inc. 68,459 298 Mannatech Inc. 60,320 231 * Parlux Fragrances Inc. 89,346 193 * Physicians Formula Holdings Inc. 64,715 182 * HQ Sustainable Maritime Industries Inc. 16,827 148 Reliv International Inc. 39,766 133 * Cuisine Solutions Inc. 85,150 101 * IGI Laboratories Inc. 72,500 75 *,^ Raptor Pharmaceutical Corp. 4,645 15 * Vermont Pure Holdings Ltd. 600  Energy (6.8%) * Ultra Petroleum Corp. 886,339 43,395 * PetroHawk Energy Corp. 1,762,682 42,674 * Newfield Exploration Co. 777,274 33,081 * Pride International Inc. 1,017,210 30,964 * Alpha Natural Resources Inc. 701,875 24,636 Helmerich & Payne Inc. 617,910 24,426 * Plains Exploration & Production Co. 815,709 22,562 Cimarex Energy Co. 488,693 21,170 Arch Coal Inc. 951,728 21,062 * Oceaneering International Inc. 321,389 18,239 * Whiting Petroleum Corp. 297,761 17,145 * EXCO Resources Inc. 892,014 16,672 * Concho Resources Inc./Midland TX 445,946 16,197 Southern Union Co. 726,684 15,108 * Dresser-Rand Group Inc. 482,810 15,001 Tidewater Inc. 302,826 14,260 Patterson-UTI Energy Inc. 899,880 13,588 * Forest Oil Corp. 657,507 12,867 * Encore Acquisition Co. 325,432 12,171 St Mary Land & Exploration Co. 366,039 11,882 * Atwood Oceanics Inc. 330,891 11,670 * SandRidge Energy Inc. 860,385 11,151 * Comstock Resources Inc. 273,096 10,946 * Superior Energy Services Inc. 457,961 10,313 * Oil States International Inc. 290,784 10,215 * Quicksilver Resources Inc. 688,004 9,763 * Unit Corp. 236,557 9,758 * SEACOR Holdings Inc. 118,300 9,657 * Exterran Holdings Inc. 366,025 8,689 * Dril-Quip Inc. 173,694 8,622 * Atlas Energy Inc. 317,319 8,590 Frontier Oil Corp. 613,078 8,534 * Mariner Energy Inc. 597,445 8,472 World Fuel Services Corp. 173,545 8,342 * Helix Energy Solutions Group Inc. 533,522 7,992 * Arena Resources Inc. 224,683 7,976 * Bill Barrett Corp. 226,736 7,435 * Continental Resources Inc./OK 178,797 7,003 * Key Energy Services Inc. 733,115 6,378 Holly Corp. 243,493 6,238 Penn Virginia Corp. 268,222 6,145 Berry Petroleum Co. Class A 219,548 5,879 CARBO Ceramics Inc. 112,964 5,823 * Global Industries Ltd. 588,335 5,589 * NATCO Group Inc. 117,642 5,209 * Swift Energy Co. 219,278 5,192 *,^ Patriot Coal Corp. 439,763 5,172 Overseas Shipholding Group Inc. 138,041 5,159 * Bristow Group Inc. 172,339 5,117 Lufkin Industries Inc. 87,815 4,670 * CNX Gas Corp. 151,634 4,655 * Rosetta Resources Inc. 310,829 4,566 * Gulfmark Offshore Inc. 135,848 4,448 * Tetra Technologies Inc. 442,649 4,289 * Carrizo Oil & Gas Inc. 164,016 4,017 * Stone Energy Corp. 245,188 3,999 * BPZ Resources Inc. 531,477 3,997 * Complete Production Services Inc. 337,490 3,814 *,^ ATP Oil & Gas Corp. 212,725 3,806 * Contango Oil & Gas Co. 73,811 3,769 * Hornbeck Offshore Services Inc. 135,680 3,739 * Brigham Exploration Co. 409,511 3,718 * Parker Drilling Co. 680,394 3,715 *,^ Goodrich Petroleum Corp. 137,595 3,551 * McMoRan Exploration Co. 448,423 3,386 * James River Coal Co. 162,801 3,111 * USEC Inc. 661,517 3,102 * Clean Energy Fuels Corp. 212,078 3,056 * International Coal Group Inc. 756,086 3,047 General Maritime Corp. 340,019 2,632 * Hercules Offshore Inc. 520,227 2,554 * ION Geophysical Corp. 700,874 2,467 * Cal Dive International Inc. 244,350 2,417 * Pioneer Drilling Co. 306,583 2,250 * Seahawk Drilling Inc. 70,331 2,187 W&T Offshore Inc. 180,429 2,113 RPC Inc. 199,066 2,086 * Petroquest Energy Inc. 283,966 1,843 *,^ Rentech Inc. 1,102,338 1,786 Crosstex Energy Inc. 334,073 1,764 * Venoco Inc. 153,050 1,762 * Newpark Resources Inc. 546,980 1,756 * CVR Energy Inc. 137,509 1,711 * Delta Petroleum Corp. 972,058 1,701 Vaalco Energy Inc. 358,052 1,647 * Gulfport Energy Corp. 187,166 1,636 Gulf Island Fabrication Inc. 87,033 1,631 * Petroleum Development Corp. 87,400 1,631 * Matrix Service Co. 147,267 1,601 * Syntroleum Corp. 591,939 1,598 * GMX Resources Inc. 101,246 1,591 * PHI Inc. 74,601 1,561 * Harvest Natural Resources Inc. 278,447 1,428 * T-3 Energy Services Inc. 71,096 1,401 * Warren Resources Inc. 447,545 1,325 * Dawson Geophysical Co. 47,606 1,303 * Northern Oil And Gas Inc. 151,721 1,274 * Allis-Chalmers Energy Inc. 287,105 1,252 * Western Refining Inc. 188,675 1,217 * Natural Gas Services Group Inc. 66,224 1,167 Toreador Resources Corp. 115,426 1,153 * Clayton Williams Energy Inc. 36,431 1,097 * Superior Well Services Inc. 111,446 1,079 * Basic Energy Services Inc. 126,004 1,070 * FX Energy Inc. 320,728 1,036 * Geokinetics Inc. 43,492 922 * Endeavour International Corp. 754,739 913 * Bronco Drilling Co. Inc. 137,085 898 * Cheniere Energy Inc. 305,173 894 Panhandle Oil and Gas Inc. Class A 40,806 872 * Georesources Inc. 77,096 852 Alon USA Energy Inc. 83,946 834 * Bolt Technology Corp. 63,799 802 * Parallel Petroleum Corp. 231,536 734 * Rex Energy Corp. 87,695 732 * Abraxas Petroleum Corp. 405,303 725 *,^ Tri-Valley Corp. 254,222 691 *,^ Sulphco Inc. 504,279 691 Delek US Holdings Inc. 78,966 677 *,^ Trico Marine Services Inc./United States 87,042 672 * CREDO Petroleum Corp. 66,075 669 * Mitcham Industries Inc. 104,006 645 * Boots & Coots Inc. 400,360 645 *,^ Isramco Inc. 4,857 634 * American Oil & Gas Inc. 320,130 631 * OYO Geospace Corp. 23,929 618 * Union Drilling Inc. 79,031 604 * Westmoreland Coal Co. 71,654 583 * ENGlobal Corp. 126,031 519 * Uranium Resources Inc. 446,202 513 *,^ Green Plains Renewable Energy Inc. 63,334 450 * RAM Energy Resources Inc. 367,188 444 *,^ Hyperdynamics Corp. 296,694 442 *,^ NGAS Resources Inc. 181,432 434 * Callon Petroleum Co. 235,670 431 * Omni Energy Services Corp. 261,158 405 * Approach Resources Inc. 42,600 387 *,^ Uranium Energy Corp. 123,700 365 * Double Eagle Petroleum Co. 72,456 346 * Gasco Energy Inc. 672,029 329 * Cano Petroleum Inc. 249,987 317 *,^ Evergreen Energy Inc. 505,364 313 Houston American Energy Corp. 88,555 311 * Verenium Corp. 43,757 299 *,^ National Coal Corp. 236,861 291 *,^ Zion Oil & Gas Inc. 28,692 280 * PHI Inc. 12,172 247 * GeoMet Inc. 121,818 206 *,^ Royale Energy Inc. 87,841 190 * HKN Inc. 57,045 176 Barnwell Industries Inc. 40,366 176 * Meridian Resource Corp. 343,302 141 * TGC Industries Inc. 24,275 118 *,^ Edge Petroleum Corp. 192,793 108 * Pacific Ethanol Inc. 184,506 95 * Tengasco Inc. 160,430 80 * Cubic Energy Inc. 61,177 57 * Quest Resource Corp. 64,454 38 *,^ Dune Energy Inc. 244,700 37 *,^ Teton Energy Corp. 67,968 27 * New Generation Biofuels Holdings Inc. 9,500 8 Financials (17.9%) BlackRock Inc. 149,328 32,377 Everest Re Group Ltd. 356,572 31,271 * TD Ameritrade Holding Corp. 1,477,234 28,983 New York Community Bancorp Inc. 2,050,131 23,413 Federal Realty Investment Trust 358,130 21,978 Liberty Property Trust 654,219 21,282 Digital Realty Trust Inc. 446,096 20,391 Fidelity National Financial Inc. Class A 1,352,058 20,389 WR Berkley Corp. 787,719 19,914 SL Green Realty Corp. 450,204 19,741 AMB Property Corp. 856,921 19,666 * Jefferies Group Inc. 718,437 19,563 Nationwide Health Properties Inc. 623,438 19,320 Eaton Vance Corp. 688,045 19,258 Reinsurance Group of America Inc. Class A 426,704 19,031 * Markel Corp. 57,609 19,001 Rayonier Inc. 463,793 18,974 Cullen/Frost Bankers Inc. 349,548 18,051 HCC Insurance Holdings Inc. 657,856 17,992 First American Corp. 546,913 17,704 Regency Centers Corp. 470,329 17,426 Old Republic International Corp. 1,409,411 17,167 Transatlantic Holdings Inc. 334,453 16,780 * Affiliated Managers Group Inc. 244,121 15,870 * St Joe Co. 541,928 15,781 Duke Realty Corp. 1,312,062 15,758 ^ Realty Income Corp. 610,854 15,668 Camden Property Trust 375,564 15,135 Commerce Bancshares Inc./Kansas City MO 403,740 15,035 SEI Investments Co. 761,072 14,978 Mack-Cali Realty Corp. 458,906 14,836 Hospitality Properties Trust 715,878 14,582 Arthur J Gallagher & Co. 592,843 14,448 ^ Macerich Co. 473,352 14,357 Waddell & Reed Financial Inc. 502,993 14,310 Senior Housing Properties Trust 743,705 14,212 White Mountains Insurance Group Ltd. 46,256 14,201 UDR Inc. 881,948 13,882 Alexandria Real Estate Equities Inc. 254,442 13,829 Raymond James Financial Inc. 578,696 13,472 Brown & Brown Inc. 687,892 13,180 Essex Property Trust Inc. 165,162 13,144 Highwoods Properties Inc. 415,097 13,055 First Niagara Financial Group Inc. 1,041,237 12,838 Corporate Office Properties Trust SBI/MD 339,869 12,534 * MSCI Inc. Class A 422,456 12,513 Hanover Insurance Group Inc. 297,871 12,311 Weingarten Realty Investors 610,578 12,163 * Knight Capital Group Inc. Class A 548,359 11,927 American Financial Group Inc./OH 457,397 11,664 Bank of Hawaii Corp. 280,428 11,649 StanCorp Financial Group Inc. 287,914 11,623 Jones Lang LaSalle Inc. 244,658 11,589 Washington Federal Inc. 638,810 10,770 Protective Life Corp. 501,338 10,739 Greenhill & Co. Inc. 119,800 10,732 Popular Inc. 3,747,100 10,604 Bancorpsouth Inc. 429,931 10,495 Synovus Financial Corp. 2,778,534 10,420 Valley National Bancorp 837,733 10,296 National Retail Properties Inc. 472,777 10,151 * ProAssurance Corp. 191,514 9,995 *,^ Federal National Mortgage Assn. 6,514,472 9,902 City National Corp./CA 253,202 9,857 HRPT Properties Trust 1,310,467 9,855 Washington Real Estate Investment Trust 341,232 9,827 BRE Properties Inc. 309,361 9,683 * Stifel Financial Corp. 175,593 9,640 FirstMerit Corp. 499,570 9,507 Prosperity Bancshares Inc. 270,282 9,403 Apollo Investment Corp. 959,624 9,164 Forest City Enterprises Inc. Class A 678,021 9,065 Westamerica Bancorporation 171,063 8,895 * AmeriCredit Corp. 562,240 8,878 Tanger Factory Outlet Centers 235,790 8,804 Douglas Emmett Inc. 711,676 8,739 * Alleghany Corp. 33,265 8,617 Associated Banc-Corp 749,026 8,554 TCF Financial Corp. 654,485 8,534 * SVB Financial Group 194,294 8,407 Home Properties Inc. 193,552 8,340 Brandywine Realty Trust 753,195 8,315 American Campus Communities Inc. 305,708 8,208 BioMed Realty Trust Inc. 574,729 7,931 CBL & Associates Properties Inc. 807,560 7,833 Omega Healthcare Investors Inc. 487,695 7,813 Developers Diversified Realty Corp. 834,553 7,711 Equity Lifestyle Properties Inc. 177,796 7,608 Fulton Financial Corp. 1,031,262 7,590 Mercury General Corp. 208,552 7,545 Mid-America Apartment Communities Inc. 165,293 7,460 Healthcare Realty Trust Inc. 347,638 7,346 LaSalle Hotel Properties 372,255 7,319 * Investment Technology Group Inc. 255,209 7,125 UMB Financial Corp. 176,119 7,122 Kilroy Realty Corp. 252,770 7,012 Entertainment Properties Trust 204,671 6,987 * Signature Bank/New York NY 238,085 6,904 CapitalSource Inc. 1,589,506 6,898 *,^ Federal Home Loan Mortgage Corp. 3,797,888 6,836 Zenith National Insurance Corp. 218,739 6,759 NewAlliance Bancshares Inc. 625,551 6,693 Potlatch Corp. 234,802 6,680 Odyssey Re Holdings Corp. 102,716 6,657 Erie Indemnity Co. Class A 174,786 6,547 Taubman Centers Inc. 177,350 6,399 * PHH Corp. 322,152 6,392 Ares Capital Corp. 574,180 6,327 Delphi Financial Group Inc. 277,215 6,273 DCT Industrial Trust Inc. 1,198,016 6,122 First Financial Bankshares Inc. 122,959 6,082 EastGroup Properties Inc. 153,154 5,854 Wilmington Trust Corp. 409,591 5,816 TFS Financial Corp. 488,042 5,808 Tower Group Inc. 237,274 5,787 * Conseco Inc. 1,092,669 5,747 * KBW Inc. 178,367 5,747 Unitrin Inc. 293,770 5,726 BOK Financial Corp. 122,880 5,692 Trustmark Corp. 297,246 5,663 Old National Bancorp/IN 499,781 5,598 Iberiabank Corp. 121,588 5,540 PrivateBancorp Inc. 226,267 5,534 RLI Corp. 104,763 5,529 Glacier Bancorp Inc. 363,539 5,431 Hancock Holding Co. 143,630 5,396 ^ American Capital Ltd. 1,669,255 5,392 Extra Space Storage Inc. 510,849 5,389 PS Business Parks Inc. 104,527 5,364 Astoria Financial Corp. 481,716 5,318 Cash America International Inc. 174,075 5,250 Umpqua Holdings Corp. 492,324 5,219 National Health Investors Inc. 163,426 5,172 * DiamondRock Hospitality Co. 638,123 5,169 Franklin Street Properties Corp. 394,236 5,165 Radian Group Inc. 484,932 5,131 Post Properties Inc. 282,901 5,092 International Bancshares Corp. 303,890 4,956 First Citizens BancShares Inc./NC Class A 31,111 4,950 Selective Insurance Group 313,218 4,927 * Interactive Brokers Group Inc. 241,700 4,803 FNB Corp./PA 674,017 4,792 Sovran Self Storage Inc. 156,357 4,758 Webster Financial Corp. 378,914 4,725 *,^ MGIC Investment Corp. 623,501 4,620 * Piper Jaffray Cos. 96,648 4,612 NBT Bancorp Inc. 202,655 4,568 Cousins Properties Inc. 546,035 4,521 MB Financial Inc. 215,067 4,510 East West Bancorp Inc. 541,578 4,495 * Pico Holdings Inc. 133,864 4,464 National Penn Bancshares Inc. 722,704 4,416 United Bankshares Inc. 223,665 4,382 Capitol Federal Financial 131,364 4,325 optionsXpress Holdings Inc. 249,967 4,319 * Navigators Group Inc. 78,338 4,309 Employers Holdings Inc. 267,788 4,145 *,^ Portfolio Recovery Associates Inc. 90,231 4,090 * Ocwen Financial Corp. 354,329 4,011 Wintrust Financial Corp. 141,295 3,951 * Ezcorp Inc. Class A 285,324 3,898 Whitney Holding Corp./LA 401,607 3,831 * CNA Financial Corp. 157,996 3,814 CVB Financial Corp. 501,232 3,804 Financial Federal Corp. 152,697 3,769 Alexander's Inc. 12,430 3,678 American National Insurance Co. 43,139 3,675 Medical Properties Trust Inc. 470,100 3,671 Inland Real Estate Corp. 418,471 3,666 * Forestar Group Inc. 213,200 3,663 Acadia Realty Trust 235,711 3,552 Community Bank System Inc. 194,304 3,550 Sterling Bancshares Inc./TX 482,895 3,530 Park National Corp. 60,184 3,511 Investors Real Estate Trust 379,381 3,430 Infinity Property & Casualty Corp. 80,360 3,414 Brookline Bancorp Inc. 349,588 3,398 LTC Properties Inc. 137,421 3,304 DuPont Fabros Technology Inc. 246,922 3,291 Provident Financial Services Inc. 317,429 3,266 Allied Capital Corp. 1,063,052 3,264 First Midwest Bancorp Inc./IL 287,851 3,244 Horace Mann Educators Corp. 231,500 3,234 Sunstone Hotel Investors Inc. 444,202 3,154 First Financial Bancorp 260,116 3,134 Chemical Financial Corp. 142,902 3,114 Colonial Properties Trust 318,848 3,102 ^ Equity One Inc. 197,043 3,088 Prospect Capital Corp. 283,711 3,039 Susquehanna Bancshares Inc. 513,014 3,022 Safety Insurance Group Inc. 90,612 2,983 * Investors Bancorp Inc. 280,014 2,971 U-Store-It Trust 461,909 2,887 PacWest Bancorp 151,454 2,885 * Hilltop Holdings Inc. 234,689 2,877 ^ Ambac Financial Group Inc. 1,690,106 2,839 * Texas Capital Bancshares Inc. 168,029 2,830 Trustco Bank Corp. NY 452,521 2,828 Wesco Financial Corp. 8,557 2,785 ^ CIT Group Inc. 2,301,527 2,785 City Holding Co. 93,338 2,782 GFI Group Inc. 383,282 2,771 Independent Bank Corp./Rockland MA 124,628 2,758 * Riskmetrics Group Inc. 187,491 2,741 * First Cash Financial Services Inc. 158,981 2,723 Lexington Realty Trust 531,755 2,712 Columbia Banking System Inc. 162,994 2,698 * Broadpoint Gleacher Securities Inc. 307,127 2,561 Getty Realty Corp. 104,376 2,561 First Commonwealth Financial Corp. 450,177 2,557 Harleysville Group Inc. 80,061 2,534 Parkway Properties Inc./Md 128,483 2,531 Meadowbrook Insurance Group Inc. 340,851 2,522 * Pinnacle Financial Partners Inc. 195,657 2,487 Boston Private Financial Holdings Inc. 381,028 2,481 Bank Mutual Corp. 279,626 2,472 Home Bancshares Inc./Conway AR 112,457 2,465 Cathay General Bancorp 302,652 2,448 Community Trust Bancorp Inc. 93,373 2,444 Northwest Bancorp Inc. 106,885 2,441 SWS Group Inc. 169,306 2,438 * MarketAxess Holdings Inc. 200,858 2,420 Cohen & Steers Inc. 100,790 2,419 * World Acceptance Corp. 95,387 2,405 WesBanco Inc. 155,432 2,403 National Western Life Insurance Co. Class A 13,642 2,401 * Dollar Financial Corp. 148,861 2,385 Universal Health Realty Income Trust 73,209 2,383 United Fire & Casualty Co. 132,439 2,371 *,^ United Community Banks Inc./GA 458,235 2,291 American Equity Investment Life Holding Co. 324,451 2,278 First Potomac Realty Trust 192,935 2,230 First Financial Corp./IN 72,744 2,229 Simmons First National Corp. Class A 77,198 2,224 * eHealth Inc. 153,165 2,224 Oriental Financial Group Inc. 172,128 2,186 Phoenix Cos. Inc. 668,838 2,174 Sun Communities Inc. 100,733 2,168 Saul Centers Inc. 67,406 2,164 Hercules Technology Growth Capital Inc. 217,241 2,133 National Financial Partners Corp. 243,592 2,124 * MCG Capital Corp. 505,948 2,120 FBL Financial Group Inc. Class A 107,424 2,087 StellarOne Corp. 137,920 2,034 * Beneficial Mutual Bancorp Inc. 222,127 2,028 Bank of the Ozarks Inc. 76,168 2,021 Provident New York Bancorp 210,409 2,009 Advance America Cash Advance Centers Inc. 355,805 1,993 * AMERISAFE Inc. 115,123 1,986 *,^ iStar Financial Inc. 648,554 1,972 OneBeacon Insurance Group Ltd. Class A 143,476 1,971 Evercore Partners Inc. Class A 66,158 1,933 ^ BankAtlantic Bancorp Inc. Class A 666,113 1,932 SY Bancorp Inc. 83,123 1,919 Renasant Corp. 128,969 1,915 * SeaBright Insurance Holdings Inc. 166,382 1,900 Great Southern Bancorp Inc. 80,099 1,899 S&T Bancorp Inc. 145,879 1,891 SCBT Financial Corp. 66,963 1,882 Dime Community Bancshares 163,042 1,864 * Tejon Ranch Co. 72,083 1,851 GAMCO Investors Inc. 39,769 1,817 Tompkins Financial Corp. 40,844 1,785 First Bancorp/Troy NC 98,452 1,777 Arrow Financial Corp. 65,052 1,775 American Physicians Capital Inc. 61,571 1,774 Suffolk Bancorp 59,406 1,759 TowneBank/Portsmouth VA 137,501 1,753 National Interstate Corp. 99,656 1,744 Calamos Asset Management Inc. Class A 132,015 1,724 PMI Group Inc. 403,557 1,715 Westfield Financial Inc. 200,832 1,701 Cedar Shopping Centers Inc. 263,433 1,699 Univest Corp. of Pennsylvania 78,215 1,695 Bancfirst Corp. 45,558 1,682 ^ Pennsylvania Real Estate Investment Trust 220,434 1,678 Cardinal Financial Corp. 202,621 1,668 * CNA Surety Corp. 101,959 1,652 Baldwin & Lyons Inc. 69,479 1,629 Kearny Financial Corp. 155,871 1,624 Berkshire Hills Bancorp Inc. 73,574 1,614 Fifth Street Finance Corp. 146,951 1,606 Ashford Hospitality Trust Inc. 463,806 1,605 * Nelnet Inc. Class A 127,730 1,589 Danvers Bancorp Inc. 116,899 1,589 Sandy Spring Bancorp Inc. 96,838 1,577 Student Loan Corp. 33,748 1,566 * FPIC Insurance Group Inc. 46,584 1,563 Education Realty Trust Inc. 262,784 1,558 * TradeStation Group Inc. 188,653 1,538 * Safeguard Scientifics Inc. 139,973 1,536 Harleysville National Corp. 287,364 1,532 State Auto Financial Corp. 85,034 1,525 Kite Realty Group Trust 363,920 1,518 Flushing Financial Corp. 132,260 1,508 * Encore Capital Group Inc. 111,821 1,504 ^ German American Bancorp Inc. 95,505 1,481 *,^ Citizens Inc./TX 232,625 1,475 Southside Bancshares Inc. 65,478 1,475 Washington Trust Bancorp Inc. 83,693 1,466 Duff & Phelps Corp. Class A 75,428 1,445 ESSA Bancorp Inc. 106,926 1,413 1st Source Corp. 86,601 1,412 First Bancorp/Puerto Rico 461,764 1,408 Republic Bancorp Inc./KY Class A 70,142 1,400 * Western Alliance Bancorp 219,904 1,388 Stewart Information Services Corp. 110,829 1,371 Urstadt Biddle Properties Inc. Class A 93,173 1,359 Presidential Life Corp. 130,781 1,355 First Industrial Realty Trust Inc. 257,523 1,352 Associated Estates Realty Corp. 139,098 1,338 Nara Bancorp Inc. 191,943 1,334 FelCor Lodging Trust Inc. 291,358 1,320 First Financial Holdings Inc. 82,202 1,313 Northfield Bancorp Inc. 101,311 1,297 BankFinancial Corp. 133,089 1,275 Southwest Bancorp Inc./Stillwater OK 90,718 1,274 WSFS Financial Corp. 47,808 1,274 * LaBranche & Co. Inc. 373,459 1,270 Lakeland Financial Corp. 60,272 1,245 US Global Investors Inc. Class A 100,845 1,243 Consolidated-Tomoka Land Co. 32,111 1,230 BGC Partners Inc. Class A 281,122 1,203 Heartland Financial USA Inc. 80,886 1,193 * Harris & Harris Group Inc. 188,350 1,177 Capital Southwest Corp. 15,252 1,171 Westwood Holdings Group Inc. 33,438 1,160 Amtrust Financial Services Inc. 101,691 1,160 Camden National Corp. 35,029 1,157 Glimcher Realty Trust 313,226 1,150 * Gramercy Capital Corp./New York 472,836 1,149 Lakeland Bancorp Inc. 151,066 1,133 Strategic Hotels & Resorts Inc. 435,741 1,129 American Physicians Service Group Inc. 48,798 1,124 Trico Bancshares 68,514 1,124 Home Federal Bancorp Inc./ID 97,846 1,117 South Financial Group Inc. 754,630 1,109 MainSource Financial Group Inc. 161,990 1,102 MVC Capital Inc. 123,880 1,088 Gladstone Capital Corp. 121,315 1,083 Abington Bancorp Inc. 137,677 1,066 Ramco-Gershenson Properties Trust 118,852 1,060 Mission West Properties Inc. 157,464 1,060 Capital City Bank Group Inc. 73,557 1,045 Donegal Group Inc. Class B 63,194 1,044 Sterling Bancorp/NY 143,862 1,039 ^ Asta Funding Inc. 136,294 1,030 Union Bankshares Corp./VA 82,098 1,022 Oppenheimer Holdings Inc. Class A 41,503 1,011 Wilshire Bancorp Inc. 137,491 1,009 Northrim BanCorp Inc. 65,629 1,001 First Merchants Corp. 143,523 1,000 ^ United Security Bancshares/Thomasville AL 44,680 991 PennantPark Investment Corp. 122,185 991 Peoples Bancorp Inc./OH 75,927 991 * PMA Capital Corp. Class A 172,325 981 First Financial Northwest Inc. 167,124 973 BlackRock Kelso Capital Corp. 129,823 963 United Financial Bancorp Inc. 83,047 962 * Virtus Investment Partners Inc. 61,413 959 Sanders Morris Harris Group Inc. 162,057 958 ViewPoint Financial Group 67,761 951 CAPLEASE INC. 235,715 950 Kohlberg Capital Corp. 156,231 942 * Penson Worldwide Inc. 95,541 931 * Sun Bancorp Inc./NJ 176,157 930 First Mercury Financial Corp. 68,488 912 Sterling Financial Corp./WA 455,673 911 Clifton Savings Bancorp Inc. 92,302 905 Financial Institutions Inc. 90,623 904 Century Bancorp Inc./MA Class A 41,622 903 American National Bankshares Inc. 41,223 899 OceanFirst Financial Corp. 76,926 892 Thomas Properties Group Inc. 308,100 890 * Asset Acceptance Capital Corp. 121,132 878 One Liberty Properties Inc. 96,534 869 * Bancorp Inc./DE 151,067 864 * Guaranty Bancorp 581,261 860 NGP Capital Resources Co. 117,877 856 * Crawford & Co. Class B 191,360 844 Monmouth Real Estate Investment Corp. Class A 121,158 843 * Avatar Holdings Inc. 44,195 840 National Bankshares Inc. 32,878 837 Diamond Hill Investment Group Inc. 14,404 835 EMC Insurance Group Inc. 39,256 829 TICC Capital Corp. 164,147 827 Agree Realty Corp. 35,941 824 First Bancorp Inc./ME 44,231 823 Oritani Financial Corp. 60,058 819 * Rewards Network Inc. 59,434 817 * HFF Inc. Class A 118,064 796 * Tree.com Inc. 104,774 791 First Community Bancshares Inc./VA 61,895 781 *,^ CompuCredit Holdings Corp. 164,466 775 Federal Agricultural Mortgage Corp. 101,520 761 NewBridge Bancorp 277,243 760 Smithtown Bancorp Inc. 65,004 750 Cogdell Spencer Inc. 156,250 750 * FCStone Group Inc. 154,041 742 ^ First Busey Corp. 155,543 731 * Thomas Weisel Partners Group Inc. 136,483 729 *,^ Citizens Republic Bancorp Inc. 956,527 727 CoBiz Financial Inc. 145,539 725 Heritage Financial Corp./WA 54,712 719 Pzena Investment Management Inc. Class A 88,034 719 Meta Financial Group Inc. 29,670 717 Pacific Capital Bancorp NA 494,616 712 Hersha Hospitality Trust 229,339 711 Central Pacific Financial Corp. 281,936 710 West Bancorporation Inc. 143,022 709 Citizens & Northern Corp. 46,982 695 Gladstone Investment Corp. 143,147 694 * Waterstone Financial Inc. 136,825 692 * Hanmi Financial Corp. 421,861 692 * Credit Acceptance Corp. 21,487 692 Pacific Continental Corp. 65,502 690 Merchants Bancshares Inc. 32,113 686 * Virginia Commerce Bancorp 171,561 685 * FBR Capital Markets Corp. 114,981 682 ^ Center Bancorp Inc. 88,118 664 * Specialty Underwriters' Alliance Inc. 100,395 663 ESB Financial Corp. 48,715 652 Kansas City Life Insurance Co. 20,934 652 * International Assets Holding Corp. 39,401 651 * Taylor Capital Group Inc. 97,875 646 Shore Bancshares Inc. 38,133 638 ^ Life Partners Holdings Inc. 35,572 637 ^ UCBH Holdings Inc. 781,188 625 ^ Bridge Bancorp Inc. 25,536 621 First United Corp. 56,092 616 First of Long Island Corp. 22,815 607 * First State Bancorporation/NM 499,317 594 Pulaski Financial Corp. 78,288 593 Bryn Mawr Bank Corp. 33,273 581 Universal Insurance Holdings Inc. 114,133 574 Brooklyn Federal Bancorp Inc. 46,900 572 * Metro Bancorp Inc. 46,929 571 MutualFirst Financial Inc. 80,909 570 Peapack Gladstone Financial Corp. 35,150 565 NYMAGIC Inc. 32,639 563 Provident Financial Holdings Inc. 69,499 562 * Meridian Interstate Bancorp Inc. 65,785 559 * TierOne Corp. 166,188 553 ^ W Holding Co. Inc. 40,800 547 State Bancorp Inc./NY 64,447 545 ^ Cascade Bancorp 450,024 545 Frontier Financial Corp. 499,261 544 Enterprise Financial Services Corp. 58,633 542 * Bridge Capital Holdings 77,162 540 Sierra Bancorp 44,772 538 Medallion Financial Corp. 63,650 532 * Republic First Bancorp Inc. 116,720 530 Bank of Marin Bancorp 16,894 529 Penns Woods Bancorp Inc. 16,442 526 PMC Commercial Trust 71,953 526 * Artio Global Investors Inc. 20,000 523 Bancorp Rhode Island Inc. 20,784 519 Roma Financial Corp. 41,702 518 Ameris Bancorp 72,449 518 *,^ United Security Bancshares/Fresno CA 114,615 516 Wainwright Bank & Trust Co. 78,646 515 Farmers Capital Bank Corp. 28,808 515 * First Marblehead Corp. 233,774 514 AmeriServ Financial Inc. 285,515 514 MicroFinancial Inc. 147,515 512 Urstadt Biddle Properties Inc. 38,700 509 *,^ Amcore Financial Inc. 316,147 506 21st Century Holding Co. 127,512 505 * Firstcity Financial Corp. 60,198 500 Winthrop Realty Trust 50,834 495 Ames National Corp. 20,467 493 TF Financial Corp. 25,939 493 * United Community Financial Corp./OH 280,079 487 K-Fed Bancorp 53,932 486 Mercer Insurance Group Inc. 26,638 481 *,^ Maguire Properties Inc. 222,292 467 Citizens South Banking Corp. 76,315 466 Yadkin Valley Financial Corp. 99,186 463 Orrstown Financial Services Inc. 11,941 461 * Eagle Bancorp Inc. 47,699 457 * Pacific Mercantile Bancorp 139,752 456 NASB Financial Inc. 17,087 449 * Southcoast Financial Corp. 91,720 447 * Home Bancorp Inc. 36,268 441 * Superior Bancorp 179,781 439 Premierwest Bancorp 161,287 437 First South Bancorp Inc./Washington NC 37,944 436 * NewStar Financial Inc. 132,536 436 Peoples Bancorp of North Carolina Inc. 64,518 435 Patriot Capital Funding Inc. 106,202 433 * Marlin Business Services Corp. 52,933 433 JMP Group Inc. 44,408 429 Epoch Holding Corp. 48,911 428 *,^ Columbia Bancorp/OR 204,994 422 Gladstone Commercial Corp. 30,662 419 *,^ EuroBancshares Inc. 239,480 419 Community Capital Corp. 139,544 419 Kayne Anderson Energy Development Co. 31,122 412 *,^ Doral Financial Corp. 109,964 407 Donegal Group Inc. Class A 25,755 398 * First Acceptance Corp. 146,908 397 Independent Bank Corp./MI 207,709 395 * Bank of Florida Corp. 165,199 392 * Market Leader Inc. 181,107 391 First Defiance Financial Corp. 26,006 388 QC Holdings Inc. 57,299 387 ^ Green Bankshares Inc. 77,176 386 * Cape Bancorp Inc. 50,239 386 Centerstate Banks Inc. 48,563 383 Center Financial Corp. 100,094 382 Rockville Financial Inc. 35,331 380 North Valley Bancorp 126,638 379 Indiana Community Bancorp 42,202 377 *,^ Macatawa Bank Corp. 144,632 376 MBT Financial Corp. 178,786 375 CFS Bancorp Inc. 79,158 375 * Flagstar Bancorp Inc. 363,896 375 ^ Old Second Bancorp Inc. 65,295 374 * Fox Chase Bancorp Inc. 37,110 372 Alliance Financial Corp./NY 13,507 365 Eastern Insurance Holdings Inc. 37,760 360 * Chicopee Bancorp Inc. 27,229 360 Timberland Bancorp Inc./WA 74,616 360 Heritage Commerce Corp. 75,476 356 Jefferson Bancshares Inc./TN 67,279 348 Prudential Bancorp Inc. of Pennsylvania 34,228 344 * Louisiana Bancorp Inc./Metaire LA 24,568 343 Colony Bankcorp Inc. 53,831 343 * Invesco Mortgage Capital Inc. 15,635 342 Supertel Hospitality Inc. 158,192 340 Parkvale Financial Corp. 36,069 338 Legacy Bancorp Inc./MA 31,980 336 First Place Financial Corp./OH 113,246 334 * Cardtronics Inc. 42,255 330 Citizens Holding Co. 12,460 330 Hawthorn Bancshares Inc. 32,640 326 MetroCorp Bancshares Inc. 89,829 324 Summit Financial Group Inc. 61,208 321 Middleburg Financial Corp. 24,377 320 * Cowen Group Inc. 44,774 319 * ZipRealty Inc. 75,382 317 ^ City Bank/Lynnwood WA 121,787 315 American River Bankshares 41,206 313 United Western Bancorp Inc. 78,864 313 * Reis Inc. 54,774 312 First Security Group Inc./TN 80,838 311 Southern Community Financial Corp./NC 103,218 309 ^ BancTrust Financial Group Inc. 86,390 308 * Intervest Bancshares Corp. Class A 85,121 306 UMH Properties Inc. 37,242 304 * Nicholas Financial Inc. 43,600 303 Seacoast Banking Corp. of Florida 118,516 299 West Coast Bancorp/OR 120,213 298 Capital Bank Corp. 58,393 291 CNB Financial Corp./PA 16,718 287 Ocean Shore Holding Co. 40,272 285 Washington Banking Co. 29,670 275 * TIB Financial Corp. 175,035 271 Main Street Capital Corp. 18,619 265 Riverview Bancorp Inc. 70,929 262 ^ Hampton Roads Bankshares Inc. 91,064 262 Banner Corp. 95,063 260 * Cypress Sharpridge Investments Inc. 17,500 249 * Central Jersey Bancorp/Long Branch NJ 41,469 248 VIST Financial Corp. 37,845 238 Integra Bank Corp. 214,233 238 Capitol Bancorp Ltd. 90,333 236 Princeton National Bancorp Inc. 14,552 232 * Ladenburg Thalmann Financial Services Inc. 317,521 229 * Bank of Granite Corp. 221,629 228 WSB Holdings Inc. 100,139 223 Pamrapo Bancorp Inc. 29,889 213 * Stratus Properties Inc. 24,795 202 * Fidelity Southern Corp. 64,675 200 * Grubb & Ellis Co. 113,800 192 Independence Holding Co. 32,415 191 BRT Realty Trust 33,405 190 Camco Financial Corp. 86,951 189 Preferred Bank/Los Angeles CA 57,792 188 FNB United Corp. 68,477 182 Mercantile Bank Corp. 42,927 181 Tortoise Capital Resources Corp. 27,075 177 * HMN Financial Inc. 45,151 169 Firstbank Corp./Alma MI 29,783 168 * Arlington Asset Investment Corp. Class A 342,118 168 Centrue Financial Corp. 44,199 167 *,^ First Regional Bancorp/Los Angeles CA 136,790 166 * Guaranty Federal Bancshares Inc. 27,970 165 Anchor Bancorp Wisconsin Inc. 126,491 164 *,^ PAB Bankshares Inc. 51,879 161 Cascade Financial Corp. 93,296 159 * Encore Bancshares Inc. 16,598 149 Hampden Bancorp Inc. 13,440 146 *,^ Triad Guaranty Inc. 114,378 145 * Northern States Financial Corp. 36,253 144 Ohio Valley Banc Corp. 5,204 138 *,^ Midwest Banc Holdings Inc. 192,244 137 * Dearborn Bancorp Inc. 113,719 134 Heritage Financial Group 15,243 126 Old Point Financial Corp. 7,519 125 * Maui Land & Pineapple Co. Inc. 19,474 122 Atlantic Coast Federal Corp./Waycross GA 51,557 111 Triangle Capital Corp. 9,007 111 Cadence Financial Corp. 58,584 107 * Consumer Portfolio Services Inc. 87,963 106 Bar Harbor Bankshares 3,079 105 * Citizens First Bancorp Inc. 126,696 104 * Rodman & Renshaw Capital Group Inc. 16,882 102 MidWestOne Financial Group Inc. 10,170 92 Community Bankers Trust Corp. 21,910 75 Federal Agricultural Mortgage Corp. Class A 12,788 74 Tower Bancorp Inc. 2,600 68 Advanta Corp. Class A 116,032 64 Midsouth Bancorp Inc. 4,719 62 Commonwealth Bankshares Inc. 11,413 60 ^ Horizon Financial Corp. 71,939 59 * Investors Capital Holdings Ltd. 26,400 58 * Royal Bancshares of Pennsylvania Inc. 37,019 57 Advanta Corp. Class B 89,966 50 First Citizens Banc Corp. 9,479 50 First Financial Service Corp. 3,601 49 *,^ Corus Bankshares Inc. 430,714 41 Beverly National Corp. 1,800 41 Peoples Financial Corp./MS 2,135 40 ^ Mercantile Bancorp/IL 11,050 36 Affirmative Insurance Holdings Inc. 7,091 35 Rainier Pacific Financial Group Inc. 37,527 33 Presidential Realty Corp. Class B 46,000 32 * Sun American Bancorp 91,047 24 Investors Title Co. 700 22 * BCSB Bancorp Inc. 2,600 22 * First Savings Financial Group Inc. 1,847 20 Norwood Financial Corp. 500 16 * First California Financial Group Inc. 3,000 14 * 1st Century Bancshares Inc. 2,705 11 Britton & Koontz Capital Corp. 900 11 * AMV Liquidating Trust 94,702 11 * Village Bank and Trust Financial Corp. 2,400 10 BCB Bancorp Inc. 1,124 9 * Magyar Bancorp Inc. 2,000 8 Beacon Federal Bancorp Inc. 870 8 * Unity Bancorp Inc. 1,864 8 * Rand Capital Corp. 1,900 8 * First Capital Bancorp Inc./VA 429 3 Codorus Valley Bancorp Inc. 500 3 * First Keystone Financial Inc. 300 3 Teton Advisors Inc. Class B 564 1 * FedFirst Financial Corp. 300 1 * Community Financial Corp./VA 300 1 * Tennessee Commerce Bancorp Inc. 300 1 * Altisource Portfolio Solutions SA 61 1 * Tower Financial Corp. 100  * Atlantic Southern Financial Group Inc. 100  Health Care (12.5%) * Vertex Pharmaceuticals Inc. 1,058,534 40,118 * Illumina Inc. 727,343 30,912 * Cerner Corp. 394,076 29,477 * Henry Schein Inc. 528,431 29,016 Beckman Coulter Inc. 401,642 27,689 * Hologic Inc. 1,503,730 24,571 * Edwards Lifesciences Corp. 330,462 23,103 * Alexion Pharmaceuticals Inc. 515,344 22,953 * Covance Inc. 375,132 20,313 * ResMed Inc. 442,532 20,002 * Dendreon Corp. 678,001 18,977 * Inverness Medical Innovations Inc. 471,202 18,250 * Human Genome Sciences Inc. 953,368 17,942 * Mettler-Toledo International Inc. 197,399 17,882 Universal Health Services Inc. Class B 287,604 17,811 * Community Health Systems Inc. 543,204 17,345 *,^ Idexx Laboratories Inc. 343,286 17,164 Perrigo Co. 465,001 15,805 Omnicare Inc. 699,349 15,749 * Endo Pharmaceuticals Holdings Inc. 686,406 15,533 * Myriad Genetics Inc. 561,859 15,395 Pharmaceutical Product Development Inc. 692,092 15,184 * Mednax Inc. 271,659 14,920 * Sepracor Inc. 650,167 14,889 * Charles River Laboratories International Inc. 385,952 14,273 Techne Corp. 218,104 13,642 * United Therapeutics Corp. 274,030 13,425 * Kinetic Concepts Inc. 362,233 13,395 * VCA Antech Inc. 497,401 13,375 * Lincare Holdings Inc. 397,455 12,420 * Gen-Probe Inc. 294,870 12,219 * OSI Pharmaceuticals Inc. 339,911 11,999 Teleflex Inc. 232,654 11,240 * Valeant Pharmaceuticals International 395,005 11,084 Owens & Minor Inc. 244,706 11,073 * Onyx Pharmaceuticals Inc. 361,548 10,836 * Health Management Associates Inc. Class A 1,444,803 10,822 * BioMarin Pharmaceutical Inc. 587,441 10,621 STERIS Corp. 343,261 10,452 * Bio-Rad Laboratories Inc. Class A 112,445 10,331 * Thoratec Corp. 331,424 10,032 * Amylin Pharmaceuticals Inc. 728,617 9,975 * Health Net Inc. 608,330 9,368 * NuVasive Inc. 221,586 9,253 *,^ HLTH Corp. 614,919 8,984 * Psychiatric Solutions Inc. 329,454 8,816 * LifePoint Hospitals Inc. 320,926 8,684 * Varian Inc. 169,308 8,645 * Auxilium Pharmaceuticals Inc. 250,709 8,577 * Haemonetics Corp. 150,413 8,441 * Isis Pharmaceuticals Inc. 576,018 8,393 * Healthsouth Corp. 517,178 8,089 Hill-Rom Holdings Inc. 366,835 7,990 * Masimo Corp. 303,779 7,959 Cooper Cos. Inc. 264,628 7,867 West Pharmaceutical Services Inc. 192,588 7,821 * PSS World Medical Inc. 348,510 7,608 * athenahealth Inc. 196,729 7,548 * American Medical Systems Holdings Inc. 435,188 7,363 * Immucor Inc. 412,875 7,308 Medicis Pharmaceutical Corp. Class A 336,613 7,187 * Regeneron Pharmaceuticals Inc. 371,013 7,161 *,^ Amedisys Inc. 162,907 7,108 Allscripts-Misys Healthcare Solutions Inc. 348,494 7,064 * Seattle Genetics Inc. 491,198 6,892 * Cubist Pharmaceuticals Inc. 338,364 6,835 Quality Systems Inc. 110,968 6,832 * AMERIGROUP Corp. 307,441 6,816 * Dionex Corp. 104,533 6,792 * Catalyst Health Solutions Inc. 226,013 6,588 * Magellan Health Services Inc. 208,433 6,474 * Eclipsys Corp. 333,848 6,443 * WellCare Health Plans Inc. 249,462 6,149 * Salix Pharmaceuticals Ltd. 286,422 6,089 Meridian Bioscience Inc. 239,431 5,988 * HMS Holdings Corp. 153,574 5,871 Chemed Corp. 132,860 5,831 * Align Technology Inc. 391,337 5,565 * Savient Pharmaceuticals Inc. 361,026 5,488 * Nektar Therapeutics 547,556 5,333 * Acorda Therapeutics Inc. 224,898 5,236 * ev3 Inc. 422,560 5,202 * Alkermes Inc. 560,080 5,147 * Emergency Medical Services Corp. Class A 109,336 5,084 * Alnylam Pharmaceuticals Inc. 215,356 4,884 * Volcano Corp. 286,625 4,821 * Centene Corp. 254,004 4,811 Brookdale Senior Living Inc. 259,419 4,703 * Parexel International Corp. 342,895 4,660 * Theravance Inc. 317,665 4,651 * Medivation Inc. 170,178 4,619 * Cepheid Inc. 344,352 4,552 * Sirona Dental Systems Inc. 152,967 4,551 Martek Biosciences Corp. 196,433 4,437 * Par Pharmaceutical Cos. Inc. 205,421 4,419 * AMAG Pharmaceuticals Inc. 100,543 4,392 * Viropharma Inc. 454,961 4,377 * Gentiva Health Services Inc. 172,643 4,318 * Vivus Inc. 411,004 4,295 Invacare Corp. 189,833 4,229 * Luminex Corp. 245,149 4,168 * Integra LifeSciences Holdings Corp. 121,054 4,134 * Exelixis Inc. 635,232 4,053 * Wright Medical Group Inc. 226,537 4,046 *,^ Cell Therapeutics Inc. 3,205,010 3,942 * Incyte Corp. Ltd. 577,822 3,900 * Amsurg Corp. Class A 179,542 3,812 * XenoPort Inc. 177,503 3,768 * Kindred Healthcare Inc. 231,198 3,752 * Affymetrix Inc. 414,938 3,643 * Phase Forward Inc. 256,668 3,604 * Emeritus Corp. 162,201 3,560 *,^ Geron Corp. 541,661 3,553 * Healthspring Inc. 286,893 3,514 * Genoptix Inc. 100,947 3,511 * Abaxis Inc. 130,462 3,490 *,^ MannKind Corp. 352,318 3,470 * InterMune Inc. 216,383 3,447 * Medicines Co. 311,678 3,432 * Conceptus Inc. 181,508 3,365 * PharMerica Corp. 180,765 3,357 * inVentiv Health Inc. 198,402 3,319 * Conmed Corp. 172,657 3,310 * MedAssets Inc. 138,899 3,135 * Bruker Corp. 290,905 3,104 * Greatbatch Inc. 136,985 3,078 * Healthways Inc. 199,162 3,051 Landauer Inc. 55,244 3,037 * Celera Corp. 486,997 3,034 * Impax Laboratories Inc. 330,896 2,892 * Merit Medical Systems Inc. 166,157 2,879 * MWI Veterinary Supply Inc. 72,011 2,877 * Halozyme Therapeutics Inc. 403,042 2,866 * Neogen Corp. 88,737 2,865 Analogic Corp. 75,727 2,803 * ICU Medical Inc. 75,030 2,766 * Immunogen Inc. 339,351 2,752 * Pharmasset Inc. 130,031 2,749 * SonoSite Inc. 102,906 2,723 * Universal American Corp./NY 287,288 2,706 * Zoll Medical Corp. 124,357 2,676 * Optimer Pharmaceuticals Inc. 197,434 2,671 * LHC Group Inc. 88,860 2,660 * Allos Therapeutics Inc. 363,780 2,637 * Hanger Orthopedic Group Inc. 188,266 2,611 * Facet Biotech Corp. 149,721 2,589 * Natus Medical Inc. 167,642 2,587 * IPC The Hospitalist Co. Inc. 80,172 2,521 * Odyssey HealthCare Inc. 199,532 2,494 * Quidel Corp. 153,407 2,490 * Bio-Reference Labs Inc. 71,681 2,466 * Immunomedics Inc. 444,138 2,452 National Healthcare Corp. 65,698 2,450 * Arena Pharmaceuticals Inc. 545,047 2,436 Computer Programs & Systems Inc. 57,382 2,376 * RehabCare Group Inc. 109,047 2,365 * Sun Healthcare Group Inc. 269,134 2,325 * Cyberonics Inc. 143,139 2,282 * Symmetry Medical Inc. 219,014 2,271 * Kensey Nash Corp. 78,121 2,262 * Res-Care Inc. 157,784 2,242 * SurModics Inc. 90,427 2,225 * Questcor Pharmaceuticals Inc. 397,465 2,194 * Omnicell Inc. 195,361 2,176 * Air Methods Corp. 65,363 2,129 *,^ Enzon Pharmaceuticals Inc. 252,446 2,083 * Angiodynamics Inc. 149,914 2,066 * DexCom Inc. 257,041 2,038 * eResearchTechnology Inc. 286,553 2,006 * Palomar Medical Technologies Inc. 121,683 1,972 *,^ SIGA Technologies Inc. 248,968 1,964 * Inspire Pharmaceuticals Inc. 375,958 1,962 * AMN Healthcare Services Inc. 205,948 1,959 * Orthovita Inc. 440,496 1,934 *,^ Sangamo Biosciences Inc. 235,371 1,932 * Cypress Bioscience Inc. 234,410 1,915 * Vanda Pharmaceuticals Inc. 164,486 1,915 * Rigel Pharmaceuticals Inc. 226,122 1,854 * Genomic Health Inc. 84,595 1,849 *,^ Novavax Inc. 463,928 1,837 * I-Flow Corp. 158,578 1,806 * ABIOMED Inc. 182,014 1,767 * Molina Healthcare Inc. 85,252 1,764 * Momenta Pharmaceuticals Inc. 164,766 1,748 * Corvel Corp. 61,155 1,737 * Emergent Biosolutions Inc. 97,859 1,728 * BioScrip Inc. 254,034 1,717 Talecris Biotherapeutics Holdings Corp. 90,000 1,710 * Aspect Medical Systems Inc. 142,025 1,701 * Hi-Tech Pharmacal Co. Inc. 75,582 1,696 *,^ BioCryst Pharmaceuticals Inc. 203,307 1,675 * Accuray Inc. 253,229 1,646 * Dyax Corp. 454,568 1,632 * Cross Country Healthcare Inc. 175,234 1,631 * Sciclone Pharmaceuticals Inc. 379,106 1,615 * Spectrum Pharmaceuticals Inc. 236,155 1,589 * Spectranetics Corp. 240,203 1,540 * CryoLife Inc. 192,510 1,534 * Abraxis Bioscience Inc. 41,332 1,504 * Zymogenetics Inc. 247,645 1,496 * US Physical Therapy Inc. 98,351 1,482 *,^ StemCells Inc. 905,970 1,477 * Cytokinetics Inc. 278,873 1,475 * Nabi Biopharmaceuticals 410,350 1,473 * Depomed Inc. 335,415 1,466 * Cadence Pharmaceuticals Inc. 132,087 1,461 *,^ GTx Inc. 112,392 1,439 * Medical Action Industries Inc. 118,858 1,435 * Maxygen Inc. 213,835 1,431 * Micrus Endovascular Corp. 109,790 1,422 * Micromet Inc. 213,204 1,420 * Assisted Living Concepts Inc. Class A 68,401 1,417 *,^ Hemispherx Biopharma Inc. 708,191 1,416 * Durect Corp. 529,257 1,413 * Insulet Corp. 125,618 1,411 * Chindex International Inc. 111,429 1,402 * Ligand Pharmaceuticals Inc. Class B 606,640 1,401 * Lexicon Pharmaceuticals Inc. 653,399 1,392 * Curis Inc. 587,054 1,374 * Kendle International Inc. 80,885 1,352 * RTI Biologics Inc. 310,097 1,349 * American Dental Partners Inc. 96,186 1,347 * IRIS International Inc. 119,107 1,346 * Poniard Pharmaceuticals Inc. 178,217 1,333 * Albany Molecular Research Inc. 153,832 1,332 * Almost Family Inc. 44,716 1,330 * Accelrys Inc. 226,594 1,314 * Endologix Inc. 207,586 1,285 * Merge Healthcare Inc. 310,017 1,274 * Five Star Quality Care Inc. 345,896 1,266 *,^ Clarient Inc. 300,232 1,264 * NPS Pharmaceuticals Inc. 312,755 1,257 * TomoTherapy Inc. 290,085 1,256 * Targacept Inc. 58,657 1,253 * Discovery Laboratories Inc. 915,417 1,245 * Ardea Biosciences Inc. 67,840 1,243 *,^ Stereotaxis Inc. 276,524 1,233 * Health Grades Inc. 246,767 1,221 * Pozen Inc. 165,888 1,221 *,^ Sequenom Inc. 377,543 1,219 * Ariad Pharmaceuticals Inc. 545,971 1,212 * Affymax Inc. 50,542 1,207 * Sunrise Senior Living Inc. 398,099 1,206 America Service Group Inc. 72,752 1,203 * Repligen Corp. 238,952 1,197 * Enzo Biochem Inc. 168,308 1,192 * AMICAS Inc. 330,969 1,191 *,^ AVANIR Pharmaceuticals Inc. 566,183 1,178 * Providence Service Corp. 100,308 1,170 * Cantel Medical Corp. 75,277 1,134 * ATS Medical Inc. 421,920 1,131 *,^ CytRx Corp. 1,009,313 1,130 * Orexigen Therapeutics Inc. 111,064 1,094 *,^ Idera Pharmaceuticals Inc. 145,210 1,076 * Rural/Metro Corp. 253,206 1,058 * Vital Images Inc. 84,068 1,053 * Staar Surgical Co. 256,210 1,045 * OraSure Technologies Inc. 358,820 1,041 * Cambrex Corp. 163,583 1,031 * Exact Sciences Corp. 362,718 1,008 * Arqule Inc. 219,990 999 *,^ Bovie Medical Corp. 126,095 990 *,^ Jazz Pharmaceuticals Inc. 123,120 987 * Vascular Solutions Inc. 119,037 984 * Icad Inc. 456,882 982 * Array Biopharma Inc. 410,122 976 * Opko Health Inc. 427,091 974 * Medidata Solutions Inc. 64,256 973 *,^ Cel-Sci Corp. 563,914 970 * Metabolix Inc. 92,843 954 * Somanetics Corp. 57,910 934 * Skilled Healthcare Group Inc. 115,274 926 * Harvard Bioscience Inc. 239,318 907 * Osteotech Inc. 203,539 906 * BioMimetic Therapeutics Inc. 74,169 906 * Peregrine Pharmaceuticals Inc. 1,308,631 903 Atrion Corp. 6,228 899 * Santarus Inc. 269,313 886 *,^ Molecular Insight Pharmaceuticals Inc. 159,986 885 * Neurocrine Biosciences Inc. 289,963 884 * Capital Senior Living Corp. 144,921 884 * Nighthawk Radiology Holdings Inc. 118,609 858 * Digirad Corp. 299,064 852 * LCA-Vision Inc. 121,047 849 * Pharmacyclics Inc. 429,280 841 * Vical Inc. 197,215 840 * Anadys Pharmaceuticals Inc. 318,889 839 * Myriad Pharmaceuticals Inc. 141,491 829 * Alliance HealthCare Services Inc. 144,621 819 * XOMA Ltd. 1,001,908 812 * Pain Therapeutics Inc. 157,862 799 * OncoGenex Pharmaceutical Inc. 22,103 796 * NovaMed Inc. 175,127 793 * Idenix Pharmaceuticals Inc. 255,838 791 * Synovis Life Technologies Inc. 56,673 782 * Medcath Corp. 88,922 780 * NxStage Medical Inc. 116,347 778 * Allion Healthcare Inc. 132,942 778 * Javelin Pharmaceuticals Inc. 398,609 777 * Insmed Inc. 937,666 769 * Caliper Life Sciences Inc. 263,026 742 * Obagi Medical Products Inc. 63,658 738 * CuraGen Corp. 494,831 727 * Clinical Data Inc. 43,529 726 * Cerus Corp. 328,236 719 * MAP Pharmaceuticals Inc. 67,885 710 * Progenics Pharmaceuticals Inc. 135,318 709 * Cynosure Inc. Class A 60,575 706 *,^ Osiris Therapeutics Inc. 105,782 705 * Adolor Corp. 429,546 683 * Allied Healthcare International Inc. 243,399 682 * Electro-Optical Sciences Inc. 69,623 667 * LeMaitre Vascular Inc. 156,115 656 * KV Pharmaceutical Co. Class A 211,245 649 * National Dentex Corp. 75,636 644 * Infinity Pharmaceuticals Inc. 103,074 642 * Mediware Information Systems 88,682 641 * Transcend Services Inc. 36,384 636 *,^ AVI BioPharma Inc. 369,243 635 Ensign Group Inc. 44,615 626 * ISTA Pharmaceuticals Inc. 140,179 625 * Columbia Laboratories Inc. 478,948 618 * MAKO Surgical Corp. 69,072 605 * SuperGen Inc. 226,554 605 * Penwest Pharmaceuticals Co. 277,567 580 * Akorn Inc. 422,817 579 Young Innovations Inc. 21,951 578 * Alphatec Holdings Inc. 121,839 560 * Anika Therapeutics Inc. 86,218 560 * Medtox Scientific Inc. 60,813 553 * Arcadia Resources Inc. 531,527 553 * CombiMatrix Corp. 82,549 544 *,^ GenVec Inc. 702,536 542 * Rochester Medical Corp. 44,655 538 *,^ Inovio Biomedical Corp. 336,955 532 * SenoRx Inc. 95,850 517 * BioForm Medical Inc. 143,500 514 * CardioNet Inc. 75,569 508 * Avigen Inc. 337,966 504 * Cutera Inc. 58,077 502 *,^ Antigenics Inc. 239,733 496 * Matrixx Initiatives Inc. 85,255 484 * Acadia Pharmaceuticals Inc. 278,983 477 * Biolase Technology Inc. 210,384 475 *,^ MiddleBrook Pharmaceuticals Inc. 413,094 475 * Exactech Inc. 28,814 454 * BioSphere Medical Inc. 131,795 449 * OXiGENE Inc. 313,090 445 * Cardiac Science Corp. 107,874 431 * Theragenics Corp. 266,026 426 * AtriCure Inc. 90,142 425 * RadNet Inc. 160,705 416 * Caraco Pharmaceutical Laboratories Ltd. 81,631 416 * Dialysis Corp. Of America 66,702 402 * Hansen Medical Inc. 114,000 399 * Life Sciences Research Inc. 49,972 398 *,^ Biosante Pharmaceuticals Inc. 200,886 398 *,^ Oncothyreon Inc. 74,478 388 Psychemedics Corp. 62,398 387 * PDI Inc. 84,119 385 *,^ AspenBio Pharma Inc. 179,837 367 * Corcept Therapeutics Inc. 243,430 365 * Aastrom Biosciences Inc. 838,008 363 *,^ Alexza Pharmaceuticals Inc. 160,135 360 *,^ Cytori Therapeutics Inc. 87,793 347 * Inhibitex Inc. 332,488 332 * Metropolitan Health Networks Inc. 147,590 322 National Research Corp. 13,282 320 * HealthTronics Inc. 128,264 316 * Orchid Cellmark Inc. 187,368 315 *,^ Arrowhead Research Corp. 464,894 311 * ThermoGenesis Corp. 496,552 308 * Chelsea Therapeutics International Inc. 118,013 296 * Orthologic Corp. 374,075 296 * Continucare Corp. 95,248 288 *,^ EpiCept Corp. 314,767 283 * Rockwell Medical Technologies Inc. 35,680 278 *,^ Synergetics USA Inc. 194,204 272 * Synta Pharmaceuticals Corp. 87,407 271 *,^ Delcath Systems Inc. 53,352 262 * Candela Corp. 78,168 258 * SRI/Surgical Express Inc. 91,061 257 * Iridex Corp. 106,896 257 * Urologix Inc. 212,418 253 * Dynavax Technologies Corp. 138,658 252 * Biospecifics Technologies Corp. 7,800 250 * Home Diagnostics Inc. 36,894 249 *,^ Celldex Therapeutics Inc. 45,137 248 * Trubion Pharmaceuticals Inc. 46,955 238 *,^ EnteroMedics Inc. 47,111 226 * NMT Medical Inc. 106,649 220 * Cardiovascular Systems Inc. 29,788 217 * HeartWare International Inc. 7,138 214 * Dusa Pharmaceuticals Inc. 193,922 211 * Nanosphere Inc. 29,135 209 * Heska Corp. 447,838 197 * Cyclacel Pharmaceuticals Inc. 216,789 195 * Encorium Group Inc. 300,015 195 *,^ Hythiam Inc. 281,612 189 * TranS1 Inc. 38,737 186 * Escalon Medical Corp. 91,117 186 * Animal Health International Inc. 86,744 184 Utah Medical Products Inc. 6,221 182 * Pure Bioscience 112,129 182 * OTIX Global Inc. 189,087 180 Trimeris Inc. 71,663 175 * Cleveland Biolabs Inc. 41,452 173 * Sucampo Pharmaceuticals Inc. Class A 28,768 168 * Biodel Inc. 30,742 165 * Lannett Co. Inc. 21,303 159 * American Caresource Holdings Inc. 35,714 156 * Metabasis Therapeutics Inc. 348,111 153 * Neurometrix Inc. 47,558 153 *,^ Acura Pharmaceuticals Inc. 29,677 152 * SunLink Health Systems Inc. 59,100 133 * Icagen Inc. 130,110 131 * Hollis-Eden Pharmaceuticals 222,016 131 * Nexmed Inc. 749,203 127 * Combinatorx Inc. 88,011 123 * ARCA Biopharma Inc. 33,145 118 *,^ Bionovo Inc. 167,131 114 * Somaxon Pharmaceuticals Inc. 47,595 113 * Quigley Corp. 49,487 113 * GTC Biotherapeutics Inc. 68,612 110 *,^ Repros Therapeutics Inc. 121,899 110 * Neuralstem Inc. 67,715 106 * RXi Pharmaceuticals Corp. 42,010 103 * BioDelivery Sciences International Inc. 19,682 94 * Keryx Biopharmaceuticals Inc. 39,200 92 * Bioanalytical Systems Inc. 86,496 89 * Cornerstone Therapeutics Inc. 13,447 88 * Cardica Inc. 58,017 88 *,^ Cell Genesys Inc. 236,454 82 * Entremed Inc. 176,629 79 * Cardium Therapeutics Inc. 48,632 79 * Retractable Technologies Inc. 48,106 78 * Fonar Corp. 34,138 73 * PhotoMedex Inc. 95,458 68 * Interleukin Genetics Inc. 56,701 67 * MDRNA Inc. 47,239 66 * CPEX Pharmaceuticals Inc. 6,397 64 * Targeted Genetics Corp. 195,595 64 * ARYx Therapeutics Inc. 20,000 63 * SCOLR Pharma Inc. 127,266 62 * Nutrition 21 Inc. 360,490 54 * Cortex Pharmaceuticals Inc. 202,102 42 * La Jolla Pharmaceutical Co. 196,408 42 * Palatin Technologies Inc. 118,190 40 * United American Healthcare Corp. 30,666 32 * Virtual Radiologic Corp. 2,300 30 * Rexahn Pharmaceuticals Inc. 33,789 30 * Hooper Holmes Inc. 29,388 29 * Integramed America Inc. 2,921 28 * Solta Medical Inc. 11,938 27 * Telik Inc. 34,082 27 * AdvanSource Biomaterials Corp. 86,454 26 * Threshold Pharmaceuticals Inc. 9,266 17 * American Medical Alert Corp. 2,680 16 * IVAX Diagnostics Inc. 27,208 15 * Cytomedix Inc. 21,700 15 * BSD Medical Corp. 5,000 14 * ADVENTRX Pharmaceuticals Inc. 87,044 13 * PharmAthene Inc. 3,200 13 * ReGeneRx Biopharmaceuticals Inc. 14,500 12 * pSivida Corp. 2,800 9 * Neurogen Corp. 36,113 9 * Ore Pharmaceuticals Inc. 11,060 7 * Sunesis Pharmaceuticals Inc. 15,915 6 * ULURU Inc. 28,716 6 * Opexa Therapeutics Inc. 1,200 4 * MediciNova Inc. 600 4 * CAS Medical Systems Inc. 2,300 3 * IsoRay Inc. 3,070 3 * Strategic Diagnostics Inc. 1,720 3 * Allied Healthcare Products 184 1 Industrials (14.9%) *,^ First Solar Inc. 282,647 43,205 * Delta Air Lines Inc. 4,556,576 40,827 * McDermott International Inc. 1,347,129 34,042 Joy Global Inc. 599,541 29,342 Roper Industries Inc. 532,363 27,140 Manpower Inc. 459,216 26,042 AMETEK Inc. 630,371 22,006 KBR Inc. 939,883 21,890 * URS Corp. 493,845 21,556 SPX Corp. 287,479 17,614 * Aecom Technology Corp. 646,410 17,544 Pentair Inc. 575,955 17,002 Harsco Corp. 470,452 16,659 JB Hunt Transport Services Inc. 512,785 16,476 Oshkosh Corp. 523,969 16,206 * Shaw Group Inc. 489,507 15,708 Bucyrus International Inc. Class A 440,108 15,677 Donaldson Co. Inc. 452,087 15,656 * Corrections Corp. of America 674,777 15,284 * Alliant Techsystems Inc. 192,853 15,014 * AGCO Corp. 541,572 14,964 * Kansas City Southern 556,367 14,738 Hubbell Inc. Class B 329,833 13,853 * Navistar International Corp. 368,190 13,778 * Waste Connections Inc. 469,252 13,543 * Continental Airlines Inc. Class B 808,934 13,299 IDEX Corp. 472,757 13,214 * Copart Inc. 395,535 13,136 * Owens Corning 584,341 13,118 * Terex Corp. 632,613 13,114 * AMR Corp. 1,639,968 13,038 * FTI Consulting Inc. 303,021 12,912 * Covanta Holding Corp. 753,760 12,814 Carlisle Cos. Inc. 358,766 12,166 * IHS Inc. Class A 236,839 12,110 * BE Aerospace Inc. 592,556 11,934 * General Cable Corp. 304,434 11,919 Lincoln Electric Holdings Inc. 249,040 11,817 Kennametal Inc. 476,163 11,718 * Kirby Corp. 315,049 11,600 Landstar System Inc. 300,590 11,440 * Hertz Global Holdings Inc. 1,055,386 11,430 MSC Industrial Direct Co. Class A 257,062 11,203 Timken Co. 471,526 11,048 Nordson Corp. 196,761 11,036 * Spirit Aerosystems Holdings Inc. Class A 610,458 11,025 Con-way Inc. 287,119 11,002 * TransDigm Group Inc. 218,905 10,904 Watson Wyatt Worldwide Inc. Class A 249,992 10,890 *,^ SunPower Corp. Class A 358,363 10,711 * Gardner Denver Inc. 304,610 10,625 Wabtec Corp./DE 278,591 10,456 * GrafTech International Ltd. 705,012 10,364 Lennox International Inc. 284,309 10,269 Watsco Inc. 186,316 10,044 Valmont Industries Inc. 116,929 9,960 Graco Inc. 350,970 9,782 * EMCOR Group Inc. 385,897 9,771 Regal-Beloit Corp. 209,778 9,589 * Tetra Tech Inc. 354,788 9,413 CLARCOR Inc. 298,320 9,355 * Thomas & Betts Corp. 309,593 9,313 Curtiss-Wright Corp. 266,833 9,107 Brady Corp. Class A 308,280 8,854 *,^ American Superconductor Corp. 258,652 8,675 * USG Corp. 482,402 8,288 Acuity Brands Inc. 252,386 8,129 Woodward Governor Co. 330,397 8,015 Toro Co. 200,851 7,988 Trinity Industries Inc. 464,406 7,983 * Avis Budget Group Inc. 597,329 7,980 * UAL Corp. 847,999 7,819 Alexander & Baldwin Inc. 240,360 7,713 * Moog Inc. Class A 257,430 7,594 * Teledyne Technologies Inc. 210,947 7,592 GATX Corp. 269,439 7,531 * Clean Harbors Inc. 133,079 7,487 * JetBlue Airways Corp. 1,238,392 7,406 * Genesee & Wyoming Inc. Class A 239,810 7,271 Manitowoc Co. Inc. 764,755 7,242 Brink's Co. 267,011 7,185 * WESCO International Inc. 247,476 7,127 Crane Co. 273,996 7,072 Baldor Electric Co. 250,120 6,838 * Esterline Technologies Corp. 174,233 6,832 * United Stationers Inc. 140,189 6,674 * Hexcel Corp. 571,150 6,534 Actuant Corp. Class A 396,906 6,374 Kaydon Corp. 196,317 6,365 Belden Inc. 275,354 6,361 HNI Corp. 265,801 6,273 * ESCO Technologies Inc. 155,337 6,120 * Geo Group Inc. 303,081 6,113 Granite Construction Inc. 197,400 6,108 * Middleby Corp. 109,460 6,021 Knight Transportation Inc. 343,422 5,763 * MPS Group Inc. 545,943 5,743 Briggs & Stratton Corp. 295,459 5,735 ABM Industries Inc. 271,216 5,706 Simpson Manufacturing Co. Inc. 224,392 5,668 * Alaska Air Group Inc. 207,520 5,559 Herman Miller Inc. 327,703 5,541 * EnerSys 247,153 5,467 Skywest Inc. 328,608 5,448 Mueller Industries Inc. 220,381 5,260 * SunPower Corp. Class B 208,266 5,255 Watts Water Technologies Inc. Class A 173,049 5,235 Deluxe Corp. 302,170 5,167 * HUB Group Inc. Class A 223,474 5,106 AO Smith Corp. 133,595 5,090 * AAR Corp. 230,684 5,061 Otter Tail Corp. 210,429 5,036 Corporate Executive Board Co. 201,621 5,020 * Orbital Sciences Corp. 333,797 4,997 * Old Dominion Freight Line Inc. 164,044 4,992 * CoStar Group Inc. 119,653 4,932 Mine Safety Appliances Co. 178,422 4,908 Heico Corp. 112,693 4,886 Werner Enterprises Inc. 256,542 4,779 Healthcare Services Group Inc. 258,044 4,738 Triumph Group Inc. 98,447 4,724 Rollins Inc. 249,102 4,696 Applied Industrial Technologies Inc. 220,832 4,673 * Resources Connection Inc. 268,555 4,582 Robbins & Myers Inc. 194,349 4,563 Heartland Express Inc. 310,780 4,475 Arkansas Best Corp. 149,367 4,472 * Airtran Holdings Inc. 710,082 4,438 * Insituform Technologies Inc. Class A 229,468 4,392 * SYKES Enterprises Inc. 203,929 4,246 Barnes Group Inc. 248,011 4,239 * Beacon Roofing Supply Inc. 264,581 4,228 * Armstrong World Industries Inc. 122,525 4,222 Universal Forest Products Inc. 103,964 4,102 EnergySolutions Inc. 439,390 4,051 Forward Air Corp. 172,724 3,999 Franklin Electric Co. Inc. 136,442 3,912 * Korn/Ferry International 267,695 3,906 * Navigant Consulting Inc. 283,889 3,833 Ameron International Corp. 54,062 3,783 Mueller Water Products Inc. Class A 685,087 3,754 * II-VI Inc. 147,316 3,748 * MasTec Inc. 308,039 3,743 * Layne Christensen Co. 114,972 3,685 * Mobile Mini Inc. 210,549 3,655 * US Airways Group Inc. 775,130 3,643 * United Rentals Inc. 353,292 3,639 * Chart Industries Inc. 168,464 3,637 Cubic Corp. 92,054 3,633 * TrueBlue Inc. 256,875 3,614 American Science & Engineering Inc. 52,329 3,560 Administaff Inc. 132,104 3,470 Badger Meter Inc. 88,249 3,414 ^ Genco Shipping & Trading Ltd. 161,938 3,365 Kaman Corp. 150,289 3,303 * Huron Consulting Group Inc. 126,562 3,269 * Interline Brands Inc. 193,495 3,260 * Tutor Perini Corp. 152,234 3,243 Tennant Co. 110,858 3,222 Quanex Building Products Corp. 223,873 3,215 Albany International Corp. 162,609 3,155 * Orion Marine Group Inc. 153,445 3,152 * Dollar Thrifty Automotive Group Inc. 127,704 3,140 *,^ Allegiant Travel Co. Class A 82,423 3,139 *,^ Energy Conversion Devices Inc. 268,699 3,112 Mcgrath Rentcorp 143,640 3,055 * Astec Industries Inc. 117,658 2,997 * RBC Bearings Inc. 127,089 2,965 John Bean Technologies Corp. 162,960 2,961 * GeoEye Inc. 110,482 2,961 Knoll Inc. 280,241 2,923 * AZZ Inc. 72,745 2,922 * Dycom Industries Inc. 232,034 2,854 Lindsay Corp. 72,321 2,848 CIRCOR International Inc. 100,373 2,837 * Atlas Air Worldwide Holdings Inc. 87,901 2,810 * Ceradyne Inc. 151,826 2,783 * EnerNOC Inc. 82,431 2,733 Interface Inc. Class A 329,318 2,733 * EnPro Industries Inc. 118,430 2,707 Comfort Systems USA Inc. 226,586 2,626 * Griffon Corp. 260,271 2,621 Steelcase Inc. Class A 420,443 2,611 Raven Industries Inc. 97,015 2,593 * DynCorp International Inc. Class A 142,874 2,572 Seaboard Corp. 1,971 2,562 * DigitalGlobe Inc. 114,300 2,557 Viad Corp. 126,732 2,523 * Cenveo Inc. 364,228 2,520 Encore Wire Corp. 112,812 2,520 Ennis Inc. 154,383 2,490 * MYR Group Inc./Delaware 117,164 2,471 * Aerovironment Inc. 87,551 2,459 G&K Services Inc. Class A 110,951 2,459 * Rush Enterprises Inc. Class A 189,984 2,455 Apogee Enterprises Inc. 161,120 2,420 * Advisory Board Co. 96,153 2,417 * Kforce Inc. 200,977 2,416 *,^ Microvision Inc. 438,366 2,415 * ATC Technology Corp./IL 122,059 2,412 Heidrick & Struggles International Inc. 103,402 2,405 * Exponent Inc. 84,649 2,385 * Force Protection Inc. 433,105 2,365 * School Specialty Inc. 98,637 2,340 * Blount International Inc. 238,678 2,260 Gorman-Rupp Co. 87,697 2,185 * American Commercial Lines Inc. 74,399 2,167 Federal Signal Corp. 300,621 2,161 * Stanley Inc. 84,018 2,161 * American Reprographics Co. 223,841 2,131 * CBIZ Inc. 285,048 2,126 Gibraltar Industries Inc. 158,021 2,097 *,^ Evergreen Solar Inc. 1,090,818 2,094 Kelly Services Inc. Class A 169,140 2,080 * Hawaiian Holdings Inc. 251,856 2,080 * Amerco Inc. 44,977 2,063 * Spherion Corp. 321,326 1,995 NACCO Industries Inc. Class A 32,957 1,980 American Ecology Corp. 103,178 1,929 FreightCar America Inc. 79,207 1,925 Applied Signal Technology Inc. 82,534 1,921 * LB Foster Co. Class A 62,788 1,920 * Republic Airways Holdings Inc. 204,791 1,911 Titan International Inc. 214,268 1,907 * Taser International Inc. 404,014 1,907 * Northwest Pipe Co. 56,826 1,905 Macquarie Infrastructure Co. LLC 210,549 1,897 * Team Inc. 111,908 1,897 * Powell Industries Inc. 48,192 1,850 * ACCO Brands Corp. 254,814 1,840 * CRA International Inc. 66,042 1,802 * GenCorp Inc. 332,812 1,784 * Columbus McKinnon Corp./NY 117,046 1,773 Great Lakes Dredge & Dock Corp. 249,246 1,740 * Michael Baker Corp. 47,748 1,735 * FuelCell Energy Inc. 405,808 1,733 Tredegar Corp. 117,975 1,711 AAON Inc. 82,926 1,665 * Altra Holdings Inc. 147,598 1,652 Ampco-Pittsburgh Corp. 62,060 1,650 Dynamic Materials Corp. 82,226 1,641 * M&F Worldwide Corp. 80,779 1,635 * Consolidated Graphics Inc. 65,392 1,632 Sun Hydraulics Corp. 77,377 1,630 * Colfax Corp. 151,778 1,613 Cascade Corp. 60,214 1,610 * APAC Customer Services Inc. 272,062 1,608 * Marten Transport Ltd. 93,930 1,602 *,^ Ener1 Inc. 231,214 1,600 Bowne & Co. Inc. 206,577 1,591 *,^ YRC Worldwide Inc. 357,212 1,590 * Argon ST Inc. 81,420 1,551 *,^ Broadwind Energy Inc. 195,572 1,543 American Woodmark Corp. 79,363 1,535 * UQM Technologies Inc. 265,778 1,528 Standex International Corp. 76,667 1,520 * Trex Co. Inc. 82,710 1,505 * Cornell Cos. Inc. 66,963 1,503 * Power-One Inc. 766,616 1,495 Diamond Management & Technology Consultants Inc. Class A 217,860 1,492 * H&E Equipment Services Inc. 129,973 1,473 ^ Eagle Bulk Shipping Inc. 284,912 1,462 Kimball International Inc. Class B 188,362 1,437 Horizon Lines Inc. Class A 225,715 1,433 Heico Corp. Class A 41,440 1,405 * Polypore International Inc. 108,188 1,397 * Vicor Corp. 178,233 1,376 * On Assignment Inc. 232,056 1,358 * Pike Electric Corp. 111,921 1,341 * Volt Information Sciences Inc. 109,479 1,338 * Herley Industries Inc. 102,168 1,333 Houston Wire & Cable Co. 118,693 1,312 * Sterling Construction Co. Inc. 72,094 1,291 CDI Corp. 91,616 1,287 * Celadon Group Inc. 113,233 1,281 * ICF International Inc. 41,209 1,249 International Shipholding Corp. 40,063 1,234 *,^ Capstone Turbine Corp. 935,101 1,234 Insteel Industries Inc. 102,578 1,226 * Ladish Co. Inc. 80,986 1,225 * Standard Parking Corp. 68,624 1,200 * Pinnacle Airlines Corp. 176,047 1,180 * Kadant Inc. 96,328 1,168 Aceto Corp. 168,934 1,115 * K-Tron International Inc. 11,651 1,109 * PRG-Schultz International Inc. 196,844 1,102 * Air Transport Services Group Inc. 317,135 1,097 * 3D Systems Corp. 116,628 1,076 * Furmanite Corp. 247,435 1,066 Greenbrier Cos. Inc. 90,709 1,062 Graham Corp. 66,900 1,040 * RSC Holdings Inc. 142,349 1,035 * Fuel Tech Inc. 92,146 1,032 Ducommun Inc. 54,304 1,027 *,^ GT Solar International Inc. 176,115 1,023 * Tecumseh Products Co. Class A 87,122 987 * Innerworkings Inc. 199,548 986 * USA Truck Inc. 76,892 977 TAL International Group Inc. 67,568 961 * Saia Inc. 59,566 958 *,^ Advanced Battery Technologies Inc. 211,432 918 * Dynamex Inc. 56,040 915 * Willis Lease Finance Corp. 64,420 881 Pacer International Inc. 227,574 878 *,^ Valence Technology Inc. 484,314 872 * Park-Ohio Holdings Corp. 99,625 869 * A123 Systems Inc. 40,000 853 * SatCon Technology Corp. 497,377 851 * PMFG Inc. 65,684 845 Met-Pro Corp. 86,326 837 Schawk Inc. Class A 70,966 828 * First Advantage Corp. Class A 44,636 828 *,^ Energy Recovery Inc. 139,186 810 Universal Truckload Services Inc. 47,823 790 * NN Inc. 163,419 758 Standard Register Co. 128,850 758 * Miller Industries Inc./TN 68,310 751 * Integrated Electrical Services Inc. 91,324 735 * Lydall Inc. 139,327 733 Multi-Color Corp. 47,296 730 * United Capital Corp. 31,463 727 * Hill International Inc. 100,615 714 * Odyssey Marine Exploration Inc. 380,758 708 * LMI Aerospace Inc. 70,014 702 LSI Industries Inc. 104,169 693 * Commercial Vehicle Group Inc. 106,409 693 * BTU International Inc. 111,167 685 * Flow International Corp. 264,046 684 * Flanders Corp. 123,093 635 * CPI Aerostructures Inc. 86,865 634 * Perma-Fix Environmental Services 268,920 629 * SIFCO Industries Inc. 42,014 618 VSE Corp. 15,468 603 Sauer-Danfoss Inc. 77,427 594 * Franklin Covey Co. 101,383 593 * Astronics Corp. 62,613 589 * GP Strategies Corp. 78,560 588 American Railcar Industries Inc. 54,745 581 *,^ C&D Technologies Inc. 268,457 577 Todd Shipyards Corp. 34,898 574 Courier Corp. 37,714 571 * PAM Transportation Services Inc. 68,692 569 *,^ Metalico Inc. 136,183 568 * Hurco Cos. Inc. 32,771 560 * Magnetek Inc. 355,281 554 * COMSYS IT Partners Inc. 85,870 550 Virco Manufacturing 181,893 548 Preformed Line Products Co. 13,333 534 * Ceco Environmental Corp. 142,337 534 * AT Cross Co. Class A 130,608 525 Innovative Solutions & Support Inc. 103,249 517 * Allied Defense Group Inc. 98,735 514 * PowerSecure International Inc. 74,700 506 Wabash National Corp. 182,235 496 *,^ Beacon Power Corp. 700,639 494 * LaBarge Inc. 43,841 493 * Titan Machinery Inc. 39,130 490 * DXP Enterprises Inc. 43,402 484 *,^ Coleman Cable Inc. 107,172 469 * Patriot Transportation Holding Inc. 6,178 466 * Plug Power Inc. 528,337 465 * LECG Corp. 131,205 461 Ecology and Environment Inc. 27,806 459 * Ocean Power Technologies Inc. 93,376 451 * BlueLinx Holdings Inc. 112,164 450 * Casella Waste Systems Inc. Class A 152,176 447 Lawson Products Inc./IL 25,541 445 * Ultralife Corp. 72,098 437 Twin Disc Inc. 34,997 436 * Spherix Inc. 205,613 428 * Intersections Inc. 73,428 424 * Argan Inc. 31,473 423 Hardinge Inc. 67,663 420 * Trimas Corp. 82,214 419 * Key Technology Inc. 37,386 402 Barrett Business Services Inc. 36,700 388 * ICT Group Inc. 36,852 387 * Baldwin Technology Co. 206,023 381 LS Starrett Co. Class A 36,454 379 *,^ Builders FirstSource Inc. 86,718 378 * Hudson Highland Group Inc. 122,933 374 *,^ NCI Building Systems Inc. 116,448 373 Alamo Group Inc. 23,467 371 * CAI International Inc. 48,250 356 * Kratos Defense & Security Solutions Inc. 40,448 354 Omega Flex Inc. 20,708 347 Eastern Co. 21,787 346 * Gencor Industries Inc. 36,591 318 * Supreme Industries Inc. Class A 120,885 295 * Mfri Inc. 38,671 286 *,^ Hoku Scientific Inc. 94,949 281 * WCA Waste Corp. 70,553 274 * Xerium Technologies Inc. 209,235 272 * Spire Corp. 48,102 270 * Hudson Technologies Inc. 199,350 243 * Comforce Corp. 171,123 243 * US Home Systems Inc. 88,763 223 * Innotrac Corp. 74,579 222 * Active Power Inc. 252,305 217 * TRC Cos. Inc. 59,427 205 Providence and Worcester Railroad Co. 19,600 196 *,^ Akeena Solar Inc. 171,227 193 * Allied Motion Technologies Inc. 81,197 190 * Quality Distribution Inc. 56,369 190 * Competitive Technologies Inc. 78,322 188 *,^ Ascent Solar Technologies Inc. 23,117 174 * Peco II Inc. 50,920 169 * Amrep Corp. 12,689 168 * Orion Energy Systems Inc. 50,141 157 * Energy Focus Inc. 152,346 157 *,^ DayStar Technologies Inc. 202,967 152 * Quixote Corp. 57,911 144 * Tecumseh Products Co. Class B 11,900 140 * Applied Energetics Inc. 302,745 140 * Covenant Transportation Group Inc. Class A 28,276 139 * Thermadyne Holdings Corp. 20,084 139 * North American Galvanizing & Coating Inc. 22,100 134 *,^ Arotech Corp. 72,646 134 Superior Uniform Group Inc. 15,754 123 Frozen Food Express Industries 36,816 108 Chase Corp. 9,014 105 *,^ Document Security Systems Inc. 40,611 95 *,^ UTEK Corp. 18,697 89 * American Electric Technologies Inc. 36,928 87 * PGT Inc. 25,701 74 Sypris Solutions Inc. 28,660 73 * Protection One Inc. 15,921 70 * Rush Enterprises Inc. Class B 5,550 60 * LGL Group Inc. 16,300 55 * TeamStaff Inc. 17,157 27 Hubbell Inc. Class A 500 20 * Mesa Air Group Inc. 36,067 9 * ExpressJet Holdings Inc. 2,092 5 * Heritage-Crystal Clean Inc. 100 1 * BMC Industries Inc. 126,104  * Kaiser Ventures LLC Class A 36,800  Information Technology (17.3%) Visa Inc. Class A 2,628,343 181,645 * Activision Blizzard Inc. 3,278,242 40,617 Maxim Integrated Products Inc. 1,793,406 32,532 * Lam Research Corp. 741,968 25,346 * Avnet Inc. 885,266 22,990 Global Payments Inc. 472,093 22,047 * Cree Inc. 590,310 21,694 * SAIC Inc. 1,228,885 21,555 Lender Processing Services Inc. 563,295 21,501 * Equinix Inc. 226,319 20,821 * ON Semiconductor Corp. 2,472,738 20,400 * Rovi Corp. 595,851 20,021 * Arrow Electronics Inc. 701,421 19,745 * ANSYS Inc. 516,011 19,335 * Nuance Communications Inc. 1,292,289 19,333 * Synopsys Inc. 853,714 19,140 *,^ Alliance Data Systems Corp. 311,358 19,018 * Sybase Inc. 474,106 18,443 * Brocade Communications Systems Inc. 2,333,203 18,339 * F5 Networks Inc. 461,211 18,278 * Metavante Technologies Inc. 527,561 18,190 * Hewitt Associates Inc. Class A 485,327 17,680 * Trimble Navigation Ltd. 701,783 16,780 * CommScope Inc. 548,334 16,412 Broadridge Financial Solutions Inc. 816,215 16,406 *,^ Palm Inc. 938,448 16,357 Factset Research Systems Inc. 245,816 16,283 * Ingram Micro Inc. 955,037 16,092 * Perot Systems Corp. Class A 517,132 15,359 * Itron Inc. 234,214 15,022 * VMware Inc. Class A 371,528 14,924 * Micros Systems Inc. 468,473 14,143 * Varian Semiconductor Equipment Associates Inc. 429,463 14,104 * Skyworks Solutions Inc. 1,003,258 13,283 * Polycom Inc. 492,415 13,172 * NCR Corp. 930,796 12,864 Diebold Inc. 388,079 12,779 Solera Holdings Inc. 407,627 12,681 * PMC - Sierra Inc. 1,317,261 12,593 * IAC/InterActiveCorp 621,022 12,538 * Tech Data Corp. 294,507 12,254 * Silicon Laboratories Inc. 262,750 12,181 * 3Com Corp. 2,290,999 11,982 * Dolby Laboratories Inc. Class A 306,068 11,689 * Informatica Corp. 517,645 11,688 Jack Henry & Associates Inc. 493,233 11,576 * Cadence Design Systems Inc. 1,560,614 11,455 * Atmel Corp. 2,642,751 11,073 Intersil Corp. Class A 716,385 10,968 * Rambus Inc. 614,482 10,692 * DST Systems Inc. 230,455 10,324 * Concur Technologies Inc. 247,904 9,857 * NeuStar Inc. Class A 435,457 9,841 * TIBCO Software Inc. 1,022,964 9,708 * Atheros Communications Inc. 361,653 9,595 * Arris Group Inc. 732,767 9,533 * Parametric Technology Corp. 680,555 9,405 * Cypress Semiconductor Corp. 907,455 9,374 National Instruments Corp. 331,906 9,171 * Digital River Inc. 225,957 9,111 * Zebra Technologies Corp. 347,141 9,001 * Omniture Inc. 403,548 8,652 * Vishay Intertechnology Inc. 1,093,367 8,638 * RF Micro Devices Inc. 1,564,799 8,497 * CACI International Inc. Class A 175,772 8,309 * International Rectifier Corp. 417,134 8,130 * Tessera Technologies Inc. 290,627 8,106 Adtran Inc. 327,674 8,044 Plantronics Inc. 286,320 7,676 * Microsemi Corp. 476,622 7,526 * Fairchild Semiconductor International Inc. Class A 725,815 7,425 * Riverbed Technology Inc. 325,843 7,156 * Euronet Worldwide Inc. 296,686 7,129 * Blackboard Inc. 187,233 7,074 * Anixter International Inc. 173,731 6,968 * Formfactor Inc. 289,780 6,932 * Benchmark Electronics Inc. 380,260 6,845 * Cymer Inc. 175,742 6,829 * TriQuint Semiconductor Inc. 882,530 6,813 * Cybersource Corp. 406,627 6,778 * Valueclick Inc. 512,920 6,765 * VeriFone Holdings Inc. 425,606 6,763 * Rackspace Hosting Inc. 390,171 6,656 * Wright Express Corp. 225,515 6,655 * Integrated Device Technology Inc. 978,498 6,615 * Unisys Corp. 2,477,153 6,614 * Tekelec 396,985 6,522 * Gartner Inc. 353,263 6,454 * TiVo Inc. 616,926 6,391 Fair Isaac Corp. 288,643 6,203 * Starent Networks Corp. 243,092 6,179 * Semtech Corp. 362,926 6,173 * Plexus Corp. 233,287 6,145 * j2 Global Communications Inc. 266,796 6,139 * Quest Software Inc. 359,708 6,061 * Mantech International Corp. Class A 127,735 6,024 * Ariba Inc. 518,617 6,016 Blackbaud Inc. 259,048 6,010 * InterDigital Inc./PA 253,786 5,878 * MKS Instruments Inc. 292,214 5,637 * Comtech Telecommunications Corp. 166,352 5,526 * FEI Co. 222,011 5,473 * SRA International Inc. Class A 252,774 5,457 * SPSS Inc. 108,234 5,406 *,^ STEC Inc. 182,923 5,376 * Progress Software Corp. 236,873 5,365 * Mentor Graphics Corp. 575,973 5,362 * Sapient Corp. 666,789 5,361 Take-Two Interactive Software Inc. 476,286 5,339 * Avocent Corp. 262,119 5,313 * Blue Coat Systems Inc. 234,519 5,298 * Amkor Technology Inc. 769,720 5,296 Earthlink Inc. 627,367 5,276 Power Integrations Inc. 157,197 5,239 * CommVault Systems Inc. 244,894 5,082 *,^ Synaptics Inc. 200,569 5,054 * Emulex Corp. 478,245 4,921 * Omnivision Technologies Inc. 297,433 4,842 * Cabot Microelectronics Corp. 138,374 4,824 MAXIMUS Inc. 103,478 4,822 * Netlogic Microsystems Inc. 106,399 4,788 * Monolithic Power Systems Inc. 203,530 4,773 * ADC Telecommunications Inc. 571,022 4,762 * Cavium Networks Inc. 216,185 4,642 * Lawson Software Inc. 734,187 4,581 * DealerTrack Holdings Inc. 239,208 4,523 * Veeco Instruments Inc. 190,878 4,451 * Scansource Inc. 157,022 4,447 * Acxiom Corp. 467,261 4,420 * Websense Inc. 261,144 4,387 * Viasat Inc. 164,286 4,367 * SolarWinds Inc. 196,302 4,325 * Hittite Microwave Corp. 115,896 4,263 * Taleo Corp. Class A 186,569 4,224 * EchoStar Corp. Class A 227,630 4,202 * Ultimate Software Group Inc. 145,187 4,170 * Intermec Inc. 293,599 4,140 * TNS Inc. 149,943 4,108 United Online Inc. 497,644 4,001 * Sanmina-SCI Corp. 464,503 3,995 * Infinera Corp. 498,801 3,965 * Rofin-Sinar Technologies Inc. 171,954 3,948 * Applied Micro Circuits Corp. 389,074 3,887 * MicroStrategy Inc. Class A 54,284 3,883 Cognex Corp. 234,022 3,833 * Checkpoint Systems Inc. 230,547 3,790 * Harmonic Inc. 563,428 3,764 * Netgear Inc. 204,613 3,755 *,^ Advent Software Inc. 91,853 3,697 Syntel Inc. 76,060 3,630 * JDA Software Group Inc. 164,888 3,618 * Diodes Inc. 199,383 3,607 * Brightpoint Inc. 407,979 3,570 * SYNNEX Corp. 116,446 3,549 AVX Corp. 293,418 3,500 * Zoran Corp. 303,605 3,498 * Entegris Inc. 702,518 3,477 * SAVVIS Inc. 218,152 3,451 * Sycamore Networks Inc. 1,141,166 3,446 * Sonus Networks Inc. 1,623,884 3,443 * Littelfuse Inc. 129,848 3,407 * ATMI Inc. 183,716 3,334 * Insight Enterprises Inc. 272,478 3,327 * CSG Systems International Inc. 207,143 3,316 * Netezza Corp. 294,168 3,306 * TeleTech Holdings Inc. 190,622 3,252 Heartland Payment Systems Inc. 221,880 3,219 * GSI Commerce Inc. 164,421 3,175 * L-1 Identity Solutions Inc. 444,991 3,110 * Aruba Networks Inc. 347,816 3,075 * Standard Microsystems Corp. 131,903 3,061 Pegasystems Inc. 88,112 3,043 * ACI Worldwide Inc. 200,973 3,041 * Coherent Inc. 129,240 3,014 Park Electrochemical Corp. 121,588 2,997 * Ebix Inc. 53,969 2,988 * Brooks Automation Inc. 383,789 2,967 * TTM Technologies Inc. 258,288 2,963 * Electronics for Imaging Inc. 261,621 2,948 * Art Technology Group Inc. 752,505 2,905 MTS Systems Corp. 98,550 2,879 * DTS Inc./CA 103,804 2,842 * Tyler Technologies Inc. 165,048 2,821 * Rogers Corp. 93,726 2,809 * Finisar Corp. 289,837 2,806 * EPIQ Systems Inc. 192,236 2,787 * Advanced Energy Industries Inc. 194,263 2,766 * Volterra Semiconductor Corp. 149,945 2,755 * THQ Inc. 396,919 2,715 * SonicWALL Inc. 322,127 2,706 * Netscout Systems Inc. 200,145 2,704 NIC Inc. 302,474 2,689 * Manhattan Associates Inc. 133,027 2,687 * Cogent Inc. 264,147 2,668 * Ixia 385,591 2,645 Black Box Corp. 102,724 2,577 * comScore Inc. 142,805 2,572 * DG FastChannel Inc. 122,801 2,571 * Stratasys Inc. 149,282 2,562 * SuccessFactors Inc. 179,784 2,530 * Adaptec Inc. 748,171 2,499 * Forrester Research Inc. 93,550 2,492 * Kulicke & Soffa Industries Inc. 411,315 2,480 * Move Inc. 917,777 2,478 * Echelon Corp. 192,427 2,477 * Harris Stratex Networks Inc. Class A 352,977 2,471 * Vocus Inc. 118,178 2,469 * Electro Scientific Industries Inc. 180,281 2,414 *,^ Sigma Designs Inc. 164,081 2,384 * Supertex Inc. 79,316 2,379 * MSC.Software Corp. 282,450 2,375 * Avid Technology Inc. 167,848 2,365 * Terremark Worldwide Inc. 376,444 2,341 Micrel Inc. 282,616 2,303 * Maxwell Technologies Inc. 123,854 2,283 CTS Corp. 244,851 2,277 * ModusLink Global Solutions Inc. 280,074 2,266 * Constant Contact Inc. 117,366 2,259 * Cirrus Logic Inc. 398,939 2,218 * Epicor Software Corp. 347,847 2,216 * Radiant Systems Inc. 205,755 2,210 * Novatel Wireless Inc. 190,576 2,165 Technitrol Inc. 227,782 2,098 * Multi-Fineline Electronix Inc. 71,826 2,062 * Intevac Inc. 151,404 2,035 * RightNow Technologies Inc. 138,886 2,006 * TeleCommunication Systems Inc. Class A 238,447 1,993 * RealNetworks Inc. 534,644 1,989 Methode Electronics Inc. 229,230 1,987 * WebMD Health Corp. Class A 59,660 1,976 * Kopin Corp. 408,776 1,962 * Universal Display Corp. 164,125 1,960 * EMS Technologies Inc. 93,815 1,953 * Global Cash Access Holdings Inc. 264,860 1,936 * Exar Corp. 262,035 1,926 * Ultratech Inc. 145,207 1,921 * Actel Corp. 157,230 1,913 * Anaren Inc. 112,365 1,910 * Newport Corp. 218,054 1,910 * Knot Inc. 174,901 1,910 Cohu Inc. 139,061 1,886 * 3PAR Inc. 170,886 1,885 * Kenexa Corp. 139,357 1,879 * Utstarcom Inc. 896,520 1,874 * Lattice Semiconductor Corp. 828,612 1,864 * Symyx Technologies Inc. 274,607 1,818 Daktronics Inc. 211,931 1,816 * FARO Technologies Inc. 102,831 1,767 * NVE Corp. 32,988 1,754 * Internet Capital Group Inc. 208,785 1,745 * Oplink Communications Inc. 120,067 1,743 * S1 Corp. 281,811 1,742 * Bottomline Technologies Inc. 134,990 1,741 * OSI Systems Inc. 95,025 1,738 * Smith Micro Software Inc. 138,929 1,717 iGate Corp. 199,858 1,715 Imation Corp. 184,976 1,715 * Interactive Intelligence Inc. 88,482 1,691 * Infospace Inc. 216,246 1,674 * ExlService Holdings Inc. 112,473 1,671 * Sourcefire Inc. 76,751 1,648 * Anadigics Inc. 349,311 1,645 * Extreme Networks 584,318 1,636 * Network Equipment Technologies Inc. 224,220 1,621 * ArcSight Inc. 66,699 1,605 * IPG Photonics Corp. 104,738 1,592 * i2 Technologies Inc. 98,665 1,583 * Innodata Isogen Inc. 196,497 1,562 IXYS Corp. 180,616 1,537 * Synchronoss Technologies Inc. 122,841 1,532 * Mercury Computer Systems Inc. 155,304 1,531 * Ciber Inc. 382,533 1,530 * Pericom Semiconductor Corp. 155,187 1,522 * Perficient Inc. 181,143 1,498 * Actuate Corp. 252,824 1,461 * Comverge Inc. 118,919 1,452 * Cray Inc. 174,128 1,450 * Switch & Data Facilities Co. Inc. 106,255 1,446 * Silicon Storage Technology Inc. 595,444 1,441 * Photronics Inc. 301,607 1,430 * DSP Group Inc. 174,305 1,419 * Loral Space & Communications Inc. 50,564 1,390 * Seachange International Inc. 183,794 1,378 * LoopNet Inc. 152,283 1,377 Opnet Technologies Inc. 125,602 1,373 * FalconStor Software Inc. 275,120 1,367 * Lionbridge Technologies Inc. 524,885 1,365 * Semitool Inc. 160,854 1,359 * Silicon Image Inc. 548,900 1,334 * LivePerson Inc. 261,179 1,316 * Rudolph Technologies Inc. 175,164 1,296 * DivX Inc. 237,378 1,296 * Acme Packet Inc. 129,028 1,292 * infoGROUP Inc. 183,485 1,286 * Compellent Technologies Inc. 70,476 1,272 * Quantum Corp. 1,005,974 1,268 * VASCO Data Security International Inc. 164,046 1,217 Agilysys Inc. 182,045 1,200 * Keynote Systems Inc. 123,771 1,167 * Computer Task Group Inc. 142,821 1,158 Cass Information Systems Inc. 38,745 1,157 * Mattson Technology Inc. 406,926 1,148 * Hughes Communications Inc. 37,470 1,137 * Digi International Inc. 132,809 1,132 * MoneyGram International Inc. 353,257 1,109 * MIPS Technologies Inc. Class A 292,671 1,103 * LaserCard Corp. 130,156 1,099 * Symmetricom Inc. 211,930 1,098 * Trident Microsystems Inc. 421,090 1,091 Electro Rent Corp. 94,277 1,086 * Radisys Corp. 122,970 1,069 * Super Micro Computer Inc. 125,963 1,066 * Zix Corp. 483,117 1,063 * Hutchinson Technology Inc. 149,262 1,060 * OpenTV Corp. Class A 758,764 1,047 * Dynamics Research Corp. 80,174 1,044 * Internet Brands Inc. Class A 130,204 1,039 * Limelight Networks Inc. 254,633 1,034 * Saba Software Inc. 243,408 1,025 * Openwave Systems Inc. 389,496 1,013 * Globecomm Systems Inc. 137,838 1,002 * LTX-Credence Corp. 599,549 989 * Local.com Corp. 197,717 987 * Entropic Communications Inc. 356,735 977 * Silicon Graphics International Corp. 145,476 976 Marchex Inc. Class B 198,016 972 * Integral Systems Inc./MD 139,596 963 * NetSuite Inc. 62,954 963 * NCI Inc. Class A 32,520 932 * DemandTec Inc. 104,319 921 * support.com Inc. 383,419 920 * KVH Industries Inc. 92,040 919 * Internap Network Services Corp. 284,896 915 * SMART Modular Technologies WWH Inc. 189,271 901 American Software Inc./Georgia Class A 135,584 885 * StarTek Inc. 101,198 878 * Hackett Group Inc. 302,746 878 * Powerwave Technologies Inc. 547,598 876 * Gerber Scientific Inc. 144,311 863 * NU Horizons Electronics Corp. 216,795 859 * ActivIdentity Corp. 309,436 857 * Double-Take Software Inc. 83,311 849 Bel Fuse Inc. Class B 44,557 848 * GSE Systems Inc. 136,080 846 * Conexant Systems Inc. 308,573 846 * Pervasive Software Inc. 170,783 845 * Information Services Group Inc. 210,952 842 * Hypercom Corp. 269,962 837 *,^ Research Frontiers Inc. 200,952 828 * Rimage Corp. 47,954 820 * Online Resources Corp. 131,315 810 Renaissance Learning Inc. 81,021 805 * PC Mall Inc. 115,108 790 * BigBand Networks Inc. 196,876 789 * ShoreTel Inc. 100,327 784 * PROS Holdings Inc. 92,968 783 * Orbcomm Inc. 285,314 776 * Transact Technologies Inc. 144,801 767 * TechTeam Global Inc. 89,934 764 * Measurement Specialties Inc. 74,018 756 * Spectrum Control Inc. 87,445 742 * PLATO Learning Inc. 171,271 740 * Telular Corp. 227,439 739 * Versant Corp. 41,149 737 *,^ Parkervision Inc. 179,367 734 * Zygo Corp. 107,878 731 * MoSys Inc. 290,178 725 Communications Systems Inc. 61,604 720 * Oclaro Inc. 652,708 718 * Opnext Inc. 243,990 715 * Evolving Systems Inc. 102,263 711 * Sonic Solutions Inc. 119,020 706 Ipass Inc. 511,258 706 * Peerless Systems Corp. 310,114 704 * Advanced Analogic Technologies Inc. 177,182 703 * Tollgrade Communications Inc. 106,949 693 * Bitstream Inc. Class A 126,728 681 * Transwitch Corp. 962,203 674 * Web.com Group Inc. 94,976 673 * Immersion Corp. 156,088 668 * Presstek Inc. 309,733 654 * Phoenix Technologies Ltd. 178,405 651 * Integrated Silicon Solution Inc. 173,173 651 * Liquidity Services Inc. 62,849 649 * Virage Logic Corp. 124,484 649 * Ramtron International Corp. 255,996 648 * Rubicon Technology Inc. 43,500 646 * Callidus Software Inc. 212,098 638 * Ultra Clean Holdings 123,697 638 * Data I/O Corp. 166,176 636 * Intellon Corp. 88,497 627 * Tier Technologies Inc. Class B 73,319 622 QAD Inc. 136,292 620 * AXT Inc. 320,631 616 *,^ Rosetta Stone Inc. 26,700 613 * DDi Corp. 143,894 612 * iGO Inc. 558,045 608 * Monotype Imaging Holdings Inc. 72,222 607 * On2 Technologies Inc. 1,026,995 606 * Performance Technologies Inc. 207,579 596 * Nanometrics Inc. 89,230 586 * Microtune Inc. 321,372 585 * Deltek Inc. 75,723 582 * SRS Labs Inc. 77,319 565 * Datalink Corp. 156,985 565 Keithley Instruments Inc. 101,616 563 * Chordiant Software Inc. 144,521 562 * Network Engines Inc. 505,138 561 * Aware Inc. 229,403 560 * Airvana Inc. 82,168 556 Imergent Inc. 69,800 550 * White Electronic Designs Corp. 118,941 550 Mocon Inc. 64,716 549 * Techwell Inc. 48,900 537 * Zilog Inc. 202,394 524 * Onvia Inc. 86,003 523 * SCM Microsystems Inc. 208,292 523 * Dice Holdings Inc. 76,344 501 *,^ Superconductor Technologies Inc. 166,026 498 * Mindspeed Technologies Inc. 171,865 495 * Occam Networks Inc. 133,187 493 * LoJack Corp. 96,443 491 * Axcelis Technologies Inc. 403,124 484 *,^ Magma Design Automation Inc. 231,375 484 * PC-Tel Inc. 76,762 480 * PDF Solutions Inc. 136,887 478 * Isilon Systems Inc. 78,241 477 * American Technology Corp./Del 269,044 476 * Aetrium Inc. 205,036 453 Astro-Med Inc. 64,998 447 * Emcore Corp. 339,497 441 * Travelzoo Inc. 31,112 440 TheStreet.com Inc. 148,904 432 * X-Rite Inc. 213,449 429 * Bsquare Corp. 160,181 416 * PLX Technology Inc. 123,127 415 Mesa Laboratories Inc. 18,022 413 * Amtech Systems Inc. 77,721 412 * NAPCO Security Technologies Inc. 297,429 396 * Dot Hill Systems Corp. 226,620 394 * EndWave Corp. 121,382 386 * LogMeIn Inc. 20,700 379 * Virtusa Corp. 39,776 377 * Unica Corp. 48,871 372 * SourceForge Inc. 292,328 368 * PC Connection Inc. 66,806 363 * NYFIX Inc. 220,200 363 * CPI International Inc. 31,980 358 * QuickLogic Corp. 208,060 354 * Ditech Networks Inc. 165,161 345 * ID Systems Inc. 83,802 333 * EF Johnson Technologies Inc. 240,165 322 * Frequency Electronics Inc. 67,949 315 * KEY Tronic Corp. 131,723 310 *,^ Digital Ally Inc. 123,949 309 * Comarco Inc. 112,532 305 * Westell Technologies Inc. Class A 228,483 304 * Micronetics Inc. 86,414 297 * CalAmp Corp. 103,189 289 * Optical Cable Corp. 94,361 286 * Cyberoptics Corp. 42,263 284 *,^ OpenTable Inc. 10,300 284 *,^ Intelli-Check - Mobilisa Inc. 184,780 277 * Simulations Plus Inc. 171,014 274 * Majesco Entertainment Co. 199,158 273 * RAE Systems Inc. 239,928 264 * California Micro Devices Corp. 79,885 257 * PAR Technology Corp. 40,318 257 * Zhone Technologies Inc. 497,775 249 * Salary.com Inc. 76,619 244 * TechTarget Inc. 40,067 228 * Video Display Corp. 63,554 222 * Management Network Group Inc. 347,479 222 * LeCroy Corp. 53,309 216 * ICx Technologies Inc. 35,778 212 * Insweb Corp. 61,961 196 * Autobytel Inc. 268,274 188 * AuthenTec Inc. 64,580 181 * Hauppauge Digital Inc. 153,081 178 * Authentidate Holding Corp. 124,549 176 * Lantronix Inc. 306,807 175 * Planar Systems Inc. 65,214 175 * Pixelworks Inc. 51,396 174 * Cascade Microtech Inc. 32,100 163 Selectica Inc. 486,650 161 *,^ Access Integrated Technologies Inc. Class A 121,272 155 * Looksmart Ltd. 132,688 154 *,^ Lightpath Technologies Inc. Class A 55,757 138 Richardson Electronics Ltd./United States 26,210 134 * GSI Technology Inc. 32,011 128 * Merix Corp. 40,537 122 * RF Monolithics Inc. 160,383 122 * Tii Network Technologies Inc. 107,178 120 TSR Inc. 54,086 110 * Convera Corp. Class A 453,594 109 Bel Fuse Inc. Class A 5,719 104 * Sonic Foundry Inc. 161,520 103 * Ikanos Communications Inc. 40,764 95 * EasyLink Services International Corp. Class A 49,151 82 * FSI International Inc. 69,132 80 * SteelCloud Inc. 234,983 80 * Goldleaf Financial Solutions Inc. 68,732 67 * Digimarc Corp. 3,858 59 * Mastech Holdings Inc. 12,664 58 * ePlus Inc. 3,731 58 * Newtek Business Services Inc. 91,242 56 * Leadis Technology Inc. 50,620 51 * Digital Angel Corp. 45,625 49 * Entorian Technologies Inc. 64,221 32 *,^ Procera Networks Inc. 54,970 32 * Glu Mobile Inc. 26,900 31 * Soundbite Communications Inc. 8,674 28 * MEMSIC Inc. 6,752 25 * Overland Storage Inc. 21,120 22 * Vertro Inc. 42,625 19 * Scientific Learning Corp. 5,048 18 * NetSol Technologies Inc. 17,175 16 * Inuvo Inc. 61,766 14 * MakeMusic Inc. 3,956 14 * Guidance Software Inc. 2,929 13 * ClearOne Communications Inc. 4,410 12 * EDGAR Online Inc. 5,588 11 * VirnetX Holding Corp. 3,700 11 * Numerex Corp. Class A 2,200 10 * Elixir Gaming Technologies Inc. 35,584 10 * Telkonet Inc. 21,782 7 * Wave Systems Corp. Class A 7,800 7 * Rainmaker Systems Inc. 3,216 5 * Globalscape Inc. 1,400 3 * Adept Technology Inc. Class A 780 3 * Interphase Corp. 449 2 * Relm Wireless Corp. 712 2 * WebMediaBrands Inc. 2,700 2 * NaviSite Inc. 400 1 * eLoyalty Corp. 100 1 * Conolog Corp. 25  * US Dataworks Inc. 100  Materials (6.1%) Mosaic Co. 937,698 45,075 Lubrizol Corp. 396,260 28,317 * Crown Holdings Inc. 938,214 25,519 Cliffs Natural Resources Inc. 767,543 24,838 Martin Marietta Materials Inc. 260,922 24,023 Celanese Corp. Class A 841,272 21,032 Terra Industries Inc. 584,631 20,269 Steel Dynamics Inc. 1,260,736 19,340 Ashland Inc. 436,063 18,847 Walter Energy Inc. 309,904 18,613 Albemarle Corp. 536,260 18,555 Nalco Holding Co. 809,349 16,584 Valspar Corp. 590,597 16,247 Sonoco Products Co. 585,150 16,115 Reliance Steel & Aluminum Co. 374,395 15,934 Aptargroup Inc. 397,630 14,855 RPM International Inc. 755,212 13,964 Packaging Corp. of America 602,974 12,301 Commercial Metals Co. 659,220 11,800 Compass Minerals International Inc. 190,861 11,761 Scotts Miracle-Gro Co. Class A 261,848 11,246 Greif Inc. Class A 200,327 11,028 Royal Gold Inc. 238,777 10,888 Rock-Tenn Co. Class A 225,981 10,646 Temple-Inland Inc. 623,946 10,245 Cytec Industries Inc. 284,017 9,222 * Domtar Corp. 256,903 9,048 Cabot Corp. 383,016 8,852 Huntsman Corp. 959,358 8,740 * Coeur d'Alene Mines Corp. 402,054 8,242 Silgan Holdings Inc. 155,466 8,198 * Solutia Inc. 697,605 8,078 Olin Corp. 458,258 7,992 Sensient Technologies Corp. 285,669 7,933 * WR Grace & Co. 359,394 7,813 Eagle Materials Inc. 255,381 7,299 Schnitzer Steel Industries Inc. 128,497 6,842 ^ Texas Industries Inc. 162,379 6,818 NewMarket Corp. 68,712 6,393 Carpenter Technology Corp. 260,119 6,084 * Rockwood Holdings Inc. 295,209 6,072 HB Fuller Co. 287,210 6,003 * Intrepid Potash Inc. 241,738 5,703 * OM Group Inc. 180,405 5,483 Minerals Technologies Inc. 110,631 5,262 Worthington Industries Inc. 357,284 4,966 Schweitzer-Mauduit International Inc. 90,536 4,922 * Louisiana-Pacific Corp. 720,406 4,805 * Calgon Carbon Corp. 323,561 4,798 Arch Chemicals Inc. 148,725 4,460 * RTI International Metals Inc. 172,092 4,287 * Hecla Mining Co. 919,060 4,035 * PolyOne Corp. 548,132 3,656 Koppers Holdings Inc. 121,660 3,607 Kaiser Aluminum Corp. 91,037 3,310 AMCOL International Corp. 139,553 3,194 Glatfelter 272,055 3,123 A Schulman Inc. 154,727 3,084 Westlake Chemical Corp. 117,978 3,032 * Brush Engineered Materials Inc. 120,557 2,949 Balchem Corp. 112,032 2,946 Wausau Paper Corp. 289,040 2,890 Deltic Timber Corp. 63,041 2,885 * Allied Nevada Gold Corp. 290,671 2,846 * Clearwater Paper Corp. 66,708 2,757 Stepan Co. 44,166 2,654 * Century Aluminum Co. 272,288 2,546 * Horsehead Holding Corp. 210,888 2,472 * Buckeye Technologies Inc. 228,894 2,456 Zep Inc. 143,734 2,336 Myers Industries Inc. 210,440 2,266 * Omnova Solutions Inc. 348,804 2,260 Ferro Corp. 249,729 2,223 Spartech Corp. 188,699 2,032 Olympic Steel Inc. 70,520 2,023 * Haynes International Inc. 60,626 1,929 * GenTek Inc. 49,254 1,874 * Stillwater Mining Co. 272,718 1,833 * Zoltek Cos. Inc. 154,455 1,622 * AEP Industries Inc. 40,613 1,620 * Boise Inc. 298,187 1,574 * General Moly Inc. 493,081 1,553 Innophos Holdings Inc. 81,288 1,504 * LSB Industries Inc. 95,130 1,481 * KapStone Paper and Packaging Corp. 178,208 1,451 * US Gold Corp. 485,881 1,404 * Senomyx Inc. 298,724 1,204 Hawkins Inc. 50,406 1,178 Quaker Chemical Corp. 51,775 1,135 * Graphic Packaging Holding Co. 482,413 1,114 American Vanguard Corp. 125,183 1,040 * Headwaters Inc. 254,876 986 AM Castle & Co. 96,793 962 * Bway Holding Co. 49,562 917 Neenah Paper Inc. 76,337 899 * Universal Stainless & Alloy 40,327 736 * US Energy Corp. Wyoming 175,794 686 * Landec Corp. 105,257 674 Great Northern Iron ORE Ppty 7,184 661 * ICO Inc. 138,589 647 NL Industries Inc. 95,280 638 Penford Corp. 79,053 567 Synalloy Corp. 49,964 474 * ADA-ES Inc. 134,703 471 * United States Lime & Minerals Inc. 12,412 446 * Mercer International Inc. 130,666 443 * US Concrete Inc. 247,849 429 *,^ Flotek Industries Inc. 169,680 350 * American Pacific Corp. 37,690 292 * Rock of Ages Corp. 91,696 288 * Nanophase Technologies Corp. 232,423 267 * Mod-Pac Corp. 49,498 121 * Solitario Exploration & Royalty Corp. 49,600 98 * TOR Minerals International Inc. 160,090 79 *,^ Georgia Gulf Corp. 1,801 54 * Clean Diesel Technologies Inc. 4,027 7 Telecommunication Services (1.9%) * Crown Castle International Corp. 1,466,867 46,001 * NII Holdings Inc. 973,047 29,172 * SBA Communications Corp. Class A 683,364 18,471 * Level 3 Communications Inc. 9,574,752 13,309 Telephone & Data Systems Inc. 413,814 12,832 * tw telecom inc. Class A 874,190 11,758 * Clearwire Corp. Class A 975,942 7,934 * Syniverse Holdings Inc. 402,876 7,050 * Leap Wireless International Inc. 349,196 6,827 * AboveNet Inc. 102,188 4,983 * Neutral Tandem Inc. 198,201 4,511 * Cincinnati Bell Inc. 1,252,642 4,384 Telephone & Data Systems Inc. - Special Common Shares 147,351 4,373 * Centennial Communications Corp. 502,388 4,009 * United States Cellular Corp. 98,088 3,832 NTELOS Holdings Corp. 181,392 3,203 * Cogent Communications Group Inc. 265,398 2,999 * Premiere Global Services Inc. 360,236 2,994 Atlantic Tele-Network Inc. 55,791 2,980 * PAETEC Holding Corp. 751,696 2,909 Shenandoah Telecommunications Co. 144,070 2,586 *,^ Cbeyond Inc. 153,056 2,469 Iowa Telecommunications Services Inc. 194,836 2,455 Alaska Communications Systems Group Inc. 263,587 2,438 Consolidated Communications Holdings Inc. 143,589 2,299 USA Mobility Inc. 164,389 2,117 * General Communication Inc. Class A 269,847 1,851 * Virgin Mobile USA Inc. Class A 287,750 1,439 * iPCS Inc. 76,332 1,328 * SureWest Communications 81,470 1,012 HickoryTech Corp. 98,365 841 D&E Communications Inc. 66,929 769 * TerreStar Corp. 319,900 733 * FiberTower Corp. 677,138 731 * Vonage Holdings Corp. 477,040 663 *,^ 8x8 Inc. 697,676 614 Warwick Valley Telephone Co. 48,561 574 * XETA Technologies Inc. 174,192 458 * ICO Global Communications Holdings Ltd. 528,420 455 * IDT Corp. Class B 126,262 378 * Ibasis Inc. 144,923 307 * inContact Inc. 71,334 213 ^ Fairpoint Communications Inc. 517,446 212 * Arbinet Corp. 76,460 180 *,^ Globalstar Inc. 212,977 162 * Multiband Corp. 33,188 70 * Purple Communications Inc. 12,325 26 * IDT Corp. 2,456 7 Utilities (4.7%) * NRG Energy Inc. 1,554,332 43,817 * Calpine Corp. 2,021,515 23,288 MDU Resources Group Inc. 1,085,053 22,623 Oneok Inc. 617,538 22,614 National Fuel Gas Co. 469,959 21,529 NSTAR 625,685 19,909 OGE Energy Corp. 565,646 18,712 Energen Corp. 420,038 18,104 Alliant Energy Corp. 647,990 18,046 DPL Inc. 679,358 17,731 AGL Resources Inc. 452,657 15,965 NV Energy Inc. 1,374,427 15,930 UGI Corp. 635,103 15,916 Atmos Energy Corp. 540,478 15,231 * RRI Energy Inc. 2,059,024 14,701 Great Plains Energy Inc. 791,965 14,216 Aqua America Inc. 796,209 14,045 * Mirant Corp. 850,016 13,966 ITC Holdings Corp. 292,596 13,298 Westar Energy Inc. 637,661 12,441 Vectren Corp. 475,000 10,944 Piedmont Natural Gas Co. Inc. 428,301 10,253 WGL Holdings Inc. 293,718 9,734 Hawaiian Electric Industries Inc. 536,352 9,719 New Jersey Resources Corp. 246,069 8,935 Cleco Corp. 354,280 8,885 Portland General Electric Co. 440,466 8,686 American Water Works Co. Inc. 408,974 8,155 IDACORP Inc. 276,713 7,967 Southwest Gas Corp. 262,572 6,717 Avista Corp. 323,190 6,535 Northwest Natural Gas Co. 156,617 6,525 Unisource Energy Corp. 211,289 6,497 South Jersey Industries Inc. 176,079 6,216 PNM Resources Inc. 512,179 5,982 Black Hills Corp. 229,549 5,778 Allete Inc. 169,257 5,682 NorthWestern Corp. 212,322 5,187 MGE Energy Inc. 136,538 4,981 California Water Service Group 122,601 4,774 UIL Holdings Corp. 176,870 4,668 * El Paso Electric Co. 263,280 4,652 Ormat Technologies Inc. 110,584 4,514 Laclede Group Inc. 129,894 4,177 CH Energy Group Inc. 92,912 4,117 American States Water Co. 109,172 3,950 Empire District Electric Co. 201,910 3,652 SJW Corp. 79,668 1,820 Middlesex Water Co. 92,628 1,397 Chesapeake Utilities Corp. 43,463 1,347 Central Vermont Public Service Corp. 67,069 1,294 Connecticut Water Service Inc. 54,389 1,218 Unitil Corp. 46,261 1,039 * Cadiz Inc. 85,487 1,000 York Water Co. 60,531 839 Southwest Water Co. 159,046 782 Maine & Maritimes Corp. 20,903 751 Artesian Resources Corp. Class A 30,621 515 Delta Natural Gas Co. Inc. 17,964 476 Pennichuck Corp. 16,087 350 Florida Public Utilities Co. 22,325 271 * Purecycle Corp. 74,186 251 * MMC Energy Inc. 18,535 27 Total Common Stocks (Cost $12,059,518) Convertible Preferred Stock (0.0%) Consumer Discretionary (0.0%) 2 Sealy Corp. 8.000% (Cost $1,174) 10,669 893 Market Value Coupon Shares Temporary Cash Investments (2.3%) 1 Money Market Fund (2.2%) 3,4 Vanguard Market Liquidity Fund 0.267% 267,861,771 267,862 Face Market Maturity Amount Value Coupon Date U.S. Government and Agency Obligations (0.1%) 5,6 Freddie Mac Discount Notes 0.260% 12/22/09 7,000 6,998 Total Temporary Cash Investments (Cost $274,858) Total Investments (102.1%) (Cost $12,335,550) Other Assets and Liabilities-Net (-2.1%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $227,073,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 2.1%, respectively, of net assets. 2 Non-income producing securitynew issue that has not paid a dividend as of September 30, 2009. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $255,541,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $6,998,000 have been segregated as initial margin for open futures contracts. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. At September 30, 2009, the cost of investment securities for tax purposes was $12,335,556,000. Net unrealized depreciation of investment securities for tax purposes was $121,133,000, consisting of unrealized gains of $1,974,372,000 on securities that had risen in value since their purchase and $2,095,505,000 in unrealized losses on securities that had fallen in value since their purchase. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest Extended Market Index Fund incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) E-mini Russell 2000 Index December 2009 203 12,241 (58) S&P MidCap 400 Index December 2009 16 5,514 2 E-mini S&P MidCap 400 Index December 2009 80 5,513 (74) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of September 30, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments Common Stocks 11,938,653 11  Convertible Preferred Stocks 893   Temporary Cash Investments 267,862 6,998  Futures ContractsLiabilities 1 (116)   Total 12,207,292 7,009  1 Represents variation margin on the last day of the reporting period. Vanguard Total Stock Market Index Fund Schedule of Investments As of September 30, 2009 Market Value Shares Common Stocks (99.6%) 1 Consumer Discretionary (10.0%) McDonald's Corp. 10,477,179 597,933 Walt Disney Co. 16,751,263 459,990 Home Depot Inc. 16,108,403 429,128 Comcast Corp. Class A 23,542,115 397,626 Time Warner Inc. 11,362,307 327,007 Target Corp. 6,784,441 316,698 * Amazon.com Inc. 3,264,204 304,746 Lowe's Cos. Inc. 13,998,093 293,120 News Corp. Class A 21,214,956 254,367 NIKE Inc. Class B 3,506,430 226,866 * Ford Motor Co. 26,516,077 191,181 Staples Inc. 6,793,305 157,741 * Kohl's Corp. 2,749,102 156,836 Yum! Brands Inc. 4,383,517 147,988 * Viacom Inc. Class B 5,214,387 146,211 * Liberty Media Corp. - Entertainment Class A 4,697,208 146,130 TJX Cos. Inc. 3,924,822 145,807 * Starbucks Corp. 6,988,556 144,314 Johnson Controls Inc. 5,643,536 144,249 Time Warner Cable Inc. 3,346,034 144,181 Carnival Corp. 4,160,847 138,473 *,^ DIRECTV Group Inc. 4,786,176 132,003 Best Buy Co. Inc. 3,360,298 126,078 Omnicom Group Inc. 2,952,153 109,053 Coach Inc. 3,016,461 99,302 Gap Inc. 4,625,328 98,982 * Apollo Group Inc. Class A 1,294,687 95,380 * Bed Bath & Beyond Inc. 2,477,743 93,014 Marriott International Inc./DE Class A 2,863,421 79,002 McGraw-Hill Cos. Inc. 2,986,818 75,089 Macy's Inc. 3,995,217 73,073 JC Penney Co. Inc. 2,007,364 67,749 CBS Corp. Class B 5,610,947 67,612 Mattel Inc. 3,405,500 62,866 * priceline.com Inc. 375,964 62,342 Fortune Brands Inc. 1,426,745 61,322 VF Corp. 840,575 60,883 International Game Technology 2,813,993 60,445 H&R Block Inc. 3,226,598 59,305 * Liberty Media Corp. - Interactive 5,383,541 59,057 Starwood Hotels & Resorts Worldwide Inc. 1,773,251 58,570 Genuine Parts Co. 1,514,729 57,651 Ross Stores Inc. 1,204,098 57,520 Sherwin-Williams Co. 945,399 56,875 Cablevision Systems Corp. Class A 2,346,606 55,732 * Las Vegas Sands Corp. 3,129,857 52,707 Harley-Davidson Inc. 2,227,502 51,233 * Wynn Resorts Ltd. 701,651 49,740 Whirlpool Corp. 701,283 49,062 Tim Hortons Inc. 1,718,854 48,644 Nordstrom Inc. 1,540,311 47,041 * O'Reilly Automotive Inc. 1,288,432 46,564 * AutoZone Inc. 311,750 45,584 Tiffany & Co. 1,177,290 45,361 * Expedia Inc. 1,871,179 44,815 Comcast Corp. 2,770,694 44,553 Limited Brands Inc. 2,593,294 44,060 * Carmax Inc. 2,093,636 43,757 Garmin Ltd. 1,141,460 43,079 Darden Restaurants Inc. 1,237,590 42,239 * Dollar Tree Inc. 854,050 41,575 Newell Rubbermaid Inc. 2,637,413 41,381 Polo Ralph Lauren Corp. Class A 532,923 40,833 * ITT Educational Services Inc. 364,042 40,194 * GameStop Corp. Class A 1,485,440 39,320 * DISH Network Corp. Class A 1,979,624 38,128 * Goodyear Tire & Rubber Co. 2,182,301 37,165 Virgin Media Inc. 2,656,707 36,981 * Discovery Communications Inc. Class A 1,273,303 36,786 * Urban Outfitters Inc. 1,197,248 36,121 Pulte Homes Inc. 3,255,381 35,777 Advance Auto Parts Inc. 904,658 35,535 * Discovery Communications Inc. 1,335,581 34,765 *,^ Sears Holdings Corp. 528,444 34,513 * Interpublic Group of Cos. Inc. 4,548,036 34,201 DeVry Inc. 610,708 33,784 BorgWarner Inc. 1,107,320 33,508 Family Dollar Stores Inc. 1,267,252 33,455 Hasbro Inc. 1,196,274 33,197 * Royal Caribbean Cruises Ltd. 1,320,016 31,786 Scripps Networks Interactive Inc. Class A 851,696 31,470 DR Horton Inc. 2,713,887 30,965 * MGM Mirage 2,518,143 30,318 American Eagle Outfitters Inc. 1,766,010 29,775 * Liberty Global Inc. Class A 1,295,055 29,229 Strayer Education Inc. 133,412 29,041 * NVR Inc. 44,055 28,079 * Aeropostale Inc. 642,330 27,922 Gannett Co. Inc. 2,211,593 27,667 Wyndham Worldwide Corp. 1,691,292 27,602 Leggett & Platt Inc. 1,418,488 27,519 Abercrombie & Fitch Co. 836,801 27,514 Autoliv Inc. 810,366 27,228 Washington Post Co. Class B 57,825 27,067 * Liberty Global Inc. 1,178,451 26,468 Black & Decker Corp. 571,329 26,447 * Mohawk Industries Inc. 554,026 26,422 PetSmart Inc. 1,201,686 26,137 * Toll Brothers Inc. 1,300,229 25,406 * Marvel Entertainment Inc. 484,611 24,046 Tupperware Brands Corp. 594,819 23,745 Jarden Corp. 834,974 23,438 *,^ Sirius XM Radio Inc. 36,640,602 23,267 * DreamWorks Animation SKG Inc. Class A 643,955 22,905 * LKQ Corp. 1,200,326 22,254 * Chico's FAS Inc. 1,685,990 21,918 *,^ NetFlix Inc. 466,664 21,546 Harman International Industries Inc. 627,333 21,254 Phillips-Van Heusen Corp. 490,209 20,976 * Career Education Corp. 857,224 20,899 * WMS Industries Inc. 465,377 20,737 * AutoNation Inc. 1,096,093 19,817 RadioShack Corp. 1,190,860 19,733 * Big Lots Inc. 786,323 19,674 Guess? Inc. 525,856 19,478 * Hanesbrands Inc. 902,294 19,309 * Warnaco Group Inc. 436,425 19,142 * Lamar Advertising Co. Class A 692,621 19,006 * Bally Technologies Inc. 492,581 18,900 * Dick's Sporting Goods Inc. 830,569 18,605 Gentex Corp. 1,309,584 18,531 Wendy's/Arby's Group Inc. Class A 3,809,064 18,017 * Liberty Media Corp. - Capital 857,022 17,929 Foot Locker Inc. 1,480,638 17,694 * Penn National Gaming Inc. 636,625 17,609 Williams-Sonoma Inc. 857,113 17,339 * Office Depot Inc. 2,613,065 17,298 * J Crew Group Inc. 476,721 17,076 Service Corp. International/US 2,395,007 16,789 Burger King Holdings Inc. 899,154 15,816 * Panera Bread Co. Class A 282,798 15,554 Brinker International Inc. 974,070 15,322 * Tractor Supply Co. 308,586 14,942 * Corinthian Colleges Inc. 786,568 14,599 Jones Apparel Group Inc. 811,924 14,558 John Wiley & Sons Inc. Class A 416,494 14,486 * Carter's Inc. 540,578 14,433 * Chipotle Mexican Grill Inc. Class B 164,510 13,691 Lennar Corp. Class A 955,747 13,619 *,^ Chipotle Mexican Grill Inc. Class A 139,139 13,503 * Gymboree Corp. 278,087 13,454 * Brink's Home Security Holdings Inc. 435,240 13,401 WABCO Holdings Inc. 610,350 12,817 KB Home 770,747 12,802 * Fossil Inc. 443,502 12,618 MDC Holdings Inc. 355,969 12,366 Eastman Kodak Co. 2,558,494 12,230 * Tempur-Pedic International Inc. 642,467 12,168 Polaris Industries Inc. 295,736 12,060 Hillenbrand Inc. 587,872 11,975 * Rent-A-Center Inc./TX 630,043 11,895 Men's Wearhouse Inc. 471,742 11,652 Wolverine World Wide Inc. 468,766 11,644 Aaron's Inc. 427,857 11,295 * Jack in the Box Inc. 543,506 11,136 * TRW Automotive Holdings Corp. 660,598 11,065 Sotheby's 638,685 11,005 Thor Industries Inc. 344,536 10,663 * Deckers Outdoor Corp. 125,071 10,612 * Collective Brands Inc. 610,002 10,571 New York Times Co. Class A 1,296,604 10,528 * Scientific Games Corp. Class A 662,645 10,490 Pool Corp. 461,933 10,264 Meredith Corp. 342,218 10,246 Matthews International Corp. Class A 288,214 10,197 Brunswick Corp./DE 841,884 10,086 * Cheesecake Factory Inc. 543,520 10,066 Regal Entertainment Group Class A 807,374 9,947 Choice Hotels International Inc. 317,472 9,861 * Life Time Fitness Inc. 346,431 9,717 * Coinstar Inc. 288,286 9,508 Interactive Data Corp. 359,693 9,428 Cooper Tire & Rubber Co. 535,825 9,420 OfficeMax Inc. 730,636 9,191 * Capella Education Co. 136,094 9,165 Weight Watchers International Inc. 330,565 9,071 American Greetings Corp. Class A 405,954 9,053 ^ Buckle Inc. 263,768 9,005 * AnnTaylor Stores Corp. 560,394 8,905 *,^ Under Armour Inc. Class A 319,069 8,880 * Morningstar Inc. 182,396 8,857 * Gaylord Entertainment Co. 440,369 8,851 *,^ Saks Inc. 1,283,924 8,756 * Dana Holding Corp. 1,285,371 8,753 Ryland Group Inc. 411,181 8,664 *,^ Blue Nile Inc. 138,909 8,629 Bob Evans Farms Inc./DE 293,969 8,543 Orient-Express Hotels Ltd. Class A 735,691 8,468 ^ Barnes & Noble Inc. 380,632 8,458 * Lululemon Athletica Inc. 369,710 8,411 * Charming Shoppes Inc. 1,703,429 8,364 * Iconix Brand Group Inc. 665,996 8,305 * Dress Barn Inc. 460,791 8,262 Regis Corp. 528,730 8,195 * Vail Resorts Inc. 243,872 8,179 * Valassis Communications Inc. 443,154 7,924 * JOS A Bank Clothiers Inc. 175,162 7,842 * Childrens Place Retail Stores Inc. 253,707 7,601 * Exide Technologies 944,077 7,524 * PF Chang's China Bistro Inc. 220,614 7,494 Penske Auto Group Inc. 389,908 7,478 * True Religion Apparel Inc. 286,002 7,416 Scholastic Corp. 301,204 7,331 International Speedway Corp. Class A 265,083 7,308 Cracker Barrel Old Country Store Inc. 211,779 7,285 Monro Muffler Brake Inc. 227,009 7,217 Dillard's Inc. Class A 508,729 7,173 * HSN Inc. 434,883 7,080 * Coldwater Creek Inc. 849,650 6,967 National CineMedia Inc. 402,487 6,830 *,^ Lions Gate Entertainment Corp. 1,100,299 6,778 * Pinnacle Entertainment Inc. 662,640 6,752 Cato Corp. Class A 324,468 6,583 * CTC Media Inc. 410,345 6,451 * 99 Cents Only Stores 464,146 6,243 * Boyd Gaming Corp. 560,671 6,128 * Buffalo Wild Wings Inc. 146,916 6,113 * Timberland Co. Class A 434,462 6,048 Columbia Sportswear Co. 143,443 5,904 Arbitron Inc. 282,259 5,860 * Sonic Corp. 527,813 5,838 * Standard Pacific Corp. 1,575,764 5,815 * Tenneco Inc. 440,796 5,748 * Steven Madden Ltd. 155,572 5,727 Harte-Hanks Inc. 412,050 5,699 * Helen of Troy Ltd. 293,274 5,698 * CEC Entertainment Inc. 217,399 5,622 * American Public Education Inc. 161,253 5,602 * Jo-Ann Stores Inc. 207,502 5,567 * Meritage Homes Corp. 269,379 5,468 * Hibbett Sports Inc. 298,901 5,449 * Skechers U.S.A. Inc. Class A 317,743 5,446 Ameristar Casinos Inc. 343,111 5,414 * Papa John's International Inc. 218,461 5,368 Liz Claiborne Inc. 1,075,356 5,302 Group 1 Automotive Inc. 195,044 5,237 * Pre-Paid Legal Services Inc. 102,301 5,197 * Live Nation Inc. 632,890 5,183 NutriSystem Inc. 336,953 5,142 Finish Line Inc. Class A 504,554 5,126 Callaway Golf Co. 669,235 5,093 * Domino's Pizza Inc. 572,840 5,064 Fred's Inc. Class A 396,133 5,043 * Steak N Shake Co. 425,304 5,006 * Sally Beauty Holdings Inc. 700,573 4,981 *,^ Cabela's Inc. 373,257 4,979 Unifirst Corp./MA 110,642 4,918 CKE Restaurants Inc. 466,382 4,892 * Texas Roadhouse Inc. Class A 453,932 4,821 ArvinMeritor Inc. 611,085 4,779 * Interval Leisure Group Inc. 381,269 4,758 Stage Stores Inc. 344,230 4,461 * DSW Inc. Class A 274,181 4,379 Ethan Allen Interiors Inc. 258,370 4,263 PetMed Express Inc. 223,557 4,214 * CROCS Inc. 627,996 4,176 *,^ Fuel Systems Solutions Inc. 115,901 4,171 Stewart Enterprises Inc. Class A 776,711 4,062 * Quiksilver Inc. 1,469,974 4,042 * Ticketmaster Entertainment Inc. 337,613 3,947 * Ruby Tuesday Inc. 464,021 3,907 PEP Boys-Manny Moe & Jack 398,556 3,894 * Steiner Leisure Ltd. 108,806 3,891 Winnebago Industries 260,211 3,828 * Wet Seal Inc. Class A 1,012,165 3,826 * EW Scripps Co. Class A 507,172 3,804 Standard Motor Products Inc. 249,147 3,787 * Genesco Inc. 154,206 3,712 * Shuffle Master Inc. 389,954 3,673 *,^ Fuqi International Inc. 119,600 3,502 * CKX Inc. 519,044 3,483 * California Pizza Kitchen Inc. 222,857 3,481 * Drew Industries Inc. 158,131 3,430 DineEquity Inc. 138,371 3,425 * HOT Topic Inc. 456,525 3,419 Belo Corp. Class A 620,622 3,358 * Carmike Cinemas Inc. 322,803 3,264 ^ Sturm Ruger & Co. Inc. 252,134 3,263 * Denny's Corp. 1,214,449 3,230 * Universal Technical Institute Inc. 163,542 3,222 Superior Industries International Inc. 225,531 3,203 * Lumber Liquidators Inc. 146,800 3,184 La-Z-Boy Inc. 366,647 3,172 * Mediacom Communications Corp. Class A 546,335 3,147 * Asbury Automotive Group Inc. 247,265 3,135 Lennar Corp. Class B 273,234 3,088 * Shutterfly Inc. 185,132 3,079 Brown Shoe Co. Inc. 382,884 3,071 * Stein Mart Inc. 237,424 3,018 * Furniture Brands International Inc. 542,421 3,000 * Jakks Pacific Inc. 208,135 2,980 National Presto Industries Inc. 34,448 2,980 * Clear Channel Outdoor Holdings Inc. Class A 422,556 2,958 * America's Car-Mart Inc. 121,756 2,916 Movado Group Inc. 199,207 2,894 * Citi Trends Inc. 101,603 2,893 * RCN Corp. 310,011 2,883 * Ulta Salon Cosmetics & Fragrance Inc. 174,534 2,882 * Rentrak Corp. 160,778 2,871 Churchill Downs Inc. 74,238 2,858 * Zale Corp. 396,966 2,838 * Pacific Sunwear Of California 543,578 2,799 * Peet's Coffee & Tea Inc. 98,211 2,773 ^ News Corp. Class B 196,388 2,747 Sonic Automotive Inc. Class A 258,980 2,719 Modine Manufacturing Co. 288,948 2,679 Big 5 Sporting Goods Corp. 176,407 2,664 *,^ Beazer Homes USA Inc. 467,309 2,612 * Maidenform Brands Inc. 161,793 2,598 Blyth Inc. 63,891 2,475 World Wrestling Entertainment Inc. Class A 176,099 2,467 * Knology Inc. 249,369 2,431 * Smith & Wesson Holding Corp. 464,251 2,428 * Systemax Inc. 198,356 2,406 * Red Robin Gourmet Burgers Inc. 116,915 2,387 * Ascent Media Corp. Class A 92,159 2,359 *,^ Hovnanian Enterprises Inc. Class A 608,874 2,338 * Zumiez Inc. 139,812 2,294 * Drugstore.Com Inc. 940,106 2,284 * Core-Mark Holding Co. Inc. 78,838 2,255 K-Swiss Inc. Class A 255,688 2,248 Cinemark Holdings Inc. 213,272 2,210 * Pier 1 Imports Inc. 563,688 2,181 * hhgregg Inc. 128,698 2,180 * Perry Ellis International Inc. 133,406 2,140 American Axle & Manufacturing Holdings Inc. 300,809 2,130 Christopher & Banks Corp. 311,129 2,106 * Warner Music Group Corp. 377,980 2,090 Oxford Industries Inc. 105,094 2,070 * Unifi Inc. 632,251 2,023 * Kirkland's Inc. 141,488 2,016 Marcus Corp. 156,543 2,002 CPI Corp. 159,315 1,987 Cherokee Inc. 82,645 1,981 * Cavco Industries Inc. 55,249 1,961 *,^ Blockbuster Inc. Class A 1,805,063 1,931 * RC2 Corp. 134,965 1,923 Talbots Inc. 207,406 1,914 *,^ K12 Inc. 115,798 1,908 * O'Charleys Inc. 203,105 1,903 Journal Communications Inc. Class A 516,521 1,901 * Isle of Capri Casinos Inc. 158,709 1,871 * BJ's Restaurants Inc. 123,637 1,853 * Alloy Inc. 273,701 1,853 * Volcom Inc. 112,309 1,851 Sinclair Broadcast Group Inc. Class A 509,071 1,822 * Universal Electronics Inc. 89,157 1,821 * Tween Brands Inc. 213,751 1,793 * Martha Stewart Living Omnimedia Class A 281,087 1,760 *,^ Overstock.com Inc. 119,661 1,755 * Dolan Media Co. 146,273 1,754 * Lincoln Educational Services Corp. 76,343 1,747 Stanley Furniture Co. Inc. 165,753 1,719 Hooker Furniture Corp. 126,648 1,710 * Landry's Restaurants Inc. 160,224 1,682 * Midas Inc. 174,720 1,642 * FGX International Holdings Ltd. 116,938 1,631 * Kid Brands Inc. 262,535 1,628 * Monarch Casino & Resort Inc. 150,360 1,618 Ambassadors Group Inc. 102,950 1,611 * G-III Apparel Group Ltd. 111,397 1,576 * Grand Canyon Education Inc. 87,815 1,566 * LIN TV Corp. Class A 330,853 1,565 Bebe Stores Inc. 210,329 1,548 * Krispy Kreme Doughnuts Inc. 430,740 1,538 * Amerigon Inc. 207,529 1,525 Speedway Motorsports Inc. 105,988 1,525 * Stamps.com Inc. 164,000 1,517 Jackson Hewitt Tax Service Inc. 292,493 1,492 Lithia Motors Inc. Class A 93,771 1,462 * Steinway Musical Instruments 122,298 1,452 Weyco Group Inc. 61,619 1,411 * Leapfrog Enterprises Inc. 341,837 1,405 * Learning Tree International Inc. 121,960 1,389 * M/I Homes Inc. 101,098 1,374 * AFC Enterprises Inc. 159,071 1,339 * Dorman Products Inc. 89,047 1,337 * Retail Ventures Inc. 245,574 1,294 * Audiovox Corp. Class A 183,839 1,259 * Carriage Services Inc. Class A 317,100 1,237 * Orbitz Worldwide Inc. 198,340 1,226 * iRobot Corp. 99,184 1,221 CSS Industries Inc. 61,265 1,211 * Famous Dave's Of America Inc. 204,651 1,197 * Stoneridge Inc. 168,930 1,196 * Haverty Furniture Cos. Inc. 100,210 1,183 *,^ Quantum Fuel Systems Technologies Worldwide Inc. 884,376 1,176 *,^ Jamba Inc. 630,892 1,173 * New York & Co. Inc. 229,181 1,173 Dover Downs Gaming & Entertainment Inc. 204,348 1,165 Spartan Motors Inc. 226,348 1,163 * Rex Stores Corp. 102,859 1,121 Arctic Cat Inc. 156,375 1,104 * American Apparel Inc. 310,616 1,090 Books-A-Million Inc. 90,159 1,086 * Sealy Corp. 337,861 1,081 * Borders Group Inc. 334,985 1,042 * Youbet.com Inc. 494,681 1,039 * Gaiam Inc. Class A 143,140 999 * Multimedia Games Inc. 193,582 991 ^ Bon-Ton Stores Inc. 135,855 989 * Playboy Enterprises Inc. Class B 323,841 978 * Morgans Hotel Group Co. 176,057 954 * Empire Resorts Inc. 313,271 943 * Princeton Review Inc. 222,028 933 Kenneth Cole Productions Inc. Class A 91,051 913 * Select Comfort Corp. 190,016 903 * Daily Journal Corp. 17,029 898 AH Belo Corp. Class A 277,542 896 * ChinaCast Education Corp. 122,747 892 * Destination Maternity Corp. 49,107 890 * Great Wolf Resorts Inc. 248,722 888 * Rubio's Restaurants Inc. 136,949 868 * Cache Inc. 174,683 866 *,^ Brookfield Homes Corp. 128,917 861 * Mac-Gray Corp. 79,626 858 Skyline Corp. 36,907 833 Strattec Security Corp. 57,443 819 *,^ Raser Technologies Inc. 529,092 810 * Shoe Carnival Inc. 52,147 804 * Red Lion Hotels Corp. 139,613 803 * MarineMax Inc. 101,965 796 * Navarre Corp. 351,181 773 Marine Products Corp. 136,760 756 * Fisher Communications Inc. 40,877 743 * 1-800-Flowers.com Inc. Class A 210,760 727 * West Marine Inc. 91,940 723 Lee Enterprises Inc./IA 248,140 682 Heelys Inc. 318,703 676 *,^ Conn's Inc. 56,748 641 * Outdoor Channel Holdings Inc. 97,735 639 * MTR Gaming Group Inc. 208,151 637 * McCormick & Schmick's Seafood Restaurants Inc. 83,802 623 Bassett Furniture Industries Inc. 144,672 619 Media General Inc. Class A 72,319 618 * dELiA*s Inc. 276,488 594 * Cumulus Media Inc. Class A 338,403 585 * Morton's Restaurant Group Inc. 133,881 570 * Carrols Restaurant Group Inc. 74,558 564 * Pomeroy IT Solutions Inc. 86,157 556 Primedia Inc. 218,786 551 * Build-A-Bear Workshop Inc. 110,728 539 * Benihana Inc. Class A 92,072 528 * Luby's Inc. 120,681 507 * Saga Communications Inc. Class A 37,091 497 * Hawk Corp. Class A 35,744 490 * Hastings Entertainment Inc./United States 110,957 473 Johnson Outdoors Inc. Class A 48,063 433 * Duckwall-ALCO Stores Inc. 23,358 419 * Tuesday Morning Corp. 100,343 417 * MAXXAM Inc. 40,662 413 * Radio One Inc. 413,901 406 * Harris Interactive Inc. 388,366 396 * Bluegreen Corp. 125,143 382 * Century Casinos Inc. 129,286 375 * Town Sports International Holdings Inc. 145,710 366 *,^ Gander Mountain Co. 68,721 353 * Cost Plus Inc. 170,645 346 * LodgeNet Interactive Corp. 43,500 328 Lifetime Brands Inc. 55,386 317 * Rick's Cabaret International Inc. 36,174 311 Dover Motorsports Inc. 204,207 306 * Reading International Inc. Class A 74,141 305 Lakes Entertainment Inc. 90,056 303 McClatchy Co. Class A 112,764 289 * EDCI Holdings Inc. 45,540 272 Beasley Broadcasting Group Inc. Class A 75,514 270 * Hollywood Media Corp. 165,037 254 * Dixie Group Inc. 80,217 247 * Private Media Group Inc. 377,589 245 * Nautilus Inc. 140,305 239 * Benihana Inc. Class A 37,839 230 * Escalade Inc. 90,342 228 * Premier Exhibitions Inc. 209,740 218 Aaron's Inc. Class A 10,125 209 * Palm Harbor Homes Inc. 65,633 190 Hallwood Group Inc. 7,400 186 * Nexstar Broadcasting Group Inc. Class A 52,575 180 * Emerson Radio Corp. 135,771 174 * Salem Communications Corp. Class A 75,777 171 * Blockbuster Inc. Class B 280,668 168 * Canterbury Park Holding Corp. 23,800 168 * AC Moore Arts & Crafts Inc. 46,071 166 * Shiloh Industries Inc. 36,386 164 * Atrinsic Inc. 144,106 157 * RHI Entertainment Inc. 48,739 155 * Craftmade International Inc. 49,016 151 * Spanish Broadcasting System Inc. 320,397 151 * Entercom Communications Corp. Class A 29,400 150 * Trans World Entertainment 160,982 146 * Entravision Communications Corp. Class A 77,431 134 * Casual Male Retail Group Inc. 37,355 129 *,^ Orleans Homebuilders Inc. 37,570 115 * Joe's Jeans Inc. 157,620 109 * Lodgian Inc. 62,056 103 * Sport Chalet Inc. Class A 48,300 86 * Valuevision Media Inc. Class A 24,026 80 Gray Television Inc. 32,600 76 * Hovnanian Enterprises Inc. Class B 19,300 74 Frisch's Restaurants Inc. 2,757 71 * 4Kids Entertainment Inc. 41,617 70 Tandy Brands Accessories Inc. 16,602 57 * California Coastal Communities Inc. 28,604 44 * WPT Enterprises Inc. 40,597 40 * Lazare Kaplan International Inc. 15,258 38 * Champion Enterprises Inc. 79,900 37 * Nobel Learning Communities Inc. 3,108 29 * Gaming Partners International Corp. 3,307 19 * SPAR Group Inc. 16,174 12 * Sport Chalet Inc. Class B 1,825 7 * Emmis Communications Corp. Class A 6,535 5 * Crown Media Holdings Inc. Class A 1,300 2 * Global Traffic Network Inc. 200 1 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 9,739 1 Educational Development Corp. 3  Consumer Staples (9.9%) Procter & Gamble Co. 27,679,887 1,603,219 Wal-Mart Stores Inc. 22,295,472 1,094,485 Coca-Cola Co. 19,786,257 1,062,522 Philip Morris International Inc. 18,628,393 907,948 PepsiCo Inc./NC 14,784,300 867,247 CVS Caremark Corp. 13,825,957 494,140 Kraft Foods Inc. 13,986,158 367,416 Colgate-Palmolive Co. 4,744,200 361,888 Walgreen Co. 9,417,945 352,890 Altria Group Inc. 19,635,695 349,712 Costco Wholesale Corp. 4,121,808 232,717 Kimberly-Clark Corp. 3,933,623 232,005 General Mills Inc. 3,124,249 201,139 Archer-Daniels-Midland Co. 5,487,189 160,336 Sysco Corp. 5,602,050 139,211 Avon Products Inc. 4,054,201 137,681 Kellogg Co. 2,542,982 125,191 Kroger Co. 5,885,567 121,478 HJ Heinz Co. 2,988,004 118,773 Lorillard Inc. 1,597,098 118,664 ConAgra Foods Inc. 4,247,961 92,096 Safeway Inc. 4,044,683 79,761 Bunge Ltd. 1,258,720 78,808 Clorox Co. 1,320,695 77,683 Reynolds American Inc. 1,660,119 73,909 Molson Coors Brewing Co. Class B 1,438,865 70,044 Sara Lee Corp. 6,276,351 69,919 * Dr Pepper Snapple Group Inc. 2,411,764 69,338 Campbell Soup Co. 2,013,807 65,690 JM Smucker Co. 1,124,708 59,621 Coca-Cola Enterprises Inc. 2,780,891 59,539 Hershey Co. 1,500,855 58,323 Pepsi Bottling Group Inc. 1,420,101 51,749 *,^ Whole Foods Market Inc. 1,334,674 40,694 * Energizer Holdings Inc. 612,428 40,629 Estee Lauder Cos. Inc. Class A 1,070,763 39,704 McCormick & Co. Inc./MD 1,120,433 38,028 Church & Dwight Co. Inc. 666,966 37,844 Brown-Forman Corp. Class B 755,836 36,446 Tyson Foods Inc. Class A 2,775,812 35,059 * Ralcorp Holdings Inc. 538,405 31,481 * Dean Foods Co. 1,713,193 30,478 SUPERVALU Inc. 2,011,843 30,298 * Constellation Brands Inc. Class A 1,877,366 28,442 * Hansen Natural Corp. 731,214 26,865 Hormel Foods Corp. 702,258 24,944 *,^ Green Mountain Coffee Roasters Inc. 325,118 24,007 Alberto-Culver Co. Class B 840,772 23,273 Del Monte Foods Co. 1,879,332 21,763 * NBTY Inc. 530,171 20,984 Flowers Foods Inc. 792,768 20,842 Corn Products International Inc. 710,951 20,276 * Smithfield Foods Inc. 1,417,114 19,556 Herbalife Ltd. 586,498 19,202 * BJ's Wholesale Club Inc. 521,430 18,886 PepsiAmericas Inc. 593,882 16,961 * Central European Distribution Corp. 481,161 15,763 Casey's General Stores Inc. 484,105 15,191 Mead Johnson Nutrition Co. Class A 329,453 14,862 *,^ Chattem Inc. 167,098 11,097 * TreeHouse Foods Inc. 301,573 10,757 Ruddick Corp. 392,842 10,457 Universal Corp./VA 238,923 9,992 * Rite Aid Corp. 5,921,460 9,711 Lancaster Colony Corp. 187,058 9,590 * United Natural Foods Inc. 388,695 9,298 Nu Skin Enterprises Inc. Class A 483,496 8,959 * Hain Celestial Group Inc. 375,681 7,202 Vector Group Ltd. 449,964 7,010 * Winn-Dixie Stores Inc. 514,948 6,756 * Darling International Inc. 917,470 6,743 * Chiquita Brands International Inc. 402,371 6,502 * Bare Escentuals Inc. 515,478 6,129 Sanderson Farms Inc. 162,631 6,121 Lance Inc. 233,851 6,038 Diamond Foods Inc. 182,134 5,777 Andersons Inc. 155,553 5,476 J&J Snack Foods Corp. 123,598 5,338 Tootsie Roll Industries Inc. 200,822 4,776 * American Italian Pasta Co. 163,410 4,442 Nash Finch Co. 159,310 4,356 WD-40 Co. 148,694 4,223 Cal-Maine Foods Inc. 148,451 3,974 * Heckmann Corp. 803,700 3,681 * Central Garden and Pet Co. Class A 334,851 3,660 * Alliance One International Inc. 781,949 3,503 * Smart Balance Inc. 541,715 3,326 * Medifast Inc. 146,148 3,174 Spartan Stores Inc. 217,661 3,076 Weis Markets Inc. 93,899 3,000 * Pantry Inc. 188,540 2,956 * Boston Beer Co. Inc. Class A 77,088 2,858 * USANA Health Sciences Inc. 82,835 2,826 * Great Atlantic & Pacific Tea Co. 313,839 2,796 * Central Garden and Pet Co. 230,992 2,714 Pricesmart Inc. 136,793 2,565 *,^ American Dairy Inc. 88,940 2,520 B&G Foods Inc. Class A 304,232 2,492 * Elizabeth Arden Inc. 195,175 2,297 *,^ American Oriental Bioengineering Inc. 468,045 2,275 Coca-Cola Bottling Co. Consolidated 44,873 2,173 Village Super Market Inc. Class A 68,348 2,014 * Prestige Brands Holdings Inc. 276,462 1,946 * John B. Sanfilippo & Son Inc. 158,467 1,841 * Reddy Ice Holdings Inc. 293,594 1,597 Imperial Sugar Co. 125,312 1,589 * Physicians Formula Holdings Inc. 545,642 1,533 Ingles Markets Inc. Class A 90,037 1,425 Tasty Baking Co. 215,545 1,414 * Nutraceutical International Corp. 123,691 1,394 Calavo Growers Inc. 66,261 1,258 * Lifeway Foods Inc. 108,477 1,192 Arden Group Inc. 9,082 1,085 Alico Inc. 34,069 1,001 * National Beverage Corp. 80,604 928 Inter Parfums Inc. 72,499 885 Oil-Dri Corp. of America 59,281 860 * Revlon Inc. Class A 173,662 844 Mannatech Inc. 210,060 805 Farmer Bros Co. 38,062 788 * Seneca Foods Corp. Class A 24,923 683 Schiff Nutrition International Inc. 128,661 670 * Omega Protein Corp. 112,817 547 Griffin Land & Nurseries Inc. 16,195 518 Reliv International Inc. 144,044 481 * Susser Holdings Corp. 33,174 417 * Inventure Group Inc. 140,475 398 *,^ Star Scientific Inc. 423,326 394 * Zapata Corp. 41,705 290 * Female Health Co. 55,305 279 * Parlux Fragrances Inc. 120,858 261 * MGP Ingredients Inc. 54,774 239 * HQ Sustainable Maritime Industries Inc. 4,059 36 * Vermont Pure Holdings Ltd. 33,000 21 * Jones Soda Co. 25,244 21 Energy (11.1%) Exxon Mobil Corp. 46,340,813 3,179,443 Chevron Corp. 19,037,681 1,340,824 Schlumberger Ltd. 11,361,910 677,170 ConocoPhillips 13,366,345 603,624 Occidental Petroleum Corp. 7,697,774 603,505 Anadarko Petroleum Corp. 4,740,660 297,382 Apache Corp. 3,183,182 292,312 Devon Energy Corp. 4,004,849 269,646 * Transocean Ltd. 3,045,759 260,504 Halliburton Co. 8,519,591 231,051 XTO Energy Inc. 5,229,983 216,103 Marathon Oil Corp. 6,721,492 214,416 EOG Resources Inc. 2,377,124 198,514 * National Oilwell Varco Inc. 3,971,106 171,274 Chesapeake Energy Corp. 5,649,239 160,438 Hess Corp. 2,795,248 149,434 * Southwestern Energy Co. 3,263,446 139,284 * Weatherford International Ltd. 6,631,008 137,461 Baker Hughes Inc. 2,941,152 125,470 Spectra Energy Corp. 6,125,099 116,009 Noble Energy Inc. 1,646,320 108,591 Valero Energy Corp. 5,284,352 102,464 Murphy Oil Corp. 1,721,485 99,106 Williams Cos. Inc. 5,509,549 98,456 Peabody Energy Corp. 2,539,428 94,517 Noble Corp. 2,481,041 94,180 * Cameron International Corp. 2,060,579 77,931 Consol Energy Inc. 1,715,841 77,402 Range Resources Corp. 1,487,013 73,399 * Ultra Petroleum Corp. 1,436,865 70,349 * PetroHawk Energy Corp. 2,857,097 69,170 El Paso Corp. 6,657,284 68,703 Diamond Offshore Drilling Inc. 660,227 63,065 * FMC Technologies Inc. 1,173,899 61,324 Smith International Inc. 2,083,562 59,798 ENSCO International Inc. 1,347,359 57,317 * Nabors Industries Ltd. 2,689,351 56,207 BJ Services Co. 2,775,171 53,922 * Newfield Exploration Co. 1,260,009 53,626 * Pride International Inc. 1,649,164 50,201 * Alpha Natural Resources Inc. 1,138,150 39,949 Helmerich & Payne Inc. 1,001,663 39,596 Pioneer Natural Resources Co. 1,082,914 39,299 * Plains Exploration & Production Co. 1,302,961 36,040 * Denbury Resources Inc. 2,363,863 35,765 Cabot Oil & Gas Corp. 984,508 35,196 Cimarex Energy Co. 792,260 34,321 Arch Coal Inc. 1,520,674 33,652 * Kinder Morgan Management LLC 701,015 33,193 * EXCO Resources Inc. 1,704,578 31,859 Sunoco Inc. 1,110,141 31,583 * Oceaneering International Inc. 520,740 29,552 * Whiting Petroleum Corp. 483,170 27,821 Rowan Cos. Inc. 1,077,736 24,863 * Dresser-Rand Group Inc. 782,838 24,323 Tidewater Inc. 491,572 23,148 Massey Energy Co. 813,111 22,678 * Concho Resources Inc./Midland TX 609,174 22,125 Southern Union Co. 1,061,830 22,075 Patterson-UTI Energy Inc. 1,461,018 22,061 Core Laboratories NV 207,368 21,378 Tesoro Corp./Texas 1,318,856 19,756 * Atwood Oceanics Inc. 551,003 19,434 * Forest Oil Corp. 992,482 19,423 St Mary Land & Exploration Co. 594,310 19,291 * Encore Acquisition Co. 501,774 18,766 * Unit Corp. 430,749 17,768 * Comstock Resources Inc. 442,664 17,742 * Superior Energy Services Inc. 745,887 16,797 * Oil States International Inc. 472,963 16,615 * Quicksilver Resources Inc. 1,126,855 15,990 * SandRidge Energy Inc. 1,211,193 15,697 * SEACOR Holdings Inc. 182,753 14,918 * Dril-Quip Inc. 297,295 14,758 Frontier Oil Corp. 998,047 13,893 * Mariner Energy Inc. 955,468 13,549 * Exterran Holdings Inc. 565,635 13,428 * Helix Energy Solutions Group Inc. 891,989 13,362 * Arena Resources Inc. 364,772 12,949 World Fuel Services Corp. 267,641 12,865 * Bill Barrett Corp. 389,737 12,779 * Continental Resources Inc./OK 323,180 12,659 Holly Corp. 407,159 10,431 * Key Energy Services Inc. 1,180,160 10,267 Penn Virginia Corp. 433,725 9,937 CARBO Ceramics Inc. 189,062 9,746 * Atlas Energy Inc. 357,688 9,683 *,^ Patriot Coal Corp. 818,570 9,626 Berry Petroleum Co. Class A 347,159 9,297 * Global Industries Ltd. 976,535 9,277 Overseas Shipholding Group Inc. 243,854 9,113 * Rosetta Resources Inc. 618,541 9,086 * CNX Gas Corp. 288,429 8,855 * Cal Dive International Inc. 889,564 8,798 * NATCO Group Inc. 190,617 8,440 Lufkin Industries Inc. 157,377 8,369 * Swift Energy Co. 349,625 8,279 * Tetra Technologies Inc. 825,891 8,003 * Bristow Group Inc. 265,035 7,869 *,^ ATP Oil & Gas Corp. 431,224 7,715 * Contango Oil & Gas Co. 131,209 6,700 * Willbros Group Inc. 418,985 6,381 *,^ Goodrich Petroleum Corp. 245,742 6,343 * Gulfmark Offshore Inc. 188,349 6,167 * Hornbeck Offshore Services Inc. 222,546 6,133 * Carrizo Oil & Gas Inc. 245,991 6,024 * International Coal Group Inc. 1,477,925 5,956 * Brigham Exploration Co. 618,911 5,620 * Stone Energy Corp. 336,313 5,485 * Complete Production Services Inc. 482,397 5,451 *,^ McMoRan Exploration Co. 704,593 5,320 * Parker Drilling Co. 933,070 5,095 * USEC Inc. 1,075,806 5,046 * ION Geophysical Corp. 1,426,126 5,020 * James River Coal Co. 262,320 5,013 * Hercules Offshore Inc. 998,767 4,904 * Enbridge Energy Management LLC 105,812 4,771 * CVR Energy Inc. 367,624 4,573 General Maritime Corp. 558,821 4,325 * Delta Petroleum Corp. 2,437,851 4,266 * Clean Energy Fuels Corp. 277,140 3,994 * BPZ Resources Inc. 510,522 3,839 * Western Refining Inc. 578,565 3,732 * Oilsands Quest Inc. 3,114,152 3,519 * Venoco Inc. 303,329 3,491 * Petroquest Energy Inc. 516,472 3,352 * Seahawk Drilling Inc. 106,278 3,304 * Pioneer Drilling Co. 444,365 3,262 W&T Offshore Inc. 273,330 3,201 * GMX Resources Inc. 196,129 3,081 * Matrix Service Co. 256,402 2,787 *,^ Rentech Inc. 1,661,217 2,691 RPC Inc. 248,992 2,609 * Newpark Resources Inc. 804,621 2,583 * Tesco Corp. 309,719 2,472 Gulf Island Fabrication Inc. 131,498 2,464 * Syntroleum Corp. 871,227 2,352 Vaalco Energy Inc. 480,437 2,210 * Kodiak Oil & Gas Corp. 900,216 2,160 * Petroleum Development Corp. 114,825 2,143 * Rex Energy Corp. 232,400 1,941 * Basic Energy Services Inc. 227,391 1,931 * Allis-Chalmers Energy Inc. 442,100 1,928 * Dawson Geophysical Co. 68,869 1,886 * Harvest Natural Resources Inc. 354,119 1,817 * Gulfport Energy Corp. 194,079 1,696 * Endeavour International Corp. 1,343,433 1,626 * T-3 Energy Services Inc. 80,327 1,582 * Warren Resources Inc. 526,696 1,559 * PHI Inc. 73,329 1,487 * Clayton Williams Energy Inc. 48,612 1,464 * Natural Gas Services Group Inc. 82,953 1,462 * Boots & Coots Inc. 906,780 1,460 * Bronco Drilling Co. Inc. 203,834 1,335 * Superior Well Services Inc. 135,288 1,310 *,^ Trico Marine Services Inc./United States 169,433 1,308 * Double Eagle Petroleum Co. 267,698 1,280 Toreador Resources Corp. 124,828 1,247 Alon USA Energy Inc. 125,479 1,246 * Abraxas Petroleum Corp. 674,841 1,208 Crosstex Energy Inc. 202,453 1,069 Panhandle Oil and Gas Inc. Class A 47,704 1,019 * Parallel Petroleum Corp. 309,250 980 * CREDO Petroleum Corp. 95,730 969 * Northern Oil And Gas Inc. 114,634 963 *,^ Sulphco Inc. 698,465 957 * Union Drilling Inc. 122,287 934 * Bolt Technology Corp. 73,860 928 * Cheniere Energy Inc. 313,647 919 Delek US Holdings Inc. 103,300 885 * FX Energy Inc. 270,000 872 * ENGlobal Corp. 190,026 783 * Westmoreland Coal Co. 96,152 782 * OYO Geospace Corp. 29,119 752 *,^ Isramco Inc. 5,663 740 * Vantage Drilling Co. 353,025 646 *,^ GeoGlobal Resources Inc. 500,871 551 * Callon Petroleum Co. 300,640 550 *,^ Tri-Valley Corp. 191,836 522 * Pacific Ethanol Inc. 907,372 467 * Gasco Energy Inc. 943,505 462 *,^ NGAS Resources Inc. 180,751 432 * RAM Energy Resources Inc. 346,770 420 * American Oil & Gas Inc. 164,934 325 * Mitcham Industries Inc. 51,446 319 * National Coal Corp. 256,028 315 * Approach Resources Inc. 34,160 310 *,^ Evergreen Energy Inc. 496,824 308 * Cano Petroleum Inc. 227,791 289 * Geokinetics Inc. 13,371 283 Barnwell Industries Inc. 62,895 274 * Meridian Resource Corp. 633,127 260 Houston American Energy Corp. 71,232 250 *,^ Verenium Corp. 34,165 234 *,^ BMB Munai Inc. 186,214 179 * GeoMet Inc. 94,535 160 * HKN Inc. 34,414 106 * Uranium Resources Inc. 85,196 98 * TGC Industries Inc. 3,940 19 * Georesources Inc. 1,712 19 * Cubic Energy Inc. 9,163 9 Financials (15.9%) JPMorgan Chase & Co. 35,699,343 1,564,345 Bank of America Corp. 82,069,509 1,388,616 Wells Fargo & Co. 41,544,070 1,170,712 Goldman Sachs Group Inc. 4,541,774 837,276 Citigroup Inc. 152,099,945 736,164 US Bancorp 18,020,720 393,933 Morgan Stanley 11,179,614 345,226 American Express Co. 9,979,706 338,312 Bank of New York Mellon Corp. 11,352,774 329,117 MetLife Inc. 7,773,104 295,922 Travelers Cos. Inc. 5,559,629 273,701 * Berkshire Hathaway Inc. Class B 80,191 266,475 State Street Corp. 4,616,414 242,823 Prudential Financial Inc. 4,331,004 216,160 PNC Financial Services Group Inc. 4,227,168 205,398 Aflac Inc. 4,439,161 189,730 Simon Property Group Inc. 2,684,954 186,416 Charles Schwab Corp. 9,358,279 179,211 BB&T Corp. 6,472,825 176,320 CME Group Inc. 567,162 174,794 ACE Ltd. 3,189,923 170,533 Chubb Corp. 3,343,917 168,567 Franklin Resources Inc. 1,540,802 155,005 Capital One Financial Corp. 4,289,335 153,258 Allstate Corp. 4,839,027 148,171 Marsh & McLennan Cos. Inc. 4,962,382 122,720 Northern Trust Corp. 2,040,217 118,659 Loews Corp. 3,306,280 113,240 T Rowe Price Group Inc. 2,426,337 110,884 * Progressive Corp. 6,144,571 101,877 SunTrust Banks Inc. 4,414,580 99,549 Vornado Realty Trust 1,506,111 97,009 AON Corp. 2,366,228 96,282 Annaly Capital Management Inc. 5,170,108 93,786 Public Storage 1,199,314 90,236 Invesco Ltd. 3,906,199 88,905 Ameriprise Financial Inc. 2,422,319 88,003 * Berkshire Hathaway Inc. Class A 848 85,648 Boston Properties Inc. 1,294,659 84,865 Discover Financial Services 5,101,900 82,804 Hartford Financial Services Group Inc. 3,090,971 81,911 Principal Financial Group Inc. 2,950,424 80,812 Equity Residential 2,601,027 79,852 HCP Inc. 2,762,300 79,388 Lincoln National Corp. 2,812,044 72,860 Fifth Third Bancorp 7,172,923 72,662 NYSE Euronext 2,469,797 71,352 Unum Group 3,146,860 67,469 Host Hotels & Resorts Inc. 5,626,475 66,224 Regions Financial Corp. 10,400,046 64,584 Hudson City Bancorp Inc. 4,458,085 58,624 Ventas Inc. 1,486,759 57,240 * IntercontinentalExchange Inc. 588,151 57,162 XL Capital Ltd. Class A 3,249,895 56,743 AvalonBay Communities Inc. 758,854 55,191 Genworth Financial Inc. Class A 4,571,128 54,625 People's United Financial Inc. 3,307,986 51,472 Everest Re Group Ltd. 584,630 51,272 *,^ American International Group Inc. 1,150,333 50,741 ProLogis 4,203,644 50,107 * TD Ameritrade Holding Corp. 2,495,278 48,957 Keycorp 7,408,452 48,155 Plum Creek Timber Co. Inc. 1,546,360 47,380 Health Care REIT Inc. 1,138,004 47,364 ^ M&T Bank Corp. 722,709 45,039 Willis Group Holdings Ltd. 1,590,004 44,870 * Leucadia National Corp. 1,812,376 44,802 Kimco Realty Corp. 3,396,286 44,288 BlackRock Inc. 201,650 43,722 Comerica Inc. 1,435,635 42,595 Legg Mason Inc. 1,344,966 41,734 PartnerRe Ltd. 537,437 41,350 Moody's Corp. 1,903,029 38,936 Axis Capital Holdings Ltd. 1,284,832 38,776 * SLM Corp. 4,440,895 38,725 Cincinnati Financial Corp. 1,466,960 38,126 Assurant Inc. 1,118,843 35,870 New York Community Bancorp Inc. 3,117,191 35,598 WR Berkley Corp. 1,367,759 34,577 Federal Realty Investment Trust 561,891 34,483 Torchmark Corp. 786,159 34,143 RenaissanceRe Holdings Ltd. 592,505 32,446 Fidelity National Financial Inc. Class A 2,120,791 31,982 AMB Property Corp. 1,390,449 31,911 Liberty Property Trust 979,928 31,877 Digital Realty Trust Inc. 687,747 31,437 SL Green Realty Corp. 707,085 31,006 Reinsurance Group of America Inc. Class A 691,198 30,827 Rayonier Inc. 751,381 30,739 Huntington Bancshares Inc./OH 6,454,824 30,402 Nationwide Health Properties Inc. 979,227 30,346 Eaton Vance Corp. 1,052,914 29,471 * Markel Corp. 88,560 29,209 HCC Insurance Holdings Inc. 1,067,680 29,201 * NASDAQ OMX Group Inc. 1,346,556 28,345 Regency Centers Corp. 762,014 28,233 * MSCI Inc. Class A 950,684 28,159 Old Republic International Corp. 2,290,375 27,897 * First Horizon National Corp. 2,078,823 27,503 * Arch Capital Group Ltd. 402,656 27,195 * Jefferies Group Inc. 975,288 26,557 Cullen/Frost Bankers Inc. 508,787 26,274 Marshall & Ilsley Corp. 3,184,489 25,699 Duke Realty Corp. 2,133,619 25,625 *,^ St Joe Co. 878,500 25,582 * Affiliated Managers Group Inc. 392,423 25,511 ^ Realty Income Corp. 993,944 25,495 Transatlantic Holdings Inc. 506,091 25,391 * CB Richard Ellis Group Inc. Class A 2,145,432 25,187 Camden Property Trust 620,803 25,018 SEI Investments Co. 1,269,448 24,983 First American Corp. 755,298 24,449 Janus Capital Group Inc. 1,709,664 24,243 Hospitality Properties Trust 1,160,659 23,643 Mack-Cali Realty Corp. 729,152 23,573 Waddell & Reed Financial Inc. 818,304 23,281 White Mountains Insurance Group Ltd. 75,812 23,275 Arthur J Gallagher & Co. 952,650 23,216 Federated Investors Inc. Class B 880,039 23,207 Macerich Co. 763,712 23,163 Senior Housing Properties Trust 1,207,631 23,078 Commerce Bancshares Inc./Kansas City MO 616,394 22,954 Validus Holdings Ltd. 888,733 22,929 UDR Inc. 1,432,142 22,542 ^ Alexandria Real Estate Equities Inc. 413,645 22,482 Chimera Investment Corp. 5,794,203 22,134 Brown & Brown Inc. 1,143,690 21,913 Raymond James Financial Inc. 935,290 21,774 Weingarten Realty Investors 1,080,363 21,521 Highwoods Properties Inc. 665,240 20,922 Aspen Insurance Holdings Ltd. 789,061 20,886 Essex Property Trust Inc. 261,533 20,813 First Niagara Financial Group Inc. 1,687,473 20,807 MFA Financial Inc. 2,597,487 20,676 Assured Guaranty Ltd. 1,048,917 20,370 Corporate Office Properties Trust SBI/MD 546,215 20,144 Hanover Insurance Group Inc. 486,634 20,113 * AmeriCredit Corp. 1,263,946 19,958 Allied World Assurance Co. Holdings Ltd. 400,898 19,215 Bank of Hawaii Corp. 455,753 18,932 StanCorp Financial Group Inc. 466,263 18,823 Zions Bancorporation 1,044,148 18,763 Jones Lang LaSalle Inc. 393,165 18,624 * Knight Capital Group Inc. Class A 842,074 18,315 Taubman Centers Inc. 506,991 18,292 American Financial Group Inc./OH 716,982 18,283 Washington Federal Inc. 1,040,774 17,547 Platinum Underwriters Holdings Ltd. 487,993 17,490 * E*Trade Financial Corp. 9,991,827 17,486 Bancorpsouth Inc. 713,883 17,426 Protective Life Corp. 795,359 17,037 Endurance Specialty Holdings Ltd. 464,686 16,947 Greenhill & Co. Inc. 188,169 16,856 Apartment Investment & Management Co. 1,117,925 16,489 National Retail Properties Inc. 763,022 16,382 City National Corp./CA 414,201 16,125 *,^ Federal National Mortgage Assn. 10,559,003 16,050 HRPT Properties Trust 2,127,056 15,995 Washington Real Estate Investment Trust 554,163 15,960 Valley National Bancorp 1,281,549 15,750 * ProAssurance Corp. 298,862 15,598 Synovus Financial Corp. 4,127,619 15,479 BRE Properties Inc. 487,237 15,250 FirstMerit Corp. 785,752 14,953 Apollo Investment Corp. 1,528,247 14,595 Westamerica Bancorporation 278,007 14,456 Forest City Enterprises Inc. Class A 1,078,747 14,423 TCF Financial Corp. 1,100,763 14,354 Popular Inc. 5,030,357 14,236 Tanger Factory Outlet Centers 379,931 14,187 * Stifel Financial Corp. 258,182 14,174 Prosperity Bancshares Inc. 394,961 13,741 * SVB Financial Group 314,144 13,593 Home Properties Inc. 313,924 13,527 * Alleghany Corp. 52,209 13,525 Associated Banc-Corp 1,158,532 13,230 American Campus Communities Inc. 485,670 13,040 Odyssey Re Holdings Corp. 201,029 13,029 Brandywine Realty Trust 1,176,415 12,988 BioMed Realty Trust Inc. 934,225 12,892 Montpelier Re Holdings Ltd. 781,985 12,762 Omega Healthcare Investors Inc. 784,381 12,566 Fulton Financial Corp. 1,673,763 12,319 * MBIA Inc. 1,582,811 12,283 Mid-America Apartment Communities Inc. 268,908 12,136 Developers Diversified Realty Corp. 1,292,940 11,947 Healthcare Realty Trust Inc. 564,260 11,923 LaSalle Hotel Properties 604,022 11,875 UMB Financial Corp. 291,084 11,771 Equity Lifestyle Properties Inc. 270,458 11,573 * Investment Technology Group Inc. 413,252 11,538 CBL & Associates Properties Inc. 1,175,512 11,402 Ares Capital Corp. 1,033,271 11,387 Douglas Emmett Inc. 926,121 11,373 Entertainment Properties Trust 332,408 11,348 *,^ Federal Home Loan Mortgage Corp. 6,189,510 11,141 Kilroy Realty Corp. 399,332 11,077 * Signature Bank/New York NY 379,407 11,003 Zenith National Insurance Corp. 355,505 10,985 Erie Indemnity Co. Class A 292,524 10,958 Ambac Financial Group Inc. 6,469,137 10,868 Potlatch Corp. 379,104 10,785 CapitalSource Inc. 2,453,014 10,646 Redwood Trust Inc. 682,247 10,575 TFS Financial Corp. 884,985 10,531 BOK Financial Corp. 226,030 10,470 Hatteras Financial Corp. 345,671 10,363 * PHH Corp. 519,914 10,315 Delphi Financial Group Inc. 455,717 10,313 * Argo Group International Holdings Ltd. 294,283 9,911 NewAlliance Bancshares Inc. 916,094 9,802 Max Capital Group Ltd. 458,089 9,789 DCT Industrial Trust Inc. 1,908,211 9,751 * KBW Inc. 297,343 9,580 PrivateBancorp Inc. 388,556 9,504 Mercury General Corp. 261,385 9,457 Wilmington Trust Corp. 663,206 9,418 PS Business Parks Inc. 182,396 9,361 Unitrin Inc. 478,137 9,319 * Conseco Inc. 1,767,196 9,295 RLI Corp. 175,394 9,257 MB Financial Inc. 439,935 9,225 EastGroup Properties Inc. 241,020 9,212 Old National Bancorp/IN 809,076 9,062 * Piper Jaffray Cos. 187,628 8,954 Trustmark Corp. 465,759 8,873 *,^ MGIC Investment Corp. 1,194,335 8,850 Franklin Street Properties Corp. 675,403 8,848 Glacier Bancorp Inc. 587,758 8,781 ^ American Capital Ltd. 2,702,847 8,730 Astoria Financial Corp. 787,773 8,697 Hancock Holding Co. 228,310 8,578 Cash America International Inc. 282,626 8,524 Tower Group Inc. 348,326 8,496 Umpqua Holdings Corp. 796,094 8,439 Capstead Mortgage Corp. 606,330 8,434 * DiamondRock Hospitality Co. 1,027,667 8,324 Radian Group Inc. 784,448 8,299 Extra Space Storage Inc. 786,308 8,296 Iberiabank Corp. 181,721 8,279 Post Properties Inc. 458,529 8,254 International Bancshares Corp. 492,875 8,039 Selective Insurance Group 500,129 7,867 * Interactive Brokers Group Inc. 393,898 7,827 First Financial Bankshares Inc. 158,169 7,823 ^ United Bankshares Inc. 394,033 7,719 Sovran Self Storage Inc. 250,147 7,612 Anworth Mortgage Asset Corp. 962,822 7,587 * Texas Capital Bancshares Inc. 445,165 7,497 * Navigators Group Inc. 135,765 7,467 FNB Corp./PA 1,048,391 7,454 optionsXpress Holdings Inc. 427,532 7,388 NBT Bancorp Inc. 322,981 7,280 Employers Holdings Inc. 460,486 7,128 * MF Global Ltd. 980,460 7,128 National Health Investors Inc. 221,442 7,009 Capitol Federal Financial 210,431 6,927 * Pinnacle Financial Partners Inc. 526,154 6,687 * Ocwen Financial Corp. 580,186 6,568 First Citizens BancShares Inc./NC Class A 40,795 6,490 PacWest Bancorp 337,722 6,434 DuPont Fabros Technology Inc. 478,737 6,382 * Western Alliance Bancorp 1,003,134 6,330 ^ Equity One Inc. 397,464 6,228 *,^ Portfolio Recovery Associates Inc. 135,967 6,163 Park National Corp. 104,929 6,122 Allied Capital Corp. 1,965,536 6,034 Inland Real Estate Corp. 688,168 6,028 Whitney Holding Corp./LA 625,516 5,967 Financial Federal Corp. 240,017 5,924 Community Bank System Inc. 321,271 5,870 Investors Real Estate Trust 647,877 5,857 Medical Properties Trust Inc. 749,560 5,854 Cousins Properties Inc. 699,610 5,793 Infinity Property & Casualty Corp. 135,029 5,736 Webster Financial Corp. 456,671 5,695 East West Bancorp Inc. 676,133 5,612 National Penn Bancshares Inc. 914,555 5,588 Wintrust Financial Corp. 197,995 5,536 Brookline Bancorp Inc. 544,191 5,290 Horace Mann Educators Corp. 377,542 5,274 Provident Financial Services Inc. 499,162 5,136 Sterling Bancshares Inc./TX 699,559 5,114 * Hilltop Holdings Inc. 415,238 5,091 * Pico Holdings Inc. 151,024 5,037 *,^ iStar Financial Inc. 1,642,486 4,993 Alexander's Inc. 16,707 4,943 CVB Financial Corp. 640,098 4,858 First Midwest Bancorp Inc./IL 429,562 4,841 Getty Realty Corp. 194,435 4,771 Susquehanna Bancshares Inc. 795,706 4,687 Ashford Hospitality Trust Inc. 1,351,341 4,676 Bank Mutual Corp. 528,713 4,674 First Financial Bancorp 383,914 4,626 * Investors Bancorp Inc. 431,386 4,577 * Forestar Group Inc. 262,948 4,517 Acadia Realty Trust 299,254 4,510 Trustco Bank Corp. NY 719,986 4,500 Hercules Technology Growth Capital Inc. 455,346 4,471 ^ CIT Group Inc. 3,688,972 4,464 LTC Properties Inc. 180,372 4,336 City Holding Co. 143,294 4,272 Harleysville Group Inc. 132,303 4,187 Colonial Properties Trust 427,774 4,162 * First Cash Financial Services Inc. 239,033 4,095 * Ezcorp Inc. Class A 295,703 4,039 Chemical Financial Corp. 183,667 4,002 First Commonwealth Financial Corp. 702,693 3,991 * Greenlight Capital Re Ltd. Class A 208,675 3,923 Provident New York Bancorp 409,944 3,915 Safety Insurance Group Inc. 118,358 3,896 Boston Private Financial Holdings Inc. 590,124 3,842 ^ Prospect Capital Corp. 357,856 3,833 * Dollar Financial Corp. 233,717 3,744 GFI Group Inc. 515,724 3,729 * AMERISAFE Inc. 216,044 3,727 Sunstone Hotel Investors Inc. 523,521 3,717 Saul Centers Inc. 115,332 3,702 Northwest Bancorp Inc. 160,637 3,669 Meadowbrook Insurance Group Inc. 494,015 3,656 Dime Community Bancshares 316,712 3,620 * Riskmetrics Group Inc. 247,589 3,620 U-Store-It Trust 578,495 3,616 Simmons First National Corp. Class A 125,023 3,602 Sun Communities Inc. 166,442 3,582 American Physicians Capital Inc. 123,178 3,549 * World Acceptance Corp. 139,048 3,505 American Capital Agency Corp. 122,940 3,498 * Broadpoint Gleacher Securities Inc. 418,995 3,494 *,^ United Community Banks Inc./GA 693,595 3,468 Evercore Partners Inc. Class A 117,231 3,425 SWS Group Inc. 235,852 3,396 * CNA Surety Corp. 208,376 3,376 Lexington Realty Trust 657,962 3,356 * MarketAxess Holdings Inc. 277,559 3,345 GAMCO Investors Inc. 72,594 3,318 BlackRock Kelso Capital Corp. 445,881 3,308 Phoenix Cos. Inc. 1,008,490 3,278 * Beneficial Mutual Bancorp Inc. 353,942 3,231 Universal Health Realty Income Trust 98,825 3,217 Community Trust Bancorp Inc. 122,285 3,200 *,^ Citizens Inc./TX 502,497 3,186 National Western Life Insurance Co. Class A 18,050 3,176 Parkway Properties Inc./Md 159,683 3,146 United Fire & Casualty Co. 175,260 3,137 Arrow Financial Corp. 114,931 3,136 Oriental Financial Group Inc. 245,571 3,119 Columbia Banking System Inc. 188,266 3,116 Cathay General Bancorp 384,378 3,110 Independent Bank Corp./Rockland MA 140,349 3,106 Suffolk Bancorp 104,179 3,085 Bank of the Ozarks Inc. 115,427 3,062 WesBanco Inc. 197,551 3,054 Cohen & Steers Inc. 125,119 3,003 StellarOne Corp. 203,120 2,996 Flagstone Reinsurance Holdings Ltd. 262,329 2,959 Great Southern Bancorp Inc. 123,554 2,929 * Nelnet Inc. Class A 235,435 2,929 American Equity Investment Life Holding Co. 416,540 2,924 SY Bancorp Inc. 126,501 2,921 S&T Bancorp Inc. 223,989 2,903 Walter Investment Management Corp. 180,518 2,892 * FBR Capital Markets Corp. 482,347 2,860 * TradeStation Group Inc. 346,680 2,825 Cedar Shopping Centers Inc. 435,558 2,809 * Safeguard Scientifics Inc. 255,989 2,808 PMI Group Inc. 658,776 2,800 ^ Pennsylvania Real Estate Investment Trust 363,304 2,765 Harleysville National Corp. 518,583 2,764 Duff & Phelps Corp. Class A 143,559 2,751 * Tejon Ranch Co. 106,085 2,724 Home Bancshares Inc./Conway AR 124,120 2,721 SCBT Financial Corp. 94,140 2,645 BGC Partners Inc. Class A 614,373 2,629 ESSA Bancorp Inc. 198,982 2,629 Oritani Financial Corp. 192,700 2,628 * LaBranche & Co. Inc. 759,128 2,581 OneBeacon Insurance Group Ltd. Class A 187,692 2,579 1st Source Corp. 158,145 2,578 State Auto Financial Corp. 142,958 2,563 First Financial Corp./IN 83,532 2,559 Fifth Street Finance Corp. 233,807 2,555 Sandy Spring Bancorp Inc. 155,248 2,527 TowneBank/Portsmouth VA 197,607 2,519 Renasant Corp. 168,143 2,497 ^ BankAtlantic Bancorp Inc. Class A 856,534 2,484 Calamos Asset Management Inc. Class A 189,869 2,480 FBL Financial Group Inc. Class A 127,501 2,477 Nara Bancorp Inc. 353,717 2,458 Amtrust Financial Services Inc. 214,579 2,448 Trico Bancshares 148,320 2,432 First Potomac Realty Trust 207,171 2,395 First Bancorp/Troy NC 131,963 2,382 Westfield Financial Inc. 275,268 2,332 * FPIC Insurance Group Inc. 69,192 2,321 * Penson Worldwide Inc. 237,760 2,316 Cardinal Financial Corp. 280,747 2,311 Consolidated-Tomoka Land Co. 59,365 2,274 National Financial Partners Corp. 259,893 2,266 Compass Diversified Holdings 215,691 2,258 * Altisource Portfolio Solutions SA 156,374 2,258 First Bancorp/Puerto Rico 739,691 2,256 ^ NorthStar Realty Finance Corp. 637,971 2,239 * eHealth Inc. 153,905 2,235 ^ Life Partners Holdings Inc. 123,723 2,215 * Tree.com Inc. 291,405 2,200 * Credit Acceptance Corp. 68,179 2,195 Camden National Corp. 64,963 2,146 ^ Sterling Financial Corp./WA 1,072,312 2,145 * SeaBright Insurance Holdings Inc. 186,757 2,133 RAIT Financial Trust 723,121 2,126 Republic Bancorp Inc./KY Class A 106,201 2,120 * Harris & Harris Group Inc. 338,291 2,114 CapLease Inc. 523,635 2,110 * First Marblehead Corp. 958,344 2,108 Tompkins Financial Corp. 47,715 2,085 US Global Investors Inc. Class A 167,948 2,071 Resource Capital Corp. 379,171 2,063 Flushing Financial Corp. 179,381 2,045 First Mercury Financial Corp. 153,481 2,044 Donegal Group Inc. Class A 131,987 2,038 * United America Indemnity Ltd. Class A 272,808 2,016 TICC Capital Corp. 397,777 2,005 Univest Corp. of Pennsylvania 92,498 2,004 Washington Trust Bancorp Inc. 114,342 2,003 First Industrial Realty Trust Inc. 380,063 1,995 Mission West Properties Inc. 296,255 1,994 Kearny Financial Corp. 187,548 1,954 Presidential Life Corp. 185,557 1,922 Northfield Bancorp Inc. 149,204 1,910 First Financial Holdings Inc. 119,350 1,906 Southside Bancshares Inc. 84,207 1,896 Bancfirst Corp. 50,927 1,881 Lakeland Financial Corp. 90,808 1,875 Education Realty Trust Inc. 315,362 1,870 Medallion Financial Corp. 223,040 1,865 Danvers Bancorp Inc. 136,701 1,858 Berkshire Hills Bancorp Inc. 83,779 1,838 Urstadt Biddle Properties Inc. Class A 125,462 1,830 Abington Bancorp Inc. 235,745 1,825 National Bankshares Inc. 70,277 1,789 MVC Capital Inc. 203,681 1,788 *,^ Maguire Properties Inc. 832,287 1,748 OceanFirst Financial Corp. 150,666 1,748 Baldwin & Lyons Inc. 74,011 1,736 Stewart Information Services Corp. 138,648 1,715 * MCG Capital Corp. 408,591 1,712 First Merchants Corp. 245,322 1,710 Glimcher Realty Trust 462,535 1,697 Student Loan Corp. 36,497 1,693 Southwest Bancorp Inc./Stillwater OK 120,524 1,692 Ames National Corp. 69,843 1,684 BankFinancial Corp. 174,024 1,667 FelCor Lodging Trust Inc. 364,259 1,650 Agree Realty Corp. 71,430 1,638 Kite Realty Group Trust 392,347 1,636 WSFS Financial Corp. 60,443 1,610 Capital Southwest Corp. 20,888 1,603 Lakeland Bancorp Inc. 213,457 1,601 * Sun Bancorp Inc./NJ 299,683 1,582 Patriot Capital Funding Inc. 382,060 1,559 Clifton Savings Bancorp Inc. 158,920 1,557 Kohlberg Capital Corp. 257,191 1,551 *,^ Citizens Republic Bancorp Inc. 2,039,043 1,550 First of Long Island Corp. 58,203 1,548 Capital City Bank Group Inc. 108,034 1,534 Advance America Cash Advance Centers Inc. 273,703 1,533 * Rewards Network Inc. 110,854 1,523 German American Bancorp Inc. 97,662 1,515 Sterling Bancorp/NY 209,443 1,512 First Bancorp Inc./ME 80,666 1,500 Peoples Bancorp Inc./OH 114,956 1,500 Gladstone Capital Corp. 167,191 1,493 * Guaranty Bancorp 999,048 1,479 South Financial Group Inc. 998,572 1,468 Monmouth Real Estate Investment Corp. Class A 210,332 1,464 Union Bankshares Corp./VA 116,591 1,452 Associated Estates Realty Corp. 149,964 1,443 * Bancorp Inc./DE 244,900 1,401 Federal Agricultural Mortgage Corp. 186,556 1,399 * Virginia Commerce Bancorp 350,353 1,398 MainSource Financial Group Inc. 201,401 1,370 Heartland Financial USA Inc. 92,782 1,369 EMC Insurance Group Inc. 64,572 1,364 Ramco-Gershenson Properties Trust 151,981 1,356 Sanders Morris Harris Group Inc. 224,985 1,330 *,^ CompuCredit Holdings Corp. 280,713 1,322 * Encore Capital Group Inc. 97,661 1,314 Pacific Capital Bancorp NA 903,123 1,300 Smithtown Bancorp Inc. 111,513 1,287 * PMA Capital Corp. Class A 225,107 1,281 First Community Bancshares Inc./VA 97,778 1,234 * Hanmi Financial Corp. 752,195 1,234 * Thomas Weisel Partners Group Inc. 227,507 1,215 NGP Capital Resources Co. 163,718 1,189 Bancorp Rhode Island Inc. 46,255 1,155 Wilshire Bancorp Inc. 154,885 1,137 One Liberty Properties Inc. 125,108 1,126 * Eagle Bancorp Inc. 115,354 1,105 Peapack Gladstone Financial Corp. 67,218 1,080 Westwood Holdings Group Inc. 30,926 1,073 Bryn Mawr Bank Corp. 61,165 1,069 Merchants Bancshares Inc. 49,330 1,054 * Primus Guaranty Ltd. 243,204 1,038 NYMAGIC Inc. 59,642 1,029 Seacoast Banking Corp. of Florida 404,543 1,019 LSB Corp. 96,599 1,014 *,^ Flagstar Bancorp Inc. 971,633 1,001 ViewPoint Financial Group 70,678 992 * First Acceptance Corp. 367,252 992 PennantPark Investment Corp. 121,204 983 ^ ESB Financial Corp. 72,332 969 ^ United Security Bancshares/Thomasville AL 43,556 966 * Taylor Capital Group Inc. 146,239 965 ^ First Busey Corp. 204,502 961 Hersha Hospitality Trust 309,135 958 ^ Old Second Bancorp Inc. 166,567 954 American National Bankshares Inc. 43,613 952 Gladstone Commercial Corp. 69,243 947 American Physicians Service Group Inc. 40,760 939 * Asset Acceptance Capital Corp. 127,683 926 West Bancorporation Inc. 186,540 925 First Financial Northwest Inc. 157,223 915 * Virtus Investment Partners Inc. 58,496 913 Asta Funding Inc. 120,104 908 Thomas Properties Group Inc. 313,390 906 * Republic First Bancorp Inc. 199,232 904 ^ UCBH Holdings Inc. 1,119,226 895 National Interstate Corp. 50,484 883 Kayne Anderson Energy Development Co. 66,200 876 ^ Frontier Financial Corp. 801,794 874 * Crawford & Co. Class B 198,110 874 Ameris Bancorp 121,771 871 ^ Anthracite Capital Inc. 825,597 867 United Financial Bancorp Inc. 72,821 843 Care Investment Trust Inc. 109,401 839 ^ Arbor Realty Trust Inc. 291,980 829 * International Assets Holding Corp. 49,799 822 ^ W Holding Co. Inc. 61,031 818 Penns Woods Bancorp Inc. 25,080 803 Gladstone Investment Corp. 160,567 779 Newcastle Investment Corp. 256,461 762 Cogdell Spencer Inc. 157,332 755 Heritage Financial Corp./WA 57,379 755 ^ Cascade Bancorp 615,629 745 Rome Bancorp Inc. 86,343 738 TF Financial Corp. 38,622 734 K-Fed Bancorp 80,411 725 Shore Bancshares Inc. 43,190 723 ^ BancTrust Financial Group Inc. 201,005 718 Centerstate Banks Inc. 88,926 702 BRT Realty Trust 122,856 700 Eastern Virginia Bankshares Inc. 84,381 689 Center Financial Corp. 178,268 681 * Bank of Florida Corp. 287,170 681 State Bancorp Inc./NY 79,925 675 Citizens & Northern Corp. 45,536 673 First South Bancorp Inc./Washington NC 57,555 662 Eastern Insurance Holdings Inc. 68,800 656 Enterprise Financial Services Corp. 70,392 651 Financial Institutions Inc. 64,801 646 PMC Commercial Trust 87,483 639 * Reis Inc. 111,582 636 * American Safety Insurance Holdings Ltd. 40,248 636 * Ladenburg Thalmann Financial Services Inc. 877,990 632 Meta Financial Group Inc. 25,907 626 First United Corp. 56,904 625 * Marlin Business Services Corp. 75,931 621 UMH Properties Inc. 76,018 620 Kansas City Life Insurance Co. 19,744 615 Central Pacific Financial Corp. 243,134 613 * Waterstone Financial Inc. 120,585 610 *,^ Macatawa Bank Corp. 232,734 605 * NewStar Financial Inc. 181,654 598 * Intervest Bancshares Corp. Class A 165,107 594 Alliance Bancorp Inc. of Pennsylvania 68,209 593 Provident Financial Holdings Inc. 73,342 593 Winthrop Realty Trust 60,830 592 Farmers Capital Bank Corp. 31,699 567 * Avatar Holdings Inc. 28,240 537 ^ Center Bancorp Inc. 70,210 529 First Defiance Financial Corp. 35,348 527 CFS Bancorp Inc. 110,858 525 * Gramercy Capital Corp./New York 215,446 524 Independent Bank Corp./MI 275,184 523 * Metro Bancorp Inc. 42,823 521 Century Bancorp Inc./MA Class A 24,012 521 * Pacific Mercantile Bancorp 158,691 518 * Grubb & Ellis Co. 304,246 514 Citizens South Banking Corp. 84,132 513 CoBiz Financial Inc. 102,539 511 LNB Bancorp Inc. 74,555 498 Urstadt Biddle Properties Inc. 37,652 495 Resource America Inc. Class A 101,887 490 AmeriServ Financial Inc. 270,601 487 Diamond Hill Investment Group Inc. 8,336 483 Heritage Commerce Corp. 98,860 467 Strategic Hotels & Resorts Inc. 177,351 459 * Stratus Properties Inc. 56,206 458 Mercantile Bank Corp. 106,988 450 Sierra Bancorp 37,040 445 Comm Bancorp Inc. 13,723 419 NewBridge Bancorp 150,777 413 ^ City Bank/Lynnwood WA 159,099 412 Bank of Marin Bancorp 13,021 408 Indiana Community Bancorp 45,580 407 ^ Bridge Bancorp Inc. 16,683 406 * Market Leader Inc. 186,097 402 First Place Financial Corp./OH 133,750 395 Middleburg Financial Corp. 29,701 390 Preferred Bank/Los Angeles CA 119,372 389 Roma Financial Corp. 31,090 386 Cheviot Financial Corp. 44,879 384 Firstbank Corp./Alma MI 67,916 384 ^ Green Bankshares Inc. 76,085 380 West Coast Bancorp/OR 151,355 375 Capital Bank Corp. 75,053 374 *,^ Amcore Financial Inc. 233,264 373 Pulaski Financial Corp. 48,606 368 Horizon Bancorp/IN 20,991 367 JMP Group Inc. 38,007 367 Premierwest Bancorp 135,422 367 * Arlington Asset Investment Corp. Class A 737,367 361 ^ Capitol Bancorp Ltd. 138,217 361 * Superior Bancorp 146,938 359 Commercial National Financial Corp./PA 21,501 355 Investors Title Co. 11,024 352 * Cowen Group Inc. 49,091 350 Parkvale Financial Corp. 37,170 348 * United Community Financial Corp./OH 198,347 345 * First State Bancorporation/NM 288,977 344 Banner Corp. 125,836 344 * First Keystone Financial Inc. 35,644 343 * TierOne Corp. 102,307 341 Norwood Financial Corp. 10,575 329 *,^ First Regional Bancorp/Los Angeles CA 267,244 323 Yadkin Valley Financial Corp. 63,343 296 HopFed Bancorp Inc. 29,361 294 Codorus Valley Bancorp Inc. 48,967 291 Wainwright Bank & Trust Co. 44,410 291 ^ Capital Trust Inc./NY Class A 92,499 281 Pacific Continental Corp. 26,700 281 Hawthorn Bancshares Inc. 27,527 275 Pamrapo Bancorp Inc. 38,416 274 Jefferson Bancshares Inc./TN 50,434 261 MutualFirst Financial Inc. 36,457 257 Universal Insurance Holdings Inc. 50,500 254 Alliance Financial Corp./NY 9,381 254 Independence Holding Co. 42,503 250 ^ Hampton Roads Bankshares Inc. 86,566 249 ECB Bancorp Inc. 14,795 243 Hingham Institution for Savings 7,900 242 * Maui Land & Pineapple Co. Inc. 38,204 240 Ameriana Bancorp 68,107 237 * Cape Bancorp Inc. 30,480 234 *,^ Midwest Banc Holdings Inc. 327,380 232 Integra Bank Corp. 207,677 231 Southern Community Financial Corp./NC 76,881 230 Federal Agricultural Mortgage Corp. Class A 38,986 226 Anchor Bancorp Wisconsin Inc. 172,170 224 North Valley Bancorp 73,241 219 MBT Financial Corp. 103,204 217 * Vestin Realty Mortgage II Inc. 74,163 214 * FCStone Group Inc. 44,280 213 * Unity Bancorp Inc. 46,011 193 FNB United Corp. 71,605 190 VIST Financial Corp. 29,765 188 First Pactrust Bancorp Inc. 29,358 187 * HMN Financial Inc. 48,817 183 Camco Financial Corp. 81,410 177 First Security Group Inc./TN 44,571 172 * Consumer Portfolio Services Inc. 142,596 171 * American Independence Corp. 35,613 169 Cadence Financial Corp. 91,911 168 Colony Bankcorp Inc. 25,134 160 * TIB Financial Corp. 103,293 160 Legacy Bancorp Inc./MA 14,590 153 *,^ United Security Bancshares/Fresno CA 33,927 153 Rockville Financial Inc. 14,175 152 * Alesco Financial Inc. 119,475 149 Wayne Savings Bancshares Inc. 23,970 143 Citizens Holding Co. 5,248 139 * Bank of Granite Corp. 131,401 135 First M&F Corp. 48,652 134 Advanta Corp. Class B 237,718 133 Main Street Capital Corp. 8,837 126 * Transcontinental Realty Investors Inc. 10,500 123 First Federal Bancshares of Arkansas Inc. 31,337 121 WSB Holdings Inc. 54,300 121 * Crawford & Co. Class A 34,961 114 CNB Financial Corp./PA 6,575 113 * AmericanWest Bancorp 212,775 113 * Home Bancorp Inc. 8,932 109 Ohio Valley Banc Corp. 4,023 107 * Hallmark Financial Services 12,479 100 * Royal Bancshares of Pennsylvania Inc. 64,132 99 Epoch Holding Corp. 11,326 99 * Encore Bancshares Inc. 10,699 96 * BCSB Bancorp Inc. 9,610 82 * Cardtronics Inc. 10,486 82 Advanta Corp. Class A 148,321 82 ^ Horizon Financial Corp. 98,115 80 Atlantic Coast Federal Corp./Waycross GA 35,784 77 QC Holdings Inc. 9,411 64 Mercer Insurance Group Inc. 3,507 63 Cascade Financial Corp. 37,178 63 United Western Bancorp Inc. 12,999 52 Bar Harbor Bankshares 1,441 49 * Northern States Financial Corp. 11,261 45 Community Bankers Trust Corp. 11,500 39 * PAB Bankshares Inc. 10,495 33 * AMV Liquidating Trust 289,511 32 Crescent Banking Co. 19,235 28 * Citizens First Bancorp Inc. 32,429 27 * HFF Inc. Class A 3,660 25 Midsouth Bancorp Inc. 1,727 23 Old Point Financial Corp. 1,348 22 California First National Bancorp 1,724 19 * Fox Chase Bancorp Inc. 1,591 16 * Valley National Bancorp Warrants Exp. 06/30/2015 6,511 12 * Firstcity Financial Corp. 1,302 11 * Nicholas Financial Inc. 1,500 10 Porter Bancorp Inc. 600 10 Washington Banking Co. 841 8 C&F Financial Corp. 403 7 New Hampshire Thrift Bancshares Inc. 600 6 United Bancshares Inc./OH 500 6 Summit Financial Group Inc. 600 3 * GAINSCO INC. 220 3 * Central Jersey Bancorp/Long Branch NJ 500 3 Teton Advisors Inc. Class B 967 2 National Security Group Inc. 100 1 Community Capital Corp. 260 1 Health Care (12.9%) Johnson & Johnson 26,168,637 1,593,408 Pfizer Inc. 64,083,043 1,060,574 Abbott Laboratories 14,676,680 726,055 Merck & Co. Inc./NJ 20,022,356 633,307 Wyeth 12,664,355 615,234 * Amgen Inc. 9,614,206 579,064 Schering-Plough Corp. 15,443,740 436,286 Bristol-Myers Squibb Co. 18,811,704 423,640 * Gilead Sciences Inc. 8,607,754 400,949 Medtronic Inc. 10,629,447 391,164 Baxter International Inc. 5,745,761 327,566 Eli Lilly & Co. 9,820,631 324,375 UnitedHealth Group Inc. 11,296,364 282,861 * Medco Health Solutions Inc. 4,580,931 253,371 * Celgene Corp. 4,371,257 244,353 * WellPoint Inc. 4,602,454 217,972 Covidien PLC 4,786,404 207,060 * Express Scripts Inc. 2,446,455 189,796 * Thermo Fisher Scientific Inc. 3,972,600 173,483 Allergan Inc./United States 2,891,676 164,132 Becton Dickinson and Co. 2,274,780 158,666 McKesson Corp. 2,577,607 153,496 * Boston Scientific Corp. 14,305,777 151,498 * Genzyme Corp. 2,561,886 145,336 * Biogen Idec Inc. 2,740,423 138,446 Stryker Corp. 2,828,719 128,509 * St Jude Medical Inc. 3,289,269 128,314 Aetna Inc. 4,244,074 118,113 * Zimmer Holdings Inc. 2,042,809 109,188 * Intuitive Surgical Inc. 359,564 94,296 Cardinal Health Inc. 3,419,436 91,641 * Forest Laboratories Inc. 2,865,161 84,350 Quest Diagnostics Inc./DE 1,496,406 78,097 * Life Technologies Corp. 1,658,921 77,223 CR Bard Inc. 943,105 74,137 CIGNA Corp. 2,590,544 72,768 * Hospira Inc. 1,524,213 67,980 * Laboratory Corp. of America Holdings 1,028,634 67,581 AmerisourceBergen Corp. Class A 2,864,418 64,106 * Vertex Pharmaceuticals Inc. 1,644,360 62,321 * Humana Inc. 1,611,145 60,096 * DaVita Inc. 982,399 55,643 * Waters Corp. 915,666 51,149 * Varian Medical Systems Inc. 1,191,238 50,187 * Illumina Inc. 1,168,746 49,672 * Cerner Corp. 650,429 48,652 * Henry Schein Inc. 856,584 47,035 * Mylan Inc./PA 2,898,356 46,403 DENTSPLY International Inc. 1,340,793 46,311 Beckman Coulter Inc. 645,509 44,501 * Cephalon Inc. 701,340 40,846 * Hologic Inc. 2,436,682 39,815 * CareFusion Corp. 1,711,432 37,309 * Edwards Lifesciences Corp. 532,019 37,193 * Millipore Corp. 526,601 37,036 * Watson Pharmaceuticals Inc. 951,376 34,858 * Alexion Pharmaceuticals Inc. 779,666 34,726 * Covance Inc. 607,600 32,902 * ResMed Inc. 716,349 32,379 * Dendreon Corp. 1,062,014 29,726 * Mettler-Toledo International Inc. 319,965 28,986 * Human Genome Sciences Inc. 1,516,011 28,531 * Coventry Health Care Inc. 1,412,721 28,198 * Community Health Systems Inc. 880,490 28,114 *,^ Idexx Laboratories Inc. 561,629 28,081 * Inverness Medical Innovations Inc. 712,562 27,598 Universal Health Services Inc. Class B 432,847 26,806 * Tenet Healthcare Corp. 4,557,941 26,801 IMS Health Inc. 1,727,875 26,523 * King Pharmaceuticals Inc. 2,364,192 25,462 Omnicare Inc. 1,128,204 25,407 Perrigo Co. 744,448 25,304 * Endo Pharmaceuticals Holdings Inc. 1,116,554 25,268 * Myriad Genetics Inc. 910,089 24,936 * Mednax Inc. 435,522 23,919 * Sepracor Inc. 1,038,756 23,788 * Patterson Cos. Inc. 870,042 23,709 * Charles River Laboratories International Inc. 628,100 23,227 * United Therapeutics Corp. 452,548 22,170 Pharmaceutical Product Development Inc. 1,008,929 22,136 * VCA Antech Inc. 805,167 21,651 PerkinElmer Inc. 1,109,839 21,353 * Lincare Holdings Inc. 678,118 21,191 Techne Corp. 336,642 21,057 * Valeant Pharmaceuticals International 742,997 20,848 * Warner Chilcott PLC Class A 955,840 20,665 * Gen-Probe Inc. 495,798 20,546 * OSI Pharmaceuticals Inc. 551,738 19,476 * Kinetic Concepts Inc. 506,361 18,725 * Amylin Pharmaceuticals Inc. 1,343,512 18,393 Teleflex Inc. 378,110 18,266 Owens & Minor Inc. 396,994 17,964 * Health Management Associates Inc. Class A 2,351,680 17,614 * Onyx Pharmaceuticals Inc. 583,213 17,479 * BioMarin Pharmaceutical Inc. 953,803 17,245 STERIS Corp. 557,800 16,985 * Bio-Rad Laboratories Inc. Class A 179,828 16,523 * Thoratec Corp. 537,559 16,272 * Health Net Inc. 987,570 15,209 * Auxilium Pharmaceuticals Inc. 435,404 14,895 * NuVasive Inc. 347,402 14,507 * Varian Inc. 274,474 14,015 *,^ HLTH Corp. 937,165 13,692 * Haemonetics Corp. 243,824 13,683 * Psychiatric Solutions Inc. 508,574 13,609 * LifePoint Hospitals Inc. 492,100 13,316 * Healthsouth Corp. 841,777 13,165 * Isis Pharmaceuticals Inc. 887,939 12,937 Cooper Cos. Inc. 430,344 12,794 West Pharmaceutical Services Inc. 311,729 12,659 Allscripts-Misys Healthcare Solutions Inc. 612,053 12,406 * PSS World Medical Inc. 566,032 12,356 Hill-Rom Holdings Inc. 565,414 12,315 * Masimo Corp. 465,840 12,205 Medicis Pharmaceutical Corp. Class A 561,971 11,998 * American Medical Systems Holdings Inc. 703,631 11,905 * Immucor Inc. 671,637 11,888 * Regeneron Pharmaceuticals Inc. 593,961 11,463 *,^ Amedisys Inc. 260,694 11,374 * AMERIGROUP Corp. 504,463 11,184 * Seattle Genetics Inc. 793,183 11,128 * Cubist Pharmaceuticals Inc. 548,283 11,075 * Dionex Corp. 168,859 10,971 Quality Systems Inc. 175,650 10,815 * Magellan Health Services Inc. 337,310 10,477 * Eclipsys Corp. 536,782 10,360 * Catalyst Health Solutions Inc. 354,845 10,344 * WellCare Health Plans Inc. 402,361 9,918 * Salix Pharmaceuticals Ltd. 458,475 9,747 Meridian Bioscience Inc. 387,355 9,688 Chemed Corp. 215,823 9,472 * HMS Holdings Corp. 246,855 9,437 Brookdale Senior Living Inc. 499,757 9,061 * Par Pharmaceutical Cos. Inc. 418,770 9,008 PDL BioPharma Inc. 1,141,869 8,998 *,^ MannKind Corp. 906,496 8,929 * Savient Pharmaceuticals Inc. 581,778 8,843 * Incyte Corp. Ltd. 1,276,358 8,615 * Nektar Therapeutics 880,220 8,573 * Acorda Therapeutics Inc. 362,988 8,450 * Alkermes Inc. 904,407 8,311 * Emergency Medical Services Corp. Class A 176,668 8,215 * athenahealth Inc. 208,691 8,007 * Centene Corp. 409,411 7,754 * Align Technology Inc. 541,187 7,696 * Alnylam Pharmaceuticals Inc. 337,730 7,660 * Emeritus Corp. 343,043 7,530 * ev3 Inc. 611,607 7,529 * Parexel International Corp. 550,107 7,476 * Vivus Inc. 710,421 7,424 * Cepheid Inc. 547,905 7,243 * Medivation Inc. 265,919 7,217 * Wright Medical Group Inc. 399,489 7,135 Martek Biosciences Corp. 314,607 7,107 * Viropharma Inc. 735,718 7,078 * AMAG Pharmaceuticals Inc. 161,631 7,060 Invacare Corp. 306,083 6,820 * Volcano Corp. 402,643 6,772 * Gentiva Health Services Inc. 269,794 6,748 * Theravance Inc. 457,707 6,701 * Integra LifeSciences Holdings Corp. 192,170 6,563 * Affymetrix Inc. 741,383 6,509 * Exelixis Inc. 1,003,455 6,402 * Luminex Corp. 373,080 6,342 * Amsurg Corp. Class A 298,582 6,339 * Healthspring Inc. 477,442 5,849 Computer Programs & Systems Inc. 140,422 5,815 * Sirona Dental Systems Inc. 194,965 5,800 * Phase Forward Inc. 411,634 5,779 *,^ Geron Corp. 868,867 5,700 * Bruker Corp. 525,766 5,610 * Halozyme Therapeutics Inc. 782,543 5,564 * PharMerica Corp. 295,706 5,491 * Medicines Co. 498,749 5,491 * Healthways Inc. 356,653 5,464 * InterMune Inc. 336,899 5,367 *,^ Novavax Inc. 1,225,719 4,854 * Poniard Pharmaceuticals Inc. 647,260 4,841 * Quidel Corp. 298,142 4,839 * Conmed Corp. 252,138 4,833 * MedAssets Inc. 214,015 4,830 Landauer Inc. 86,871 4,776 * Celera Corp. 747,085 4,654 * Greatbatch Inc. 205,774 4,624 * Abaxis Inc. 172,537 4,615 * Conceptus Inc. 248,484 4,607 * SonoSite Inc. 173,872 4,601 * Allos Therapeutics Inc. 626,710 4,544 * inVentiv Health Inc. 270,435 4,524 * Cytokinetics Inc. 845,120 4,471 * Merit Medical Systems Inc. 255,637 4,430 * XenoPort Inc. 206,644 4,387 * Kindred Healthcare Inc. 267,324 4,339 * Cyberonics Inc. 262,777 4,189 * Natus Medical Inc. 270,886 4,180 Analogic Corp. 111,364 4,123 * LHC Group Inc. 135,280 4,049 * Bio-Reference Labs Inc. 117,549 4,044 * Immunomedics Inc. 728,100 4,019 * DexCom Inc. 501,903 3,980 *,^ Enzon Pharmaceuticals Inc. 480,936 3,968 *,^ Arena Pharmaceuticals Inc. 883,105 3,947 * RehabCare Group Inc. 180,771 3,921 * Hi-Tech Pharmacal Co. Inc. 172,757 3,877 * ICU Medical Inc. 101,851 3,754 * Zoll Medical Corp. 172,528 3,713 * I-Flow Corp. 325,268 3,705 * Aspect Medical Systems Inc. 308,378 3,694 * Facet Biotech Corp. 212,702 3,678 * Air Methods Corp. 112,640 3,669 * Endologix Inc. 589,038 3,646 * Hanger Orthopedic Group Inc. 254,186 3,526 * MWI Veterinary Supply Inc. 85,952 3,434 * Odyssey HealthCare Inc. 268,256 3,353 * Orthovita Inc. 763,516 3,352 * Accuray Inc. 513,038 3,335 * BioScrip Inc. 491,070 3,320 * Ligand Pharmaceuticals Inc. Class B 1,431,790 3,307 * Universal American Corp./NY 349,351 3,291 * Res-Care Inc. 231,419 3,288 * Momenta Pharmaceuticals Inc. 309,218 3,281 * Ariad Pharmaceuticals Inc. 1,473,037 3,270 * Cantel Medical Corp. 216,409 3,259 *,^ SurModics Inc. 132,009 3,247 * Sun Healthcare Group Inc. 375,439 3,244 * Immunogen Inc. 390,807 3,169 * AMN Healthcare Services Inc. 331,529 3,153 *,^ Sangamo Biosciences Inc. 383,055 3,145 * Neogen Corp. 97,339 3,143 * Orthofix International NV 105,744 3,108 * IPC The Hospitalist Co. Inc. 98,626 3,102 * TomoTherapy Inc. 707,922 3,065 * Pharmasset Inc. 144,698 3,059 * Cypress Bioscience Inc. 369,982 3,023 * eResearchTechnology Inc. 424,103 2,969 * Questcor Pharmaceuticals Inc. 529,200 2,921 * Rigel Pharmaceuticals Inc. 354,216 2,905 * Corvel Corp. 101,084 2,871 * Targacept Inc. 133,316 2,849 * Sciclone Pharmaceuticals Inc. 658,199 2,804 * Lexicon Pharmaceuticals Inc. 1,310,639 2,792 * Omnicell Inc. 248,629 2,770 * NxStage Medical Inc. 411,450 2,753 * Spectranetics Corp. 429,326 2,752 * Albany Molecular Research Inc. 317,264 2,747 * Symmetry Medical Inc. 263,484 2,732 America Service Group Inc. 164,912 2,728 * Insulet Corp. 236,857 2,660 * Chindex International Inc. 210,912 2,653 * Pain Therapeutics Inc. 523,770 2,650 * Cross Country Healthcare Inc. 283,648 2,641 * Abraxis Bioscience Inc. 71,339 2,595 * Palomar Medical Technologies Inc. 159,329 2,583 * Vanda Pharmaceuticals Inc. 221,761 2,581 * Optimer Pharmaceuticals Inc. 185,519 2,510 * Inspire Pharmaceuticals Inc. 476,381 2,487 * Molina Healthcare Inc. 119,483 2,472 * Emergent Biosolutions Inc. 139,391 2,462 * Obagi Medical Products Inc. 210,314 2,440 * Somanetics Corp. 148,774 2,398 * US Physical Therapy Inc. 159,133 2,398 * Kendle International Inc. 142,398 2,381 * Assisted Living Concepts Inc. Class A 114,709 2,377 * Nabi Biopharmaceuticals 657,566 2,361 * Matrixx Initiatives Inc. 413,533 2,349 * Genoptix Inc. 66,988 2,330 * Kensey Nash Corp. 77,366 2,240 * Nighthawk Radiology Holdings Inc. 309,350 2,237 * ABIOMED Inc. 227,931 2,213 * Triple-S Management Corp. Class B 131,769 2,210 * Five Star Quality Care Inc. 598,581 2,191 * Orexigen Therapeutics Inc. 220,637 2,173 *,^ BioCryst Pharmaceuticals Inc. 261,093 2,151 * Pozen Inc. 292,114 2,150 * Repligen Corp. 425,553 2,132 * Genomic Health Inc. 96,629 2,112 * Accelrys Inc. 364,048 2,111 * CryoLife Inc. 264,769 2,110 * IRIS International Inc. 185,076 2,091 * Zymogenetics Inc. 345,755 2,088 *,^ StemCells Inc. 1,241,191 2,023 *,^ Stereotaxis Inc. 433,551 1,934 * Depomed Inc. 441,141 1,928 * American Dental Partners Inc. 137,648 1,927 * Icad Inc. 887,901 1,909 * Almost Family Inc. 63,825 1,899 * Affymax Inc. 78,510 1,876 * NPS Pharmaceuticals Inc. 464,087 1,866 * Enzo Biochem Inc. 260,323 1,843 * Dyax Corp. 499,665 1,794 * Durect Corp. 668,417 1,785 * Alliance HealthCare Services Inc. 305,055 1,727 *,^ Sequenom Inc. 528,065 1,706 * Micromet Inc. 255,707 1,703 * Cynosure Inc. Class A 145,033 1,690 * Neurocrine Biosciences Inc. 548,403 1,673 * Santarus Inc. 506,995 1,668 National Healthcare Corp. 44,498 1,659 *,^ Hemispherx Biopharma Inc. 827,128 1,654 * Medical Action Industries Inc. 136,462 1,647 * Clarient Inc. 390,100 1,642 * Capital Senior Living Corp. 268,317 1,637 * Cambrex Corp. 258,575 1,629 * Spectrum Pharmaceuticals Inc. 242,030 1,629 * ATS Medical Inc. 604,075 1,619 * Progenics Pharmaceuticals Inc. 305,281 1,600 * Rochester Medical Corp. 132,214 1,592 * Skilled Healthcare Group Inc. 197,035 1,582 Young Innovations Inc. 60,066 1,580 *,^ Discovery Laboratories Inc. 1,150,142 1,564 * Cadence Pharmaceuticals Inc. 140,153 1,550 * RTI Biologics Inc. 343,813 1,496 * Exactech Inc. 91,217 1,436 * Ardea Biosciences Inc. 76,968 1,410 * OraSure Technologies Inc. 486,085 1,410 * Maxygen Inc. 207,469 1,388 * SuperGen Inc. 518,737 1,385 *,^ GTx Inc. 106,070 1,358 * Vital Images Inc. 103,993 1,302 * Synovis Life Technologies Inc. 94,175 1,300 * Staar Surgical Co. 314,079 1,281 * Myriad Pharmaceuticals Inc. 217,996 1,277 * AMICAS Inc. 346,533 1,248 * Allied Healthcare International Inc. 440,427 1,233 *,^ XOMA Ltd. 1,507,184 1,221 * Vical Inc. 284,345 1,211 * Peregrine Pharmaceuticals Inc. 1,747,004 1,205 * Medcath Corp. 135,569 1,189 * LCA-Vision Inc. 165,454 1,160 * SIGA Technologies Inc. 146,451 1,155 Atrion Corp. 8,001 1,155 *,^ AVI BioPharma Inc. 654,511 1,126 * Allion Healthcare Inc. 191,657 1,121 * BMP Sunstone Corp. 271,885 1,107 * Vascular Solutions Inc. 132,522 1,096 * Penwest Pharmaceuticals Co. 513,499 1,073 * KV Pharmaceutical Co. Class A 349,181 1,072 * Metabolix Inc. 102,863 1,057 * Idenix Pharmaceuticals Inc. 336,756 1,041 * Insmed Inc. 1,266,984 1,039 * Curis Inc. 440,668 1,031 * Arqule Inc. 224,047 1,017 *,^ Osiris Therapeutics Inc. 142,569 949 * Micrus Endovascular Corp. 72,557 940 * Harvard Bioscience Inc. 246,283 933 * CardioNet Inc. 138,660 932 * Cerus Corp. 422,512 925 * HealthTronics Inc. 368,929 908 * Anika Therapeutics Inc. 137,500 894 * National Dentex Corp. 102,976 877 * Adolor Corp. 537,388 854 * Rural/Metro Corp. 201,376 842 * Osteotech Inc. 189,150 842 *,^ MiddleBrook Pharmaceuticals Inc. 729,455 839 Ensign Group Inc. 59,521 835 * Theragenics Corp. 514,963 824 * Cutera Inc. 94,540 818 Utah Medical Products Inc. 27,747 814 * Clinical Data Inc. 47,835 797 * Biolase Technology Inc. 338,461 765 * Life Sciences Research Inc. 92,049 733 * Idera Pharmaceuticals Inc. 96,915 718 * Opko Health Inc. 303,657 692 * Synta Pharmaceuticals Corp. 220,113 682 * Biodel Inc. 125,832 676 *,^ Alexza Pharmaceuticals Inc. 285,876 643 Psychemedics Corp. 101,633 630 * Columbia Laboratories Inc. 482,490 622 * Acadia Pharmaceuticals Inc. 359,825 615 *,^ Celldex Therapeutics Inc. 111,602 613 * BioForm Medical Inc. 169,000 605 * Array Biopharma Inc. 251,569 599 * ISTA Pharmaceuticals Inc. 132,312 590 * RadNet Inc. 226,997 588 * Strategic Diagnostics Inc. 331,003 583 * Anadys Pharmaceuticals Inc. 220,770 581 * Continucare Corp. 189,148 571 * Providence Service Corp. 48,535 566 * PDI Inc. 123,052 564 * American Caresource Holdings Inc. 126,267 552 * Merge Healthcare Inc. 133,828 550 *,^ GenVec Inc. 711,245 548 *,^ Generex Biotechnology Corp. 750,520 531 * Akorn Inc. 387,727 531 * Candela Corp. 160,009 528 * BioSphere Medical Inc. 152,870 521 *,^ AVANIR Pharmaceuticals Inc. 247,859 516 * BioMimetic Therapeutics Inc. 40,273 492 * Caraco Pharmaceutical Laboratories Ltd. 95,803 488 * CPEX Pharmaceuticals Inc. 48,951 487 *,^ Antigenics Inc. 224,097 464 Trimeris Inc. 188,935 461 * Infinity Pharmaceuticals Inc. 72,026 449 * Javelin Pharmaceuticals Inc. 229,173 447 * Caliper Life Sciences Inc. 155,724 439 * Hansen Medical Inc. 119,384 418 * Avigen Inc. 280,395 418 * Sunrise Senior Living Inc. 126,209 382 * Health Grades Inc. 73,599 364 * Cardiac Science Corp. 88,496 354 *,^ AspenBio Pharma Inc. 167,556 342 * Mediware Information Systems 46,156 334 * Telik Inc. 409,528 325 * Hooper Holmes Inc. 334,611 325 * CuraGen Corp. 211,963 312 * NMT Medical Inc. 146,218 301 * Orchid Cellmark Inc. 169,807 285 * Corcept Therapeutics Inc. 190,028 285 *,^ Biosante Pharmaceuticals Inc. 142,705 283 * Lannett Co. Inc. 34,400 257 * MAP Pharmaceuticals Inc. 24,500 256 * Alphatec Holdings Inc. 54,947 253 * CombiMatrix Corp. 38,056 251 *,^ deCODE genetics Inc. 505,497 248 * Dynavax Technologies Corp. 135,655 247 *,^ Arrowhead Research Corp. 358,422 240 * MAKO Surgical Corp. 27,258 239 * Aastrom Biosciences Inc. 546,506 237 * Hythiam Inc. 348,637 234 * Digirad Corp. 78,873 225 * CytRx Corp. 188,380 211 Daxor Corp. 16,600 197 * TranS1 Inc. 39,102 188 * Entremed Inc. 395,759 178 * OTIX Global Inc. 180,737 172 * Pharmacyclics Inc. 83,213 163 * Orthologic Corp. 195,946 155 * Animal Health International Inc. 69,206 147 * Dusa Pharmaceuticals Inc. 129,163 141 * Metropolitan Health Networks Inc. 62,498 136 * Chelsea Therapeutics International Inc. 50,785 127 * ThermoGenesis Corp. 196,394 122 * Retractable Technologies Inc. 67,334 109 * Heska Corp. 244,014 107 * Combinatorx Inc. 74,800 105 MedQuist Inc. 15,800 100 * Cytori Therapeutics Inc. 22,625 89 * Exact Sciences Corp. 30,960 86 *,^ Cell Genesys Inc. 209,302 73 * Molecular Insight Pharmaceuticals Inc. 12,912 71 * Quigley Corp. 28,774 66 * Inhibitex Inc. 62,180 62 * Transcend Services Inc. 3,517 61 * Synergetics USA Inc. 41,580 58 * RXi Pharmaceuticals Corp. 22,216 54 * Nexmed Inc. 316,001 54 * OXiGENE Inc. 36,800 52 * PhotoMedex Inc. 62,150 44 * Celsion Corp. 11,600 41 * SCOLR Pharma Inc. 82,225 40 * IVAX Diagnostics Inc. 61,215 34 *,^ Repros Therapeutics Inc. 37,263 34 * GTC Biotherapeutics Inc. 19,356 31 National Research Corp. 984 24 * Bovie Medical Corp. 2,900 23 * Sucampo Pharmaceuticals Inc. Class A 2,400 14 * Neurobiological Technologies Inc. 14,300 13 * ARYx Therapeutics Inc. 2,600 8 * Dialysis Corp. Of America 600 4 * Vision-Sciences Inc. 1,600 2 * KV Pharmaceutical Co. Class B 500 2 * Quadramed Corp. 137 1 * Neurogen Corp. 2,800 1 * Palatin Technologies Inc. 6  Industrials (10.9%) General Electric Co. 100,565,235 1,651,281 United Technologies Corp. 8,498,878 517,837 3M Co. 6,257,033 461,769 United Parcel Service Inc. Class B 6,640,547 374,992 Boeing Co. 6,551,607 354,770 Caterpillar Inc. 5,714,617 293,331 Emerson Electric Co. 7,136,163 286,017 Union Pacific Corp. 4,787,301 279,339 Burlington Northern Santa Fe Corp. 3,224,676 257,426 Honeywell International Inc. 6,710,902 249,310 Lockheed Martin Corp. 3,181,921 248,444 FedEx Corp. 2,809,074 211,299 General Dynamics Corp. 3,107,950 200,774 Raytheon Co. 3,722,466 178,567 Danaher Corp. 2,572,641 173,190 Deere & Co. 4,014,000 172,281 Illinois Tool Works Inc. 4,030,620 172,148 CSX Corp. 3,717,598 155,619 Tyco International Ltd. 4,495,494 155,005 Northrop Grumman Corp. 2,918,284 151,021 Norfolk Southern Corp. 3,485,640 150,266 Precision Castparts Corp. 1,330,130 135,500 Waste Management Inc. 4,438,825 132,366 PACCAR Inc. 3,276,611 123,561 Republic Services Inc. Class A 3,597,908 95,596 * Ingersoll-Rand PLC 3,030,829 92,956 CH Robinson Worldwide Inc. 1,609,525 92,950 L-3 Communications Holdings Inc. 1,106,907 88,907 Fluor Corp. 1,708,270 86,866 ITT Corp. 1,642,424 85,652 Eaton Corp. 1,494,434 84,570 Cummins Inc. 1,820,790 81,590 Parker Hannifin Corp. 1,524,347 79,022 Rockwell Collins Inc. 1,504,453 76,426 Expeditors International of Washington Inc. 2,017,213 70,905 Dover Corp. 1,766,756 68,479 Southwest Airlines Co. 7,035,815 67,544 *,^ First Solar Inc. 441,287 67,455 * Delta Air Lines Inc. 7,328,592 65,664 Goodrich Corp. 1,176,487 63,930 * Cooper Industries PLC Class A 1,581,508 59,417 Rockwell Automation Inc./DE 1,346,998 57,382 * McDermott International Inc. 2,170,924 54,859 * Jacobs Engineering Group Inc. 1,172,975 53,898 WW Grainger Inc. 591,279 52,837 Flowserve Corp. 532,336 52,456 Fastenal Co. 1,270,132 49,154 Pitney Bowes Inc. 1,961,067 48,733 Textron Inc. 2,521,160 47,852 Joy Global Inc. 970,721 47,507 * Iron Mountain Inc. 1,728,499 46,082 Masco Corp. 3,419,940 44,186 Roper Industries Inc. 860,584 43,873 Manpower Inc. 744,038 42,194 * Quanta Services Inc. 1,877,523 41,550 RR Donnelley & Sons Co. 1,949,167 41,439 Cintas Corp. 1,306,493 39,600 * Foster Wheeler AG 1,201,252 38,332 Dun & Bradstreet Corp. 505,032 38,039 * Stericycle Inc. 765,880 37,107 Pall Corp. 1,117,101 36,060 AMETEK Inc. 1,020,565 35,628 KBR Inc. 1,524,437 35,504 Equifax Inc. 1,201,010 34,997 Avery Dennison Corp. 964,217 34,721 Robert Half International Inc. 1,378,921 34,501 * URS Corp. 790,387 34,500 Stanley Works 677,593 28,926 SPX Corp. 466,518 28,584 Harsco Corp. 764,991 27,088 JB Hunt Transport Services Inc. 840,858 27,017 Pentair Inc. 889,867 26,269 Oshkosh Corp. 833,328 25,775 * Shaw Group Inc. 796,591 25,563 Bucyrus International Inc. Class A 713,849 25,427 * AMR Corp. 3,126,703 24,857 * Corrections Corp. of America 1,094,434 24,789 * IHS Inc. Class A 479,368 24,510 * AGCO Corp. 880,884 24,339 * Alliant Techsystems Inc. 312,008 24,290 Donaldson Co. Inc. 699,311 24,217 * Kansas City Southern 871,887 23,096 * Navistar International Corp. 604,469 22,619 * Aecom Technology Corp. 830,010 22,526 * Copart Inc. 677,309 22,493 * Waste Connections Inc. 762,894 22,017 * Continental Airlines Inc. Class B 1,316,358 21,641 IDEX Corp. 767,495 21,451 * Terex Corp. 1,004,516 20,824 * FTI Consulting Inc. 488,251 20,804 Ryder System Inc. 531,738 20,770 * Covanta Holding Corp. 1,178,937 20,042 * Monster Worldwide Inc. 1,140,260 19,932 Carlisle Cos. Inc. 583,925 19,801 Hubbell Inc. Class B 461,491 19,383 * General Cable Corp. 493,845 19,334 Lincoln Electric Holdings Inc. 404,832 19,209 Snap-On Inc. 548,875 19,079 Kennametal Inc. 763,774 18,796 * Hertz Global Holdings Inc. 1,721,734 18,646 Landstar System Inc. 489,233 18,620 * BE Aerospace Inc. 915,201 18,432 Timken Co. 782,410 18,332 * TransDigm Group Inc. 367,505 18,305 MSC Industrial Direct Co. Class A 418,221 18,226 * Kirby Corp. 486,816 17,925 * Spirit Aerosystems Holdings Inc. Class A 986,320 17,813 Watson Wyatt Worldwide Inc. Class A 406,295 17,698 * Gardner Denver Inc. 495,262 17,275 Con-way Inc. 441,381 16,914 * GrafTech International Ltd. 1,147,378 16,866 * Owens Corning 732,374 16,442 Wabtec Corp./DE 433,164 16,257 Lennox International Inc. 449,416 16,233 Nordson Corp. 288,405 16,177 Graco Inc. 570,015 15,886 * EMCOR Group Inc. 626,066 15,852 Regal-Beloit Corp. 336,366 15,375 CLARCOR Inc. 486,158 15,246 * Tetra Tech Inc. 574,190 15,233 *,^ SunPower Corp. Class A 506,120 15,128 * Thomas & Betts Corp. 502,903 15,127 Valmont Industries Inc. 174,900 14,898 Curtiss-Wright Corp. 431,289 14,720 Woodward Governor Co. 581,397 14,105 Toro Co. 341,191 13,569 * JetBlue Airways Corp. 2,243,670 13,417 Brady Corp. Class A 464,517 13,341 *,^ American Superconductor Corp. 393,565 13,200 UTi Worldwide Inc. 908,366 13,153 * Avis Budget Group Inc. 968,647 12,941 Trinity Industries Inc. 749,388 12,882 Watsco Inc. 235,499 12,696 * Clean Harbors Inc. 225,181 12,669 * UAL Corp. 1,372,568 12,655 GATX Corp. 450,038 12,579 Acuity Brands Inc. 390,029 12,563 Alexander & Baldwin Inc. 391,291 12,557 Manitowoc Co. Inc. 1,242,734 11,769 * Teledyne Technologies Inc. 326,711 11,758 Crane Co. 445,540 11,499 Baldor Electric Co. 420,526 11,497 * USG Corp. 661,821 11,370 * Moog Inc. Class A 378,132 11,155 * Esterline Technologies Corp. 283,739 11,125 Brink's Co. 413,114 11,117 * WESCO International Inc. 382,957 11,029 * Genesee & Wyoming Inc. Class A 359,713 10,907 * United Stationers Inc. 225,944 10,757 * Hexcel Corp. 921,365 10,540 Kaydon Corp. 317,605 10,297 Granite Construction Inc. 332,320 10,282 Belden Inc. 443,459 10,244 Actuant Corp. Class A 631,511 10,142 * SunPower Corp. Class B 401,347 10,126 Knight Transportation Inc. 594,670 9,979 * ESCO Technologies Inc. 250,524 9,871 * Geo Group Inc. 487,786 9,839 * EnerSys 435,552 9,634 Simpson Manufacturing Co. Inc. 373,968 9,446 * Alaska Air Group Inc. 348,507 9,337 * MPS Group Inc. 884,045 9,300 Briggs & Stratton Corp. 475,447 9,228 Mine Safety Appliances Co. 324,780 8,935 Skywest Inc. 532,292 8,825 * Middleby Corp. 159,495 8,774 ABM Industries Inc. 414,299 8,717 Herman Miller Inc. 513,485 8,683 HNI Corp. 365,195 8,619 Watts Water Technologies Inc. Class A 281,849 8,526 Mueller Industries Inc. 354,314 8,457 Deluxe Corp. 489,184 8,365 Werner Enterprises Inc. 445,176 8,294 Heartland Express Inc. 564,549 8,130 Corporate Executive Board Co. 326,245 8,124 * HUB Group Inc. Class A 355,094 8,114 * AAR Corp. 369,707 8,111 * Old Dominion Freight Line Inc. 266,371 8,106 * Orbital Sciences Corp. 540,039 8,084 Rollins Inc. 427,876 8,065 Mueller Water Products Inc. Class A 1,461,654 8,010 Triumph Group Inc. 164,331 7,886 Otter Tail Corp. 320,081 7,660 Applied Industrial Technologies Inc. 361,436 7,648 Barnes Group Inc. 446,880 7,637 *,^ EnerNOC Inc. 227,271 7,536 * CoStar Group Inc. 178,565 7,360 AO Smith Corp. 192,235 7,324 Forward Air Corp. 315,603 7,306 * Armstrong World Industries Inc. 207,076 7,136 * Insituform Technologies Inc. Class A 372,510 7,130 Arkansas Best Corp. 237,330 7,106 * MasTec Inc. 580,330 7,051 Healthcare Services Group Inc. 380,140 6,979 * Beacon Roofing Supply Inc. 433,406 6,926 * Resources Connection Inc. 404,212 6,896 * SYKES Enterprises Inc. 331,029 6,892 * Airtran Holdings Inc. 1,082,629 6,766 Universal Forest Products Inc. 170,107 6,712 Robbins & Myers Inc. 281,416 6,608 * US Airways Group Inc. 1,401,689 6,588 * TrueBlue Inc. 463,146 6,516 EnergySolutions Inc. 705,044 6,501 *,^ Evergreen Solar Inc. 3,276,145 6,290 * Navigant Consulting Inc. 460,129 6,212 Cubic Corp. 153,551 6,061 American Science & Engineering Inc. 87,964 5,985 * Korn/Ferry International 397,668 5,802 * Chart Industries Inc. 268,235 5,791 * Dollar Thrifty Automotive Group Inc. 234,194 5,759 *,^ Allegiant Travel Co. Class A 145,994 5,561 ^ Genco Shipping & Trading Ltd. 264,595 5,498 Albany International Corp. 282,979 5,490 Administaff Inc. 207,481 5,451 * Tutor Perini Corp. 255,887 5,450 * Layne Christensen Co. 169,949 5,447 * Griffon Corp. 531,193 5,349 * II-VI Inc. 210,189 5,347 Ameron International Corp. 76,222 5,334 * DynCorp International Inc. Class A 291,166 5,241 *,^ Energy Conversion Devices Inc. 435,423 5,042 Badger Meter Inc. 129,970 5,029 * Interline Brands Inc. 291,993 4,920 * Spherion Corp. 785,331 4,877 Kaman Corp. 221,813 4,875 Quanex Building Products Corp. 338,665 4,863 * Force Protection Inc. 889,030 4,854 * EnPro Industries Inc. 210,834 4,820 * School Specialty Inc. 202,544 4,804 * Mobile Mini Inc. 274,931 4,773 * United Rentals Inc. 460,817 4,746 * Huron Consulting Group Inc. 182,826 4,722 * Dycom Industries Inc. 381,028 4,687 Raven Industries Inc. 172,109 4,600 Franklin Electric Co. Inc. 159,936 4,585 Knoll Inc. 433,835 4,525 * Cenveo Inc. 632,298 4,376 * Atlas Air Worldwide Holdings Inc. 135,863 4,344 * GeoEye Inc. 155,757 4,174 * Ceradyne Inc. 225,174 4,127 Tennant Co. 140,946 4,096 * Orion Marine Group Inc. 199,042 4,088 CIRCOR International Inc. 144,245 4,076 Comfort Systems USA Inc. 351,223 4,071 Encore Wire Corp. 181,979 4,065 Applied Signal Technology Inc. 174,108 4,052 Lindsay Corp. 101,568 4,000 * Astec Industries Inc. 155,361 3,957 * GenCorp Inc. 734,389 3,936 *,^ Microvision Inc. 704,277 3,881 Apogee Enterprises Inc. 255,959 3,845 Heidrick & Struggles International Inc. 162,907 3,789 Mcgrath Rentcorp 177,838 3,783 John Bean Technologies Corp. 207,800 3,776 *,^ China BAK Battery Inc. 759,436 3,759 * Altra Holdings Inc. 333,956 3,737 Aircastle Ltd. 383,510 3,709 Steelcase Inc. Class A 589,337 3,660 * American Commercial Lines Inc. 125,439 3,653 * AZZ Inc. 89,959 3,614 Heico Corp. Class A 105,827 3,589 * Kforce Inc. 298,092 3,583 * American Reprographics Co. 366,474 3,489 G&K Services Inc. Class A 156,342 3,465 * CBIZ Inc. 459,815 3,430 * ATC Technology Corp./IL 173,131 3,421 Seaboard Corp. 2,631 3,420 Viad Corp. 169,476 3,374 Tredegar Corp. 232,120 3,366 * Advisory Board Co. 133,085 3,346 * Blount International Inc. 349,035 3,305 Interface Inc. Class A 396,649 3,292 *,^ FuelCell Energy Inc. 759,720 3,244 Ennis Inc. 200,491 3,234 * Hawaiian Holdings Inc. 389,511 3,217 *,^ YRC Worldwide Inc. 720,347 3,206 * Taser International Inc. 676,295 3,192 FreightCar America Inc. 131,136 3,187 Kelly Services Inc. Class A 257,728 3,170 Diamond Management & Technology Consultants Inc. Class A 452,290 3,098 * Celadon Group Inc. 272,942 3,087 * Aerovironment Inc. 109,419 3,074 * Colfax Corp. 289,052 3,073 * LB Foster Co. Class A 100,435 3,071 * RSC Holdings Inc. 413,492 3,006 * Team Inc. 176,395 2,990 Gorman-Rupp Co. 118,504 2,952 * Michael Baker Corp. 81,222 2,952 * M&F Worldwide Corp. 145,157 2,938 * Flow International Corp. 1,124,509 2,912 Great Lakes Dredge & Dock Corp. 413,710 2,888 * MYR Group Inc./Delaware 135,644 2,861 * Republic Airways Holdings Inc. 306,126 2,856 * Consolidated Graphics Inc. 111,965 2,794 * Acacia Research - Acacia Technologies 319,150 2,780 * Power-One Inc. 1,425,409 2,780 * Rush Enterprises Inc. Class A 213,336 2,756 AAON Inc. 134,480 2,700 *,^ Capstone Turbine Corp. 2,037,726 2,690 * Stanley Inc. 104,266 2,682 * On Assignment Inc. 454,235 2,657 Gibraltar Industries Inc. 198,936 2,640 * Exponent Inc. 93,489 2,634 * H&E Equipment Services Inc. 229,274 2,598 Federal Signal Corp. 356,236 2,561 * ACCO Brands Corp. 351,876 2,541 Cascade Corp. 94,358 2,523 * Columbus McKinnon Corp./NY 164,174 2,487 American Ecology Corp. 132,193 2,472 Macquarie Infrastructure Co. LLC 272,646 2,457 * Amerco Inc. 52,902 2,426 Eagle Bulk Shipping Inc. 460,814 2,364 * Polypore International Inc. 181,307 2,341 NACCO Industries Inc. Class A 38,726 2,326 * Miller Industries Inc./TN 211,310 2,324 * Cornell Cos. Inc. 102,236 2,294 Titan International Inc. 257,543 2,292 * Fuel Tech Inc. 203,287 2,277 * Pike Electric Corp. 189,437 2,269 Heico Corp. 52,314 2,268 Standex International Corp. 114,201 2,265 Dynamic Materials Corp. 112,640 2,248 * Northwest Pipe Co. 66,496 2,230 *,^ Valence Technology Inc. 1,234,311 2,222 * Marten Transport Ltd. 127,482 2,175 CDI Corp. 152,541 2,143 *,^ Builders FirstSource Inc. 488,957 2,132 * Powell Industries Inc. 55,521 2,131 Insteel Industries Inc. 178,238 2,130 * UQM Technologies Inc. 368,662 2,120 * Sterling Construction Co. Inc. 117,189 2,099 Sun Hydraulics Corp. 95,902 2,020 *,^ Metalico Inc. 475,368 1,982 *,^ Ener1 Inc. 286,038 1,979 TAL International Group Inc. 137,648 1,957 Bowne & Co. Inc. 248,727 1,915 * Argon ST Inc. 100,062 1,906 * CRA International Inc. 68,831 1,878 Houston Wire & Cable Co. 168,178 1,858 * Volt Information Sciences Inc. 151,652 1,853 * Waste Services Inc. 400,838 1,852 * Tecumseh Products Co. Class A 162,217 1,838 * Furmanite Corp. 418,140 1,802 Ampco-Pittsburgh Corp. 67,560 1,796 * Titan Machinery Inc. 143,079 1,791 Ducommun Inc. 93,571 1,769 * Innerworkings Inc. 351,684 1,737 * Dynamex Inc. 104,028 1,699 Met-Pro Corp. 172,862 1,675 Graham Corp. 103,500 1,609 * Saia Inc. 99,711 1,603 Aceto Corp. 239,375 1,580 * APAC Customer Services Inc. 263,232 1,556 Kimball International Inc. Class B 203,590 1,553 * Pinnacle Airlines Corp. 231,106 1,548 LSI Industries Inc. 229,357 1,525 Greenbrier Cos. Inc. 130,058 1,523 * Ladish Co. Inc. 98,714 1,494 * Kadant Inc. 122,213 1,482 * ICF International Inc. 48,819 1,480 Horizon Lines Inc. Class A 231,424 1,470 American Woodmark Corp. 75,624 1,463 *,^ TBS International Ltd. Class A 166,778 1,451 Twin Disc Inc. 115,521 1,441 *,^ GT Solar International Inc. 247,312 1,437 * GP Strategies Corp. 188,753 1,414 * PRG-Schultz International Inc. 252,033 1,411 International Shipholding Corp. 45,504 1,402 Courier Corp. 88,020 1,334 Pacer International Inc. 339,720 1,311 * Willis Lease Finance Corp. 95,068 1,300 * NN Inc. 278,530 1,292 *,^ Advanced Battery Technologies Inc. 295,991 1,285 * Standard Parking Corp. 73,223 1,281 * Energy Recovery Inc. 210,348 1,224 * WCA Waste Corp. 310,093 1,206 * Astronics Corp. 126,756 1,192 * Herley Industries Inc. 89,203 1,164 * K-Tron International Inc. 12,121 1,154 * Plug Power Inc. 1,306,085 1,149 * Ultralife Corp. 176,784 1,071 * Flanders Corp. 207,422 1,070 * 3D Systems Corp. 115,764 1,069 * Trex Co. Inc. 58,299 1,061 * Lydall Inc. 197,157 1,037 Alamo Group Inc. 64,566 1,020 Todd Shipyards Corp. 61,920 1,018 * Perma-Fix Environmental Services 427,960 1,001 * Odyssey Marine Exploration Inc. 536,701 998 * Quality Distribution Inc. 294,598 993 * LaBarge Inc. 88,160 992 Lawson Products Inc./IL 55,495 966 * Hill International Inc. 135,478 962 * Rush Enterprises Inc. Class B 88,165 960 Multi-Color Corp. 61,331 946 * Air Transport Services Group Inc. 270,986 938 * USA Truck Inc. 71,783 912 Sauer-Danfoss Inc. 118,567 909 * Vicor Corp. 114,728 886 * COMSYS IT Partners Inc. 137,126 878 * Xerium Technologies Inc. 669,607 871 * Integrated Electrical Services Inc. 107,462 865 * PMFG Inc. 66,417 854 Innovative Solutions & Support Inc. 165,548 829 * Park-Ohio Holdings Corp. 91,630 799 * BlueLinx Holdings Inc. 196,332 787 Superior Uniform Group Inc. 99,389 773 Standard Register Co. 131,169 771 Schawk Inc. Class A 65,078 759 * Casella Waste Systems Inc. Class A 255,552 751 *,^ Orion Energy Systems Inc. 238,065 745 * Hudson Highland Group Inc. 245,099 745 * Commercial Vehicle Group Inc. 114,134 743 Barrett Business Services Inc. 68,180 721 * ICT Group Inc. 68,060 715 Chase Corp. 58,247 682 * Trimas Corp. 132,874 678 * LMI Aerospace Inc. 66,629 668 * PowerSecure International Inc. 98,448 667 * LECG Corp. 183,446 644 * Kratos Defense & Security Solutions Inc. 72,128 631 * Hurco Cos. Inc. 35,289 603 LS Starrett Co. Class A 57,683 600 * Fushi Copperweld Inc. 67,386 570 *,^ C&D Technologies Inc. 262,808 565 Omega Flex Inc. 33,102 555 American Railcar Industries Inc. 52,300 555 Wabash National Corp. 203,360 553 * First Advantage Corp. Class A 29,701 551 * Magnetek Inc. 343,833 536 * Intersections Inc. 91,501 528 Frozen Food Express Industries 179,098 525 * TRC Cos. Inc. 151,355 522 * Allied Defense Group Inc. 97,859 510 * PAM Transportation Services Inc. 61,408 509 * United Capital Corp. 21,238 491 *,^ Quixote Corp. 196,920 490 * US Home Systems Inc. 191,499 481 * DXP Enterprises Inc. 42,200 471 Virco Manufacturing 151,948 457 VSE Corp. 11,717 457 *,^ NCI Building Systems Inc. 140,247 449 Universal Truckload Services Inc. 26,634 440 Hardinge Inc. 70,340 436 * SatCon Technology Corp. 234,400 401 * Active Power Inc. 386,650 333 * Patriot Transportation Holding Inc. 4,338 328 Hubbell Inc. Class A 7,600 308 *,^ Ascent Solar Technologies Inc. 36,204 273 * Protection One Inc. 54,783 242 Sypris Solutions Inc. 91,591 234 * Raytheon Co. Warrants Exp. 06/16/2011 19,938 228 *,^ Akeena Solar Inc. 200,212 226 * Innotrac Corp. 73,631 219 * CAI International Inc. 26,166 193 *,^ China Architectural Engineering Inc. 110,733 185 * SL Industries Inc. 22,800 182 * Argan Inc. 11,463 154 Preformed Line Products Co. 3,600 144 * Ceco Environmental Corp. 37,480 141 * Amrep Corp. 10,312 136 * Applied Energetics Inc. 287,190 132 * Covenant Transportation Group Inc. Class A 19,665 97 * Advanced Environmental Recycling Technologies Inc. Class A 78,953 47 Primoris Services Corp. 3,864 28 * ExpressJet Holdings Inc. 10,069 25 * Arotech Corp. 6,745 12 * AT Cross Co. Class A 1,100 4 * Spire Corp. 600 3 * Thermadyne Holdings Corp. 100 1 * BMC Industries Inc. 211,416  Information Technology (18.5%) Microsoft Corp. 76,065,606 1,969,339 * Apple Inc. 8,472,109 1,570,475 International Business Machines Corp. 12,548,840 1,500,967 * Cisco Systems Inc. 54,775,447 1,289,414 * Google Inc. Class A 2,289,516 1,135,257 Hewlett-Packard Co. 22,710,518 1,072,164 Intel Corp. 53,038,619 1,037,966 Oracle Corp. 37,860,506 789,013 QUALCOMM Inc. 15,717,151 706,957 * EMC Corp./Massachusetts 19,116,736 325,749 Visa Inc. Class A 4,264,913 294,748 Texas Instruments Inc. 12,093,567 286,497 * Dell Inc. 16,675,534 254,469 * eBay Inc. 10,385,529 245,202 Corning Inc. 14,756,576 225,923 * Yahoo! Inc. 12,591,325 224,251 * Accenture PLC Class A 5,823,484 217,041 Automatic Data Processing Inc. 4,763,971 187,224 Motorola Inc. 21,770,128 187,005 Mastercard Inc. Class A 842,013 170,213 Applied Materials Inc. 12,624,379 169,167 * Adobe Systems Inc. 4,973,745 164,333 * Juniper Networks Inc. 4,968,291 134,243 * Symantec Corp. 7,796,596 128,410 Western Union Co. 6,659,854 126,004 * Broadcom Corp. Class A 4,081,702 125,267 * Cognizant Technology Solutions Corp. Class A 2,774,366 107,257 Tyco Electronics Ltd. 4,350,532 96,930 * Agilent Technologies Inc. 3,279,396 91,266 Paychex Inc. 3,084,580 89,607 CA Inc. 3,942,708 86,700 * NetApp Inc. 3,160,299 84,317 * Intuit Inc. 2,898,086 82,595 * Marvell Technology Group Ltd. 4,990,544 80,797 * Nvidia Corp. 5,187,250 77,964 * Western Digital Corp. 2,117,052 77,336 Analog Devices Inc. 2,765,930 76,284 * Computer Sciences Corp. 1,439,090 75,854 * Fiserv Inc. 1,478,016 71,240 Seagate Technology 4,667,540 70,993 * Activision Blizzard Inc. 5,500,983 68,157 * Citrix Systems Inc. 1,718,759 67,427 * BMC Software Inc. 1,756,625 65,926 * Micron Technology Inc. 7,956,589 65,244 * McAfee Inc. 1,475,841 64,627 * Sun Microsystems Inc. 7,107,010 64,603 Xerox Corp. 8,214,278 63,579 Amphenol Corp. Class A 1,626,842 61,299 Xilinx Inc. 2,604,369 60,994 * Salesforce.com Inc. 1,055,836 60,109 * Electronic Arts Inc. 3,067,823 58,442 Linear Technology Corp. 2,111,335 58,336 Kla-Tencor Corp. 1,613,800 57,871 * Flextronics International Ltd. 7,694,544 57,401 Altera Corp. 2,787,010 57,162 Maxim Integrated Products Inc. 2,895,759 52,529 * Autodesk Inc. 2,124,763 50,569 * Red Hat Inc. 1,794,903 49,611 Harris Corp. 1,269,554 47,735 * Affiliated Computer Services Inc. Class A 864,525 46,831 * SanDisk Corp. 2,155,561 46,776 Fidelity National Information Services Inc. 1,816,685 46,344 Microchip Technology Inc. 1,730,449 45,857 * Teradata Corp. 1,640,538 45,148 * VeriSign Inc. 1,831,376 43,385 * Lam Research Corp. 1,200,479 41,008 * FLIR Systems Inc. 1,427,274 39,921 * Avnet Inc. 1,435,704 37,285 Global Payments Inc. 763,941 35,676 * MEMC Electronic Materials Inc. 2,122,888 35,304 Lender Processing Services Inc. 907,941 34,656 * SAIC Inc. 1,973,987 34,624 * LSI Corp. 6,167,128 33,858 * Cree Inc. 918,188 33,743 *,^ Alliance Data Systems Corp. 552,168 33,726 * Equinix Inc. 360,850 33,198 * Akamai Technologies Inc. 1,643,293 32,340 * Rovi Corp. 961,659 32,312 * Arrow Electronics Inc. 1,137,629 32,024 * ON Semiconductor Corp. 3,796,910 31,325 * ANSYS Inc. 833,453 31,229 National Semiconductor Corp. 2,184,596 31,174 * Sybase Inc. 791,433 30,787 * Synopsys Inc. 1,370,651 30,730 * Advanced Micro Devices Inc. 5,396,477 30,544 * F5 Networks Inc. 747,641 29,629 * Metavante Technologies Inc. 855,400 29,494 * Hewitt Associates Inc. Class A 801,379 29,194 * Brocade Communications Systems Inc. 3,675,767 28,892 * Nuance Communications Inc. 1,886,647 28,224 Factset Research Systems Inc. 423,449 28,049 * Trimble Navigation Ltd. 1,135,790 27,157 Broadridge Financial Solutions Inc. 1,335,572 26,845 Total System Services Inc. 1,596,706 25,723 *,^ Palm Inc. 1,467,443 25,578 * Perot Systems Corp. Class A 856,362 25,434 * Tellabs Inc. 3,571,297 24,713 * Itron Inc. 375,997 24,116 * Ingram Micro Inc. 1,384,146 23,323 * CommScope Inc. 777,063 23,257 Jabil Circuit Inc. 1,727,099 23,160 * Micros Systems Inc. 764,319 23,075 * Varian Semiconductor Equipment Associates Inc. 694,897 22,820 * Polycom Inc. 797,385 21,330 * Skyworks Solutions Inc. 1,593,318 21,096 * NCR Corp. 1,511,304 20,886 Diebold Inc. 631,470 20,794 * PMC - Sierra Inc. 2,123,006 20,296 * Sohu.com Inc. 291,833 20,072 * Tech Data Corp. 478,777 19,922 * IAC/InterActiveCorp 986,560 19,919 Solera Holdings Inc. 628,633 19,557 * Novellus Systems Inc. 931,443 19,542 * QLogic Corp. 1,132,119 19,472 *,^ VistaPrint NV 383,240 19,449 * VMware Inc. Class A 482,032 19,363 * 3Com Corp. 3,693,973 19,319 * Dolby Laboratories Inc. Class A 500,728 19,123 * Silicon Laboratories Inc. 404,421 18,749 * Informatica Corp. 829,369 18,727 * Cadence Design Systems Inc. 2,512,635 18,443 Intersil Corp. Class A 1,165,173 17,839 Jack Henry & Associates Inc. 759,578 17,827 * Atmel Corp. 4,082,873 17,107 * DST Systems Inc. 378,628 16,963 * Compuware Corp. 2,308,343 16,920 * Rambus Inc. 946,908 16,476 * Lexmark International Inc. Class A 743,245 16,009 * TIBCO Software Inc. 1,676,043 15,906 * Concur Technologies Inc. 392,654 15,612 * NeuStar Inc. Class A 690,288 15,601 * Atheros Communications Inc. 581,887 15,437 * Arris Group Inc. 1,181,119 15,366 National Instruments Corp. 554,674 15,326 * Teradyne Inc. 1,647,563 15,240 * Parametric Technology Corp. 1,101,783 15,227 * Novell Inc. 3,290,236 14,839 Molex Inc. 706,729 14,757 * Digital River Inc. 363,686 14,664 * Zebra Technologies Corp. 565,282 14,658 * JDS Uniphase Corp. 2,009,480 14,287 * Cypress Semiconductor Corp. 1,365,615 14,107 * Ciena Corp. 863,790 14,062 * Omniture Inc. 653,143 14,003 * CACI International Inc. Class A 285,049 13,474 * International Rectifier Corp. 683,801 13,327 Adtran Inc. 534,654 13,126 * RF Micro Devices Inc. 2,408,453 13,078 * Tessera Technologies Inc. 464,943 12,967 * Vishay Intertechnology Inc. 1,639,905 12,955 Plantronics Inc. 466,111 12,496 * Microsemi Corp. 774,728 12,233 * Fairchild Semiconductor International Inc. Class A 1,177,969 12,051 * Convergys Corp. 1,167,910 11,609 * VeriFone Holdings Inc. 725,752 11,532 * Anixter International Inc. 286,099 11,475 * Riverbed Technology Inc. 522,159 11,467 Syntel Inc. 237,790 11,350 * Formfactor Inc. 470,875 11,263 * Benchmark Electronics Inc. 622,191 11,199 * Valueclick Inc. 830,081 10,949 Molex Inc. Class A 579,355 10,886 * TriQuint Semiconductor Inc. 1,404,728 10,844 * Blackboard Inc. 286,930 10,840 * Gartner Inc. 584,568 10,680 * Integrated Device Technology Inc. 1,576,770 10,659 * Quest Software Inc. 631,581 10,642 * Cymer Inc. 269,098 10,457 * Cybersource Corp. 626,338 10,441 *,^ STEC Inc. 354,331 10,414 * Euronet Worldwide Inc. 433,173 10,409 * TiVo Inc. 996,571 10,324 * Starent Networks Corp. 405,476 10,307 * Wright Express Corp. 347,458 10,253 Fair Isaac Corp. 466,390 10,023 * Plexus Corp. 377,313 9,938 * Semtech Corp. 581,155 9,885 * Mantech International Corp. Class A 209,587 9,884 Blackbaud Inc. 419,577 9,734 * InterDigital Inc./PA 417,723 9,674 * Ariba Inc. 832,393 9,656 * j2 Global Communications Inc. 416,652 9,587 * Unisys Corp. 3,537,296 9,445 * Tekelec 573,001 9,414 * Comtech Telecommunications Corp. 268,877 8,932 * Genpact Ltd. 719,624 8,851 * SRA International Inc. Class A 405,054 8,745 * SPSS Inc. 174,960 8,739 * FEI Co. 354,275 8,733 * MKS Instruments Inc. 447,801 8,638 * Progress Software Corp. 380,765 8,624 Take-Two Interactive Software Inc. 767,462 8,603 * Mentor Graphics Corp. 918,454 8,551 * Avocent Corp. 421,539 8,545 * Blue Coat Systems Inc. 378,035 8,540 Earthlink Inc. 1,011,170 8,504 *,^ Synaptics Inc. 328,492 8,278 * Emulex Corp. 794,896 8,179 * Netlogic Microsystems Inc. 178,376 8,027 MAXIMUS Inc. 170,460 7,943 * Omnivision Technologies Inc. 485,188 7,899 * CommVault Systems Inc. 379,184 7,868 * Amkor Technology Inc. 1,139,676 7,841 * Lawson Software Inc. 1,252,159 7,813 * Cabot Microelectronics Corp. 223,726 7,799 * Sapient Corp. 967,741 7,781 * Avago Technologies Ltd. 447,870 7,645 * ADC Telecommunications Inc. 914,011 7,623 * Cavium Networks Inc. 352,564 7,570 * TeleTech Holdings Inc. 443,478 7,566 * Rackspace Hosting Inc. 433,889 7,402 * Websense Inc. 437,006 7,342 * THQ Inc. 1,055,830 7,222 * EchoStar Corp. Class A 389,605 7,192 * JDA Software Group Inc. 327,179 7,178 * Scansource Inc. 252,313 7,146 *,^ Advent Software Inc. 176,593 7,108 * Viasat Inc. 262,611 6,980 * DealerTrack Holdings Inc. 367,457 6,949 * Hittite Microwave Corp. 186,341 6,854 * Verigy Ltd. 577,856 6,715 * Acxiom Corp. 701,870 6,640 * Infinera Corp. 826,530 6,571 * Intermec Inc. 458,333 6,462 * Monolithic Power Systems Inc. 273,900 6,423 * GSI Commerce Inc. 328,006 6,334 * Checkpoint Systems Inc. 371,319 6,104 * Sonus Networks Inc. 2,875,136 6,095 Cognex Corp. 372,116 6,095 * Sanmina-SCI Corp. 701,613 6,034 * Veeco Instruments Inc. 253,737 5,917 * Brightpoint Inc. 673,551 5,894 * Rofin-Sinar Technologies Inc. 254,408 5,841 * Harmonic Inc. 868,736 5,803 * L-1 Identity Solutions Inc. 821,825 5,745 * Ultimate Software Group Inc. 199,171 5,720 * Netgear Inc. 311,177 5,710 * Sycamore Networks Inc. 1,874,887 5,662 * Zoran Corp. 489,228 5,636 * Global Cash Access Holdings Inc. 758,476 5,544 * Rogers Corp. 184,961 5,543 * AsiaInfo Holdings Inc. 276,543 5,523 * TNS Inc. 199,195 5,458 * Maxwell Technologies Inc. 294,205 5,422 * MicroStrategy Inc. Class A 75,663 5,413 * Electronics for Imaging Inc. 479,113 5,400 United Online Inc. 671,103 5,396 * Tyler Technologies Inc. 315,030 5,384 * Applied Micro Circuits Corp. 538,783 5,382 * TTM Technologies Inc. 456,751 5,239 * Coherent Inc. 222,540 5,190 * ATMI Inc. 283,897 5,153 AVX Corp. 431,607 5,149 * ACI Worldwide Inc. 339,658 5,139 * Manhattan Associates Inc. 253,281 5,116 * SAVVIS Inc. 323,178 5,113 * CSG Systems International Inc. 318,784 5,104 * Insight Enterprises Inc. 403,644 4,928 * Littelfuse Inc. 187,206 4,912 * Entegris Inc. 987,783 4,890 * Diodes Inc. 269,480 4,875 * Taleo Corp. Class A 209,274 4,738 * Avid Technology Inc. 331,437 4,670 * Brooks Automation Inc. 603,760 4,667 * SYNNEX Corp. 150,607 4,590 * Move Inc. 1,691,839 4,568 * Volterra Semiconductor Corp. 246,315 4,525 *,^ Sigma Designs Inc. 310,958 4,518 * DTS Inc./CA 161,180 4,413 * Smith Micro Software Inc. 355,141 4,390 * Echelon Corp. 340,281 4,379 Micrel Inc. 533,425 4,347 * Advanced Energy Industries Inc. 299,576 4,266 * Loral Space & Communications Inc. 154,121 4,235 * SonicWALL Inc. 500,979 4,208 * Cogent Inc. 411,992 4,161 Black Box Corp. 165,403 4,150 * RealNetworks Inc. 1,109,057 4,126 Pegasystems Inc. 119,269 4,118 * Novatel Wireless Inc. 361,238 4,104 * Art Technology Group Inc. 1,055,988 4,076 * Aruba Networks Inc. 460,160 4,068 * RightNow Technologies Inc. 281,095 4,059 Park Electrochemical Corp. 164,271 4,049 * Harris Stratex Networks Inc. Class A 575,529 4,029 * Standard Microsystems Corp. 173,267 4,022 * 3PAR Inc. 362,309 3,996 * EPIQ Systems Inc. 275,517 3,995 * Cirrus Logic Inc. 715,719 3,979 * Internet Capital Group Inc. 470,978 3,937 * Forrester Research Inc. 146,969 3,915 * SuccessFactors Inc. 276,331 3,888 * ModusLink Global Solutions Inc. 476,242 3,853 * Knot Inc. 344,767 3,765 MTS Systems Corp. 128,826 3,763 Heartland Payment Systems Inc. 257,793 3,741 * S1 Corp. 591,081 3,653 * NVE Corp. 67,565 3,592 * Ultratech Inc. 267,603 3,540 * Electro Scientific Industries Inc. 258,816 3,466 * comScore Inc. 191,540 3,450 * Finisar Corp. 356,188 3,448 * Netezza Corp. 305,503 3,434 NIC Inc. 383,850 3,412 * TeleCommunication Systems Inc. Class A 407,864 3,410 *,^ Stratasys Inc. 195,940 3,362 * Kulicke & Soffa Industries Inc. 557,093 3,359 * OSI Systems Inc. 181,767 3,325 * Epicor Software Corp. 515,174 3,282 * Newport Corp. 373,487 3,272 * ExlService Holdings Inc. 218,743 3,251 * Bottomline Technologies Inc. 248,332 3,203 Imation Corp. 341,711 3,168 * MSC.Software Corp. 368,173 3,096 * Online Resources Corp. 501,455 3,094 * Constant Contact Inc. 160,221 3,084 * DG FastChannel Inc. 145,694 3,051 * Synchronoss Technologies Inc. 243,516 3,037 * Kopin Corp. 631,720 3,032 * Universal Display Corp. 249,190 2,975 * Adaptec Inc. 884,572 2,954 * Terremark Worldwide Inc. 471,872 2,935 * Utstarcom Inc. 1,389,207 2,903 * Ixia 422,304 2,897 Technitrol Inc. 313,978 2,892 * Symyx Technologies Inc. 433,915 2,873 * Infospace Inc. 371,056 2,872 * LTX-Credence Corp. 1,736,672 2,866 * Supertex Inc. 94,384 2,832 * Kenexa Corp. 208,234 2,807 * Comverge Inc. 229,617 2,804 iGate Corp. 323,631 2,777 * Symmetricom Inc. 531,864 2,755 * Netscout Systems Inc. 203,822 2,754 * Ebix Inc. 49,037 2,715 * ArcSight Inc. 112,445 2,707 * Oplink Communications Inc. 183,863 2,670 * Mercury Computer Systems Inc. 265,725 2,620 * EMS Technologies Inc. 124,981 2,602 * Intevac Inc. 191,698 2,576 * SMART Modular Technologies WWH Inc. 536,778 2,555 * Extreme Networks 898,693 2,516 * KVH Industries Inc. 251,197 2,509 * Actel Corp. 205,302 2,499 * FARO Technologies Inc. 145,323 2,497 * Lattice Semiconductor Corp. 1,109,008 2,495 * Vocus Inc. 118,094 2,467 * Limelight Networks Inc. 596,989 2,424 * LoopNet Inc. 260,347 2,354 CTS Corp. 251,774 2,341 * Sourcefire Inc. 108,559 2,331 * Anaren Inc. 136,822 2,326 Daktronics Inc. 270,272 2,316 * Hughes Communications Inc. 76,279 2,314 * Measurement Specialties Inc. 226,519 2,313 * Silicon Storage Technology Inc. 940,805 2,277 * Hypercom Corp. 726,295 2,252 IXYS Corp. 264,357 2,250 * VASCO Data Security International Inc. 300,390 2,229 * Exar Corp. 303,158 2,228 * ShoreTel Inc. 284,172 2,219 * Switch & Data Facilities Co. Inc. 162,255 2,208 * Lionbridge Technologies Inc. 830,970 2,161 * Internet Brands Inc. Class A 266,184 2,124 * IPG Photonics Corp. 138,523 2,106 * Multi-Fineline Electronix Inc. 72,827 2,091 * Silicon Image Inc. 847,813 2,060 * Globecomm Systems Inc. 282,995 2,057 Methode Electronics Inc. 235,298 2,040 * PROS Holdings Inc. 239,168 2,014 * Pericom Semiconductor Corp. 205,170 2,013 * Seachange International Inc. 263,745 1,978 * WebMD Health Corp. Class A 59,294 1,964 * DSP Group Inc. 233,242 1,899 * infoGROUP Inc. 268,695 1,884 * Rimage Corp. 108,831 1,860 * Digi International Inc. 217,878 1,856 * MoneyGram International Inc. 590,206 1,853 * Ness Technologies Inc. 233,859 1,845 Electro Rent Corp. 159,479 1,837 * Gerber Scientific Inc. 304,170 1,819 * Dynamics Research Corp. 139,611 1,818 * Anadigics Inc. 383,458 1,806 * LivePerson Inc. 355,854 1,794 Bel Fuse Inc. Class B 93,963 1,788 * Radiant Systems Inc. 165,711 1,780 * Acme Packet Inc. 177,011 1,772 * Quantum Corp. 1,382,331 1,742 * Travelzoo Inc. 123,120 1,740 Cohu Inc. 127,851 1,734 * Monotype Imaging Holdings Inc. 204,850 1,723 * Ceva Inc. 159,977 1,720 * Compellent Technologies Inc. 95,160 1,718 * Ciber Inc. 428,558 1,714 * Conexant Systems Inc. 623,697 1,709 Agilysys Inc. 257,613 1,698 * Radisys Corp. 191,739 1,666 * Silicon Graphics International Corp. 245,917 1,650 * Web.com Group Inc. 229,498 1,627 * Openwave Systems Inc. 625,484 1,626 * FalconStor Software Inc. 321,884 1,600 * Trident Microsystems Inc. 616,190 1,596 * Interactive Intelligence Inc. 82,756 1,581 * Cray Inc. 187,483 1,562 *,^ Zix Corp. 706,486 1,554 * StarTek Inc. 177,188 1,538 * Photronics Inc. 324,071 1,536 * Advanced Analogic Technologies Inc. 386,810 1,536 * OpenTV Corp. Class A 1,108,943 1,530 * MIPS Technologies Inc. Class A 404,721 1,526 * LaserCard Corp. 180,500 1,523 * support.com Inc. 634,134 1,522 * Rudolph Technologies Inc. 202,447 1,498 Opnet Technologies Inc. 136,360 1,490 * Sonic Solutions Inc. 251,277 1,490 * DivX Inc. 268,573 1,466 * NetSuite Inc. 95,581 1,462 Imergent Inc. 184,477 1,454 * Virage Logic Corp. 278,763 1,452 * Techwell Inc. 131,411 1,443 * Oclaro Inc. 1,266,668 1,393 * Chordiant Software Inc. 356,259 1,386 * Perficient Inc. 166,392 1,376 *,^ Magma Design Automation Inc. 651,598 1,362 *,^ Emcore Corp. 1,044,387 1,358 * BigBand Networks Inc. 335,872 1,347 * SourceForge Inc. 1,061,901 1,338 * Rubicon Technology Inc. 89,482 1,328 * Integrated Silicon Solution Inc. 351,416 1,321 * Network Equipment Technologies Inc. 182,244 1,318 * NCI Inc. Class A 45,587 1,307 American Software Inc./Georgia Class A 197,174 1,288 * Integral Systems Inc./MD 183,594 1,267 * Mattson Technology Inc. 447,071 1,261 * Isilon Systems Inc. 204,728 1,249 * Hutchinson Technology Inc. 174,519 1,239 * Telular Corp. 380,211 1,236 * DemandTec Inc. 137,342 1,213 * Actuate Corp. 208,979 1,208 Cass Information Systems Inc. 39,699 1,185 * Cogo Group Inc. 189,819 1,162 * Double-Take Software Inc. 113,750 1,159 * Computer Task Group Inc. 138,086 1,120 * Semitool Inc. 132,071 1,116 * Keynote Systems Inc. 118,294 1,116 *,^ Parkervision Inc. 272,455 1,114 TheStreet.com Inc. 384,051 1,114 * SRS Labs Inc. 152,150 1,112 * NU Horizons Electronics Corp. 277,427 1,099 * LeCroy Corp. 266,406 1,079 * Hackett Group Inc. 370,798 1,075 * Liquidity Services Inc. 104,174 1,075 * PC-Tel Inc. 171,181 1,070 * LoJack Corp. 208,916 1,063 Marchex Inc. Class B 214,299 1,052 * Orbcomm Inc. 375,812 1,022 * Saba Software Inc. 242,535 1,021 Renaissance Learning Inc. 101,464 1,009 * Powerwave Technologies Inc. 628,101 1,005 * Airvana Inc. 142,161 962 * Super Micro Computer Inc. 113,093 957 * Zygo Corp. 139,138 943 * Opnext Inc. 321,034 941 * Concurrent Computer Corp. 201,952 929 * GSE Systems Inc. 147,460 917 * DDi Corp. 215,177 915 * Tollgrade Communications Inc. 140,898 913 * White Electronic Designs Corp. 195,203 902 * Mindspeed Technologies Inc. 308,306 888 * Transwitch Corp. 1,243,641 871 * California Micro Devices Corp. 269,537 868 * PC Mall Inc. 124,176 852 * Ramtron International Corp. 332,320 841 * Spectrum Control Inc. 97,803 830 Ipass Inc. 601,172 830 * RAE Systems Inc. 752,576 828 * PLX Technology Inc. 236,468 797 * TechTeam Global Inc. 90,812 772 * Phoenix Technologies Ltd. 202,205 738 * PAR Technology Corp. 114,957 733 * Internap Network Services Corp. 228,335 733 * Ultra Clean Holdings 139,921 722 Richardson Electronics Ltd./United States 140,985 719 * Pervasive Software Inc. 142,250 704 * Transact Technologies Inc. 132,209 701 * Microtune Inc. 378,848 690 * Immersion Corp. 159,031 681 Keithley Instruments Inc. 120,802 669 QAD Inc. 146,340 666 * MoSys Inc. 264,320 661 * On2 Technologies Inc. 1,106,806 653 * PC Connection Inc. 116,682 635 * Evolving Systems Inc. 88,040 612 *,^ Research Frontiers Inc. 146,137 602 * Entropic Communications Inc. 219,186 601 * Datalink Corp. 166,619 600 * Cyberoptics Corp. 82,537 555 * X-Rite Inc. 276,315 555 * Aware Inc. 223,397 545 * Axcelis Technologies Inc. 443,758 533 * Tier Technologies Inc. Class B 59,360 503 * Ditech Networks Inc. 240,802 503 * Edgewater Technology Inc. 170,656 502 * CalAmp Corp. 178,061 499 * Performance Technologies Inc. 163,552 469 * QuickLogic Corp. 271,881 462 * PLATO Learning Inc. 106,351 459 * Rainmaker Systems Inc. 318,962 459 * Callidus Software Inc. 152,580 459 * Presstek Inc. 209,732 443 * Intellon Corp. 62,012 440 * PDF Solutions Inc. 125,033 436 * Nanometrics Inc. 63,769 419 * ID Systems Inc. 104,902 416 * Planar Systems Inc. 146,136 392 * Dice Holdings Inc. 57,706 379 * EF Johnson Technologies Inc. 268,122 359 * Bsquare Corp. 125,729 327 * ActivIdentity Corp. 114,145 316 * American Technology Corp./Del 178,397 316 * Frequency Electronics Inc. 63,789 295 * GTSI Corp. 36,542 294 * Comarco Inc. 95,710 259 * Merix Corp. 85,484 257 * Network Engines Inc. 227,952 253 * Virtusa Corp. 25,031 238 * AuthenTec Inc. 81,142 227 * CPI International Inc. 19,645 220 * iGO Inc. 185,915 203 * Looksmart Ltd. 173,418 201 Bel Fuse Inc. Class A 10,580 192 * Leadis Technology Inc. 191,644 192 * Pixelworks Inc. 56,117 190 * SCM Microsystems Inc. 75,032 188 * Zhone Technologies Inc. 364,247 182 * Video Display Corp. 48,365 169 * Access Integrated Technologies Inc. Class A 130,962 168 *,^ Wave Systems Corp. Class A 183,885 158 * WebMediaBrands Inc. 217,997 157 * China Information Security Technology Inc. 26,734 148 * Authentidate Holding Corp. 93,043 131 * FSI International Inc. 111,758 130 * Newtek Business Services Inc. 201,851 123 Selectica Inc. 335,788 111 * Analysts International Corp. 148,261 107 * Lantronix Inc. 182,643 104 * NaviSite Inc. 45,075 99 * Guidance Software Inc. 21,860 97 * Autobytel Inc. 136,187 95 * GSI Group Inc. 126,476 95 * EndWave Corp. 27,421 87 * Management Network Group Inc. 126,767 81 * Intelli-Check - Mobilisa Inc. 50,451 76 * Convera Corp. Class A 309,351 74 * Wireless Telecom Group Inc. 98,580 66 * Westell Technologies Inc. Class A 47,358 63 * Vertro Inc. 139,637 63 * Dot Hill Systems Corp. 29,799 52 * Henry Bros Electronics Inc. 9,700 47 * Nextwave Wireless Inc. 48,361 43 * Ikanos Communications Inc. 18,419 43 * Allen Organ Co. Escrow Shares 11,462 34 * Digital Angel Corp. 31,230 34 * Deltek Inc. 3,400 26 * AXT Inc. 8,500 16 * TechTarget Inc. 2,580 15 * ICx Technologies Inc. 1,245 7 * Information Services Group Inc. 688 3 * VirnetX Holding Corp. 577 2 Materials (3.8%) Monsanto Co. 5,182,778 401,147 EI Du Pont de Nemours & Co. 8,581,019 275,794 Freeport-McMoRan Copper & Gold Inc. 3,910,300 268,286 Dow Chemical Co. 10,217,603 266,373 Praxair Inc. 2,919,906 238,527 Newmont Mining Corp. 4,548,683 200,233 Air Products & Chemicals Inc. 1,992,665 154,591 Nucor Corp. 2,984,437 140,298 Alcoa Inc. 9,252,427 121,392 Ecolab Inc. 2,246,056 103,835 PPG Industries Inc. 1,562,604 90,959 International Paper Co. 3,900,296 86,704 Weyerhaeuser Co. 2,007,252 73,566 Mosaic Co. 1,477,227 71,010 Vulcan Materials Co. 1,159,327 62,685 Sigma-Aldrich Corp. 1,159,514 62,591 United States Steel Corp. 1,361,210 60,397 * Owens-Illinois Inc. 1,598,595 58,988 Lubrizol Corp. 640,809 45,792 Ball Corp. 848,840 41,763 * Crown Holdings Inc. 1,519,383 41,327 Cliffs Natural Resources Inc. 1,224,023 39,609 CF Industries Holdings Inc. 436,752 37,661 Martin Marietta Materials Inc. 403,308 37,133 Eastman Chemical Co. 690,186 36,953 FMC Corp. 655,874 36,893 MeadWestvaco Corp. 1,625,300 36,260 Celanese Corp. Class A 1,365,111 34,128 Airgas Inc. 695,075 33,621 Terra Industries Inc. 947,521 32,851 * Pactiv Corp. 1,254,116 32,670 Walter Energy Inc. 503,061 30,214 Sealed Air Corp. 1,509,182 29,625 Allegheny Technologies Inc. 839,965 29,390 Ashland Inc. 670,988 29,000 International Flavors & Fragrances Inc. 749,141 28,415 Steel Dynamics Inc. 1,796,664 27,561 Nalco Holding Co. 1,316,656 26,978 Reliance Steel & Aluminum Co. 626,966 26,684 Bemis Co. Inc. 1,024,812 26,553 Sonoco Products Co. 947,869 26,104 Valspar Corp. 904,734 24,889 Albemarle Corp. 695,758 24,073 Aptargroup Inc. 643,654 24,047 RPM International Inc. 1,221,457 22,585 AK Steel Holding Corp. 1,039,297 20,505 Packaging Corp. of America 975,108 19,892 Compass Minerals International Inc. 310,901 19,158 Commercial Metals Co. 1,070,027 19,154 Scotts Miracle-Gro Co. Class A 438,214 18,821 Royal Gold Inc. 369,195 16,835 Rock-Tenn Co. Class A 346,923 16,344 Temple-Inland Inc. 964,581 15,838 * WR Grace & Co. 687,566 14,948 Cytec Industries Inc. 449,514 14,596 Huntsman Corp. 1,580,806 14,401 Cabot Corp. 622,593 14,388 Silgan Holdings Inc. 255,087 13,451 * Coeur d'Alene Mines Corp. 653,814 13,403 Olin Corp. 744,453 12,983 Sensient Technologies Corp. 464,564 12,901 Greif Inc. Class A 232,038 12,774 * Solutia Inc. 1,091,451 12,639 Eagle Materials Inc. 395,007 11,289 Schnitzer Steel Industries Inc. 208,212 11,087 NewMarket Corp. 116,033 10,796 Titanium Metals Corp. 1,122,338 10,763 * Intrepid Potash Inc. 429,831 10,140 Carpenter Technology Corp. 420,206 9,829 HB Fuller Co. 464,453 9,707 Texas Industries Inc. 224,774 9,438 * Hecla Mining Co. 2,082,989 9,144 * OM Group Inc. 292,769 8,897 * Rockwood Holdings Inc. 424,914 8,740 Minerals Technologies Inc. 178,704 8,499 Worthington Industries Inc. 603,901 8,394 Schweitzer-Mauduit International Inc. 148,133 8,053 * Louisiana-Pacific Corp. 1,177,662 7,855 * PolyOne Corp. 1,161,408 7,747 * Calgon Carbon Corp. 491,849 7,294 Arch Chemicals Inc. 237,870 7,134 * RTI International Metals Inc. 240,727 5,997 * Omnova Solutions Inc. 854,710 5,539 Kaiser Aluminum Corp. 145,810 5,302 AMCOL International Corp. 229,444 5,252 Deltic Timber Corp. 107,457 4,918 Glatfelter 414,451 4,758 Wausau Paper Corp. 466,952 4,670 Koppers Holdings Inc. 155,201 4,602 * Horsehead Holding Corp. 385,365 4,516 * Allied Nevada Gold Corp. 450,784 4,413 A Schulman Inc. 221,232 4,409 Balchem Corp. 163,209 4,292 * Clearwater Paper Corp. 94,157 3,892 * Stillwater Mining Co. 572,941 3,850 Olympic Steel Inc. 131,566 3,775 Westlake Chemical Corp. 142,969 3,674 * Brush Engineered Materials Inc. 148,072 3,622 Stepan Co. 58,477 3,513 * Century Aluminum Co. 366,968 3,431 Zep Inc. 207,353 3,370 Spartech Corp. 309,271 3,331 * Buckeye Technologies Inc. 310,323 3,330 Ferro Corp. 371,504 3,306 * AEP Industries Inc. 75,090 2,996 *,^ Zoltek Cos. Inc. 269,060 2,825 Innospec Inc. 184,081 2,715 * Graphic Packaging Holding Co. 1,147,111 2,650 * Haynes International Inc. 83,064 2,643 Myers Industries Inc. 243,883 2,627 * US Gold Corp. 886,796 2,563 Quaker Chemical Corp. 112,007 2,456 * GenTek Inc. 61,902 2,355 Innophos Holdings Inc. 119,723 2,215 Great Northern Iron ORE Ppty 19,247 1,771 Neenah Paper Inc. 146,198 1,721 Hawkins Inc. 69,671 1,628 * Headwaters Inc. 416,109 1,610 * LSB Industries Inc. 96,972 1,510 American Vanguard Corp. 160,420 1,333 * Landec Corp. 204,569 1,309 AM Castle & Co. 122,835 1,221 * ICO Inc. 259,338 1,211 *,^ Altair Nanotechnologies Inc. 1,022,834 1,176 * General Moly Inc. 312,337 984 * American Pacific Corp. 117,126 909 * Mercer International Inc. 266,983 905 * US Energy Corp. Wyoming 226,755 884 * Universal Stainless & Alloy 48,059 877 * Bway Holding Co. 44,433 822 * Senomyx Inc. 198,113 798 *,^ Georgia Gulf Corp. 25,998 780 Penford Corp. 107,302 769 * US Concrete Inc. 356,557 617 * Ampal American Israel Class A 300,882 611 * Boise Inc. 104,800 553 *,^ China Direct Industries Inc. 301,074 470 * Nanophase Technologies Corp. 326,453 375 * KapStone Paper and Packaging Corp. 46,000 374 *,^ Flotek Industries Inc. 134,634 277 *,^ General Steel Holdings Inc. 56,400 219 * United States Lime & Minerals Inc. 4,930 177 * China Precision Steel Inc. 26,400 72 * Rock of Ages Corp. 17,900 56 * Continental Materials Corp. 3,500 38 * Solitario Exploration & Royalty Corp. 9,300 18 Telecommunication Services (2.8%) AT&T Inc. 56,030,112 1,513,373 Verizon Communications Inc. 26,975,909 816,561 * American Tower Corp. Class A 3,776,842 137,477 * Sprint Nextel Corp. 26,557,641 104,903 CenturyTel Inc. 2,818,041 94,686 * Crown Castle International Corp. 2,762,150 86,621 Qwest Communications International Inc. 14,708,669 56,040 * NII Holdings Inc. 1,574,678 47,209 Windstream Corp. 4,148,224 42,021 * SBA Communications Corp. Class A 998,285 26,984 Frontier Communications Corp. 2,973,320 22,419 * MetroPCS Communications Inc. 2,343,225 21,933 * Level 3 Communications Inc. 15,483,344 21,522 Telephone & Data Systems Inc. 676,736 20,986 * tw telecom inc. Class A 1,418,864 19,084 * Leap Wireless International Inc. 589,207 11,519 * Syniverse Holdings Inc. 619,344 10,839 Telephone & Data Systems Inc. - Special Common Shares 274,356 8,143 * Cincinnati Bell Inc. 2,200,835 7,703 * United States Cellular Corp. 178,884 6,989 * Centennial Communications Corp. 818,509 6,532 NTELOS Holdings Corp. 318,653 5,627 * Neutral Tandem Inc. 215,738 4,910 Iowa Telecommunications Services Inc. 381,438 4,806 * Premiere Global Services Inc. 538,180 4,472 Atlantic Tele-Network Inc. 74,702 3,991 Shenandoah Telecommunications Co. 212,879 3,821 * PAETEC Holding Corp. 980,208 3,793 * Cogent Communications Group Inc. 331,363 3,744 Consolidated Communications Holdings Inc. 229,241 3,670 Alaska Communications Systems Group Inc. 379,702 3,512 * Cbeyond Inc. 192,259 3,101 * Global Crossing Ltd. 206,478 2,953 USA Mobility Inc. 187,697 2,418 * General Communication Inc. Class A 343,500 2,356 * TerreStar Corp. 889,716 2,037 HickoryTech Corp. 216,829 1,854 *,^ Vonage Holdings Corp. 1,205,507 1,676 * iPCS Inc. 93,214 1,622 * SureWest Communications 115,235 1,431 * FiberTower Corp. 1,156,895 1,249 D&E Communications Inc. 91,158 1,047 * ICO Global Communications Holdings Ltd. 1,190,602 1,024 Warwick Valley Telephone Co. 75,207 888 * Ibasis Inc. 302,250 641 *,^ 8x8 Inc. 725,752 639 * Arbinet Corp. 251,672 591 * Virgin Mobile USA Inc. Class A 87,460 437 ^ Fairpoint Communications Inc. 861,643 353 *,^ Globalstar Inc. 438,871 334 * IDT Corp. Class B 75,185 225 * IDT Corp. 21,611 64 Utilities (3.8%) Exelon Corp. 6,256,015 310,423 Southern Co. 7,430,470 235,323 FPL Group Inc. 3,706,088 204,687 Dominion Resources Inc./VA 5,602,708 193,293 Duke Energy Corp. 12,223,319 192,395 Public Service Enterprise Group Inc. 4,805,197 151,075 Entergy Corp. 1,862,388 148,730 PG&E Corp. 3,498,283 141,646 American Electric Power Co. Inc. 4,527,690 140,313 FirstEnergy Corp. 2,894,989 132,359 Sempra Energy 2,204,115 109,787 PPL Corp. 3,571,355 108,355 Consolidated Edison Inc. 2,606,083 106,693 Progress Energy Inc. 2,650,206 103,517 Edison International 2,939,759 98,717 * AES Corp. 6,332,138 93,842 Xcel Energy Inc. 4,328,398 83,278 * NRG Energy Inc. 2,520,178 71,044 Questar Corp. 1,653,317 62,099 Ameren Corp. 2,218,085 56,073 Constellation Energy Group Inc. 1,703,317 55,136 DTE Energy Co. 1,556,881 54,709 EQT Corp. 1,181,511 50,332 Wisconsin Energy Corp. 1,110,687 50,170 Centerpoint Energy Inc. 3,489,789 43,378 Allegheny Energy Inc. 1,608,918 42,669 Northeast Utilities 1,665,413 39,537 SCANA Corp. 1,099,182 38,361 * Calpine Corp. 3,309,474 38,125 NiSource Inc. 2,609,061 36,240 Oneok Inc. 950,116 34,793 MDU Resources Group Inc. 1,660,538 34,622 NSTAR 1,016,469 32,344 Pinnacle West Capital Corp. 961,680 31,562 National Fuel Gas Co. 681,393 31,215 Pepco Holdings Inc. 2,092,002 31,129 OGE Energy Corp. 913,667 30,224 Alliant Energy Corp. 1,050,737 29,263 CMS Energy Corp. 2,154,261 28,867 DPL Inc. 1,103,842 28,810 Energen Corp. 648,352 27,944 TECO Energy Inc. 1,922,195 27,065 Integrys Energy Group Inc. 726,781 26,084 AGL Resources Inc. 733,474 25,870 UGI Corp. 1,031,383 25,846 NV Energy Inc. 2,228,546 25,829 American Water Works Co. Inc. 1,248,259 24,890 Atmos Energy Corp. 874,107 24,632 * RRI Energy Inc. 3,330,532 23,780 Aqua America Inc. 1,292,116 22,793 Great Plains Energy Inc. 1,269,367 22,785 * Mirant Corp. 1,370,221 22,513 ITC Holdings Corp. 473,771 21,533 Westar Energy Inc. 1,034,738 20,188 Vectren Corp. 734,878 16,932 Piedmont Natural Gas Co. Inc. 699,519 16,747 Hawaiian Electric Industries Inc. 874,158 15,840 WGL Holdings Inc. 477,616 15,828 Nicor Inc. 431,731 15,797 New Jersey Resources Corp. 401,276 14,570 Cleco Corp. 576,774 14,466 Portland General Electric Co. 715,307 14,106 IDACORP Inc. 449,466 12,940 * Dynegy Inc. Class A 4,813,815 12,275 Southwest Gas Corp. 426,287 10,904 Avista Corp. 522,161 10,558 Northwest Natural Gas Co. 252,709 10,528 Unisource Energy Corp. 340,137 10,459 South Jersey Industries Inc. 284,306 10,036 PNM Resources Inc. 825,320 9,640 Black Hills Corp. 370,749 9,332 Allete Inc. 269,425 9,045 NorthWestern Corp. 343,763 8,398 MGE Energy Inc. 219,532 8,009 Ormat Technologies Inc. 194,826 7,953 * El Paso Electric Co. 429,723 7,593 California Water Service Group 190,147 7,404 Laclede Group Inc. 211,086 6,789 UIL Holdings Corp. 252,096 6,653 CH Energy Group Inc. 149,125 6,608 American States Water Co. 172,264 6,233 Empire District Electric Co. 308,929 5,589 SJW Corp. 154,897 3,539 Middlesex Water Co. 162,725 2,454 Chesapeake Utilities Corp. 75,352 2,335 Connecticut Water Service Inc. 103,903 2,326 Consolidated Water Co. Inc. 141,391 2,309 Central Vermont Public Service Corp. 100,933 1,948 Unitil Corp. 54,507 1,224 York Water Co. 87,529 1,213 Southwest Water Co. 217,106 1,068 Maine & Maritimes Corp. 27,084 974 * Cadiz Inc. 50,722 593 Artesian Resources Corp. Class A 19,062 321 Pennichuck Corp. 4,281 93 * Synthesis Energy Systems Inc. 33,393 40 * Purecycle Corp. 7,147 24 RGC Resources Inc. 550 15 Total Common Stocks (Cost $116,579,540) Convertible Preferred Stock (0.0%) Consumer Discretionary (0.0%) 2 Sealy Corp. 8.000% (Cost $1,462) 13,377 1,120 Market Value Coupon Shares Temporary Cash Investments (1.0%) 1 Money Market Fund (1.0%) 3,4 Vanguard Market Liquidity Fund 0.267% 1,056,529,157 1,056,529 Face Market Maturity Amount Value Coupon Date U.S. Government and Agency Obligations (0.0%) 5,6 Freddie Mac Discount Notes 0.260% 12/22/09 40,000 39,989 5,6 Freddie Mac Discount Notes 0.260% 2/22/10 10,000 9,994 Total Temporary Cash Investments (Cost $1,106,495) Total Investments (100.6%) (Cost $117,687,497) Other Assets and Liabilities-Net (-0.6%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $452,656,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.6%, respectively, of net assets. 2 Non-income producing security - new issue that has not paid a dividend as of September 30, 2009. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $498,477,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $49,983,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. Total Stock Market Index Fund Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. At September 30, 2009, the cost of investment securities for tax purposes was $117,621,639,000. Net unrealized depreciation of investment securities for tax purposes was $6,467,002,000, consisting of unrealized gains of $11,711,351,000 on securities that had risen in value since their purchase and $18,178,353,000 in unrealized losses on securities that had fallen in value since their purchase. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index December 2009 1,302 342,719 3,055 E-mini Russell 2000 Index December 2009 820 49,446 652 S&P MidCap 400 Index December 2009 92 31,703 437 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Total Stock Market Index Fund Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of September 30, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments Common Stocks 110,046,899 106  Convertible Preferred Stocks 1,120   Temporary Cash Investments 1,056,529 49,983  Futures ContractsAssets 1 18 Futures ContractsLiabilities 1 (1,254)   Total 111,103,312 50,089  1 Represents variation margin on the last day of the reporting period. Vanguard Value Index Fund Schedule of Investments As of September 30, 2009 Market Value Shares Common Stocks (100.0%) Consumer Discretionary (7.2%) Walt Disney Co. 3,699,119 101,578 Time Warner Inc. 2,509,208 72,215 News Corp. Class A 4,460,158 53,477 Home Depot Inc. 1,778,982 47,392 * Liberty Media Corp. - Entertainment Class A 1,037,603 32,280 Johnson Controls Inc. 1,245,702 31,840 Time Warner Cable Inc. 738,577 31,825 Carnival Corp. 919,177 30,590 Comcast Corp. Class A 1,439,677 24,316 Macy's Inc. 881,531 16,123 CBS Corp. Class B 1,238,015 14,918 Gap Inc. 663,442 14,198 Mattel Inc. 751,437 13,872 Comcast Corp. 849,064 13,653 Fortune Brands Inc. 314,737 13,527 VF Corp. 185,783 13,456 International Game Technology 620,945 13,338 * Liberty Media Corp. - Interactive 1,187,770 13,030 Starwood Hotels & Resorts Worldwide Inc. 391,134 12,919 Genuine Parts Co. 334,195 12,719 Harley-Davidson Inc. 491,323 11,300 Whirlpool Corp. 154,701 10,823 Tiffany & Co. 259,666 10,005 * Expedia Inc. 412,802 9,887 Limited Brands Inc. 572,608 9,729 Darden Restaurants Inc. 273,014 9,318 Newell Rubbermaid Inc. 582,597 9,141 Virgin Media Inc. 586,772 8,168 *,^ Sears Holdings Corp. 116,744 7,625 Hasbro Inc. 264,102 7,329 * Royal Caribbean Cruises Ltd. 291,538 7,020 * MGM Mirage 555,265 6,685 H&R Block Inc. 356,422 6,551 Wyndham Worldwide Corp. 374,312 6,109 Leggett & Platt Inc. 312,470 6,062 Autoliv Inc. 178,572 6,000 Washington Post Co. Class B 12,782 5,983 Black & Decker Corp. 126,129 5,839 * Mohawk Industries Inc. 121,894 5,813 * Goodyear Tire & Rubber Co. 313,887 5,346 JC Penney Co. Inc. 154,794 5,224 * Interpublic Group of Cos. Inc. 653,821 4,917 * AutoNation Inc. 241,226 4,361 Foot Locker Inc. 327,519 3,914 Lennar Corp. Class A 271,260 3,865 ^ News Corp. Class B 268,842 3,761 * Toll Brothers Inc. 186,630 3,647 DR Horton Inc. 299,112 3,413 Garmin Ltd. 87,938 3,319 * DISH Network Corp. Class A 152,186 2,931 WABCO Holdings Inc. 134,025 2,815 Pulte Homes Inc. 250,790 2,756 * Discovery Communications Inc. 103,633 2,698 * NVR Inc. 3,407 2,172 Abercrombie & Fitch Co. 64,218 2,111 * Lamar Advertising Co. Class A 75,838 2,081 Weight Watchers International Inc. 72,189 1,981 Brinker International Inc. 107,816 1,696 * Penn National Gaming Inc. 49,327 1,364 * Clear Channel Outdoor Holdings Inc. Class A 84,781 593 Consumer Staples (7.1%) Coca-Cola Co. 2,840,048 152,511 Procter & Gamble Co. 2,139,404 123,914 Kraft Foods Inc. 3,088,586 81,137 Altria Group Inc. 4,336,156 77,227 Kimberly-Clark Corp. 564,827 33,313 Sysco Corp. 1,237,466 30,751 Kroger Co. 1,300,204 26,836 ConAgra Foods Inc. 937,300 20,321 Archer-Daniels-Midland Co. 605,618 17,696 Safeway Inc. 892,595 17,602 Bunge Ltd. 277,729 17,389 Reynolds American Inc. 366,355 16,310 General Mills Inc. 241,335 15,537 Molson Coors Brewing Co. Class B 317,444 15,453 Sara Lee Corp. 1,385,071 15,430 JM Smucker Co. 248,218 13,158 HJ Heinz Co. 329,655 13,104 Lorillard Inc. 176,191 13,091 McCormick & Co. Inc./MD 247,560 8,402 Tyson Foods Inc. Class A 613,215 7,745 * Dr Pepper Snapple Group Inc. 266,307 7,656 Pepsi Bottling Group Inc. 203,605 7,419 * Ralcorp Holdings Inc. 118,534 6,931 SUPERVALU Inc. 444,067 6,688 Coca-Cola Enterprises Inc. 307,134 6,576 * Constellation Brands Inc. Class A 413,928 6,271 Brown-Forman Corp. Class B 108,631 5,238 Campbell Soup Co. 155,432 5,070 * Smithfield Foods Inc. 312,375 4,311 PepsiAmericas Inc. 130,105 3,716 Hormel Foods Corp. 100,962 3,586 Energy (16.7%) Exxon Mobil Corp. 10,233,236 702,102 Chevron Corp. 4,203,982 296,086 ConocoPhillips 2,951,664 133,297 Occidental Petroleum Corp. 1,104,970 86,630 Apache Corp. 702,962 64,553 Devon Energy Corp. 884,423 59,548 Halliburton Co. 1,881,808 51,035 Marathon Oil Corp. 1,484,594 47,358 Chesapeake Energy Corp. 1,247,068 35,417 XTO Energy Inc. 750,409 31,007 Baker Hughes Inc. 649,694 27,716 Spectra Energy Corp. 1,353,179 25,629 Anadarko Petroleum Corp. 366,534 22,993 Valero Energy Corp. 1,166,196 22,612 Williams Cos. Inc. 1,217,176 21,751 * Transocean Ltd. 235,249 20,121 * National Oilwell Varco Inc. 438,182 18,899 EOG Resources Inc. 183,950 15,362 El Paso Corp. 1,469,200 15,162 BJ Services Co. 612,148 11,894 * Newfield Exploration Co. 277,893 11,827 Hess Corp. 215,867 11,540 * Pride International Inc. 363,788 11,074 Pioneer Natural Resources Co. 238,763 8,665 Murphy Oil Corp. 132,843 7,648 Cimarex Energy Co. 174,546 7,561 Arch Coal Inc. 335,186 7,418 * Kinder Morgan Management LLC 154,615 7,321 Noble Corp. 191,567 7,272 Sunoco Inc. 244,908 6,967 ENSCO International Inc. 148,730 6,327 * Nabors Industries Ltd. 296,389 6,194 Rowan Cos. Inc. 237,178 5,472 Tidewater Inc. 108,702 5,119 Tesoro Corp./Texas 290,711 4,355 * Forest Oil Corp. 218,585 4,278 Cabot Oil & Gas Corp. 108,553 3,881 * EXCO Resources Inc. 188,047 3,514 Massey Energy Co. 116,452 3,248 Patterson-UTI Energy Inc. 209,146 3,158 Financials (25.7%) JPMorgan Chase & Co. 7,883,365 345,449 Bank of America Corp. 18,123,035 306,642 Wells Fargo & Co. 9,173,987 258,523 Goldman Sachs Group Inc. 1,002,975 184,898 Citigroup Inc. 33,587,433 162,563 Morgan Stanley 2,468,911 76,240 Bank of New York Mellon Corp. 2,507,139 72,682 MetLife Inc. 1,716,692 65,355 Travelers Cos. Inc. 1,227,916 60,450 US Bancorp 2,587,036 56,553 Prudential Financial Inc. 956,656 47,747 PNC Financial Services Group Inc. 933,739 45,370 Aflac Inc. 979,970 41,884 Simon Property Group Inc. 597,157 41,461 BB&T Corp. 1,429,848 38,949 ACE Ltd. 704,216 37,647 American Express Co. 1,102,267 37,367 Chubb Corp. 738,188 37,212 Capital One Financial Corp. 947,501 33,854 Allstate Corp. 1,068,900 32,730 Marsh & McLennan Cos. Inc. 1,096,253 27,110 Loews Corp. 730,419 25,017 * Progressive Corp. 1,356,017 22,483 SunTrust Banks Inc. 974,211 21,969 Vornado Realty Trust 332,368 21,408 Annaly Capital Management Inc. 1,140,825 20,695 Invesco Ltd. 861,965 19,618 Ameriprise Financial Inc. 534,598 19,422 State Street Corp. 356,580 18,756 Boston Properties Inc. 285,960 18,745 Discover Financial Services 1,125,815 18,272 Hartford Financial Services Group Inc. 681,977 18,072 Principal Financial Group Inc. 651,128 17,834 Equity Residential 574,698 17,643 HCP Inc. 609,410 17,515 Lincoln National Corp. 620,522 16,078 Fifth Third Bancorp 1,583,008 16,036 NYSE Euronext 544,898 15,742 Unum Group 694,288 14,886 Regions Financial Corp. 2,295,161 14,253 AON Corp. 339,919 13,831 Ventas Inc. 328,011 12,628 XL Capital Ltd. Class A 717,027 12,519 AvalonBay Communities Inc. 167,402 12,175 People's United Financial Inc. 729,914 11,358 Everest Re Group Ltd. 128,984 11,312 ProLogis 927,693 11,058 Keycorp 1,633,914 10,620 Plum Creek Timber Co. Inc. 341,226 10,455 Health Care REIT Inc. 251,010 10,447 ^ M&T Bank Corp. 159,578 9,945 Willis Group Holdings Ltd. 351,269 9,913 * Leucadia National Corp. 400,438 9,899 Kimco Realty Corp. 749,298 9,771 Comerica Inc. 316,623 9,394 Legg Mason Inc. 296,648 9,205 PartnerRe Ltd. 118,700 9,133 Axis Capital Holdings Ltd. 283,895 8,568 * SLM Corp. 981,168 8,556 Cincinnati Financial Corp. 324,026 8,421 Assurant Inc. 247,137 7,923 New York Community Bancorp Inc. 688,202 7,859 WR Berkley Corp. 302,188 7,639 Federal Realty Investment Trust 124,152 7,619 Torchmark Corp. 173,635 7,541 Host Hotels & Resorts Inc. 620,811 7,307 RenaissanceRe Holdings Ltd. 130,577 7,150 Fidelity National Financial Inc. Class A 467,474 7,050 AMB Property Corp. 306,855 7,042 Liberty Property Trust 215,962 7,025 Reinsurance Group of America Inc. Class A 152,898 6,819 Rayonier Inc. 165,732 6,780 Huntington Bancshares Inc./OH 1,423,828 6,706 Nationwide Health Properties Inc. 216,019 6,694 Hudson City Bancorp Inc. 491,736 6,466 * Markel Corp. 19,561 6,452 HCC Insurance Holdings Inc. 235,640 6,445 Regency Centers Corp. 167,859 6,219 Old Republic International Corp. 504,845 6,149 * First Horizon National Corp. 458,200 6,062 * Arch Capital Group Ltd. 88,945 6,007 Cullen/Frost Bankers Inc. 112,231 5,796 Marshall & Ilsley Corp. 702,205 5,667 Duke Realty Corp. 469,614 5,640 Realty Income Corp. 218,907 5,615 Transatlantic Holdings Inc. 111,222 5,580 Camden Property Trust 137,013 5,522 First American Corp. 166,526 5,391 Janus Capital Group Inc. 377,114 5,348 Hospitality Properties Trust 256,634 5,228 White Mountains Insurance Group Ltd. 16,726 5,135 Federated Investors Inc. Class B 194,491 5,129 Macerich Co. 169,038 5,127 Commerce Bancshares Inc./Kansas City MO 136,315 5,076 Validus Holdings Ltd. 196,166 5,061 UDR Inc. 315,313 4,963 Raymond James Financial Inc. 206,544 4,808 Weingarten Realty Investors 238,323 4,747 Zions Bancorporation 229,941 4,132 American Financial Group Inc./OH 157,742 4,022 City National Corp./CA 90,956 3,541 TCF Financial Corp. 241,725 3,152 * Jefferies Group Inc. 107,602 2,930 Associated Banc-Corp 255,200 2,914 * NASDAQ OMX Group Inc. 104,067 2,191 Mercury General Corp. 57,702 2,088 * St Joe Co. 67,823 1,975 Odyssey Re Holdings Corp. 22,054 1,429 BOK Financial Corp. 25,092 1,162 TFS Financial Corp. 97,368 1,159 Capitol Federal Financial 30,033 989 Health Care (10.7%) Pfizer Inc. 14,151,151 234,202 Johnson & Johnson 2,889,401 175,936 Merck & Co. Inc./NJ 4,421,422 139,850 Wyeth 2,796,663 135,862 Bristol-Myers Squibb Co. 4,154,080 93,550 Eli Lilly & Co. 2,168,830 71,636 Covidien PLC 1,057,215 45,735 UnitedHealth Group Inc. 1,620,940 40,588 * Thermo Fisher Scientific Inc. 876,980 38,298 * Boston Scientific Corp. 3,160,090 33,465 * WellPoint Inc. 508,333 24,075 Cardinal Health Inc. 754,609 20,224 * Forest Laboratories Inc. 632,135 18,610 Aetna Inc. 608,812 16,943 CIGNA Corp. 571,701 16,059 AmerisourceBergen Corp. Class A 632,104 14,146 * CareFusion Corp. 378,256 8,246 * Humana Inc. 177,984 6,639 * Coventry Health Care Inc. 311,499 6,217 * King Pharmaceuticals Inc. 520,407 5,605 Omnicare Inc. 248,588 5,598 * Hospira Inc. 118,020 5,264 * Charles River Laboratories International Inc. 138,457 5,120 * Vertex Pharmaceuticals Inc. 127,036 4,815 * Health Net Inc. 217,755 3,353 * Community Health Systems Inc. 97,224 3,104 * Inverness Medical Innovations Inc. 78,608 3,044 * Endo Pharmaceuticals Holdings Inc. 86,289 1,953 Pharmaceutical Product Development Inc. 77,432 1,699 * Abraxis Bioscience Inc. 5,832 212 Industrials (12.7%) General Electric Co. 22,207,264 364,643 United Technologies Corp. 1,876,754 114,351 3M Co. 1,381,702 101,970 Boeing Co. 1,446,836 78,346 Caterpillar Inc. 1,261,997 64,778 Emerson Electric Co. 1,576,083 63,169 Burlington Northern Santa Fe Corp. 712,260 56,860 General Dynamics Corp. 686,452 44,345 Illinois Tool Works Inc. 889,802 38,003 Honeywell International Inc. 963,568 35,796 CSX Corp. 821,187 34,375 Tyco International Ltd. 992,317 34,215 Northrop Grumman Corp. 644,666 33,361 Norfolk Southern Corp. 769,411 33,169 Republic Services Inc. Class A 793,909 21,094 Ingersoll-Rand PLC 668,760 20,511 Deere & Co. 442,946 19,011 Waste Management Inc. 636,742 18,988 Eaton Corp. 330,158 18,684 Cummins Inc. 401,823 18,006 Dover Corp. 389,865 15,111 * Cooper Industries PLC Class A 348,926 13,109 Rockwell Automation Inc./DE 297,199 12,661 Pitney Bowes Inc. 432,540 10,749 Textron Inc. 556,283 10,558 Masco Corp. 754,228 9,745 Manpower Inc. 164,397 9,323 Goodrich Corp. 168,665 9,165 RR Donnelley & Sons Co. 430,083 9,143 Cintas Corp. 288,539 8,746 KBR Inc. 336,780 7,844 Avery Dennison Corp. 212,946 7,668 * URS Corp. 174,469 7,616 Joy Global Inc. 139,417 6,823 Stanley Works 148,952 6,359 Harsco Corp. 168,426 5,964 Pentair Inc. 195,936 5,784 Ryder System Inc. 117,401 4,586 * Terex Corp. 221,149 4,584 SPX Corp. 66,894 4,099 Pall Corp. 123,164 3,976 Bucyrus International Inc. Class A 102,577 3,654 * Owens Corning 161,207 3,619 * Hertz Global Holdings Inc. 246,241 2,667 * Kansas City Southern 66,752 1,768 * Spirit Aerosystems Holdings Inc. Class A 75,422 1,362 Information Technology (3.8%) Intel Corp. 7,613,023 148,987 Motorola Inc. 3,126,133 26,853 Texas Instruments Inc. 934,150 22,130 Tyco Electronics Ltd. 961,112 21,414 * Computer Sciences Corp. 317,482 16,734 Xerox Corp. 1,812,561 14,029 Xilinx Inc. 574,445 13,453 Applied Materials Inc. 975,120 13,067 * Flextronics International Ltd. 1,698,056 12,667 Fidelity National Information Services Inc. 401,284 10,237 Microchip Technology Inc. 381,708 10,115 * Micron Technology Inc. 1,142,956 9,372 * Avnet Inc. 316,991 8,232 * Arrow Electronics Inc. 250,915 7,063 Kla-Tencor Corp. 178,215 6,391 * Nvidia Corp. 401,181 6,030 Analog Devices Inc. 213,941 5,900 Total System Services Inc. 351,576 5,664 Seagate Technology 360,914 5,490 * Citrix Systems Inc. 132,540 5,200 * Ingram Micro Inc. 305,321 5,145 Jabil Circuit Inc. 381,326 5,114 * LSI Corp. 886,204 4,865 * IAC/InterActiveCorp 217,170 4,385 Intersil Corp. Class A 256,286 3,924 Harris Corp. 98,199 3,692 * Tellabs Inc. 511,944 3,543 * Lexmark International Inc. Class A 163,367 3,519 * NCR Corp. 216,227 2,988 Molex Inc. Class A 154,984 2,912 Molex Inc. 130,884 2,733 * MEMC Electronic Materials Inc. 163,593 2,721 * Advanced Micro Devices Inc. 418,200 2,367 * Cadence Design Systems Inc. 276,018 2,026 * Novellus Systems Inc. 71,303 1,496 Materials (3.6%) EI Du Pont de Nemours & Co. 1,895,143 60,910 Dow Chemical Co. 2,256,661 58,831 Nucor Corp. 659,254 30,991 Alcoa Inc. 2,043,943 26,816 Air Products & Chemicals Inc. 286,230 22,206 PPG Industries Inc. 344,791 20,070 International Paper Co. 860,623 19,132 Vulcan Materials Co. 255,742 13,828 United States Steel Corp. 300,333 13,326 * Owens-Illinois Inc. 352,646 13,013 Lubrizol Corp. 141,291 10,097 Ball Corp. 187,370 9,219 Cliffs Natural Resources Inc. 269,699 8,727 Eastman Chemical Co. 152,158 8,147 Weyerhaeuser Co. 221,757 8,127 MeadWestvaco Corp. 359,028 8,010 Sealed Air Corp. 332,882 6,534 International Flavors & Fragrances Inc. 164,909 6,255 Steel Dynamics Inc. 396,988 6,090 Bemis Co. Inc. 225,828 5,851 Sonoco Products Co. 209,361 5,766 Mosaic Co. 114,201 5,490 Valspar Corp. 199,301 5,483 FMC Corp. 94,320 5,305 Commercial Metals Co. 235,754 4,220 Allegheny Technologies Inc. 120,463 4,215 Reliance Steel & Aluminum Co. 89,923 3,827 Walter Energy Inc. 55,261 3,319 AK Steel Holding Corp. 148,403 2,928 Titanium Metals Corp. 245,762 2,357 Telecommunication Services (5.4%) AT&T Inc. 12,372,856 334,191 Verizon Communications Inc. 5,956,966 180,317 * Sprint Nextel Corp. 5,861,435 23,153 CenturyTel Inc. 621,817 20,893 Qwest Communications International Inc. 3,244,916 12,363 Windstream Corp. 916,608 9,285 Frontier Communications Corp. 655,961 4,946 Telephone & Data Systems Inc. - Special Common Shares 101,576 3,015 * Level 3 Communications Inc. 1,702,335 2,366 Telephone & Data Systems Inc. 70,198 2,177 * United States Cellular Corp. 39,468 1,542 Utilities (7.1%) Exelon Corp. 1,381,545 68,552 Southern Co. 1,641,181 51,976 FPL Group Inc. 818,148 45,186 Dominion Resources Inc./VA 1,236,850 42,671 Duke Energy Corp. 2,698,398 42,473 Public Service Enterprise Group Inc. 1,060,723 33,349 Entergy Corp. 411,400 32,854 PG&E Corp. 772,831 31,292 American Electric Power Co. Inc. 1,000,159 30,995 FirstEnergy Corp. 639,565 29,241 Sempra Energy 486,424 24,229 PPL Corp. 789,018 23,939 Consolidated Edison Inc. 575,119 23,545 Progress Energy Inc. 584,829 22,843 Edison International 648,694 21,783 Xcel Energy Inc. 954,966 18,374 * NRG Energy Inc. 555,976 15,673 Ameren Corp. 489,327 12,370 Constellation Energy Group Inc. 375,734 12,163 DTE Energy Co. 343,386 12,067 Wisconsin Energy Corp. 245,016 11,067 * AES Corp. 698,567 10,353 Centerpoint Energy Inc. 770,910 9,582 Northeast Utilities 367,508 8,725 SCANA Corp. 242,895 8,477 NiSource Inc. 576,266 8,004 Oneok Inc. 209,947 7,688 MDU Resources Group Inc. 366,792 7,648 NSTAR 224,158 7,133 Pinnacle West Capital Corp. 212,079 6,960 National Fuel Gas Co. 149,865 6,865 Pepco Holdings Inc. 461,013 6,860 OGE Energy Corp. 201,533 6,667 Alliant Energy Corp. 232,199 6,467 CMS Energy Corp. 476,677 6,388 DPL Inc. 243,322 6,351 Energen Corp. 142,599 6,146 TECO Energy Inc. 423,443 5,962 Integrys Energy Group Inc. 160,048 5,744 UGI Corp. 227,501 5,701 NV Energy Inc. 491,867 5,701 American Water Works Co. Inc. 275,070 5,485 * RRI Energy Inc. 734,517 5,244 Aqua America Inc. 284,994 5,027 * Mirant Corp. 302,387 4,968 Questar Corp. 127,492 4,789 Allegheny Energy Inc. 124,353 3,298 * Dynegy Inc. Class A 1,061,154 2,706 Total Common Stocks (Cost $11,438,595) Market Value Coupon Shares Temporary Cash Investment (0.2%) Money Market Fund (0.2%) 1,2 Vanguard Market Liquidity Fund (Cost 0.267% 18,677,290 18,677 Total Investments (100.2%) (Cost $11,457,272) Other Assets and Liabilities-Net (-0.2%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $13,900,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $14,454,000 of collateral received for securities on loan. REITReal Estate Investment Trust. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. At September 30, 2009, the cost of investment securities for tax purposes was $11,457,272,000. Net unrealized depreciation of investment securities for tax purposes was $407,985,000, consisting of unrealized gains of $1,139,196,000 on securities that had risen in value since their purchase and $1,547,181,000 in unrealized losses on securities that had fallen in value since their purchase. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Value Index Fund Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At September 30, 2009, 100% of the fund's investments were valued based on Level 1 inputs. Vanguard Growth Index Fund Schedule of Investments As of September 30, 2009 Market Value Shares Common Stocks (100.0%) Consumer Discretionary (12.0%) McDonald's Corp. 3,217,803 183,640 Target Corp. 2,083,679 97,266 * Amazon.com Inc. 1,002,688 93,611 Lowe's Cos. Inc. 4,299,249 90,026 NIKE Inc. Class B 1,076,987 69,681 Home Depot Inc. 2,473,754 65,901 * Ford Motor Co. 8,143,913 58,718 Comcast Corp. 3,154,880 50,730 Staples Inc. 2,086,480 48,448 * Kohl's Corp. 844,162 48,159 Yum! Brands Inc. 1,346,320 45,452 * Viacom Inc. Class B 1,601,542 44,907 TJX Cos. Inc. 1,205,415 44,781 * Starbucks Corp. 2,146,444 44,324 * DIRECTV Group Inc. 1,470,028 40,543 Best Buy Co. Inc. 1,031,832 38,714 Omnicom Group Inc. 906,418 33,483 Coach Inc. 926,073 30,486 Comcast Corp. Class A 1,743,523 29,448 * Apollo Group Inc. Class A 397,438 29,279 * Bed Bath & Beyond Inc. 760,632 28,554 Marriott International Inc./DE Class A 878,980 24,251 McGraw-Hill Cos. Inc. 917,104 23,056 * priceline.com Inc. 115,454 19,145 Ross Stores Inc. 369,608 17,656 Sherwin-Williams Co. 290,305 17,465 Cablevision Systems Corp. Class A 720,251 17,106 * Las Vegas Sands Corp. 961,025 16,184 * Wynn Resorts Ltd. 215,314 15,264 ^ Tim Hortons Inc. 527,920 14,940 Nordstrom Inc. 473,013 14,446 * O'Reilly Automotive Inc. 395,735 14,302 * AutoZone Inc. 95,749 14,000 JC Penney Co. Inc. 400,640 13,522 * Carmax Inc. 643,032 13,439 * Dollar Tree Inc. 262,225 12,765 Polo Ralph Lauren Corp. Class A 163,626 12,537 * ITT Educational Services Inc. 111,810 12,345 * GameStop Corp. Class A 456,191 12,075 * Discovery Communications Inc. Class A 390,969 11,295 * Urban Outfitters Inc. 367,667 11,093 Advance Auto Parts Inc. 277,860 10,914 Gap Inc. 497,227 10,641 DeVry Inc. 187,566 10,376 * Liberty Global Inc. 458,116 10,289 BorgWarner Inc. 339,944 10,287 Family Dollar Stores Inc. 388,662 10,261 Scripps Networks Interactive Inc. Class A 261,274 9,654 American Eagle Outfitters Inc. 542,212 9,142 H&R Block Inc. 495,459 9,107 Strayer Education Inc. 40,882 8,899 Garmin Ltd. 227,924 8,602 PetSmart Inc. 367,853 8,001 * DISH Network Corp. Class A 394,989 7,607 * Marvel Entertainment Inc. 148,829 7,385 Pulte Homes Inc. 649,825 7,142 * Discovery Communications Inc. 266,720 6,943 * LKQ Corp. 368,073 6,824 * Liberty Global Inc. Class A 300,475 6,782 *,^ NetFlix Inc. 143,129 6,608 Harman International Industries Inc. 192,224 6,513 Guess? Inc. 161,137 5,969 * NVR Inc. 8,784 5,599 Wendy's/Arby's Group Inc. Class A 1,162,696 5,500 Abercrombie & Fitch Co. 166,580 5,477 Burger King Holdings Inc. 274,712 4,832 DR Horton Inc. 415,407 4,740 * Chipotle Mexican Grill Inc. Class B 50,309 4,187 *,^ Chipotle Mexican Grill Inc. Class A 42,528 4,127 * Goodyear Tire & Rubber Co. 234,189 3,988 * Interpublic Group of Cos. Inc. 488,605 3,674 * Penn National Gaming Inc. 126,576 3,501 * Lamar Advertising Co. Class A 105,803 2,903 * Toll Brothers Inc. 139,497 2,726 Brinker International Inc. 148,720 2,339 * Krispy Kreme Doughnuts Inc. Warrants Exp. 3/02/2012 3,500  Consumer Staples (14.6%) Wal-Mart Stores Inc. 6,847,472 336,142 Procter & Gamble Co. 5,525,768 320,052 Philip Morris International Inc. 5,721,290 278,856 PepsiCo Inc./NC 4,540,594 266,351 CVS Caremark Corp. 4,246,294 151,762 Coca-Cola Co. 2,126,975 114,218 Colgate-Palmolive Co. 1,457,093 111,147 Walgreen Co. 2,892,494 108,382 Costco Wholesale Corp. 1,265,943 71,475 Avon Products Inc. 1,244,905 42,277 General Mills Inc. 623,571 40,145 Kellogg Co. 780,858 38,442 Kimberly-Clark Corp. 422,735 24,933 Archer-Daniels-Midland Co. 842,429 24,616 Clorox Co. 405,480 23,850 HJ Heinz Co. 458,697 18,233 Lorillard Inc. 245,259 18,223 Hershey Co. 460,748 17,905 Campbell Soup Co. 402,061 13,115 * Whole Foods Market Inc. 409,673 12,491 * Energizer Holdings Inc. 188,061 12,476 Estee Lauder Cos. Inc. Class A 328,744 12,190 Church & Dwight Co. Inc. 204,864 11,624 * Dr Pepper Snapple Group Inc. 370,296 10,646 * Dean Foods Co. 526,196 9,361 Coca-Cola Enterprises Inc. 426,984 9,142 * Hansen Natural Corp. 224,651 8,254 Alberto-Culver Co. Class B 257,663 7,132 Flowers Foods Inc. 242,557 6,377 Pepsi Bottling Group Inc. 152,708 5,565 Mead Johnson Nutrition Co. Class A 100,951 4,554 Brown-Forman Corp. Class B 81,095 3,910 Hormel Foods Corp. 75,270 2,674 Energy (6.6%) Schlumberger Ltd. 3,489,545 207,977 Occidental Petroleum Corp. 827,519 64,878 Anadarko Petroleum Corp. 946,462 59,372 * Transocean Ltd. 608,094 52,010 * Southwestern Energy Co. 1,002,349 42,780 * Weatherford International Ltd. 2,036,127 42,209 EOG Resources Inc. 474,437 39,620 Noble Energy Inc. 505,488 33,342 Hess Corp. 557,912 29,826 Peabody Energy Corp. 779,627 29,018 * National Oilwell Varco Inc. 609,699 26,296 * Cameron International Corp. 632,719 23,929 Consol Energy Inc. 526,734 23,761 XTO Energy Inc. 562,055 23,224 Range Resources Corp. 456,522 22,534 * Ultra Petroleum Corp. 441,077 21,595 * PetroHawk Energy Corp. 877,193 21,237 Murphy Oil Corp. 343,525 19,777 Diamond Offshore Drilling Inc. 202,814 19,373 * FMC Technologies Inc. 360,372 18,826 Noble Corp. 495,114 18,795 Smith International Inc. 639,503 18,354 * Alpha Natural Resources Inc. 349,532 12,269 Helmerich & Payne Inc. 307,569 12,158 * Plains Exploration & Production Co. 399,689 11,055 * Denbury Resources Inc. 725,906 10,983 * Oceaneering International Inc. 159,668 9,061 ENSCO International Inc. 206,875 8,800 * Nabors Industries Ltd. 412,837 8,628 * Dresser-Rand Group Inc. 240,479 7,472 Cabot Oil & Gas Corp. 150,933 5,396 * EXCO Resources Inc. 261,726 4,892 * Quicksilver Resources Inc. 344,657 4,891 * SandRidge Energy Inc. 370,853 4,806 Frontier Oil Corp. 305,206 4,248 *,^ Continental Resources Inc./OK 99,029 3,879 * CNX Gas Corp. 87,923 2,699 Massey Energy Co. 87,231 2,433 Patterson-UTI Energy Inc. 156,051 2,356 Financials (4.6%) * Berkshire Hathaway Inc. Class B 32,440 107,798 Charles Schwab Corp. 2,874,220 55,041 CME Group Inc. 174,193 53,685 American Express Co. 1,532,526 51,953 State Street Corp. 921,660 48,479 Franklin Resources Inc. 473,311 47,615 US Bancorp 1,936,750 42,337 Northern Trust Corp. 626,485 36,436 T Rowe Price Group Inc. 745,005 34,047 Public Storage 368,149 27,700 * IntercontinentalExchange Inc. 180,568 17,549 * TD Ameritrade Holding Corp. 765,979 15,029 BlackRock Inc. 61,862 13,413 Moody's Corp. 584,416 11,957 AON Corp. 254,361 10,350 Host Hotels & Resorts Inc. 864,031 10,170 Digital Realty Trust Inc. 210,954 9,643 Eaton Vance Corp. 322,776 9,035 Hudson City Bancorp Inc. 684,564 9,002 * Affiliated Managers Group Inc. 120,401 7,827 * CB Richard Ellis Group Inc. Class A 656,848 7,711 SEI Investments Co. 389,861 7,672 Brown & Brown Inc. 350,941 6,724 * NASDAQ OMX Group Inc. 267,891 5,639 Greenhill & Co. Inc. 57,400 5,142 * St Joe Co. 175,485 5,110 * Jefferies Group Inc. 149,428 4,069 Odyssey Re Holdings Corp. 30,640 1,986 TFS Financial Corp. 135,129 1,608 BOK Financial Corp. 34,454 1,596 Capitol Federal Financial 22,542 742 Health Care (15.3%) Johnson & Johnson 4,018,496 244,686 Abbott Laboratories 4,507,621 222,992 * Amgen Inc. 2,952,774 177,846 Schering-Plough Corp. 4,743,161 133,994 * Gilead Sciences Inc. 2,643,653 123,141 Medtronic Inc. 3,264,646 120,139 Baxter International Inc. 1,764,695 100,605 * Medco Health Solutions Inc. 1,406,923 77,817 * Celgene Corp. 1,342,538 75,048 * Express Scripts Inc. 751,399 58,294 Allergan Inc./United States 888,137 50,411 Becton Dickinson and Co. 698,673 48,732 McKesson Corp. 791,659 47,143 * Genzyme Corp. 786,838 44,637 * Biogen Idec Inc. 841,483 42,512 Stryker Corp. 868,584 39,460 * St Jude Medical Inc. 1,010,274 39,411 * Zimmer Holdings Inc. 627,242 33,526 * WellPoint Inc. 706,645 33,467 UnitedHealth Group Inc. 1,214,020 30,399 * Intuitive Surgical Inc. 110,383 28,948 Quest Diagnostics Inc./DE 459,480 23,980 * Life Technologies Corp. 509,382 23,712 CR Bard Inc. 289,704 22,774 * Laboratory Corp. of America Holdings 315,948 20,758 * DaVita Inc. 301,482 17,076 * Waters Corp. 281,226 15,709 * Varian Medical Systems Inc. 365,644 15,405 * Illumina Inc. 358,878 15,252 * Cerner Corp. 199,705 14,938 * Henry Schein Inc. 263,040 14,443 * Mylan Inc./PA 889,785 14,245 DENTSPLY International Inc. 411,578 14,216 Beckman Coulter Inc. 198,121 13,658 * Hospira Inc. 304,294 13,571 Aetna Inc. 456,218 12,697 * Cephalon Inc. 215,247 12,536 * Vertex Pharmaceuticals Inc. 328,276 12,442 * Hologic Inc. 748,352 12,228 * Edwards Lifesciences Corp. 163,382 11,422 * Millipore Corp. 161,704 11,373 * Watson Pharmaceuticals Inc. 292,142 10,704 * Alexion Pharmaceuticals Inc. 239,387 10,662 * Covance Inc. 186,446 10,096 * ResMed Inc. 219,886 9,939 * Humana Inc. 247,395 9,228 * Mettler-Toledo International Inc. 98,167 8,893 *,^ Idexx Laboratories Inc. 172,195 8,610 IMS Health Inc. 530,201 8,139 Perrigo Co. 228,651 7,772 * Myriad Genetics Inc. 278,627 7,634 * Patterson Cos. Inc. 266,907 7,273 * Lincare Holdings Inc. 207,606 6,488 Techne Corp. 103,275 6,460 * Warner Chilcott PLC Class A 293,349 6,342 * Gen-Probe Inc. 151,943 6,296 * Kinetic Concepts Inc. 155,023 5,733 * Amylin Pharmaceuticals Inc. 410,425 5,619 * Endo Pharmaceuticals Holdings Inc. 222,239 5,029 Pharmaceutical Product Development Inc. 200,941 4,409 * Community Health Systems Inc. 134,994 4,310 * Inverness Medical Innovations Inc. 108,966 4,220 * Abraxis Bioscience Inc. 15,232 554 Industrials (7.9%) United Parcel Service Inc. Class B 2,039,498 115,170 Union Pacific Corp. 1,470,325 85,793 Lockheed Martin Corp. 977,338 76,311 FedEx Corp. 862,735 64,895 Raytheon Co. 1,149,427 55,138 Danaher Corp. 790,171 53,194 Precision Castparts Corp. 408,519 41,616 PACCAR Inc. 1,006,385 37,951 CH Robinson Worldwide Inc. 494,134 28,536 L-3 Communications Holdings Inc. 339,847 27,296 Honeywell International Inc. 721,247 26,794 Fluor Corp. 524,402 26,666 Deere & Co. 616,285 26,451 ITT Corp. 504,184 26,293 Parker Hannifin Corp. 468,015 24,262 Rockwell Collins Inc. 461,834 23,461 Expeditors International of Washington Inc. 619,188 21,764 Southwest Airlines Co. 2,160,249 20,738 *,^ First Solar Inc. 135,521 20,716 * Delta Air Lines Inc. 2,249,091 20,152 * McDermott International Inc. 666,555 16,844 * Jacobs Engineering Group Inc. 359,987 16,541 WW Grainger Inc. 181,476 16,217 Flowserve Corp. 163,390 16,100 Fastenal Co. 389,890 15,089 Waste Management Inc. 477,194 14,230 * Iron Mountain Inc. 530,891 14,154 Roper Industries Inc. 264,146 13,466 * Quanta Services Inc. 576,493 12,758 * Foster Wheeler AG 368,761 11,767 Dun & Bradstreet Corp. 155,132 11,685 * Stericycle Inc. 235,266 11,399 AMETEK Inc. 313,412 10,941 Equifax Inc. 368,268 10,731 Robert Half International Inc. 423,509 10,596 JB Hunt Transport Services Inc. 257,537 8,275 * Shaw Group Inc. 243,768 7,823 * AMR Corp. 958,449 7,620 * IHS Inc. Class A 147,068 7,520 * AGCO Corp. 269,700 7,452 * Alliant Techsystems Inc. 95,684 7,449 Donaldson Co. Inc. 213,978 7,410 * Navistar International Corp. 184,886 6,918 * Aecom Technology Corp. 254,787 6,915 * Copart Inc. 207,487 6,891 Goodrich Corp. 126,558 6,877 * FTI Consulting Inc. 149,787 6,382 * Covanta Holding Corp. 361,460 6,145 * Monster Worldwide Inc. 349,391 6,107 MSC Industrial Direct Co. Class A 128,197 5,587 Pall Corp. 171,562 5,538 Joy Global Inc. 104,446 5,112 *,^ SunPower Corp. Class A 154,667 4,623 * Kansas City Southern 173,378 4,593 * Spirit Aerosystems Holdings Inc. Class A 195,896 3,538 * SunPower Corp. Class B 122,499 3,091 SPX Corp. 49,998 3,063 Bucyrus International Inc. Class A 76,566 2,727 * Hertz Global Holdings Inc. 184,286 1,996 Information Technology (34.2%) Microsoft Corp. 23,361,462 604,828 * Apple Inc. 2,601,957 482,325 International Business Machines Corp. 3,854,068 460,985 * Cisco Systems Inc. 16,822,787 396,008 * Google Inc. Class A 703,165 348,664 Hewlett-Packard Co. 6,974,966 329,288 Oracle Corp. 11,627,877 242,325 QUALCOMM Inc. 4,827,166 217,126 Intel Corp. 5,701,375 111,576 * EMC Corp./Massachusetts 5,871,256 100,046 Visa Inc. Class A 1,309,914 90,528 * Dell Inc. 5,121,596 78,156 * eBay Inc. 3,189,771 75,311 Corning Inc. 4,532,172 69,388 * Yahoo! Inc. 3,867,151 68,874 * Accenture PLC Class A 1,788,619 66,662 Automatic Data Processing Inc. 1,463,203 57,504 Texas Instruments Inc. 2,414,300 57,195 Mastercard Inc. Class A 258,615 52,279 * Adobe Systems Inc. 1,527,589 50,472 * Juniper Networks Inc. 1,525,953 41,231 * Symantec Corp. 2,394,070 39,430 Western Union Co. 2,045,045 38,692 * Broadcom Corp. Class A 1,253,355 38,466 Applied Materials Inc. 2,519,716 33,764 * Cognizant Technology Solutions Corp. Class A 851,843 32,932 * Agilent Technologies Inc. 1,006,779 28,019 Paychex Inc. 946,982 27,510 CA Inc. 1,210,399 26,617 * NetApp Inc. 970,345 25,889 * Intuit Inc. 889,907 25,362 * Marvell Technology Group Ltd. 1,532,413 24,810 * Western Digital Corp. 649,955 23,743 * Fiserv Inc. 453,659 21,866 * Activision Blizzard Inc. 1,688,489 20,920 * BMC Software Inc. 539,244 20,238 Motorola Inc. 2,339,669 20,098 * McAfee Inc. 453,033 19,838 * Sun Microsystems Inc. 2,181,454 19,829 Amphenol Corp. Class A 499,397 18,817 * Salesforce.com Inc. 324,050 18,448 * Electronic Arts Inc. 942,004 17,945 Linear Technology Corp. 648,103 17,907 Altera Corp. 855,645 17,549 Maxim Integrated Products Inc. 889,037 16,127 * Nvidia Corp. 1,035,545 15,564 * Autodesk Inc. 652,200 15,522 * Red Hat Inc. 551,187 15,235 Analog Devices Inc. 552,176 15,229 * Affiliated Computer Services Inc. Class A 265,416 14,378 * SanDisk Corp. 661,661 14,358 Seagate Technology 931,778 14,172 * Teradata Corp. 503,762 13,864 * Citrix Systems Inc. 343,000 13,456 * VeriSign Inc. 562,505 13,326 * Lam Research Corp. 368,726 12,596 * FLIR Systems Inc. 437,296 12,231 Global Payments Inc. 234,549 10,953 Lender Processing Services Inc. 278,765 10,640 * SAIC Inc. 606,200 10,633 * Cree Inc. 281,589 10,348 *,^ Alliance Data Systems Corp. 169,315 10,342 * Equinix Inc. 110,760 10,190 * Akamai Technologies Inc. 504,128 9,921 * ON Semiconductor Corp. 1,164,815 9,610 * ANSYS Inc. 255,725 9,582 National Semiconductor Corp. 669,779 9,558 Harris Corp. 253,434 9,529 * Sybase Inc. 242,561 9,436 * Synopsys Inc. 420,377 9,425 * Metavante Technologies Inc. 262,760 9,060 * Hewitt Associates Inc. Class A 246,230 8,970 Kla-Tencor Corp. 247,774 8,885 * Brocade Communications Systems Inc. 1,128,783 8,872 * Nuance Communications Inc. 577,615 8,641 ^ Factset Research Systems Inc. 130,047 8,614 * Trimble Navigation Ltd. 348,670 8,337 Broadridge Financial Solutions Inc. 409,242 8,226 * MEMC Electronic Materials Inc. 423,827 7,048 * Micron Technology Inc. 855,286 7,013 * Advanced Micro Devices Inc. 1,075,574 6,088 * VMware Inc. Class A 147,489 5,925 * Dolby Laboratories Inc. Class A 153,440 5,860 * DST Systems Inc. 116,091 5,201 * Novellus Systems Inc. 184,936 3,880 * LSI Corp. 661,628 3,632 * Cadence Design Systems Inc. 383,895 2,818 * Tellabs Inc. 382,817 2,649 * Avago Technologies Ltd. 137,181 2,342 * NCR Corp. 161,739 2,235 Materials (3.7%) Monsanto Co. 1,591,761 123,202 Freeport-McMoRan Copper & Gold Inc. 1,201,024 82,402 Praxair Inc. 896,870 73,265 Newmont Mining Corp. 1,397,114 61,501 Ecolab Inc. 689,631 31,882 Sigma-Aldrich Corp. 356,000 19,217 Air Products & Chemicals Inc. 214,119 16,611 Mosaic Co. 294,769 14,170 * Crown Holdings Inc. 466,660 12,693 CF Industries Holdings Inc. 134,046 11,559 Martin Marietta Materials Inc. 123,857 11,403 Weyerhaeuser Co. 308,286 11,299 Celanese Corp. Class A 418,571 10,464 Airgas Inc. 213,491 10,327 Terra Industries Inc. 290,886 10,085 * Pactiv Corp. 384,816 10,024 Nalco Holding Co. 402,966 8,257 Albemarle Corp. 213,484 7,387 Scotts Miracle-Gro Co. Class A 133,932 5,752 Walter Energy Inc. 77,127 4,632 FMC Corp. 70,534 3,968 Allegheny Technologies Inc. 89,839 3,143 Reliance Steel & Aluminum Co. 67,288 2,864 AK Steel Holding Corp. 111,345 2,197 Telecommunication Services (0.7%) * American Tower Corp. Class A 1,159,987 42,224 * Crown Castle International Corp. 848,144 26,598 * NII Holdings Inc. 483,620 14,499 * SBA Communications Corp. Class A 305,696 8,263 * MetroPCS Communications Inc. 718,367 6,724 * Leap Wireless International Inc. 179,715 3,513 * Level 3 Communications Inc. 2,370,262 3,295 Telephone & Data Systems Inc. 52,641 1,632 Utilities (0.4%) EQT Corp. 362,713 15,452 * AES Corp. 972,209 14,408 Questar Corp. 330,077 12,398 * Calpine Corp. 1,016,047 11,705 Allegheny Energy Inc. 321,171 8,517 Total Common Stocks (Cost $13,372,844) Market Value Coupon Shares Temporary Cash Investment (0.4%) Money Market Fund (0.4%) 1,2 Vanguard Market Liquidity Fund (Cost 0.267% 55,879,884 55,880 Total Investments (100.4%) (Cost $13,428,724) Other Assets and Liabilities-Net (-0.4%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $43,801,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $45,141,000 of collateral received for securities on loan. Growth Index Fund Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. At September 30, 2009, the cost of investment securities for tax purposes was $13,428,724,000. Net unrealized appreciation of investment securities for tax purposes was $1,303,009,000, consisting of unrealized gains of $2,201,907,000 on securities that had risen in value since their purchase and $898,898,000 in unrealized losses on securities that had fallen in value since their purchase. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At September 30, 2009, 100% of the fund's investments were valued based on Level 1 inputs. Vanguard Small-Cap Index Fund Schedule of Investments As of September 30, 2009 Market Value Shares Common Stocks (99.9%) 1 Consumer Discretionary (14.7%) * Aeropostale Inc. 848,536 36,886 Gannett Co. Inc. 2,924,535 36,586 Tupperware Brands Corp. 787,913 31,453 Jarden Corp. 1,105,106 31,020 *,^ Sirius XM Radio Inc. 48,533,050 30,818 * DreamWorks Animation SKG Inc. Class A 852,209 30,313 * Chico's FAS Inc. 2,230,135 28,992 Phillips-Van Heusen Corp. 648,392 27,745 * Career Education Corp. 1,132,925 27,621 * WMS Industries Inc. 614,819 27,396 RadioShack Corp. 1,574,372 26,087 * Big Lots Inc. 1,038,791 25,991 * Hanesbrands Inc. 1,191,524 25,499 * Warnaco Group Inc. 575,874 25,258 * Bally Technologies Inc. 650,839 24,973 * Dick's Sporting Goods Inc. 1,096,705 24,566 Gentex Corp. 1,732,301 24,512 * Liberty Media Corp. - Capital 1,130,651 23,653 * Office Depot Inc. 3,456,323 22,881 Williams-Sonoma Inc. 1,130,322 22,866 * J Crew Group Inc. 629,338 22,543 Service Corp. International/US 3,157,549 22,134 * Panera Bread Co. Class A 374,065 20,574 * Tractor Supply Co. 406,644 19,690 * Corinthian Colleges Inc. 1,039,997 19,302 Jones Apparel Group Inc. 1,074,878 19,273 John Wiley & Sons Inc. Class A 550,179 19,135 * Carter's Inc. 713,221 19,043 * Gymboree Corp. 367,193 17,765 * Brink's Home Security Holdings Inc. 575,759 17,728 KB Home 1,014,625 16,853 * Fossil Inc. 586,700 16,692 MDC Holdings Inc. 471,223 16,370 Eastman Kodak Co. 3,374,695 16,131 * Tempur-Pedic International Inc. 848,238 16,066 Polaris Industries Inc. 389,587 15,887 Hillenbrand Inc. 777,808 15,844 * Rent-A-Center Inc./TX 830,648 15,683 Men's Wearhouse Inc. 622,412 15,374 Wolverine World Wide Inc. 618,782 15,371 ^ Aaron's Inc. 577,014 15,233 * Jack in the Box Inc. 718,163 14,715 * TRW Automotive Holdings Corp. 871,614 14,600 Sotheby's 843,089 14,526 Thor Industries Inc. 453,517 14,036 * Deckers Outdoor Corp. 164,694 13,974 * Collective Brands Inc. 806,318 13,973 New York Times Co. Class A 1,711,255 13,895 * Scientific Games Corp. Class A 872,665 13,814 Matthews International Corp. Class A 382,739 13,541 Pool Corp. 608,431 13,519 Meredith Corp. 451,022 13,504 * Cheesecake Factory Inc. 718,411 13,305 Brunswick Corp./DE 1,109,682 13,294 Regal Entertainment Group Class A 1,064,007 13,109 Choice Hotels International Inc. 418,722 13,006 * Life Time Fitness Inc. 456,196 12,796 * Coinstar Inc. 379,752 12,524 Interactive Data Corp. 473,484 12,410 Cooper Tire & Rubber Co. 704,598 12,387 OfficeMax Inc. 959,915 12,076 * Capella Education Co. 178,399 12,013 ^ Buckle Inc. 347,727 11,871 * AnnTaylor Stores Corp. 736,632 11,705 *,^ Under Armour Inc. Class A 419,898 11,686 * Morningstar Inc. 239,932 11,651 * Gaylord Entertainment Co. 578,165 11,621 *,^ Saks Inc. 1,698,036 11,581 * Dana Holding Corp. 1,687,524 11,492 Ryland Group Inc. 541,727 11,414 *,^ Blue Nile Inc. 182,317 11,326 Bob Evans Farms Inc./DE 386,109 11,220 Orient-Express Hotels Ltd. Class A 965,536 11,113 ^ Barnes & Noble Inc. 500,017 11,110 * Lululemon Athletica Inc. 486,022 11,057 * Iconix Brand Group Inc. 877,476 10,942 * Dress Barn Inc. 604,389 10,837 * Valassis Communications Inc. 604,623 10,811 Regis Corp. 696,484 10,796 * Vail Resorts Inc. 320,485 10,749 * JOS A Bank Clothiers Inc. 230,015 10,298 American Greetings Corp. Class A 452,020 10,080 Penske Auto Group Inc. 518,145 9,938 Dillard's Inc. Class A 701,869 9,896 Cracker Barrel Old Country Store Inc. 284,063 9,772 International Speedway Corp. Class A 350,886 9,674 * PF Chang's China Bistro Inc. 283,379 9,626 Scholastic Corp. 393,274 9,572 * Childrens Place Retail Stores Inc. 315,956 9,466 * CTC Media Inc. 574,156 9,026 National CineMedia Inc. 530,193 8,997 * Lions Gate Entertainment Corp. 1,455,786 8,968 * Buffalo Wild Wings Inc. 214,780 8,937 * Jo-Ann Stores Inc. 332,704 8,926 * HSN Inc. 531,687 8,656 * 99 Cents Only Stores 616,046 8,286 Group 1 Automotive Inc. 302,719 8,128 Unifirst Corp./MA 180,924 8,042 * Sonic Corp. 725,280 8,022 * True Religion Apparel Inc. 302,929 7,855 * Tenneco Inc. 594,216 7,749 * Pinnacle Entertainment Inc. 755,157 7,695 * Boyd Gaming Corp. 703,260 7,687 * Meritage Homes Corp. 374,636 7,605 * Exide Technologies 948,693 7,561 * Timberland Co. Class A 541,854 7,543 * American Public Education Inc. 217,105 7,542 * Steven Madden Ltd. 203,681 7,498 * CEC Entertainment Inc. 289,725 7,492 Monro Muffler Brake Inc. 231,132 7,348 * Sally Beauty Holdings Inc. 1,031,041 7,331 * Live Nation Inc. 894,276 7,324 * Skechers U.S.A. Inc. Class A 421,431 7,223 Harte-Hanks Inc. 520,020 7,192 * Charming Shoppes Inc. 1,452,904 7,134 Cato Corp. Class A 347,901 7,059 * CROCS Inc. 1,054,961 7,015 Columbia Sportswear Co. 170,343 7,011 * Helen of Troy Ltd. 356,036 6,918 Arbitron Inc. 333,178 6,917 ArvinMeritor Inc. 883,917 6,912 * Papa John's International Inc. 281,129 6,907 * Texas Roadhouse Inc. Class A 649,323 6,896 *,^ Cabela's Inc. 506,019 6,750 PEP Boys-Manny Moe & Jack 684,756 6,690 * Hibbett Sports Inc. 359,514 6,554 Finish Line Inc. Class A 639,544 6,498 * Ruby Tuesday Inc. 759,819 6,398 * Shuffle Master Inc. 675,613 6,364 * Steiner Leisure Ltd. 174,027 6,223 * Interval Leisure Group Inc. 496,684 6,199 Stage Stores Inc. 477,782 6,192 Callaway Golf Co. 810,183 6,166 * Coldwater Creek Inc. 747,617 6,130 CKE Restaurants Inc. 583,893 6,125 Belo Corp. Class A 1,128,182 6,103 Fred's Inc. Class A 478,723 6,094 Liz Claiborne Inc. 1,197,096 5,902 * Ticketmaster Entertainment Inc. 504,179 5,894 *,^ Fuel Systems Solutions Inc. 161,979 5,830 * Genesco Inc. 242,046 5,826 La-Z-Boy Inc. 647,866 5,604 * Drew Industries Inc. 258,054 5,597 PetMed Express Inc. 293,756 5,537 Ethan Allen Interiors Inc. 327,825 5,409 * Ulta Salon Cosmetics & Fragrance Inc. 326,912 5,397 Winnebago Industries 365,956 5,383 NutriSystem Inc. 347,970 5,310 Stewart Enterprises Inc. Class A 1,010,423 5,285 * Citi Trends Inc. 184,660 5,257 National Presto Industries Inc. 60,449 5,229 Sonic Automotive Inc. Class A 493,074 5,177 * Asbury Automotive Group Inc. 404,401 5,128 Ameristar Casinos Inc. 324,889 5,127 * Jakks Pacific Inc. 351,412 5,032 * Universal Technical Institute Inc. 252,604 4,976 Modine Manufacturing Co. 536,262 4,971 * Domino's Pizza Inc. 540,835 4,781 * Standard Pacific Corp. 1,269,102 4,683 DineEquity Inc. 188,273 4,660 Churchill Downs Inc. 120,508 4,640 * Peet's Coffee & Tea Inc. 162,459 4,586 * Pre-Paid Legal Services Inc. 89,637 4,554 * California Pizza Kitchen Inc. 287,353 4,488 * Quiksilver Inc. 1,610,317 4,428 * Pier 1 Imports Inc. 1,138,376 4,406 * Wet Seal Inc. Class A 1,159,107 4,381 * Zumiez Inc. 265,236 4,353 Brown Shoe Co. Inc. 539,317 4,325 * Ascent Media Corp. Class A 168,872 4,323 Cinemark Holdings Inc. 412,576 4,274 * RCN Corp. 458,442 4,264 * Pacific Sunwear Of California 827,332 4,261 American Axle & Manufacturing Holdings Inc. 594,475 4,209 * HOT Topic Inc. 553,409 4,145 * Stein Mart Inc. 322,605 4,100 Superior Industries International Inc. 285,250 4,051 * hhgregg Inc. 237,424 4,022 World Wrestling Entertainment Inc. Class A 285,070 3,994 * Red Robin Gourmet Burgers Inc. 195,141 3,985 * Maidenform Brands Inc. 247,457 3,974 * Shutterfly Inc. 237,943 3,957 Big 5 Sporting Goods Corp. 257,498 3,888 * Lincoln Educational Services Corp. 169,436 3,877 * RC2 Corp. 262,613 3,742 * Knology Inc. 382,963 3,734 * Lumber Liquidators Inc. 169,361 3,673 * Steak N Shake Co. 307,116 3,615 *,^ K12 Inc. 218,684 3,604 * CKX Inc. 533,390 3,579 * Grand Canyon Education Inc. 200,552 3,576 * Volcom Inc. 214,675 3,538 * BJ's Restaurants Inc. 235,618 3,532 * Core-Mark Holding Co. Inc. 122,766 3,511 * Universal Electronics Inc. 171,574 3,504 * Dolan Media Co. 282,565 3,388 Marcus Corp. 263,538 3,371 Oxford Industries Inc. 170,250 3,354 Ambassadors Group Inc. 213,098 3,335 Movado Group Inc. 223,256 3,244 * Warner Music Group Corp. 583,482 3,227 * Denny's Corp. 1,208,735 3,215 * Smith & Wesson Holding Corp. 597,008 3,122 ^ Sturm Ruger & Co. Inc. 239,909 3,104 Christopher & Banks Corp. 450,737 3,051 Blyth Inc. 78,438 3,038 * America's Car-Mart Inc. 126,046 3,019 * M/I Homes Inc. 219,917 2,989 K-Swiss Inc. Class A 336,895 2,961 *,^ Overstock.com Inc. 200,706 2,944 * DSW Inc. Class A 183,672 2,933 * Orbitz Worldwide Inc. 471,688 2,915 * Mediacom Communications Corp. Class A 506,012 2,915 Talbots Inc. 313,915 2,897 * iRobot Corp. 235,079 2,894 * Zale Corp. 401,253 2,869 * EW Scripps Co. Class A 370,873 2,782 * Furniture Brands International Inc. 491,017 2,715 Speedway Motorsports Inc. 188,017 2,706 * AFC Enterprises Inc. 317,625 2,674 *,^ Beazer Homes USA Inc. 470,446 2,630 * Tween Brands Inc. 312,376 2,621 * Isle of Capri Casinos Inc. 220,183 2,596 * Haverty Furniture Cos. Inc. 218,054 2,575 * Krispy Kreme Doughnuts Inc. 720,955 2,574 *,^ Hovnanian Enterprises Inc. Class A 669,614 2,571 * FGX International Holdings Ltd. 180,913 2,524 Bebe Stores Inc. 326,859 2,406 * O'Charleys Inc. 255,548 2,394 * Dorman Products Inc. 155,676 2,338 * Borders Group Inc. 746,292 2,321 Weyco Group Inc. 92,717 2,123 * Martha Stewart Living Omnimedia Class A 336,308 2,105 Sinclair Broadcast Group Inc. Class A 568,158 2,034 Spartan Motors Inc. 390,215 2,006 * Retail Ventures Inc. 366,208 1,930 CSS Industries Inc. 96,621 1,910 Journal Communications Inc. Class A 515,882 1,898 * Unifi Inc. 585,952 1,875 * Sealy Corp. 580,066 1,856 Jackson Hewitt Tax Service Inc. 362,882 1,851 * Morgans Hotel Group Co. 334,947 1,815 * Leapfrog Enterprises Inc. 437,945 1,800 * New York & Co. Inc. 341,909 1,751 * LIN TV Corp. Class A 349,142 1,651 * Fisher Communications Inc. 87,906 1,598 * Stamps.com Inc. 162,970 1,507 * Landry's Restaurants Inc. 141,443 1,485 *,^ Conn's Inc. 126,598 1,429 *,^ Blockbuster Inc. Class A 1,320,939 1,413 * American Apparel Inc. 401,629 1,410 * Gaiam Inc. Class A 198,428 1,385 * Monarch Casino & Resort Inc. 121,333 1,306 Kenneth Cole Productions Inc. Class A 117,626 1,180 * Outdoor Channel Holdings Inc. 177,074 1,158 * 1-800-Flowers.com Inc. Class A 332,324 1,147 * Systemax Inc. 91,935 1,115 Dover Downs Gaming & Entertainment Inc. 183,967 1,049 * Build-A-Bear Workshop Inc. 198,469 967 *,^ Brookfield Homes Corp. 136,794 914 *,^ Raser Technologies Inc. 542,853 831 Marine Products Corp. 137,079 758 * Blockbuster Inc. Class B 910,688 546 * Town Sports International Holdings Inc. 183,618 461 * Crown Media Holdings Inc. Class A 187,011 292 * Charlotte Russe Holding Inc. 95 2 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 7,748  Consumer Staples (3.4%) *,^ Green Mountain Coffee Roasters Inc. 430,105 31,759 Del Monte Foods Co. 2,487,466 28,805 * NBTY Inc. 700,341 27,719 Corn Products International Inc. 938,290 26,760 Herbalife Ltd. 774,269 25,350 * BJ's Wholesale Club Inc. 688,090 24,923 * Central European Distribution Corp. 634,569 20,788 Casey's General Stores Inc. 639,356 20,063 *,^ Chattem Inc. 220,030 14,612 * TreeHouse Foods Inc. 396,906 14,158 Ruddick Corp. 519,038 13,817 Universal Corp./VA 314,533 13,154 * Rite Aid Corp. 7,803,037 12,797 Lancaster Colony Corp. 246,286 12,627 * United Natural Foods Inc. 512,996 12,271 Nu Skin Enterprises Inc. Class A 635,974 11,785 * Bare Escentuals Inc. 808,886 9,618 * Hain Celestial Group Inc. 486,077 9,318 * Chiquita Brands International Inc. 560,613 9,060 * Winn-Dixie Stores Inc. 685,024 8,988 Vector Group Ltd. 570,760 8,892 Lance Inc. 321,481 8,301 Sanderson Farms Inc. 217,196 8,175 J&J Snack Foods Corp. 185,045 7,992 Andersons Inc. 217,707 7,663 * Darling International Inc. 1,034,912 7,607 * American Italian Pasta Co. 263,894 7,173 Diamond Foods Inc. 207,511 6,582 Tootsie Roll Industries Inc. 275,744 6,557 * Central Garden and Pet Co. Class A 574,094 6,275 *,^ Heckmann Corp. 1,315,740 6,026 WD-40 Co. 197,315 5,604 Weis Markets Inc. 152,487 4,872 * Alliance One International Inc. 1,063,055 4,762 B&G Foods Inc. Class A 576,607 4,722 * Smart Balance Inc. 749,689 4,603 * Boston Beer Co. Inc. Class A 121,421 4,502 * Pantry Inc. 283,141 4,440 Nash Finch Co. 161,267 4,409 Cal-Maine Foods Inc. 161,672 4,328 Spartan Stores Inc. 279,266 3,946 *,^ Great Atlantic & Pacific Tea Co. 436,641 3,890 *,^ American Oriental Bioengineering Inc. 788,383 3,832 * Elizabeth Arden Inc. 306,539 3,608 Pricesmart Inc. 186,182 3,491 * Prestige Brands Holdings Inc. 471,873 3,322 * American Dairy Inc. 109,119 3,091 Coca-Cola Bottling Co. Consolidated 58,503 2,833 * Central Garden and Pet Co. 234,923 2,760 * USANA Health Sciences Inc. 77,163 2,632 Calavo Growers Inc. 135,797 2,577 Inter Parfums Inc. 188,251 2,299 Ingles Markets Inc. Class A 145,076 2,297 Village Super Market Inc. Class A 65,088 1,918 Arden Group Inc. 15,795 1,887 Farmer Bros Co. 91,023 1,884 * National Beverage Corp. 145,323 1,673 Alico Inc. 46,713 1,373 * Susser Holdings Corp. 107,637 1,353 * Revlon Inc. Class A 212,826 1,034 *,^ Star Scientific Inc. 895,116 832 Energy (5.8%) * Whiting Petroleum Corp. 639,602 36,828 * Concho Resources Inc./Midland TX 805,750 29,265 Southern Union Co. 1,404,545 29,201 Core Laboratories NV 274,341 28,282 * Atwood Oceanics Inc. 726,741 25,632 St Mary Land & Exploration Co. 785,153 25,486 * Encore Acquisition Co. 663,800 24,826 * Unit Corp. 568,261 23,441 * Comstock Resources Inc. 584,325 23,420 * Superior Energy Services Inc. 983,256 22,143 * Oil States International Inc. 623,370 21,899 * SEACOR Holdings Inc. 241,167 19,686 * Dril-Quip Inc. 392,736 19,495 * Mariner Energy Inc. 1,262,080 17,896 * Exterran Holdings Inc. 745,910 17,708 * Helix Energy Solutions Group Inc. 1,175,925 17,615 * Arena Resources Inc. 480,504 17,058 World Fuel Services Corp. 352,136 16,927 * Bill Barrett Corp. 514,715 16,878 Holly Corp. 535,903 13,730 * Key Energy Services Inc. 1,555,019 13,529 Penn Virginia Corp. 571,117 13,084 CARBO Ceramics Inc. 248,678 12,819 * Atlas Energy Inc. 470,344 12,732 *,^ Patriot Coal Corp. 1,077,005 12,666 Berry Petroleum Co. Class A 457,700 12,257 * Global Industries Ltd. 1,289,107 12,247 Overseas Shipholding Group Inc. 320,885 11,991 * Cal Dive International Inc. 1,169,447 11,566 * NATCO Group Inc. 250,296 11,083 * Swift Energy Co. 460,360 10,901 * Bristow Group Inc. 348,261 10,340 *,^ ATP Oil & Gas Corp. 566,589 10,136 Lufkin Industries Inc. 186,753 9,932 * Rosetta Resources Inc. 657,304 9,656 * Tetra Technologies Inc. 946,423 9,171 * Brigham Exploration Co. 989,474 8,984 * Complete Production Services Inc. 773,749 8,743 * Carrizo Oil & Gas Inc. 351,453 8,607 * Gulfmark Offshore Inc. 259,743 8,504 * Stone Energy Corp. 502,101 8,189 * Contango Oil & Gas Co. 159,402 8,139 * Hornbeck Offshore Services Inc. 293,777 8,097 * Parker Drilling Co. 1,459,422 7,968 * Goodrich Petroleum Corp. 307,768 7,944 * Enbridge Energy Management LLC 171,734 7,743 * Willbros Group Inc. 496,252 7,558 * McMoRan Exploration Co. 962,374 7,266 * Hercules Offshore Inc. 1,420,152 6,973 * BPZ Resources Inc. 891,871 6,707 * International Coal Group Inc. 1,648,348 6,643 * James River Coal Co. 346,984 6,631 * USEC Inc. 1,412,438 6,624 *,^ Clean Energy Fuels Corp. 404,711 5,832 W&T Offshore Inc. 429,518 5,030 General Maritime Corp. 619,071 4,792 * Pioneer Drilling Co. 632,831 4,645 * Seahawk Drilling Inc. 145,888 4,536 * Petroquest Energy Inc. 689,375 4,474 * Petroleum Development Corp. 234,494 4,376 * Western Refining Inc. 670,077 4,322 *,^ GMX Resources Inc. 269,391 4,232 * CVR Energy Inc. 325,851 4,054 * ION Geophysical Corp. 1,131,732 3,984 RPC Inc. 370,895 3,887 * Delta Petroleum Corp. 2,075,650 3,632 * Newpark Resources Inc. 1,118,303 3,590 * Matrix Service Co. 328,724 3,573 * Oilsands Quest Inc. 3,040,542 3,436 * Venoco Inc. 296,306 3,410 Vaalco Energy Inc. 734,951 3,381 *,^ Allis-Chalmers Energy Inc. 761,986 3,322 * Tesco Corp. 402,021 3,208 * PHI Inc. 156,752 3,179 * T-3 Energy Services Inc. 158,244 3,117 * Gulfport Energy Corp. 349,018 3,050 Gulf Island Fabrication Inc. 161,743 3,031 * Clayton Williams Energy Inc. 99,007 2,982 * Dawson Geophysical Co. 98,015 2,684 Crosstex Energy Inc. 497,076 2,625 * Rex Energy Corp. 300,187 2,507 * Basic Energy Services Inc. 281,321 2,388 * Northern Oil And Gas Inc. 277,790 2,333 * Harvest Natural Resources Inc. 413,556 2,122 * Bronco Drilling Co. Inc. 323,808 2,121 * Warren Resources Inc. 705,697 2,089 *,^ Cheniere Energy Inc. 676,649 1,983 * Superior Well Services Inc. 196,012 1,897 * Endeavour International Corp. 1,394,642 1,688 * OYO Geospace Corp. 59,514 1,537 Delek US Holdings Inc. 168,761 1,446 * Approach Resources Inc. 157,618 1,431 Alon USA Energy Inc. 118,364 1,175 *,^ Sulphco Inc. 847,741 1,161 Financials (20.8%) Genworth Financial Inc. Class A 6,055,580 72,364 *,^ American International Group Inc. 1,523,405 67,197 SL Green Realty Corp. 934,292 40,969 * MSCI Inc. Class A 1,259,327 37,301 Mack-Cali Realty Corp. 965,300 31,208 Waddell & Reed Financial Inc. 1,082,631 30,801 Arthur J Gallagher & Co. 1,260,876 30,728 Senior Housing Properties Trust 1,597,681 30,532 ^ Alexandria Real Estate Equities Inc. 546,441 29,699 Chimera Investment Corp. 7,655,436 29,244 Highwoods Properties Inc. 879,645 27,665 Aspen Insurance Holdings Ltd. 1,043,120 27,611 First Niagara Financial Group Inc. 2,236,084 27,571 Essex Property Trust Inc. 345,464 27,492 MFA Financial Inc. 3,432,072 27,319 Assured Guaranty Ltd. 1,384,717 26,891 Corporate Office Properties Trust SBI/MD 721,836 26,621 Hanover Insurance Group Inc. 643,067 26,578 * AmeriCredit Corp. 1,670,993 26,385 Allied World Assurance Co. Holdings Ltd. 529,864 25,396 Bank of Hawaii Corp. 601,273 24,977 StanCorp Financial Group Inc. 616,501 24,888 Jones Lang LaSalle Inc. 519,597 24,613 * Knight Capital Group Inc. Class A 1,110,958 24,163 Taubman Centers Inc. 668,295 24,112 Washington Federal Inc. 1,372,264 23,136 * E*Trade Financial Corp. 13,215,184 23,127 Platinum Underwriters Holdings Ltd. 643,564 23,065 Bancorpsouth Inc. 943,393 23,028 Protective Life Corp. 1,050,742 22,507 Endurance Specialty Holdings Ltd. 614,648 22,416 Apartment Investment & Management Co. 1,473,561 21,735 National Retail Properties Inc. 1,005,483 21,588 *,^ Federal National Mortgage Assn. 13,935,354 21,182 HRPT Properties Trust 2,814,558 21,165 Washington Real Estate Investment Trust 732,824 21,105 Valley National Bancorp 1,694,713 20,828 * ProAssurance Corp. 395,659 20,649 Synovus Financial Corp. 5,438,830 20,396 BRE Properties Inc. 644,767 20,181 FirstMerit Corp. 1,040,983 19,810 Apollo Investment Corp. 2,016,215 19,255 Westamerica Bancorporation 367,431 19,106 Forest City Enterprises Inc. Class A 1,424,085 19,040 Tanger Factory Outlet Centers 500,769 18,699 * Stifel Financial Corp. 340,211 18,678 Prosperity Bancshares Inc. 522,043 18,162 * SVB Financial Group 414,922 17,954 Home Properties Inc. 414,139 17,845 * Alleghany Corp. 68,773 17,816 American Campus Communities Inc. 640,143 17,188 Brandywine Realty Trust 1,551,442 17,128 BioMed Realty Trust Inc. 1,233,473 17,022 Montpelier Re Holdings Ltd. 1,031,692 16,837 Omega Healthcare Investors Inc. 1,036,569 16,606 Fulton Financial Corp. 2,208,533 16,255 * MBIA Inc. 2,092,233 16,236 Mid-America Apartment Communities Inc. 355,047 16,023 Developers Diversified Realty Corp. 1,708,426 15,786 Healthcare Realty Trust Inc. 745,892 15,761 LaSalle Hotel Properties 797,797 15,685 UMB Financial Corp. 384,282 15,540 Equity Lifestyle Properties Inc. 357,591 15,301 * Investment Technology Group Inc. 546,079 15,247 CBL & Associates Properties Inc. 1,548,493 15,020 Entertainment Properties Trust 439,651 15,010 Ares Capital Corp. 1,360,678 14,995 Douglas Emmett Inc. 1,220,422 14,987 *,^ Federal Home Loan Mortgage Corp. 8,154,558 14,678 Kilroy Realty Corp. 526,432 14,603 Zenith National Insurance Corp. 469,815 14,517 * Signature Bank/New York NY 500,310 14,509 Erie Indemnity Co. Class A 386,987 14,497 Potlatch Corp. 500,165 14,230 CapitalSource Inc. 3,227,132 14,006 Redwood Trust Inc. 899,648 13,945 Hatteras Financial Corp. 455,357 13,652 Delphi Financial Group Inc. 599,815 13,574 * PHH Corp. 684,018 13,571 * Argo Group International Holdings Ltd. 387,829 13,062 Max Capital Group Ltd. 605,758 12,945 NewAlliance Bancshares Inc. 1,209,202 12,938 DCT Industrial Trust Inc. 2,523,584 12,896 * KBW Inc. 394,443 12,709 PrivateBancorp Inc. 513,016 12,548 Wilmington Trust Corp. 872,002 12,382 PS Business Parks Inc. 240,117 12,323 Unitrin Inc. 628,209 12,244 * Conseco Inc. 2,324,152 12,225 RLI Corp. 231,085 12,197 MB Financial Inc. 579,847 12,159 EastGroup Properties Inc. 317,170 12,122 Old National Bancorp/IN 1,062,356 11,898 * Piper Jaffray Cos. 247,506 11,811 Trustmark Corp. 613,348 11,684 *,^ MGIC Investment Corp. 1,573,947 11,663 Franklin Street Properties Corp. 888,134 11,635 Glacier Bancorp Inc. 773,872 11,562 ^ American Capital Ltd. 3,552,010 11,473 Astoria Financial Corp. 1,036,886 11,447 Hancock Holding Co. 299,996 11,271 Cash America International Inc. 371,536 11,206 Tower Group Inc. 458,046 11,172 Capstead Mortgage Corp. 799,094 11,115 Umpqua Holdings Corp. 1,047,853 11,107 * DiamondRock Hospitality Co. 1,358,008 11,000 Radian Group Inc. 1,030,421 10,902 Extra Space Storage Inc. 1,032,123 10,889 Iberiabank Corp. 238,881 10,883 Post Properties Inc. 602,588 10,847 International Bancshares Corp. 647,080 10,554 Selective Insurance Group 664,512 10,453 First Financial Bankshares Inc. 209,125 10,343 * Ocwen Financial Corp. 901,194 10,202 United Bankshares Inc. 518,440 10,156 * Interactive Brokers Group Inc. 509,335 10,121 Sovran Self Storage Inc. 332,021 10,103 Anworth Mortgage Asset Corp. 1,278,248 10,073 * Navigators Group Inc. 180,939 9,952 FNB Corp./PA 1,392,941 9,904 NBT Bancorp Inc. 431,043 9,716 Popular Inc. 3,372,387 9,544 optionsXpress Holdings Inc. 545,678 9,429 * MF Global Ltd. 1,284,100 9,335 National Health Investors Inc. 294,938 9,335 Employers Holdings Inc. 587,015 9,087 National Penn Bancshares Inc. 1,462,257 8,934 First Citizens BancShares Inc./NC Class A 54,942 8,741 *,^ Portfolio Recovery Associates Inc. 192,781 8,739 Cousins Properties Inc. 1,053,705 8,725 ^ Equity One Inc. 542,769 8,505 Wintrust Financial Corp. 301,509 8,430 Inland Real Estate Corp. 952,682 8,346 Webster Financial Corp. 664,998 8,293 * Pico Holdings Inc. 247,855 8,266 Park National Corp. 140,263 8,183 Whitney Holding Corp./LA 848,527 8,095 CVB Financial Corp. 1,037,666 7,876 Medical Properties Trust Inc. 1,007,174 7,866 Financial Federal Corp. 308,889 7,623 Alexander's Inc. 25,653 7,590 Community Bank System Inc. 412,067 7,528 East West Bancorp Inc. 906,226 7,522 Sterling Bancshares Inc./TX 1,013,133 7,406 * Forestar Group Inc. 428,295 7,358 Infinity Property & Casualty Corp. 172,684 7,336 Brookline Bancorp Inc. 742,222 7,214 Investors Real Estate Trust 797,902 7,213 Acadia Realty Trust 473,708 7,139 * Texas Capital Bancshares Inc. 418,113 7,041 Provident Financial Services Inc. 677,784 6,974 * Hilltop Holdings Inc. 567,456 6,957 * Investors Bancorp Inc. 654,386 6,943 Allied Capital Corp. 2,248,548 6,903 First Midwest Bancorp Inc./IL 611,965 6,897 Horace Mann Educators Corp. 493,196 6,890 DuPont Fabros Technology Inc. 510,220 6,801 First Financial Bancorp 560,333 6,752 PacWest Bancorp 351,833 6,702 Sunstone Hotel Investors Inc. 912,337 6,478 Colonial Properties Trust 663,278 6,454 GFI Group Inc. 890,869 6,441 ^ Prospect Capital Corp. 597,016 6,394 Susquehanna Bancshares Inc. 1,085,451 6,393 LTC Properties Inc. 262,409 6,308 U-Store-It Trust 1,004,099 6,276 * Ezcorp Inc. Class A 459,234 6,273 * Broadpoint Gleacher Securities Inc. 737,985 6,155 Ambac Financial Group Inc. 3,616,710 6,076 American Capital Agency Corp. 212,513 6,046 Trustco Bank Corp. NY 958,883 5,993 City Holding Co. 200,801 5,986 ^ CIT Group Inc. 4,892,250 5,920 Chemical Financial Corp. 270,752 5,900 Getty Realty Corp. 233,852 5,739 * Riskmetrics Group Inc. 387,666 5,668 Lexington Realty Trust 1,109,860 5,660 Harleysville Group Inc. 176,765 5,595 Columbia Banking System Inc. 337,654 5,588 Northwest Bancorp Inc. 244,419 5,583 Safety Insurance Group Inc. 168,647 5,552 First Commonwealth Financial Corp. 963,476 5,473 Flagstone Reinsurance Holdings Ltd. 481,034 5,426 Saul Centers Inc. 168,693 5,415 Parkway Properties Inc./Md 272,348 5,365 National Western Life Insurance Co. Class A 30,188 5,313 Boston Private Financial Holdings Inc. 810,460 5,276 *,^ United Community Banks Inc./GA 1,053,648 5,268 Independent Bank Corp./Rockland MA 236,939 5,243 BlackRock Kelso Capital Corp. 700,128 5,195 Evercore Partners Inc. Class A 177,698 5,192 Home Bancshares Inc./Conway AR 234,848 5,148 United Fire & Casualty Co. 284,804 5,098 Cohen & Steers Inc. 212,330 5,096 Meadowbrook Insurance Group Inc. 686,163 5,078 * First Cash Financial Services Inc. 294,753 5,049 * Greenlight Capital Re Ltd. Class A 264,311 4,969 Bank Mutual Corp. 559,977 4,950 * Dollar Financial Corp. 302,861 4,852 Fifth Street Finance Corp. 443,763 4,850 * Pinnacle Financial Partners Inc. 380,030 4,830 Sun Communities Inc. 222,426 4,787 Phoenix Cos. Inc. 1,453,739 4,725 Duff & Phelps Corp. Class A 245,022 4,695 Universal Health Realty Income Trust 142,037 4,623 *,^ World Acceptance Corp. 183,298 4,621 * MarketAxess Holdings Inc. 379,184 4,569 Cathay General Bancorp 561,215 4,540 National Financial Partners Corp. 517,165 4,510 Bank of the Ozarks Inc. 169,800 4,505 * Nelnet Inc. Class A 361,501 4,497 SWS Group Inc. 311,128 4,480 SCBT Financial Corp. 159,147 4,472 American Equity Investment Life Holding Co. 635,529 4,461 PMI Group Inc. 1,035,081 4,399 WesBanco Inc. 283,867 4,389 *,^ Credit Acceptance Corp. 135,710 4,369 Hercules Technology Growth Capital Inc. 444,750 4,367 * Western Alliance Bancorp 687,360 4,337 Provident New York Bancorp 451,987 4,316 Community Trust Bancorp Inc. 162,152 4,244 StellarOne Corp. 285,860 4,216 * Tejon Ranch Co. 160,461 4,121 * AMERISAFE Inc. 237,157 4,091 Simmons First National Corp. Class A 141,094 4,065 OneBeacon Insurance Group Ltd. Class A 293,767 4,036 Walter Investment Management Corp. 249,741 4,001 First Potomac Realty Trust 345,738 3,997 Education Realty Trust Inc. 668,820 3,966 Univest Corp. of Pennsylvania 181,378 3,930 Flushing Financial Corp. 340,993 3,887 Compass Diversified Holdings 368,790 3,861 * eHealth Inc. 265,035 3,848 S&T Bancorp Inc. 296,212 3,839 Amtrust Financial Services Inc. 336,187 3,836 *,^ iStar Financial Inc. 1,255,091 3,815 First Financial Corp./IN 123,697 3,790 Berkshire Hills Bancorp Inc. 172,521 3,785 * Beneficial Mutual Bancorp Inc. 413,271 3,773 Ashford Hospitality Trust Inc. 1,081,813 3,743 Renasant Corp. 251,858 3,740 Tompkins Financial Corp. 85,442 3,734 ^ First Industrial Realty Trust Inc. 706,556 3,709 FelCor Lodging Trust Inc. 814,166 3,688 Oriental Financial Group Inc. 290,284 3,687 American Physicians Capital Inc. 127,252 3,666 ^ Pennsylvania Real Estate Investment Trust 480,607 3,657 Cedar Shopping Centers Inc. 566,946 3,657 * CNA Surety Corp. 222,742 3,608 Southside Bancshares Inc. 159,230 3,586 Suffolk Bancorp 120,935 3,581 FBL Financial Group Inc. Class A 184,005 3,575 State Auto Financial Corp. 199,377 3,575 Arrow Financial Corp. 130,086 3,550 Dime Community Bancshares 302,912 3,462 * TradeStation Group Inc. 423,657 3,453 First Bancorp/Troy NC 188,604 3,404 *,^ Citizens Inc./TX 531,504 3,370 Sandy Spring Bancorp Inc. 206,985 3,370 SY Bancorp Inc. 144,635 3,340 * FBR Capital Markets Corp. 553,918 3,285 TowneBank/Portsmouth VA 256,955 3,276 Ramco-Gershenson Properties Trust 367,153 3,275 Northfield Bancorp Inc. 255,674 3,273 Calamos Asset Management Inc. Class A 246,960 3,225 First Financial Holdings Inc. 200,254 3,198 Washington Trust Bancorp Inc. 181,085 3,173 * FPIC Insurance Group Inc. 93,979 3,153 * SeaBright Insurance Holdings Inc. 273,038 3,118 Kite Realty Group Trust 746,730 3,114 Lakeland Financial Corp. 148,195 3,060 * United America Indemnity Ltd. Class A 411,630 3,042 First Bancorp/Puerto Rico 989,522 3,018 Camden National Corp. 91,308 3,017 Westfield Financial Inc. 352,900 2,989 Urstadt Biddle Properties Inc. Class A 204,768 2,988 Glimcher Realty Trust 813,469 2,985 GAMCO Investors Inc. 65,244 2,982 1st Source Corp. 182,378 2,973 South Financial Group Inc. 2,018,011 2,966 Presidential Life Corp. 279,078 2,891 Bancfirst Corp. 76,875 2,839 NorthStar Realty Finance Corp. 798,720 2,804 Cardinal Financial Corp. 338,009 2,782 Trico Bancshares 168,711 2,767 Harleysville National Corp. 516,513 2,753 Kearny Financial Corp. 262,321 2,733 Union Bankshares Corp./VA 218,883 2,725 Stewart Information Services Corp. 216,237 2,675 Danvers Bancorp Inc. 196,681 2,673 Consolidated-Tomoka Land Co. 68,666 2,630 Advance America Cash Advance Centers Inc. 465,707 2,608 Great Southern Bancorp Inc. 109,468 2,596 Republic Bancorp Inc./KY Class A 128,137 2,558 First Mercury Financial Corp. 191,864 2,556 Capital Southwest Corp. 32,942 2,528 Westwood Holdings Group Inc. 72,400 2,512 Southwest Bancorp Inc./Stillwater OK 174,204 2,446 Strategic Hotels & Resorts Inc. 942,709 2,442 CAPLEASE INC. 604,156 2,435 MVC Capital Inc. 274,629 2,411 ^ First Busey Corp. 510,875 2,401 Student Loan Corp. 50,430 2,340 Donegal Group Inc. Class A 151,033 2,332 BankFinancial Corp. 243,017 2,328 Baldwin & Lyons Inc. 98,797 2,317 First Community Bancshares Inc./VA 183,527 2,316 * Altisource Portfolio Solutions SA 158,118 2,283 RAIT Financial Trust 773,282 2,273 ESSA Bancorp Inc. 172,069 2,273 BGC Partners Inc. Class A 510,194 2,184 United Financial Bancorp Inc. 186,114 2,155 * LaBranche & Co. Inc. 624,929 2,125 Heartland Financial USA Inc. 143,134 2,111 WSFS Financial Corp. 77,867 2,074 Lakeland Bancorp Inc. 268,474 2,014 ViewPoint Financial Group 141,305 1,984 NGP Capital Resources Co. 272,209 1,976 * Avatar Holdings Inc. 103,137 1,960 Nara Bancorp Inc. 280,326 1,948 Hersha Hospitality Trust 622,483 1,930 CoBiz Financial Inc. 386,918 1,927 Abington Bancorp Inc. 246,483 1,908 Oritani Financial Corp. 139,561 1,904 Capital City Bank Group Inc. 128,899 1,830 Kansas City Life Insurance Co. 57,577 1,793 * First Marblehead Corp. 810,125 1,782 Wilshire Bancorp Inc. 240,678 1,767 First Merchants Corp. 253,295 1,765 Ames National Corp. 71,260 1,718 * Penson Worldwide Inc. 174,879 1,703 ^ Life Partners Holdings Inc. 93,602 1,675 Citizens & Northern Corp. 112,725 1,667 Winthrop Realty Trust 168,646 1,643 MainSource Financial Group Inc. 240,646 1,636 * FCStone Group Inc. 334,937 1,614 EMC Insurance Group Inc. 75,365 1,592 Sterling Bancorp/NY 217,140 1,568 National Interstate Corp. 85,087 1,489 * Asset Acceptance Capital Corp. 192,588 1,396 * Thomas Weisel Partners Group Inc. 249,066 1,330 ^ Sterling Financial Corp./WA 659,630 1,319 * Gramercy Capital Corp./New York 530,750 1,290 First Financial Northwest Inc. 220,060 1,281 * NewStar Financial Inc. 368,367 1,212 Roma Financial Corp. 97,463 1,211 *,^ Citizens Republic Bancorp Inc. 1,581,412 1,202 Rockville Financial Inc. 110,830 1,191 * Cardtronics Inc. 152,175 1,190 Clifton Savings Bancorp Inc. 117,275 1,149 Universal Insurance Holdings Inc. 225,509 1,134 * Meridian Interstate Bancorp Inc. 129,067 1,097 ^ UCBH Holdings Inc. 1,357,307 1,086 NASB Financial Inc. 39,451 1,038 * Sun Bancorp Inc./NJ 192,656 1,017 *,^ CompuCredit Holdings Corp. 212,035 999 ^ Central Pacific Financial Corp. 361,317 911 ^ Old Second Bancorp Inc. 154,239 884 *,^ Flagstar Bancorp Inc. 795,519 819 * Grubb & Ellis Co. 481,744 814 Pacific Capital Bancorp NA 563,942 812 * Hanmi Financial Corp. 463,705 760 * Crawford & Co. Class B 171,444 756 Urstadt Biddle Properties Inc. 54,522 718 ^ Green Bankshares Inc. 140,607 703 * Crawford & Co. Class A 188,395 612 Frontier Financial Corp. 525,899 573 Banner Corp. 187,041 511 * Waterstone Financial Inc. 96,667 489 ^ Capitol Bancorp Ltd. 184,657 482 Advanta Corp. Class B 352,126 197 Advanta Corp. Class A 116,965 64 Teton Advisors Inc. Class B 910 2 * CSF Holdings Inc. Contingent Litigation Rights 29,125  Health Care (12.3%) * Dendreon Corp. 1,403,353 39,280 * Human Genome Sciences Inc. 2,003,824 37,712 * Tenet Healthcare Corp. 6,038,328 35,505 Universal Health Services Inc. Class B 571,303 35,381 * Mednax Inc. 576,084 31,639 * Sepracor Inc. 1,375,362 31,496 * United Therapeutics Corp. 598,908 29,340 * VCA Antech Inc. 1,065,479 28,651 PerkinElmer Inc. 1,466,267 28,211 * Valeant Pharmaceuticals International 982,523 27,570 * OSI Pharmaceuticals Inc. 729,038 25,735 Teleflex Inc. 500,257 24,167 Owens & Minor Inc. 524,256 23,723 * Health Management Associates Inc. Class A 3,102,462 23,237 * Onyx Pharmaceuticals Inc. 768,894 23,044 * BioMarin Pharmaceutical Inc. 1,258,179 22,748 STERIS Corp. 735,490 22,396 * Bio-Rad Laboratories Inc. Class A 237,543 21,825 * Thoratec Corp. 710,353 21,502 * Auxilium Pharmaceuticals Inc. 576,263 19,714 * NuVasive Inc. 458,677 19,154 * Varian Inc. 362,863 18,528 * Haemonetics Corp. 322,577 18,103 *,^ HLTH Corp. 1,238,029 18,088 * Psychiatric Solutions Inc. 672,238 17,989 * LifePoint Hospitals Inc. 649,312 17,570 * Healthsouth Corp. 1,110,766 17,372 * Isis Pharmaceuticals Inc. 1,173,206 17,094 Cooper Cos. Inc. 568,441 16,900 West Pharmaceutical Services Inc. 412,324 16,744 Allscripts-Misys Healthcare Solutions Inc. 807,753 16,373 * PSS World Medical Inc. 746,640 16,299 Hill-Rom Holdings Inc. 747,642 16,284 * Masimo Corp. 615,014 16,113 Medicis Pharmaceutical Corp. Class A 740,451 15,809 * American Medical Systems Holdings Inc. 928,488 15,710 * Immucor Inc. 885,711 15,677 * Regeneron Pharmaceuticals Inc. 783,758 15,126 *,^ Amedisys Inc. 344,182 15,017 * AMERIGROUP Corp. 665,408 14,752 * Seattle Genetics Inc. 1,046,744 14,686 * Cubist Pharmaceuticals Inc. 724,746 14,640 * Dionex Corp. 222,213 14,437 Quality Systems Inc. 231,818 14,273 * Magellan Health Services Inc. 444,136 13,795 * Catalyst Health Solutions Inc. 468,428 13,655 * Eclipsys Corp. 707,040 13,646 * WellCare Health Plans Inc. 531,072 13,091 * Salix Pharmaceuticals Ltd. 605,793 12,879 Meridian Bioscience Inc. 509,727 12,748 Chemed Corp. 283,822 12,457 * HMS Holdings Corp. 325,223 12,433 Brookdale Senior Living Inc. 657,064 11,913 PDL BioPharma Inc. 1,502,634 11,841 * Savient Pharmaceuticals Inc. 764,921 11,627 * Nektar Therapeutics 1,164,149 11,339 * Acorda Therapeutics Inc. 478,431 11,138 * Alkermes Inc. 1,189,183 10,929 * Emergency Medical Services Corp. Class A 232,005 10,788 * athenahealth Inc. 273,560 10,496 * Centene Corp. 541,284 10,252 * Align Technology Inc. 708,370 10,073 * Alnylam Pharmaceuticals Inc. 443,938 10,068 * ev3 Inc. 805,613 9,917 * Vivus Inc. 945,184 9,877 * Parexel International Corp. 723,667 9,835 * Cepheid Inc. 728,364 9,629 * Medivation Inc. 351,428 9,538 Martek Biosciences Corp. 417,253 9,426 * Par Pharmaceutical Cos. Inc. 437,454 9,410 * Viropharma Inc. 973,754 9,367 * AMAG Pharmaceuticals Inc. 214,051 9,350 * Sirona Dental Systems Inc. 310,941 9,250 * Volcano Corp. 547,266 9,205 * Integra LifeSciences Holdings Corp. 267,996 9,152 *,^ Incyte Corp. Ltd. 1,309,813 8,841 * Theravance Inc. 603,215 8,831 * Bruker Corp. 825,560 8,809 * Gentiva Health Services Inc. 345,950 8,652 * Exelixis Inc. 1,339,220 8,544 * Wright Medical Group Inc. 478,185 8,540 * Luminex Corp. 495,285 8,420 Invacare Corp. 370,932 8,264 *,^ MannKind Corp. 837,574 8,250 * Amsurg Corp. Class A 385,672 8,188 * MedAssets Inc. 349,242 7,882 * InterMune Inc. 492,275 7,842 * Affymetrix Inc. 890,156 7,816 * Phase Forward Inc. 542,398 7,615 * Halozyme Therapeutics Inc. 1,069,023 7,601 * Healthspring Inc. 615,098 7,535 * Abaxis Inc. 275,740 7,376 *,^ Geron Corp. 1,120,703 7,352 * Medicines Co. 664,060 7,311 * XenoPort Inc. 337,467 7,164 * PharMerica Corp. 383,679 7,125 * Conceptus Inc. 384,264 7,124 * inVentiv Health Inc. 420,513 7,035 * Conmed Corp. 364,907 6,995 * Greatbatch Inc. 291,806 6,557 * Healthways Inc. 423,898 6,494 Landauer Inc. 117,760 6,474 * Celera Corp. 1,029,293 6,412 * Kindred Healthcare Inc. 393,081 6,380 * LHC Group Inc. 208,878 6,252 * ICU Medical Inc. 167,386 6,170 Analogic Corp. 161,122 5,965 * Emeritus Corp. 271,100 5,951 * MWI Veterinary Supply Inc. 144,957 5,791 * Merit Medical Systems Inc. 333,615 5,782 * Zoll Medical Corp. 265,475 5,713 * Allos Therapeutics Inc. 787,884 5,712 * SonoSite Inc. 215,589 5,704 * Neogen Corp. 176,652 5,704 * Orthofix International NV 193,616 5,690 * Pharmasset Inc. 265,399 5,611 * Quidel Corp. 340,928 5,533 * Universal American Corp./NY 585,336 5,514 * Cyberonics Inc. 344,206 5,487 * Immunogen Inc. 671,557 5,446 * Hanger Orthopedic Group Inc. 392,120 5,439 * Natus Medical Inc. 352,456 5,438 * IPC The Hospitalist Co. Inc. 172,273 5,418 * Facet Biotech Corp. 309,371 5,349 *,^ Arena Pharmaceuticals Inc. 1,165,889 5,211 * Odyssey HealthCare Inc. 414,131 5,177 * Rigel Pharmaceuticals Inc. 626,201 5,135 Computer Programs & Systems Inc. 123,850 5,129 * Bio-Reference Labs Inc. 147,540 5,075 * RehabCare Group Inc. 231,854 5,029 * Sun Healthcare Group Inc. 548,944 4,743 * Momenta Pharmaceuticals Inc. 442,340 4,693 * Symmetry Medical Inc. 450,380 4,670 * SurModics Inc. 186,782 4,595 *,^ Enzon Pharmaceuticals Inc. 552,259 4,556 * Air Methods Corp. 137,989 4,494 * Res-Care Inc. 315,015 4,476 * Genoptix Inc. 126,978 4,416 * Inspire Pharmaceuticals Inc. 844,683 4,409 * Triple-S Management Corp. Class B 256,823 4,307 * Omnicell Inc. 377,249 4,203 * Questcor Pharmaceuticals Inc. 730,594 4,033 *,^ Affymax Inc. 165,951 3,965 * Genomic Health Inc. 179,779 3,930 * AMN Healthcare Services Inc. 411,599 3,914 * Cypress Bioscience Inc. 478,716 3,911 * DexCom Inc. 490,195 3,887 * ABIOMED Inc. 392,082 3,807 * Orthovita Inc. 860,562 3,778 * Kensey Nash Corp. 128,655 3,725 * eResearchTechnology Inc. 525,573 3,679 * Accuray Inc. 564,010 3,666 * Micromet Inc. 546,040 3,637 * Sangamo Biosciences Inc. 439,258 3,606 *,^ Cadence Pharmaceuticals Inc. 316,882 3,505 * Palomar Medical Technologies Inc. 215,593 3,495 * Molina Healthcare Inc. 163,133 3,375 * Orexigen Therapeutics Inc. 337,136 3,321 * Cross Country Healthcare Inc. 348,213 3,242 National Healthcare Corp. 85,960 3,205 * Emergent Biosolutions Inc. 171,112 3,022 * Corvel Corp. 105,868 3,007 * Enzo Biochem Inc. 423,678 3,000 * Ligand Pharmaceuticals Inc. Class B 1,286,672 2,972 * RTI Biologics Inc. 682,585 2,969 * Kendle International Inc. 177,256 2,964 * SIGA Technologies Inc. 365,293 2,882 * Zymogenetics Inc. 476,456 2,878 Atrion Corp. 19,863 2,868 * Almost Family Inc. 92,693 2,758 * CryoLife Inc. 338,119 2,695 * Cantel Medical Corp. 176,945 2,665 *,^ GTx Inc. 205,700 2,633 *,^ Clinical Data Inc. 157,327 2,623 * Insulet Corp. 227,561 2,555 * Assisted Living Concepts Inc. Class A 122,844 2,545 * IRIS International Inc. 224,837 2,541 * Durect Corp. 929,464 2,482 * Clarient Inc. 587,053 2,471 * Somanetics Corp. 151,090 2,436 * Arqule Inc. 533,454 2,422 * Albany Molecular Research Inc. 278,901 2,415 * Maxygen Inc. 359,461 2,405 * NPS Pharmaceuticals Inc. 596,758 2,399 *,^ Sequenom Inc. 730,469 2,359 * Nabi Biopharmaceuticals 647,740 2,325 * Pain Therapeutics Inc. 450,040 2,277 * Lexicon Pharmaceuticals Inc. 1,036,136 2,207 * Pozen Inc. 299,630 2,205 * Vital Images Inc. 171,165 2,143 * Nighthawk Radiology Holdings Inc. 283,639 2,051 * Skilled Healthcare Group Inc. 254,501 2,044 * Progenics Pharmaceuticals Inc. 389,175 2,039 * Chindex International Inc. 161,441 2,031 * Synovis Life Technologies Inc. 145,145 2,003 Ensign Group Inc. 142,459 1,999 * TomoTherapy Inc. 456,083 1,975 *,^ Opko Health Inc. 831,775 1,896 * Medcath Corp. 209,898 1,841 * Alliance HealthCare Services Inc. 324,355 1,836 *,^ Stereotaxis Inc. 399,230 1,781 * MAP Pharmaceuticals Inc. 169,189 1,770 * MAKO Surgical Corp. 201,111 1,762 * Myriad Pharmaceuticals Inc. 299,439 1,755 * Sunrise Senior Living Inc. 575,391 1,743 * OraSure Technologies Inc. 579,494 1,681 * Exactech Inc. 104,651 1,647 * ATS Medical Inc. 583,977 1,565 * Neurocrine Biosciences Inc. 495,404 1,511 *,^ XOMA Ltd. 1,792,410 1,452 * Cynosure Inc. Class A 122,435 1,426 * Array Biopharma Inc. 575,756 1,370 *,^ Osiris Therapeutics Inc. 204,905 1,365 *,^ Hansen Medical Inc. 373,654 1,308 * CardioNet Inc. 180,677 1,214 *,^ Virtual Radiologic Corp. 90,815 1,183 * KV Pharmaceutical Co. Class A 371,572 1,141 * Akorn Inc. 740,038 1,014 * Life Sciences Research Inc. 125,396 998 * Idenix Pharmaceuticals Inc. 295,990 915 *,^ Amicus Therapeutics Inc. 84,771 742 * Caraco Pharmaceutical Laboratories Ltd. 135,192 688 * Sucampo Pharmaceuticals Inc. Class A 98,392 574 * KV Pharmaceutical Co. Class B 53,281 215 Industrials (15.5%) Oshkosh Corp. 1,100,212 34,030 * Corrections Corp. of America 1,449,234 32,825 * Waste Connections Inc. 1,007,513 29,077 * Continental Airlines Inc. Class B 1,737,105 28,558 IDEX Corp. 1,015,401 28,380 Carlisle Cos. Inc. 770,562 26,130 Hubbell Inc. Class B 619,114 26,003 * General Cable Corp. 653,197 25,573 Lincoln Electric Holdings Inc. 535,049 25,388 Snap-On Inc. 724,702 25,191 Kennametal Inc. 1,009,285 24,838 Landstar System Inc. 645,676 24,574 * BE Aerospace Inc. 1,207,723 24,324 Timken Co. 1,035,037 24,251 * TransDigm Group Inc. 486,529 24,234 * Kirby Corp. 642,841 23,669 Watson Wyatt Worldwide Inc. Class A 535,862 23,342 * Gardner Denver Inc. 653,097 22,780 Con-way Inc. 582,345 22,315 * GrafTech International Ltd. 1,513,178 22,244 Wabtec Corp./DE 570,669 21,417 Lennox International Inc. 592,374 21,397 Nordson Corp. 380,459 21,340 Graco Inc. 753,356 20,996 * EMCOR Group Inc. 828,355 20,974 Regal-Beloit Corp. 443,679 20,281 * Tetra Tech Inc. 757,484 20,096 CLARCOR Inc. 640,366 20,082 * Thomas & Betts Corp. 664,440 19,986 Valmont Industries Inc. 230,899 19,668 Curtiss-Wright Corp. 568,881 19,416 Woodward Governor Co. 768,033 18,632 Toro Co. 450,723 17,925 * JetBlue Airways Corp. 2,955,062 17,671 Brady Corp. Class A 613,237 17,612 *,^ American Superconductor Corp. 518,708 17,397 UTi Worldwide Inc. 1,195,798 17,315 * Avis Budget Group Inc. 1,280,662 17,110 Trinity Industries Inc. 988,836 16,998 Watsco Inc. 309,975 16,711 * UAL Corp. 1,810,894 16,696 * Clean Harbors Inc. 296,300 16,670 GATX Corp. 593,662 16,593 Acuity Brands Inc. 514,768 16,581 Alexander & Baldwin Inc. 515,973 16,558 Manitowoc Co. Inc. 1,640,191 15,533 * Teledyne Technologies Inc. 430,651 15,499 Baldor Electric Co. 556,387 15,212 Crane Co. 588,107 15,179 * USG Corp. 873,725 15,011 * Moog Inc. Class A 499,717 14,742 * Esterline Technologies Corp. 373,484 14,644 Brink's Co. 543,629 14,629 * WESCO International Inc. 505,095 14,547 * Genesee & Wyoming Inc. Class A 474,470 14,386 * United Stationers Inc. 298,130 14,194 * Hexcel Corp. 1,214,848 13,898 Kaydon Corp. 418,201 13,558 Granite Construction Inc. 437,939 13,550 Belden Inc. 585,983 13,536 Actuant Corp. Class A 833,690 13,389 Knight Transportation Inc. 783,612 13,149 * ESCO Technologies Inc. 329,621 12,987 * Geo Group Inc. 642,914 12,968 * EnerSys 574,678 12,712 Simpson Manufacturing Co. Inc. 493,278 12,460 * Alaska Air Group Inc. 457,883 12,267 * MPS Group Inc. 1,162,991 12,235 Briggs & Stratton Corp. 626,470 12,160 Mine Safety Appliances Co. 429,520 11,816 Skywest Inc. 699,860 11,604 * Middleby Corp. 209,618 11,531 ABM Industries Inc. 546,980 11,508 Herman Miller Inc. 676,476 11,439 HNI Corp. 479,837 11,324 Watts Water Technologies Inc. Class A 370,303 11,202 Mueller Industries Inc. 467,471 11,159 Deluxe Corp. 642,622 10,989 Werner Enterprises Inc. 585,130 10,901 * Old Dominion Freight Line Inc. 351,757 10,704 * HUB Group Inc. Class A 467,736 10,688 * AAR Corp. 487,019 10,685 Heartland Express Inc. 741,606 10,679 Corporate Executive Board Co. 428,719 10,675 Rollins Inc. 565,060 10,651 * Orbital Sciences Corp. 709,991 10,629 Mueller Water Products Inc. Class A 1,922,718 10,536 Otter Tail Corp. 423,757 10,140 Applied Industrial Technologies Inc. 478,040 10,115 Triumph Group Inc. 209,383 10,048 * CoStar Group Inc. 237,431 9,787 Barnes Group Inc. 567,652 9,701 Healthcare Services Group Inc. 517,660 9,504 AO Smith Corp. 248,422 9,465 * US Airways Group Inc. 1,991,284 9,359 * Insituform Technologies Inc. Class A 488,456 9,349 * MasTec Inc. 761,180 9,248 * Resources Connection Inc. 538,102 9,180 * SYKES Enterprises Inc. 440,902 9,180 * Beacon Roofing Supply Inc. 567,082 9,062 Arkansas Best Corp. 302,196 9,048 * Airtran Holdings Inc. 1,432,414 8,953 EnergySolutions Inc. 944,186 8,705 * Armstrong World Industries Inc. 252,524 8,702 Universal Forest Products Inc. 217,255 8,573 * Navigant Consulting Inc. 628,103 8,479 Forward Air Corp. 364,142 8,430 * DynCorp International Inc. Class A 460,286 8,285 Robbins & Myers Inc. 350,942 8,240 * Korn/Ferry International 562,999 8,214 * II-VI Inc. 315,579 8,028 Cubic Corp. 201,508 7,954 * Layne Christensen Co. 244,671 7,842 American Science & Engineering Inc. 114,306 7,777 * TrueBlue Inc. 550,753 7,749 * Mobile Mini Inc. 445,679 7,737 * Chart Industries Inc. 357,481 7,718 Ameron International Corp. 109,730 7,679 Administaff Inc. 288,139 7,569 ^ Genco Shipping & Trading Ltd. 358,457 7,449 *,^ EnerNOC Inc. 222,721 7,385 * Atlas Air Worldwide Holdings Inc. 225,610 7,213 * Tutor Perini Corp. 335,309 7,142 Kaman Corp. 322,589 7,091 * United Rentals Inc. 680,267 7,007 Heico Corp. 159,482 6,915 * Interline Brands Inc. 408,699 6,887 Badger Meter Inc. 177,078 6,851 Quanex Building Products Corp. 474,286 6,811 * Griffon Corp. 673,679 6,784 * Orion Marine Group Inc. 329,031 6,758 Albany International Corp. 345,322 6,699 *,^ Energy Conversion Devices Inc. 576,002 6,670 Franklin Electric Co. Inc. 232,319 6,661 * Huron Consulting Group Inc. 243,845 6,299 John Bean Technologies Corp. 346,578 6,297 Aircastle Ltd. 648,225 6,268 * GeoEye Inc. 233,724 6,264 Knoll Inc. 590,895 6,163 * AZZ Inc. 152,927 6,143 Tennant Co. 211,299 6,140 * Astec Industries Inc. 240,842 6,134 Seaboard Corp. 4,673 6,075 * Dycom Industries Inc. 490,701 6,036 CIRCOR International Inc. 213,469 6,033 Mcgrath Rentcorp 283,529 6,031 *,^ Allegiant Travel Co. Class A 152,552 5,811 ^ Lindsay Corp. 147,051 5,791 * EnPro Industries Inc. 251,325 5,745 * Ceradyne Inc. 308,398 5,653 Comfort Systems USA Inc. 487,199 5,647 * School Specialty Inc. 236,628 5,613 Raven Industries Inc. 203,948 5,452 * Hawaiian Holdings Inc. 649,194 5,362 * Aerovironment Inc. 187,845 5,277 Apogee Enterprises Inc. 351,250 5,276 Ennis Inc. 325,411 5,249 Encore Wire Corp. 231,747 5,177 Steelcase Inc. Class A 832,403 5,169 G&K Services Inc. Class A 232,733 5,157 Viad Corp. 258,796 5,153 Interface Inc. Class A 603,975 5,013 * MYR Group Inc./Delaware 235,799 4,973 Heidrick & Struggles International Inc. 213,715 4,971 * ACCO Brands Corp. 687,150 4,961 * ATC Technology Corp./IL 249,253 4,925 * Kforce Inc. 409,688 4,924 * Advisory Board Co. 195,114 4,905 Macquarie Infrastructure Co. LLC 537,957 4,847 * Exponent Inc. 171,566 4,833 * Blount International Inc. 509,776 4,828 * Force Protection Inc. 881,590 4,813 Gorman-Rupp Co. 189,211 4,713 Tredegar Corp. 320,579 4,648 * Stanley Inc. 180,676 4,647 *,^ Evergreen Solar Inc. 2,415,867 4,638 Great Lakes Dredge & Dock Corp. 663,784 4,633 Kelly Services Inc. Class A 355,093 4,368 * CBIZ Inc. 583,714 4,355 * Cenveo Inc. 628,962 4,352 * American Reprographics Co. 456,912 4,350 Federal Signal Corp. 582,752 4,190 * Rush Enterprises Inc. Class A 323,475 4,179 * Powell Industries Inc. 107,916 4,143 American Ecology Corp. 218,866 4,093 * Spherion Corp. 652,849 4,054 * Republic Airways Holdings Inc. 433,943 4,049 NACCO Industries Inc. Class A 67,310 4,043 Gibraltar Industries Inc. 302,878 4,019 * Cornell Cos. Inc. 178,138 3,997 * Polypore International Inc. 307,237 3,966 * Amerco Inc. 86,344 3,960 *,^ Ener1 Inc. 570,590 3,948 * LB Foster Co. Class A 127,719 3,906 * Northwest Pipe Co. 116,349 3,901 * Team Inc. 225,184 3,817 * CRA International Inc. 137,460 3,751 Titan International Inc. 420,483 3,742 Bowne & Co. Inc. 480,763 3,702 * Michael Baker Corp. 100,325 3,646 FreightCar America Inc. 149,620 3,636 Applied Signal Technology Inc. 155,333 3,615 * Marten Transport Ltd. 205,997 3,514 * Taser International Inc. 739,174 3,489 * ICF International Inc. 115,024 3,488 * American Commercial Lines Inc. 119,600 3,483 * Colfax Corp. 326,056 3,466 * Columbus McKinnon Corp./NY 227,917 3,453 * Argon ST Inc. 177,602 3,383 Sun Hydraulics Corp. 159,370 3,356 * FuelCell Energy Inc. 781,052 3,335 *,^ YRC Worldwide Inc. 748,672 3,332 AAON Inc. 161,593 3,245 Dynamic Materials Corp. 161,544 3,224 * Consolidated Graphics Inc. 126,551 3,157 * GenCorp Inc. 588,283 3,153 Heico Corp. Class A 89,964 3,051 ^ Eagle Bulk Shipping Inc. 590,637 3,030 * Ladish Co. Inc. 199,895 3,024 * K-Tron International Inc. 31,618 3,010 * H&E Equipment Services Inc. 261,601 2,964 * M&F Worldwide Corp. 145,827 2,952 Standex International Corp. 147,702 2,929 Cascade Corp. 109,123 2,918 Ampco-Pittsburgh Corp. 108,681 2,890 * Sterling Construction Co. Inc. 157,717 2,825 TAL International Group Inc. 196,891 2,800 * Pike Electric Corp. 230,911 2,766 * Saia Inc. 169,831 2,731 *,^ GT Solar International Inc. 449,047 2,609 Kimball International Inc. Class B 317,648 2,424 *,^ Energy Recovery Inc. 408,685 2,379 *,^ Fuel Tech Inc. 212,179 2,376 * RSC Holdings Inc. 325,452 2,366 Ducommun Inc. 124,883 2,362 CDI Corp. 166,808 2,344 Houston Wire & Cable Co. 211,299 2,335 Greenbrier Cos. Inc. 199,136 2,332 Horizon Lines Inc. Class A 361,096 2,293 Schawk Inc. Class A 195,661 2,283 * First Advantage Corp. Class A 120,603 2,237 American Woodmark Corp. 115,325 2,230 * 3D Systems Corp. 240,002 2,215 * Hill International Inc. 301,727 2,142 * Tecumseh Products Co. Class A 184,900 2,095 * Titan Machinery Inc. 166,568 2,085 * Volt Information Sciences Inc. 170,106 2,079 * APAC Customer Services Inc. 351,453 2,077 Aceto Corp. 311,478 2,056 Courier Corp. 127,131 1,926 * Vicor Corp. 245,406 1,895 * Furmanite Corp. 436,502 1,881 * Kadant Inc. 154,471 1,874 * Standard Parking Corp. 105,137 1,839 * Waste Services Inc. 377,999 1,746 Pacer International Inc. 437,353 1,688 * Innerworkings Inc. 341,373 1,686 * Fushi Copperweld Inc. 192,685 1,630 * Power-One Inc. 830,938 1,620 * Patriot Transportation Holding Inc. 21,165 1,598 *,^ TBS International Ltd. Class A 165,475 1,440 *,^ Metalico Inc. 331,841 1,384 *,^ Valence Technology Inc. 767,576 1,382 Universal Truckload Services Inc. 80,773 1,334 Preformed Line Products Co. 32,842 1,315 American Railcar Industries Inc. 120,317 1,277 * Odyssey Marine Exploration Inc. 633,477 1,178 Sauer-Danfoss Inc. 151,455 1,162 * Rush Enterprises Inc. Class B 102,566 1,117 * Trimas Corp. 211,268 1,077 * LECG Corp. 302,923 1,063 * Argan Inc. 75,526 1,015 *,^ Builders FirstSource Inc. 227,399 991 * Plug Power Inc. 1,058,952 932 Lawson Products Inc./IL 53,096 924 *,^ NCI Building Systems Inc. 248,968 797 Standard Register Co. 121,992 717 ^ Primoris Services Corp. 81,443 587 * Orion Energy Systems Inc. 184,869 579 *,^ China Architectural Engineering Inc. 264,131 441 * Tecumseh Products Co. Class B 28,299 334 Information Technology (17.9%) * Rovi Corp. 1,272,567 42,758 * F5 Networks Inc. 988,151 39,160 *,^ Palm Inc. 1,939,459 33,805 * Perot Systems Corp. Class A 1,130,952 33,589 * Itron Inc. 497,561 31,914 * CommScope Inc. 1,027,946 30,766 * Micros Systems Inc. 1,011,367 30,533 * Varian Semiconductor Equipment Associates Inc. 920,560 30,231 * Polycom Inc. 1,054,589 28,210 * Skyworks Solutions Inc. 2,106,881 27,895 Diebold Inc. 833,705 27,454 * PMC - Sierra Inc. 2,801,975 26,787 * Sohu.com Inc. 385,286 26,500 * Tech Data Corp. 631,750 26,287 Solera Holdings Inc. 830,547 25,838 * QLogic Corp. 1,495,063 25,715 *,^ VistaPrint NV 505,572 25,658 * 3Com Corp. 4,874,764 25,495 * Informatica Corp. 1,096,216 24,753 * Silicon Laboratories Inc. 533,890 24,751 Jack Henry & Associates Inc. 1,001,461 23,504 * Atmel Corp. 5,388,276 22,577 * Compuware Corp. 3,044,314 22,315 * Rambus Inc. 1,248,804 21,729 * TIBCO Software Inc. 2,208,527 20,959 * Concur Technologies Inc. 519,007 20,636 * NeuStar Inc. Class A 909,281 20,550 * Atheros Communications Inc. 768,232 20,381 * Arris Group Inc. 1,558,813 20,280 National Instruments Corp. 733,356 20,263 * Teradyne Inc. 2,178,256 20,149 * Parametric Technology Corp. 1,457,689 20,145 * Novell Inc. 4,332,866 19,541 * Zebra Technologies Corp. 747,431 19,381 * Digital River Inc. 480,573 19,377 * JDS Uniphase Corp. 2,656,378 18,887 * Cypress Semiconductor Corp. 1,804,592 18,641 * Ciena Corp. 1,140,350 18,565 * Omniture Inc. 863,622 18,516 * CACI International Inc. Class A 376,908 17,816 * International Rectifier Corp. 902,847 17,596 Adtran Inc. 705,952 17,331 * RF Micro Devices Inc. 3,177,157 17,252 * Vishay Intertechnology Inc. 2,166,931 17,119 * Tessera Technologies Inc. 611,974 17,068 Plantronics Inc. 615,124 16,491 * Microsemi Corp. 1,020,995 16,122 * Fairchild Semiconductor International Inc. Class A 1,558,031 15,939 * Convergys Corp. 1,543,263 15,340 * VeriFone Holdings Inc. 956,304 15,196 * Riverbed Technology Inc. 689,553 15,143 * Anixter International Inc. 377,267 15,132 Syntel Inc. 313,104 14,944 * Formfactor Inc. 620,449 14,841 * Benchmark Electronics Inc. 821,500 14,787 * Valueclick Inc. 1,093,791 14,427 * TriQuint Semiconductor Inc. 1,853,976 14,313 * Blackboard Inc. 378,205 14,289 * Gartner Inc. 770,957 14,085 * Integrated Device Technology Inc. 2,078,856 14,053 * Quest Software Inc. 833,291 14,041 * Cymer Inc. 354,820 13,788 * Cybersource Corp. 825,713 13,765 * Euronet Worldwide Inc. 572,153 13,749 *,^ STEC Inc. 467,228 13,732 * TiVo Inc. 1,314,527 13,619 * Starent Networks Corp. 534,688 13,592 * Wright Express Corp. 458,445 13,529 Fair Isaac Corp. 614,497 13,206 * Plexus Corp. 496,420 13,076 * Semtech Corp. 767,980 13,063 * Mantech International Corp. Class A 275,497 12,992 Blackbaud Inc. 551,062 12,785 * Ariba Inc. 1,099,406 12,753 * InterDigital Inc./PA 550,062 12,739 * j2 Global Communications Inc. 549,120 12,635 * Unisys Corp. 4,657,386 12,435 * Tekelec 753,745 12,384 * Comtech Telecommunications Corp. 353,765 11,752 * Genpact Ltd. 945,835 11,634 * FEI Co. 470,527 11,598 * SRA International Inc. Class A 533,552 11,519 * SPSS Inc. 230,466 11,512 * Progress Software Corp. 501,758 11,365 * MKS Instruments Inc. 588,771 11,357 Take-Two Interactive Software Inc. 1,008,970 11,311 * Avocent Corp. 557,147 11,293 * Mentor Graphics Corp. 1,208,724 11,253 * Blue Coat Systems Inc. 496,702 11,220 Earthlink Inc. 1,329,475 11,181 *,^ Synaptics Inc. 431,427 10,872 * Emulex Corp. 1,043,783 10,741 * Netlogic Microsystems Inc. 234,451 10,550 * CommVault Systems Inc. 497,165 10,316 * Rackspace Hosting Inc. 603,715 10,299 * Sapient Corp. 1,280,937 10,299 * Amkor Technology Inc. 1,496,778 10,298 * Cabot Microelectronics Corp. 294,485 10,266 * Lawson Software Inc. 1,644,040 10,259 MAXIMUS Inc. 220,036 10,254 * Omnivision Technologies Inc. 629,214 10,244 * ADC Telecommunications Inc. 1,214,234 10,127 * Cavium Networks Inc. 467,542 10,038 * GSI Commerce Inc. 497,298 9,603 * Scansource Inc. 333,556 9,446 * Veeco Instruments Inc. 404,155 9,425 * Viasat Inc. 352,033 9,357 * Websense Inc. 556,644 9,352 * DealerTrack Holdings Inc. 479,285 9,063 * Hittite Microwave Corp. 244,406 8,989 * Acxiom Corp. 932,826 8,825 * Sanmina-SCI Corp. 1,023,971 8,806 * Intermec Inc. 624,131 8,800 * TNS Inc. 316,899 8,683 * EchoStar Corp. Class A 466,658 8,615 * Infinera Corp. 1,080,058 8,586 * Verigy Ltd. 732,316 8,510 * Monolithic Power Systems Inc. 361,958 8,488 United Online Inc. 1,051,929 8,458 * Ultimate Software Group Inc. 291,243 8,364 * Rofin-Sinar Technologies Inc. 363,748 8,352 *,^ Advent Software Inc. 206,384 8,307 * Applied Micro Circuits Corp. 828,748 8,279 * JDA Software Group Inc. 373,991 8,205 * MicroStrategy Inc. Class A 114,439 8,187 * TeleTech Holdings Inc. 476,972 8,137 * Checkpoint Systems Inc. 489,327 8,045 * Harmonic Inc. 1,202,797 8,035 * Entegris Inc. 1,611,196 7,975 * Netgear Inc. 432,175 7,930 Cognex Corp. 474,247 7,768 AVX Corp. 643,524 7,677 * SYNNEX Corp. 248,223 7,566 * SAVVIS Inc. 478,190 7,565 * Taleo Corp. Class A 334,141 7,565 * Sycamore Networks Inc. 2,498,221 7,545 * Diodes Inc. 416,379 7,532 * Zoran Corp. 648,857 7,475 * L-1 Identity Solutions Inc. 1,059,431 7,405 * Sonus Networks Inc. 3,441,261 7,295 * Brightpoint Inc. 825,037 7,219 * Tyler Technologies Inc. 421,465 7,203 * Littelfuse Inc. 273,477 7,176 * AsiaInfo Holdings Inc. 359,045 7,170 * ATMI Inc. 394,797 7,166 * Coherent Inc. 307,129 7,162 * CSG Systems International Inc. 442,272 7,081 * Insight Enterprises Inc. 576,159 7,035 * Electronics for Imaging Inc. 618,916 6,975 Pegasystems Inc. 201,851 6,970 * Aruba Networks Inc. 758,911 6,709 * ACI Worldwide Inc. 440,709 6,668 * Avid Technology Inc. 470,002 6,622 * Standard Microsystems Corp. 276,396 6,415 * Brooks Automation Inc. 809,226 6,255 * TTM Technologies Inc. 542,497 6,222 * Finisar Corp. 637,943 6,175 * Art Technology Group Inc. 1,592,370 6,147 * SuccessFactors Inc. 428,586 6,030 Park Electrochemical Corp. 244,572 6,029 * Advanced Energy Industries Inc. 422,361 6,014 * DTS Inc./CA 218,678 5,987 * Rogers Corp. 197,121 5,908 * Manhattan Associates Inc. 290,013 5,858 * THQ Inc. 850,333 5,816 * Cogent Inc. 564,057 5,697 * SonicWALL Inc. 676,845 5,685 * EPIQ Systems Inc. 385,768 5,594 MTS Systems Corp. 189,908 5,547 Black Box Corp. 220,679 5,537 * Netezza Corp. 490,079 5,508 * Forrester Research Inc. 200,645 5,345 * Maxwell Technologies Inc. 285,507 5,262 * DG FastChannel Inc. 250,464 5,245 * Volterra Semiconductor Corp. 284,538 5,227 * Kulicke & Soffa Industries Inc. 860,538 5,189 * Harris Stratex Networks Inc. Class A 736,229 5,154 * Constant Contact Inc. 266,424 5,129 * Adaptec Inc. 1,534,675 5,126 * Move Inc. 1,844,408 4,980 * Ebix Inc. 89,760 4,969 * Echelon Corp. 384,299 4,946 *,^ Universal Display Corp. 411,721 4,916 *,^ Sigma Designs Inc. 334,473 4,860 * MSC.Software Corp. 573,760 4,825 * ArcSight Inc. 199,700 4,807 * Vocus Inc. 229,707 4,799 * Netscout Systems Inc. 353,635 4,778 Technitrol Inc. 516,034 4,753 * ModusLink Global Solutions Inc. 575,418 4,655 * Electro Scientific Industries Inc. 343,528 4,600 NIC Inc. 514,350 4,573 * Smith Micro Software Inc. 364,657 4,507 Micrel Inc. 549,287 4,477 * comScore Inc. 245,395 4,420 * RealNetworks Inc. 1,183,035 4,401 * Novatel Wireless Inc. 383,552 4,357 * IPG Photonics Corp. 285,732 4,343 * ShoreTel Inc. 555,907 4,342 * Cirrus Logic Inc. 780,014 4,337 * Sourcefire Inc. 197,141 4,233 * Loral Space & Communications Inc. 153,512 4,219 * Epicor Software Corp. 653,282 4,161 * Stratasys Inc. 241,864 4,150 * TeleCommunication Systems Inc. Class A 496,038 4,147 * Supertex Inc. 137,715 4,131 Methode Electronics Inc. 475,022 4,118 * S1 Corp. 664,912 4,109 Heartland Payment Systems Inc. 282,571 4,100 * Kopin Corp. 849,014 4,075 * WebMD Health Corp. Class A 122,222 4,048 * RightNow Technologies Inc. 279,608 4,038 * Actel Corp. 328,249 3,995 * Newport Corp. 454,595 3,982 * EMS Technologies Inc. 191,010 3,977 CTS Corp. 425,610 3,958 * Global Cash Access Holdings Inc. 539,042 3,940 * Knot Inc. 360,651 3,938 * Bottomline Technologies Inc. 299,467 3,863 * Internet Capital Group Inc. 461,513 3,858 * Switch & Data Facilities Co. Inc. 282,690 3,847 * 3PAR Inc. 344,549 3,800 Cohu Inc. 279,316 3,788 * Anadigics Inc. 795,291 3,746 * Oplink Communications Inc. 257,905 3,745 * Ultratech Inc. 281,983 3,731 Daktronics Inc. 434,829 3,726 * Hughes Communications Inc. 121,978 3,701 * Acme Packet Inc. 363,270 3,636 * OSI Systems Inc. 197,404 3,611 * Multi-Fineline Electronix Inc. 125,606 3,606 * Radiant Systems Inc. 330,717 3,552 Imation Corp. 382,007 3,541 * Ness Technologies Inc. 438,544 3,460 * Kenexa Corp. 255,699 3,447 * FARO Technologies Inc. 200,335 3,442 * Infospace Inc. 439,833 3,404 * Exar Corp. 460,687 3,386 * Perficient Inc. 405,262 3,352 * Quantum Corp. 2,641,894 3,329 * Terremark Worldwide Inc. 529,195 3,292 * Ciber Inc. 821,970 3,288 * Lattice Semiconductor Corp. 1,451,331 3,265 * Synchronoss Technologies Inc. 253,150 3,157 * Compellent Technologies Inc. 174,516 3,150 * LoopNet Inc. 345,399 3,122 * Extreme Networks 1,114,814 3,121 * Pericom Semiconductor Corp. 317,942 3,119 * Interactive Intelligence Inc. 160,860 3,074 * infoGROUP Inc. 433,552 3,039 *,^ NetSuite Inc. 194,288 2,973 * SMART Modular Technologies WWH Inc. 624,103 2,971 * Ixia 430,962 2,956 * Anaren Inc. 173,399 2,948 * Seachange International Inc. 380,347 2,853 * Utstarcom Inc. 1,364,470 2,852 * Symyx Technologies Inc. 429,406 2,843 * Symmetricom Inc. 548,254 2,840 * DemandTec Inc. 318,790 2,815 * VASCO Data Security International Inc. 377,192 2,799 * Super Micro Computer Inc. 326,759 2,764 * Rudolph Technologies Inc. 368,336 2,726 * ExlService Holdings Inc. 181,450 2,696 * Powerwave Technologies Inc. 1,660,324 2,657 Electro Rent Corp. 229,334 2,642 iGate Corp. 306,812 2,632 * Comverge Inc. 207,629 2,535 * Silicon Graphics International Corp. 376,870 2,529 * Digi International Inc. 294,054 2,505 * Silicon Storage Technology Inc. 1,021,636 2,472 IXYS Corp. 289,933 2,467 Cass Information Systems Inc. 81,331 2,429 * Monotype Imaging Holdings Inc. 283,089 2,381 * NCI Inc. Class A 82,595 2,367 * DSP Group Inc. 287,468 2,340 * Internet Brands Inc. Class A 287,858 2,297 * Silicon Image Inc. 943,536 2,293 *,^ Rubicon Technology Inc. 151,276 2,245 * FalconStor Software Inc. 447,641 2,225 Bel Fuse Inc. Class B 114,762 2,184 * Liquidity Services Inc. 207,631 2,143 * Airvana Inc. 315,096 2,133 * Cogo Group Inc. 347,076 2,124 * Double-Take Software Inc. 208,328 2,123 * Trident Microsystems Inc. 794,477 2,058 * Advanced Analogic Technologies Inc. 512,934 2,036 * BigBand Networks Inc. 492,686 1,976 * Conexant Systems Inc. 716,935 1,964 * Internap Network Services Corp. 604,886 1,942 * Limelight Networks Inc. 473,302 1,922 * PROS Holdings Inc. 226,585 1,908 * DivX Inc. 346,417 1,891 Agilysys Inc. 285,246 1,880 * China Information Security Technology Inc. 336,130 1,862 Opnet Technologies Inc. 168,723 1,844 * Mattson Technology Inc. 625,727 1,765 * Isilon Systems Inc. 281,464 1,717 * Deltek Inc. 203,306 1,563 * Dice Holdings Inc. 233,648 1,533 * OpenTV Corp. Class A 1,090,167 1,504 * Integral Systems Inc./MD 216,613 1,495 * Chordiant Software Inc. 378,930 1,474 Marchex Inc. Class B 265,355 1,303 * Emcore Corp. 959,799 1,248 *,^ Magma Design Automation Inc. 563,559 1,178 Renaissance Learning Inc. 109,300 1,086 * CPI International Inc. 92,918 1,040 * TechTarget Inc. 156,822 894 * ICx Technologies Inc. 150,162 889 * Opnext Inc. 286,140 838 Bel Fuse Inc. Class A 13,232 240 Materials (5.0%) Ashland Inc. 886,562 38,317 Aptargroup Inc. 852,107 31,835 RPM International Inc. 1,615,974 29,879 Packaging Corp. of America 1,289,428 26,304 Compass Minerals International Inc. 410,078 25,269 Royal Gold Inc. 486,725 22,195 Rock-Tenn Co. Class A 458,648 21,607 Temple-Inland Inc. 1,273,176 20,906 * WR Grace & Co. 907,871 19,737 Cytec Industries Inc. 593,619 19,275 Huntsman Corp. 2,091,567 19,054 Cabot Corp. 823,034 19,020 Silgan Holdings Inc. 335,903 17,712 * Coeur d'Alene Mines Corp. 863,514 17,702 Olin Corp. 980,565 17,101 Sensient Technologies Corp. 612,877 17,020 Greif Inc. Class A 306,107 16,851 * Solutia Inc. 1,437,142 16,642 Eagle Materials Inc. 521,079 14,892 Schnitzer Steel Industries Inc. 274,768 14,631 NewMarket Corp. 152,798 14,216 * Intrepid Potash Inc. 566,233 13,357 Carpenter Technology Corp. 554,257 12,964 HB Fuller Co. 611,028 12,771 ^ Texas Industries Inc. 296,195 12,437 * Hecla Mining Co. 2,741,931 12,037 * OM Group Inc. 384,454 11,684 * Rockwood Holdings Inc. 558,873 11,496 Minerals Technologies Inc. 235,494 11,200 Worthington Industries Inc. 794,529 11,044 Schweitzer-Mauduit International Inc. 192,214 10,449 * Louisiana-Pacific Corp. 1,544,771 10,304 * Calgon Carbon Corp. 654,046 9,700 Arch Chemicals Inc. 314,786 9,440 * RTI International Metals Inc. 366,421 9,128 Koppers Holdings Inc. 256,892 7,617 * Allied Nevada Gold Corp. 776,058 7,598 * PolyOne Corp. 1,104,493 7,367 Kaiser Aluminum Corp. 191,289 6,955 AMCOL International Corp. 288,867 6,612 Glatfelter 572,319 6,570 Westlake Chemical Corp. 248,857 6,396 * Horsehead Holding Corp. 532,129 6,237 * Brush Engineered Materials Inc. 253,828 6,209 Deltic Timber Corp. 132,843 6,080 Balchem Corp. 230,773 6,069 * Clearwater Paper Corp. 142,666 5,896 A Schulman Inc. 294,793 5,875 Wausau Paper Corp. 585,509 5,855 Stepan Co. 97,094 5,833 * Century Aluminum Co. 606,553 5,671 * Buckeye Technologies Inc. 486,750 5,223 Ferro Corp. 564,832 5,027 * GenTek Inc. 127,562 4,853 * Haynes International Inc. 151,352 4,816 Zep Inc. 271,272 4,408 Innospec Inc. 297,175 4,383 Innophos Holdings Inc. 227,562 4,210 Spartech Corp. 385,171 4,148 Myers Industries Inc. 376,811 4,058 * Stillwater Mining Co. 592,265 3,980 *,^ Zoltek Cos. Inc. 368,309 3,867 Olympic Steel Inc. 116,234 3,335 * LSB Industries Inc. 199,066 3,100 Hawkins Inc. 109,790 2,565 * Bway Holding Co. 137,829 2,551 * Graphic Packaging Holding Co. 1,078,544 2,491 *,^ General Moly Inc. 769,400 2,424 Neenah Paper Inc. 184,006 2,166 AM Castle & Co. 216,513 2,152 American Vanguard Corp. 254,731 2,117 * Headwaters Inc. 532,506 2,061 * Landec Corp. 312,706 2,001 * United States Lime & Minerals Inc. 35,683 1,282 Telecommunication Services (0.9%) * tw telecom inc. Class A 1,875,827 25,230 * Syniverse Holdings Inc. 817,784 14,311 * Cincinnati Bell Inc. 2,702,724 9,460 * Centennial Communications Corp. 1,109,421 8,853 NTELOS Holdings Corp. 399,987 7,064 Atlantic Tele-Network Inc. 124,276 6,639 * Neutral Tandem Inc. 289,065 6,579 * PAETEC Holding Corp. 1,590,686 6,156 * Premiere Global Services Inc. 725,279 6,027 * Cogent Communications Group Inc. 529,902 5,988 * Global Crossing Ltd. 377,774 5,402 Iowa Telecommunications Services Inc. 411,166 5,181 Alaska Communications Systems Group Inc. 555,536 5,139 Shenandoah Telecommunications Co. 282,963 5,079 Consolidated Communications Holdings Inc. 298,027 4,771 *,^ Cbeyond Inc. 288,584 4,655 USA Mobility Inc. 284,407 3,663 * iPCS Inc. 192,195 3,344 * General Communication Inc. Class A 404,960 2,778 * SureWest Communications 169,926 2,110 *,^ TerreStar Corp. 784,653 1,797 * ICO Global Communications Holdings Ltd. 1,548,652 1,332 * FiberTower Corp. 1,153,652 1,246 *,^ Vonage Holdings Corp. 884,314 1,229 ^ Fairpoint Communications Inc. 1,119,321 459 Utilities (3.6%) AGL Resources Inc. 970,836 34,241 Atmos Energy Corp. 1,157,634 32,622 Great Plains Energy Inc. 1,679,658 30,150 ITC Holdings Corp. 625,787 28,442 Westar Energy Inc. 1,366,958 26,669 Vectren Corp. 968,548 22,315 Piedmont Natural Gas Co. Inc. 924,797 22,140 WGL Holdings Inc. 630,628 20,899 Hawaiian Electric Industries Inc. 1,151,390 20,863 Nicor Inc. 568,751 20,811 New Jersey Resources Corp. 530,127 19,249 Cleco Corp. 760,139 19,064 Portland General Electric Co. 945,305 18,641 IDACORP Inc. 593,006 17,073 Southwest Gas Corp. 562,508 14,389 Avista Corp. 687,633 13,904 Northwest Natural Gas Co. 333,290 13,885 Unisource Energy Corp. 448,299 13,785 South Jersey Industries Inc. 374,756 13,229 PNM Resources Inc. 1,090,192 12,734 Black Hills Corp. 487,895 12,280 Allete Inc. 354,685 11,907 NorthWestern Corp. 452,261 11,049 MGE Energy Inc. 290,471 10,596 Ormat Technologies Inc. 256,661 10,477 * El Paso Electric Co. 564,807 9,980 California Water Service Group 247,809 9,650 UIL Holdings Corp. 350,513 9,250 CH Energy Group Inc. 198,399 8,791 Laclede Group Inc. 264,684 8,512 American States Water Co. 230,649 8,345 Empire District Electric Co. 429,816 7,775 SJW Corp. 174,469 3,987 Consolidated Water Co. Inc. 173,728 2,837 Central Vermont Public Service Corp. 146,771 2,833 Chesapeake Utilities Corp. 86,161 2,670 Middlesex Water Co. 168,653 2,543 Connecticut Water Service Inc. 106,830 2,392 Total Common Stocks (Cost $15,599,372) Convertible Preferred Stock (0.0%) Consumer Discretionary (0.0%) 6 Sealy Corp. 8.000% (Cost $2,252) 21,815 1,827 Market Value Coupon Shares Temporary Cash Investments (2.8%) 1 Money Market Fund (2.7%) 2,3 Vanguard Market Liquidity Fund 0.267% 417,291,733 417,292 Face Market Maturity Amount Value Coupon Date U.S. Government and Agency Obligations (0.1%) 4,5 Fannie Mae Discount Notes 0.290% 10/29/09 2,000 2,000 4,5 Fannie Mae Discount Notes 0.315% 11/25/09 2,500 2,500 4,5 Freddie Mac Discount Notes 0.260% 12/22/09 5,000 4,998 Total Temporary Cash Investments (Cost $426,787) Total Investments (102.7%) (Cost $16,028,411) Other Assets and Liabilities-Net (-2.7%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $345,336,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.1% and 2.6%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $386,092,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $9,498,000 have been segregated as initial margin for open futures contracts. 6 Non-income-producing security - new issue that has not paid a dividend as of September 30, 2009. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. At September 30, 2009, the cost of investment securities for tax purposes was $16,028,411,000. Net unrealized depreciation of investment securities for tax purposes was $157,094,000, consisting of unrealized gains of $2,298,343,000 on securities that had risen in value since their purchase and $2,455,437,000 in unrealized losses on securities that had fallen in value since their purchase. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) E-mini Russell 2000 Index December 2009 361 21,768 16 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of September 30, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 15,442,700   Convertible Preferred Stocks 1,827   Temporary Cash Investments 417,292 9,498  Futures ContractsAssets 1 133   Futures ContractsLiabilities 1 (321)   Total 15,861,631 9,498  1 Represents variation margin on the last day of the reporting period. Vanguard Small-Cap Value Index Fund Schedule of Investments As of September 30, 2009 Market Value Shares Common Stocks (100.0%) 1 Consumer Discretionary (13.0%) Gannett Co. Inc. 1,868,389 23,374 Tupperware Brands Corp. 503,364 20,094 Jarden Corp. 706,168 19,822 * DreamWorks Animation SKG Inc. Class A 544,517 19,368 RadioShack Corp. 1,005,849 16,667 Williams-Sonoma Inc. 722,102 14,608 Service Corp. International/US 2,018,077 14,147 Jones Apparel Group Inc. 686,468 12,308 MDC Holdings Inc. 300,787 10,449 Eastman Kodak Co. 2,156,782 10,309 * Tempur-Pedic International Inc. 541,743 10,261 Hillenbrand Inc. 497,080 10,126 * Rent-A-Center Inc./TX 530,662 10,019 Wolverine World Wide Inc. 395,438 9,823 Men's Wearhouse Inc. 397,614 9,821 Sotheby's 538,070 9,271 * Collective Brands Inc. 514,758 8,921 Meredith Corp. 288,223 8,629 Regal Entertainment Group Class A 680,428 8,383 Interactive Data Corp. 302,640 7,932 Cooper Tire & Rubber Co. 449,916 7,910 ^ Buckle Inc. 222,536 7,597 * Gaylord Entertainment Co. 369,765 7,432 Bob Evans Farms Inc./DE 246,947 7,176 Orient-Express Hotels Ltd. Class A 617,828 7,111 Barnes & Noble Inc. 319,741 7,105 KB Home 421,776 7,006 * Valassis Communications Inc. 386,866 6,917 Regis Corp. 445,407 6,904 American Greetings Corp. Class A 288,480 6,433 Penske Auto Group Inc. 331,222 6,353 Dillard's Inc. Class A 449,011 6,331 Cracker Barrel Old Country Store Inc. 181,727 6,251 International Speedway Corp. Class A 224,285 6,184 * Career Education Corp. 253,561 6,182 Scholastic Corp. 251,431 6,120 Thor Industries Inc. 188,307 5,828 New York Times Co. Class A 711,169 5,775 * Jo-Ann Stores Inc. 212,745 5,708 * HSN Inc. 339,439 5,526 Group 1 Automotive Inc. 193,420 5,193 Unifirst Corp./MA 115,947 5,154 * Office Depot Inc. 773,168 5,118 * Boyd Gaming Corp. 449,976 4,918 * AnnTaylor Stores Corp. 305,889 4,861 * Exide Technologies 607,361 4,841 * Timberland Co. Class A 346,273 4,820 Ryland Group Inc. 224,588 4,732 Harte-Hanks Inc. 332,320 4,596 Cato Corp. Class A 222,049 4,505 * Dress Barn Inc. 251,076 4,502 Columbia Sportswear Co. 108,900 4,482 * Helen of Troy Ltd. 227,634 4,423 *,^ Cabela's Inc. 322,666 4,304 PEP Boys-Manny Moe & Jack 437,946 4,279 Brunswick Corp./DE 354,224 4,244 Finish Line Inc. Class A 409,276 4,158 * Ruby Tuesday Inc. 484,753 4,082 Stage Stores Inc. 305,309 3,957 Callaway Golf Co. 517,716 3,940 Belo Corp. Class A 723,014 3,912 Fred's Inc. Class A 305,484 3,889 OfficeMax Inc. 306,410 3,855 Liz Claiborne Inc. 764,785 3,770 * Ticketmaster Entertainment Inc. 322,444 3,769 * Genesco Inc. 154,358 3,715 * Dana Holding Corp. 539,164 3,672 La-Z-Boy Inc. 413,433 3,576 Ethan Allen Interiors Inc. 209,314 3,454 Winnebago Industries 234,411 3,448 * 99 Cents Only Stores 255,629 3,438 * Vail Resorts Inc. 102,407 3,435 Stewart Enterprises Inc. Class A 644,435 3,370 Ameristar Casinos Inc. 207,992 3,282 * Asbury Automotive Group Inc. 258,443 3,277 Sonic Automotive Inc. Class A 311,688 3,273 * Jakks Pacific Inc. 224,268 3,212 * Pinnacle Entertainment Inc. 313,777 3,197 * Meritage Homes Corp. 155,535 3,157 * Domino's Pizza Inc. 346,068 3,059 * Skechers U.S.A. Inc. Class A 175,093 3,001 * Standard Pacific Corp. 812,258 2,997 Churchill Downs Inc. 77,266 2,975 * Charming Shoppes Inc. 602,443 2,958 Choice Hotels International Inc. 93,602 2,907 ArvinMeritor Inc. 366,946 2,870 * Quiksilver Inc. 1,033,072 2,841 Brown Shoe Co. Inc. 346,070 2,776 * Ascent Media Corp. Class A 108,058 2,766 * Stein Mart Inc. 205,366 2,610 Superior Industries International Inc. 182,897 2,597 * Saks Inc. 379,602 2,589 World Wrestling Entertainment Inc. Class A 181,991 2,550 Big 5 Sporting Goods Corp. 164,239 2,480 * RC2 Corp. 167,387 2,385 * Drew Industries Inc. 106,926 2,319 Marcus Corp. 167,946 2,148 Oxford Industries Inc. 108,571 2,139 Movado Group Inc. 142,702 2,073 Modine Manufacturing Co. 223,174 2,069 * Warner Music Group Corp. 373,464 2,065 Christopher & Banks Corp. 288,035 1,950 Blyth Inc. 49,962 1,935 * America's Car-Mart Inc. 80,510 1,928 * Orbitz Worldwide Inc. 300,779 1,859 * Zale Corp. 257,613 1,842 Cinemark Holdings Inc. 171,476 1,777 * EW Scripps Co. Class A 235,832 1,769 * Furniture Brands International Inc. 313,065 1,731 Speedway Motorsports Inc. 119,685 1,722 *,^ Beazer Homes USA Inc. 299,103 1,672 * Haverty Furniture Cos. Inc. 140,007 1,654 Bebe Stores Inc. 209,646 1,543 * O'Charleys Inc. 164,316 1,540 * Borders Group Inc. 478,395 1,488 * Core-Mark Holding Co. Inc. 51,042 1,460 * Pier 1 Imports Inc. 361,773 1,400 Weyco Group Inc. 59,051 1,352 Sinclair Broadcast Group Inc. Class A 359,003 1,285 * Shutterfly Inc. 75,728 1,259 K-Swiss Inc. Class A 141,147 1,241 CSS Industries Inc. 61,803 1,222 * DSW Inc. Class A 76,458 1,221 Journal Communications Inc. Class A 327,544 1,205 * Unifi Inc. 376,130 1,204 * Sealy Corp. 372,497 1,192 Jackson Hewitt Tax Service Inc. 233,639 1,192 * Steak N Shake Co. 98,904 1,164 * Leapfrog Enterprises Inc. 278,879 1,146 * LIN TV Corp. Class A 223,162 1,056 DineEquity Inc. 41,893 1,037 * Landry's Restaurants Inc. 91,679 963 * M/I Homes Inc. 70,781 962 * Pacific Sunwear Of California 186,099 958 American Axle & Manufacturing Holdings Inc. 130,835 926 *,^ Conn's Inc. 81,902 925 *,^ Blockbuster Inc. Class A 801,341 857 * Tween Brands Inc. 100,468 843 * Krispy Kreme Doughnuts Inc. 232,874 831 Kenneth Cole Productions Inc. Class A 76,082 763 * Dorman Products Inc. 50,285 755 Dover Downs Gaming & Entertainment Inc. 117,211 668 Talbots Inc. 70,481 651 * Build-A-Bear Workshop Inc. 125,632 612 *,^ Brookfield Homes Corp. 86,880 580 *,^ Hovnanian Enterprises Inc. Class A 150,637 578 * Blockbuster Inc. Class B 629,930 378 * Outdoor Channel Holdings Inc. 56,361 369 * Fisher Communications Inc. 19,869 361 Marine Products Corp. 57,547 318 * Monarch Casino & Resort Inc. 27,516 296 Consumer Staples (3.6%) Del Monte Foods Co. 1,590,009 18,412 Corn Products International Inc. 599,556 17,099 * Central European Distribution Corp. 405,654 13,289 Ruddick Corp. 331,595 8,827 Universal Corp./VA 200,574 8,388 Lancaster Colony Corp. 157,502 8,075 Nu Skin Enterprises Inc. Class A 406,631 7,535 * Hain Celestial Group Inc. 310,907 5,960 * TreeHouse Foods Inc. 164,935 5,883 * Chiquita Brands International Inc. 357,382 5,775 Vector Group Ltd. 365,106 5,688 Herbalife Ltd. 173,418 5,678 * BJ's Wholesale Club Inc. 153,910 5,575 Sanderson Farms Inc. 138,820 5,225 J&J Snack Foods Corp. 118,184 5,104 Andersons Inc. 139,129 4,897 * Rite Aid Corp. 2,490,009 4,084 * Central Garden and Pet Co. Class A 366,464 4,006 * Heckmann Corp. 837,744 3,837 WD-40 Co. 126,027 3,579 Lance Inc. 133,421 3,445 Weis Markets Inc. 97,520 3,116 B&G Foods Inc. Class A 368,433 3,018 * Pantry Inc. 181,123 2,840 Nash Finch Co. 103,198 2,821 * Elizabeth Arden Inc. 195,374 2,300 * Prestige Brands Holdings Inc. 301,136 2,120 * Winn-Dixie Stores Inc. 153,275 2,011 Cal-Maine Foods Inc. 67,245 1,800 * Central Garden and Pet Co. 150,869 1,773 Ingles Markets Inc. Class A 93,601 1,482 Inter Parfums Inc. 120,840 1,476 Tootsie Roll Industries Inc. 61,605 1,465 Village Super Market Inc. Class A 41,834 1,233 Farmer Bros Co. 58,620 1,213 Pricesmart Inc. 59,419 1,114 Alico Inc. 29,877 878 *,^ American Oriental Bioengineering Inc. 177,997 865 Coca-Cola Bottling Co. Consolidated 12,761 618 * Susser Holdings Corp. 44,897 564 * National Beverage Corp. 46,698 538 Energy (5.3%) Southern Union Co. 897,336 18,656 * Encore Acquisition Co. 424,115 15,862 * Whiting Petroleum Corp. 265,530 15,289 * Mariner Energy Inc. 807,044 11,444 * Helix Energy Solutions Group Inc. 751,062 11,251 * Unit Corp. 235,754 9,725 * Oil States International Inc. 259,221 9,106 Penn Virginia Corp. 364,918 8,360 * SEACOR Holdings Inc. 100,305 8,188 Berry Petroleum Co. Class A 292,659 7,837 Overseas Shipholding Group Inc. 205,179 7,668 * Swift Energy Co. 294,176 6,966 * Bristow Group Inc. 222,588 6,609 * Complete Production Services Inc. 494,499 5,588 World Fuel Services Corp. 112,434 5,405 * Comstock Resources Inc. 130,825 5,243 * Stone Energy Corp. 321,236 5,239 * Parker Drilling Co. 933,417 5,096 * Superior Energy Services Inc. 220,272 4,961 * Enbridge Energy Management LLC 109,712 4,947 * Hercules Offshore Inc. 906,275 4,450 * Key Energy Services Inc. 497,165 4,325 * James River Coal Co. 221,734 4,237 * USEC Inc. 902,622 4,233 Lufkin Industries Inc. 77,622 4,128 * Exterran Holdings Inc. 166,448 3,951 * Global Industries Ltd. 411,617 3,910 * Hornbeck Offshore Services Inc. 122,180 3,367 *,^ Goodrich Petroleum Corp. 128,012 3,304 * Rosetta Resources Inc. 209,711 3,081 Holly Corp. 119,853 3,071 General Maritime Corp. 395,350 3,060 * Tetra Technologies Inc. 302,524 2,931 * Seahawk Drilling Inc. 93,075 2,894 CARBO Ceramics Inc. 55,679 2,870 * Petroquest Energy Inc. 439,531 2,853 * Petroleum Development Corp. 149,979 2,799 * International Coal Group Inc. 682,857 2,752 * CVR Energy Inc. 207,279 2,579 * ION Geophysical Corp. 722,291 2,542 * Newpark Resources Inc. 711,478 2,284 * Oilsands Quest Inc. 1,938,608 2,191 * Allis-Chalmers Energy Inc. 484,654 2,113 W&T Offshore Inc. 178,710 2,093 * PHI Inc. 100,146 2,031 Gulf Island Fabrication Inc. 103,264 1,935 * Gulfmark Offshore Inc. 58,090 1,902 * Western Refining Inc. 277,285 1,788 Crosstex Energy Inc. 317,997 1,679 * Basic Energy Services Inc. 179,932 1,528 Vaalco Energy Inc. 304,101 1,399 * Harvest Natural Resources Inc. 264,522 1,357 * Bronco Drilling Co. Inc. 206,712 1,354 * Delta Petroleum Corp. 665,287 1,164 * T-3 Energy Services Inc. 50,914 1,003 * Dawson Geophysical Co. 22,131 606 *,^ Sulphco Inc. 273,664 375 Delek US Holdings Inc. 37,991 326 Financials (33.3%) Genworth Financial Inc. Class A 3,869,323 46,238 *,^ American International Group Inc. 973,322 42,933 SL Green Realty Corp. 596,955 26,176 Mack-Cali Realty Corp. 616,675 19,937 Waddell & Reed Financial Inc. 691,745 19,680 Arthur J Gallagher & Co. 805,701 19,635 Senior Housing Properties Trust 1,020,623 19,504 ^ Alexandria Real Estate Equities Inc. 349,039 18,970 Chimera Investment Corp. 4,890,459 18,682 Highwoods Properties Inc. 562,041 17,676 Aspen Insurance Holdings Ltd. 666,540 17,643 First Niagara Financial Group Inc. 1,429,649 17,628 Essex Property Trust Inc. 220,529 17,550 MFA Financial Inc. 2,192,622 17,453 Assured Guaranty Ltd. 884,678 17,180 Corporate Office Properties Trust SBI/MD 461,206 17,009 Hanover Insurance Group Inc. 411,024 16,988 Allied World Assurance Co. Holdings Ltd. 337,548 16,179 Bank of Hawaii Corp. 384,302 15,964 StanCorp Financial Group Inc. 394,147 15,912 Washington Federal Inc. 877,159 14,789 Platinum Underwriters Holdings Ltd. 411,264 14,740 Bancorpsouth Inc. 602,790 14,714 Protective Life Corp. 671,176 14,377 Endurance Specialty Holdings Ltd. 392,822 14,326 Apartment Investment & Management Co. 941,288 13,884 National Retail Properties Inc. 642,379 13,792 HRPT Properties Trust 1,798,673 13,526 Washington Real Estate Investment Trust 468,041 13,480 Valley National Bancorp 1,082,664 13,306 * ProAssurance Corp. 252,543 13,180 Synovus Financial Corp. 3,476,342 13,036 BRE Properties Inc. 411,927 12,893 FirstMerit Corp. 663,508 12,627 Apollo Investment Corp. 1,287,877 12,299 Westamerica Bancorporation 234,504 12,194 Prosperity Bancshares Inc. 333,461 11,601 Home Properties Inc. 264,466 11,396 * Alleghany Corp. 43,959 11,388 American Campus Communities Inc. 408,998 10,982 Brandywine Realty Trust 990,962 10,940 BioMed Realty Trust Inc. 787,754 10,871 Montpelier Re Holdings Ltd. 658,968 10,754 Omega Healthcare Investors Inc. 661,971 10,605 Fulton Financial Corp. 1,411,828 10,391 * MBIA Inc. 1,336,009 10,367 Mid-America Apartment Communities Inc. 226,742 10,233 Jones Lang LaSalle Inc. 215,536 10,210 Developers Diversified Realty Corp. 1,091,249 10,083 Healthcare Realty Trust Inc. 476,844 10,076 LaSalle Hotel Properties 509,633 10,019 CBL & Associates Properties Inc. 988,863 9,592 Douglas Emmett Inc. 780,203 9,581 Ares Capital Corp. 869,116 9,578 Entertainment Properties Trust 280,146 9,564 Kilroy Realty Corp. 335,960 9,320 Zenith National Insurance Corp. 300,078 9,272 Erie Indemnity Co. Class A 246,978 9,252 Potlatch Corp. 319,192 9,081 CapitalSource Inc. 2,061,890 8,949 Redwood Trust Inc. 574,307 8,902 Hatteras Financial Corp. 290,794 8,718 Delphi Financial Group Inc. 383,728 8,684 * PHH Corp. 437,199 8,674 * Argo Group International Holdings Ltd. 247,585 8,339 Max Capital Group Ltd. 387,344 8,278 DCT Industrial Trust Inc. 1,611,769 8,236 Wilmington Trust Corp. 557,396 7,915 Unitrin Inc. 401,852 7,832 * Conseco Inc. 1,485,630 7,814 MB Financial Inc. 370,877 7,777 EastGroup Properties Inc. 202,638 7,745 Old National Bancorp/IN 679,330 7,608 * Piper Jaffray Cos. 158,293 7,554 Trustmark Corp. 392,418 7,476 Franklin Street Properties Corp. 567,872 7,439 ^ American Capital Ltd. 2,271,722 7,338 Astoria Financial Corp. 662,836 7,318 Capstead Mortgage Corp. 509,960 7,094 Umpqua Holdings Corp. 669,189 7,093 * DiamondRock Hospitality Co. 867,281 7,025 Extra Space Storage Inc. 659,316 6,956 Iberiabank Corp. 152,650 6,955 Post Properties Inc. 384,844 6,927 International Bancshares Corp. 413,313 6,741 Selective Insurance Group 424,964 6,685 * Ocwen Financial Corp. 575,921 6,519 ^ United Bankshares Inc. 331,458 6,493 Sovran Self Storage Inc. 212,376 6,463 Anworth Mortgage Asset Corp. 817,097 6,439 FNB Corp./PA 890,190 6,329 NBT Bancorp Inc. 275,326 6,206 Popular Inc. 2,155,194 6,099 Tanger Factory Outlet Centers 160,129 5,979 National Health Investors Inc. 188,449 5,964 * MF Global Ltd. 820,389 5,964 * AmeriCredit Corp. 373,318 5,895 Employers Holdings Inc. 375,512 5,813 National Penn Bancshares Inc. 934,256 5,708 Cousins Properties Inc. 672,146 5,565 ^ Equity One Inc. 347,001 5,438 Wintrust Financial Corp. 192,766 5,390 NewAlliance Bancshares Inc. 502,710 5,379 Inland Real Estate Corp. 608,482 5,330 Webster Financial Corp. 424,930 5,299 Whitney Holding Corp./LA 541,739 5,168 PS Business Parks Inc. 99,875 5,126 Medical Properties Trust Inc. 644,320 5,032 CVB Financial Corp. 662,695 5,030 UMB Financial Corp. 122,676 4,961 Financial Federal Corp. 197,226 4,868 *,^ MGIC Investment Corp. 653,575 4,843 Community Bank System Inc. 263,535 4,815 East West Bancorp Inc. 579,366 4,809 Sterling Bancshares Inc./TX 646,842 4,728 * Forestar Group Inc. 273,675 4,702 Infinity Property & Casualty Corp. 110,200 4,681 Investors Real Estate Trust 510,082 4,611 Brookline Bancorp Inc. 474,029 4,608 Acadia Realty Trust 302,730 4,562 Radian Group Inc. 427,635 4,524 Provident Financial Services Inc. 433,047 4,456 Allied Capital Corp. 1,438,211 4,415 Horace Mann Educators Corp. 315,436 4,407 First Midwest Bancorp Inc./IL 390,563 4,402 First Financial Bancorp 357,973 4,314 First Financial Bankshares Inc. 86,706 4,288 PacWest Bancorp 224,578 4,278 Forest City Enterprises Inc. Class A 318,257 4,255 Sunstone Hotel Investors Inc. 582,084 4,133 Colonial Properties Trust 423,989 4,125 GFI Group Inc. 568,344 4,109 ^ Prospect Capital Corp. 381,012 4,081 Susquehanna Bancshares Inc. 692,595 4,079 LTC Properties Inc. 167,506 4,027 U-Store-It Trust 640,803 4,005 * Broadpoint Gleacher Securities Inc. 470,972 3,928 American Capital Agency Corp. 135,652 3,859 City Holding Co. 128,565 3,833 Trustco Bank Corp. NY 612,823 3,830 ^ CIT Group Inc. 3,121,968 3,778 Chemical Financial Corp. 172,541 3,760 Glacier Bancorp Inc. 247,636 3,700 Getty Realty Corp. 149,115 3,659 Lexington Realty Trust 708,285 3,612 Hancock Holding Co. 95,828 3,600 Harleysville Group Inc. 112,968 3,575 Northwest Bancorp Inc. 156,213 3,568 Columbia Banking System Inc. 215,363 3,564 Safety Insurance Group Inc. 107,588 3,542 First Commonwealth Financial Corp. 614,809 3,492 Flagstone Reinsurance Holdings Ltd. 306,850 3,461 Parkway Properties Inc./Md 173,276 3,414 Park National Corp. 58,268 3,399 National Western Life Insurance Co. Class A 19,212 3,381 *,^ United Community Banks Inc./GA 673,805 3,369 Boston Private Financial Holdings Inc. 516,251 3,361 Independent Bank Corp./Rockland MA 151,415 3,351 BlackRock Kelso Capital Corp. 447,382 3,320 United Fire & Casualty Co. 181,780 3,254 Meadowbrook Insurance Group Inc. 439,581 3,253 Bank Mutual Corp. 357,595 3,161 Fifth Street Finance Corp. 284,161 3,106 Sun Communities Inc. 141,725 3,050 Phoenix Cos. Inc. 932,350 3,030 Universal Health Realty Income Trust 90,668 2,951 Cathay General Bancorp 358,070 2,897 * Hilltop Holdings Inc. 235,810 2,891 National Financial Partners Corp. 329,693 2,875 * Nelnet Inc. Class A 230,644 2,869 SWS Group Inc. 199,188 2,868 American Equity Investment Life Holding Co. 405,774 2,849 SCBT Financial Corp. 101,306 2,847 * KBW Inc. 88,319 2,846 PMI Group Inc. 662,412 2,815 WesBanco Inc. 182,078 2,815 Hercules Technology Growth Capital Inc. 283,674 2,786 * Western Alliance Bancorp 439,992 2,776 Provident New York Bancorp 289,306 2,763 Community Trust Bancorp Inc. 103,259 2,702 StellarOne Corp. 182,421 2,691 * AMERISAFE Inc. 151,827 2,619 Simmons First National Corp. Class A 90,278 2,601 OneBeacon Insurance Group Ltd. Class A 188,155 2,585 Walter Investment Management Corp. 159,517 2,555 First Potomac Realty Trust 220,110 2,544 Education Realty Trust Inc. 427,453 2,535 Univest Corp. of Pennsylvania 115,655 2,506 Flushing Financial Corp. 218,512 2,491 Compass Diversified Holdings 235,713 2,468 S&T Bancorp Inc. 188,233 2,439 Berkshire Hills Bancorp Inc. 110,542 2,425 *,^ iStar Financial Inc. 796,308 2,421 First Industrial Realty Trust Inc. 456,885 2,399 Renasant Corp. 161,329 2,396 Tompkins Financial Corp. 54,522 2,383 Oriental Financial Group Inc. 185,315 2,353 FelCor Lodging Trust Inc. 517,899 2,346 American Physicians Capital Inc. 81,388 2,345 Cedar Shopping Centers Inc. 361,066 2,329 ^ Pennsylvania Real Estate Investment Trust 305,818 2,327 * CNA Surety Corp. 142,148 2,303 Southside Bancshares Inc. 101,851 2,294 State Auto Financial Corp. 127,527 2,287 FBL Financial Group Inc. Class A 117,504 2,283 Arrow Financial Corp. 83,309 2,274 Saul Centers Inc. 69,936 2,245 Dime Community Bancshares 194,173 2,219 First Bancorp/Troy NC 120,879 2,182 Sandy Spring Bancorp Inc. 132,626 2,159 Northfield Bancorp Inc. 163,538 2,093 ^ TowneBank/Portsmouth VA 164,157 2,093 Ramco-Gershenson Properties Trust 234,621 2,093 Calamos Asset Management Inc. Class A 157,158 2,052 First Financial Holdings Inc. 128,140 2,046 Washington Trust Bancorp Inc. 116,304 2,038 * FPIC Insurance Group Inc. 59,802 2,006 * SeaBright Insurance Holdings Inc. 175,097 2,000 Kite Realty Group Trust 475,295 1,982 Lakeland Financial Corp. 94,653 1,955 * United America Indemnity Ltd. Class A 263,953 1,951 First Bancorp/Puerto Rico 633,813 1,933 Camden National Corp. 58,106 1,920 Glimcher Realty Trust 521,121 1,913 1st Source Corp. 116,970 1,907 Westfield Financial Inc. 224,754 1,904 South Financial Group Inc. 1,290,217 1,897 Presidential Life Corp. 178,023 1,844 Urstadt Biddle Properties Inc. Class A 124,943 1,823 Bancfirst Corp. 49,278 1,820 NorthStar Realty Finance Corp. 508,636 1,785 Trico Bancshares 108,219 1,775 Harleysville National Corp. 330,118 1,760 Kearny Financial Corp. 167,476 1,745 Union Bankshares Corp./VA 139,923 1,742 Stewart Information Services Corp. 138,519 1,713 Advance America Cash Advance Centers Inc. 297,383 1,665 Republic Bancorp Inc./KY Class A 81,779 1,632 First Mercury Financial Corp. 122,176 1,627 Capital Southwest Corp. 20,943 1,607 Southwest Bancorp Inc./Stillwater OK 112,308 1,577 Strategic Hotels & Resorts Inc. 602,600 1,561 CapLease Inc. 386,584 1,558 MVC Capital Inc. 175,191 1,538 ^ First Busey Corp. 326,239 1,533 DuPont Fabros Technology Inc. 114,470 1,526 Student Loan Corp. 32,227 1,495 BankFinancial Corp. 155,284 1,488 Baldwin & Lyons Inc. 63,264 1,484 Donegal Group Inc. Class A 95,905 1,481 First Community Bancshares Inc./VA 116,747 1,473 RAIT Financial Trust 497,970 1,464 * Altisource Portfolio Solutions SA 101,230 1,462 ESSA Bancorp Inc. 110,385 1,458 Bank of the Ozarks Inc. 54,529 1,447 * MarketAxess Holdings Inc. 119,929 1,445 * TradeStation Group Inc. 174,432 1,422 BGC Partners Inc. Class A 327,131 1,400 SY Bancorp Inc. 60,334 1,393 United Financial Bancorp Inc. 119,458 1,383 * LaBranche & Co. Inc. 402,105 1,367 Heartland Financial USA Inc. 92,281 1,361 WSFS Financial Corp. 49,768 1,326 Lakeland Bancorp Inc. 172,820 1,296 NGP Capital Resources Co. 174,136 1,264 Nara Bancorp Inc. 179,322 1,246 Hersha Hospitality Trust 398,880 1,237 CoBiz Financial Inc. 247,555 1,233 Amtrust Financial Services Inc. 107,333 1,225 First Financial Corp./IN 39,838 1,221 Abington Bancorp Inc. 156,579 1,212 * Avatar Holdings Inc. 62,963 1,196 Evercore Partners Inc. Class A 39,947 1,167 Capital City Bank Group Inc. 81,928 1,163 Kansas City Life Insurance Co. 37,012 1,153 * First Marblehead Corp. 520,632 1,145 Cohen & Steers Inc. 47,092 1,130 Wilshire Bancorp Inc. 153,498 1,127 First Merchants Corp. 160,168 1,116 Ames National Corp. 45,913 1,107 * Penson Worldwide Inc. 112,154 1,092 Consolidated-Tomoka Land Co. 28,263 1,082 Citizens & Northern Corp. 72,404 1,071 Winthrop Realty Trust 108,598 1,058 MainSource Financial Group Inc. 153,256 1,042 EMC Insurance Group Inc. 47,592 1,006 Sterling Bancorp/NY 139,138 1,005 National Interstate Corp. 54,878 960 * Thomas Weisel Partners Group Inc. 159,992 854 Great Southern Bancorp Inc. 35,253 836 * Gramercy Capital Corp./New York 340,880 828 First Financial Northwest Inc. 138,222 804 *,^ Citizens Republic Bancorp Inc. 1,020,311 775 Clifton Savings Bancorp Inc. 76,006 745 * FBR Capital Markets Corp. 124,832 740 ^ UCBH Holdings Inc. 854,894 684 NASB Financial Inc. 25,644 674 GAMCO Investors Inc. 14,422 659 * Sun Bancorp Inc./NJ 123,777 654 Central Pacific Financial Corp. 233,161 588 ^ Old Second Bancorp Inc. 100,260 574 Urstadt Biddle Properties Inc. 40,464 533 * Grubb & Ellis Co. 314,650 532 * FCStone Group Inc. 107,524 518 Pacific Capital Bancorp NA 359,366 517 * Flagstar Bancorp Inc. 500,678 516 * NewStar Financial Inc. 153,481 505 ^ Green Bankshares Inc. 90,191 451 Sterling Financial Corp./WA 211,248 422 Roma Financial Corp. 31,535 392 Rockville Financial Inc. 35,145 378 Frontier Financial Corp. 340,655 371 Universal Insurance Holdings Inc. 72,851 366 * Waterstone Financial Inc. 63,478 321 Banner Corp. 116,715 319 * Hanmi Financial Corp. 193,524 317 * Asset Acceptance Capital Corp. 43,150 313 Capitol Bancorp Ltd. 119,210 311 * Cardtronics Inc. 34,652 271 * Crawford & Co. Class A 59,470 193 Advanta Corp. Class B 187,794 105 Advanta Corp. Class A 109,247 60 Teton Advisors Inc. Class B 324 1 Health Care (5.8%) Universal Health Services Inc. Class B 365,076 22,609 * Mednax Inc. 367,960 20,208 PerkinElmer Inc. 937,281 18,033 Teleflex Inc. 319,458 15,433 Owens & Minor Inc. 334,794 15,149 * Health Management Associates Inc. Class A 1,982,441 14,848 * Dendreon Corp. 448,180 12,545 * LifePoint Hospitals Inc. 414,882 11,227 Cooper Cos. Inc. 363,045 10,793 Hill-Rom Holdings Inc. 477,770 10,406 * AMERIGROUP Corp. 424,973 9,422 * Centene Corp. 346,381 6,560 Invacare Corp. 237,028 5,281 * Amsurg Corp. Class A 246,476 5,233 * Healthspring Inc. 393,619 4,822 * Emergency Medical Services Corp. Class A 96,467 4,486 * Conmed Corp. 233,421 4,475 * Greatbatch Inc. 186,260 4,185 * Kindred Healthcare Inc. 251,299 4,079 * Psychiatric Solutions Inc. 150,232 4,020 * Viropharma Inc. 404,155 3,888 * AMAG Pharmaceuticals Inc. 88,926 3,884 Analogic Corp. 102,938 3,811 Brookdale Senior Living Inc. 209,952 3,806 * Universal American Corp./NY 373,354 3,517 * Odyssey HealthCare Inc. 264,712 3,309 Computer Programs & Systems Inc. 79,063 3,274 * RehabCare Group Inc. 147,544 3,200 * Magellan Health Services Inc. 99,220 3,082 * WellCare Health Plans Inc. 118,623 2,924 * inVentiv Health Inc. 174,465 2,919 * Res-Care Inc. 201,060 2,857 * Triple-S Management Corp. Class B 164,075 2,752 Landauer Inc. 48,841 2,685 PDL BioPharma Inc. 337,215 2,657 * Savient Pharmaceuticals Inc. 171,255 2,603 * Molina Healthcare Inc. 104,059 2,153 * Medivation Inc. 78,556 2,132 * Cross Country Healthcare Inc. 222,565 2,072 * Sun Healthcare Group Inc. 227,630 1,967 * Gentiva Health Services Inc. 77,169 1,930 * RTI Biologics Inc. 437,636 1,904 * Immunogen Inc. 214,207 1,737 * Geron Corp. 250,368 1,642 * Assisted Living Concepts Inc. Class A 78,010 1,616 * Skilled Healthcare Group Inc. 163,323 1,311 * Nighthawk Radiology Holdings Inc. 180,290 1,303 * Allos Therapeutics Inc. 177,094 1,284 * Enzo Biochem Inc. 177,654 1,258 * Kensey Nash Corp. 41,089 1,189 * Medcath Corp. 133,840 1,174 *,^ Arena Pharmaceuticals Inc. 262,376 1,173 * Rigel Pharmaceuticals Inc. 140,434 1,152 * Sunrise Senior Living Inc. 368,844 1,118 * Momenta Pharmaceuticals Inc. 99,116 1,052 * Cynosure Inc. Class A 79,286 924 * AMN Healthcare Services Inc. 92,627 881 * Cadence Pharmaceuticals Inc. 71,322 789 * Arqule Inc. 169,940 771 * Orexigen Therapeutics Inc. 75,802 747 * Kendle International Inc. 40,083 670 * SIGA Technologies Inc. 81,390 642 * Clinical Data Inc. 35,485 592 * Albany Molecular Research Inc. 62,540 542 * Nabi Biopharmaceuticals 147,164 528 * Lexicon Pharmaceuticals Inc. 232,799 496 * Opko Health Inc. 185,924 424 * OraSure Technologies Inc. 130,450 378 * Neurocrine Biosciences Inc. 109,982 335 * KV Pharmaceutical Co. Class A 96,655 297 * Life Sciences Research Inc. 27,044 215 * Idenix Pharmaceuticals Inc. 61,415 190 Industrials (15.0%) Oshkosh Corp. 703,041 21,745 * Corrections Corp. of America 925,806 20,970 Carlisle Cos. Inc. 492,398 16,697 Hubbell Inc. Class B 395,666 16,618 Lincoln Electric Holdings Inc. 341,712 16,214 Snap-On Inc. 462,937 16,092 Kennametal Inc. 644,837 15,869 Timken Co. 661,300 15,494 Con-way Inc. 372,188 14,262 Lennox International Inc. 378,554 13,673 Regal-Beloit Corp. 283,355 12,952 Curtiss-Wright Corp. 363,432 12,404 * JetBlue Airways Corp. 1,887,311 11,286 Brady Corp. Class A 391,762 11,251 Trinity Industries Inc. 631,678 10,859 Watsco Inc. 197,950 10,671 GATX Corp. 379,189 10,598 Alexander & Baldwin Inc. 329,852 10,585 Manitowoc Co. Inc. 1,047,701 9,922 Baldor Electric Co. 355,242 9,712 Crane Co. 375,510 9,692 * Moog Inc. Class A 319,271 9,419 * WESCO International Inc. 322,849 9,298 * GrafTech International Ltd. 627,904 9,230 * United Stationers Inc. 190,717 9,080 Granite Construction Inc. 279,841 8,658 Kaydon Corp. 267,015 8,657 Belden Inc. 374,092 8,642 * EnerSys 367,296 8,125 * Alaska Air Group Inc. 292,162 7,827 * MPS Group Inc. 743,843 7,825 Briggs & Stratton Corp. 400,631 7,776 Skywest Inc. 446,994 7,411 ABM Industries Inc. 349,572 7,355 HNI Corp. 306,499 7,233 Watts Water Technologies Inc. Class A 236,723 7,161 Deluxe Corp. 411,215 7,032 Werner Enterprises Inc. 374,357 6,974 Corporate Executive Board Co. 274,198 6,828 Mueller Water Products Inc. Class A 1,230,055 6,741 * EMCOR Group Inc. 264,486 6,697 Otter Tail Corp. 270,880 6,482 Barnes Group Inc. 362,539 6,196 * Esterline Technologies Corp. 155,082 6,081 Brink's Co. 225,794 6,076 AO Smith Corp. 158,833 6,052 * Insituform Technologies Inc. Class A 312,110 5,974 * MasTec Inc. 487,337 5,921 Arkansas Best Corp. 193,150 5,783 * Armstrong World Industries Inc. 161,520 5,566 EnergySolutions Inc. 603,605 5,565 Universal Forest Products Inc. 138,583 5,468 * BE Aerospace Inc. 269,841 5,435 Simpson Manufacturing Co. Inc. 204,624 5,169 * Layne Christensen Co. 156,422 5,013 * Teledyne Technologies Inc. 137,446 4,947 * Chart Industries Inc. 228,456 4,932 Ameron International Corp. 70,363 4,924 * USG Corp. 278,908 4,792 Herman Miller Inc. 280,933 4,751 * Atlas Air Worldwide Holdings Inc. 143,990 4,603 * Tutor Perini Corp. 214,282 4,564 * Interline Brands Inc. 260,821 4,395 Quanex Building Products Corp. 302,574 4,345 Albany International Corp. 220,422 4,276 Franklin Electric Co. Inc. 148,474 4,257 Triumph Group Inc. 87,004 4,175 Aircastle Ltd. 413,827 4,002 Knoll Inc. 378,202 3,945 Tennant Co. 134,905 3,920 Seaboard Corp. 2,978 3,871 CIRCOR International Inc. 136,477 3,857 Mcgrath Rentcorp 181,292 3,856 * Avis Budget Group Inc. 286,214 3,824 * EnPro Industries Inc. 160,408 3,667 * School Specialty Inc. 150,958 3,581 Mueller Industries Inc. 149,160 3,560 Apogee Enterprises Inc. 224,753 3,376 Ennis Inc. 207,836 3,352 Encore Wire Corp. 147,795 3,302 Steelcase Inc. Class A 530,900 3,297 G&K Services Inc. Class A 148,533 3,291 Interface Inc. Class A 386,942 3,212 * ACCO Brands Corp. 439,700 3,175 Macquarie Infrastructure Co. LLC 343,500 3,095 ^ Genco Shipping & Trading Ltd. 148,792 3,092 Tredegar Corp. 204,391 2,964 Great Lakes Dredge & Dock Corp. 424,014 2,960 Kaman Corp. 134,304 2,952 * United Rentals Inc. 282,666 2,911 * Griffon Corp. 280,157 2,821 Kelly Services Inc. Class A 226,808 2,790 Federal Signal Corp. 370,648 2,665 * Korn/Ferry International 180,357 2,631 * Spherion Corp. 416,848 2,589 * Republic Airways Holdings Inc. 277,408 2,588 * Rush Enterprises Inc. Class A 199,905 2,583 NACCO Industries Inc. Class A 42,829 2,573 Gibraltar Industries Inc. 193,467 2,567 Titan International Inc. 269,354 2,397 * AAR Corp. 108,717 2,385 Bowne & Co. Inc. 307,188 2,365 * Ceradyne Inc. 128,543 2,356 FreightCar America Inc. 95,827 2,329 * Columbus McKinnon Corp./NY 145,777 2,209 * Colfax Corp. 207,573 2,207 * Argon ST Inc. 113,454 2,161 * Consolidated Graphics Inc. 80,594 2,011 * Blount International Inc. 212,005 2,008 Eagle Bulk Shipping Inc. 377,975 1,939 * Ladish Co. Inc. 127,735 1,933 * H&E Equipment Services Inc. 167,134 1,894 Standex International Corp. 94,068 1,865 Cascade Corp. 69,566 1,860 TAL International Group Inc. 126,435 1,798 Viad Corp. 82,981 1,652 * Northwest Pipe Co. 48,410 1,623 Kimball International Inc. Class B 203,478 1,553 Ducommun Inc. 79,828 1,510 CDI Corp. 107,341 1,508 Greenbrier Cos. Inc. 128,432 1,504 Horizon Lines Inc. Class A 231,962 1,473 Schawk Inc. Class A 125,681 1,467 * First Advantage Corp. Class A 77,712 1,442 American Woodmark Corp. 74,020 1,432 Sun Hydraulics Corp. 65,977 1,389 * Tecumseh Products Co. Class A 117,475 1,331 * Volt Information Sciences Inc. 108,861 1,330 Aceto Corp. 199,587 1,317 Courier Corp. 81,975 1,242 * Kadant Inc. 97,576 1,184 Applied Signal Technology Inc. 49,982 1,163 Pacer International Inc. 283,481 1,094 *,^ YRC Worldwide Inc. 239,063 1,064 Ampco-Pittsburgh Corp. 35,047 932 *,^ TBS International Ltd. Class A 106,513 927 * Pike Electric Corp. 74,450 892 * Metalico Inc. 213,885 892 * Amerco Inc. 19,412 890 Universal Truckload Services Inc. 51,782 855 American Railcar Industries Inc. 77,890 826 * Rush Enterprises Inc. Class B 71,451 778 Sauer-Danfoss Inc. 97,845 750 * 3D Systems Corp. 77,233 713 * LECG Corp. 196,977 691 * Trimas Corp. 134,564 686 * Sterling Construction Co. Inc. 35,474 635 Lawson Products Inc./IL 34,453 600 *,^ NCI Building Systems Inc. 158,253 506 * Odyssey Marine Exploration Inc. 261,880 487 Standard Register Co. 76,101 447 Preformed Line Products Co. 10,544 422 Primoris Services Corp. 50,750 366 * Fushi Copperweld Inc. 42,710 361 * Builders FirstSource Inc. 73,257 319 * Tecumseh Products Co. Class B 19,385 229 * Plug Power Inc. 235,652 207 Information Technology (9.8%) * Skyworks Solutions Inc. 1,346,199 17,824 Diebold Inc. 532,505 17,535 * Tech Data Corp. 403,755 16,800 * 3Com Corp. 3,115,896 16,296 * Novell Inc. 2,769,315 12,490 * CACI International Inc. Class A 240,731 11,379 * Vishay Intertechnology Inc. 1,384,005 10,934 Plantronics Inc. 392,791 10,531 * Convergys Corp. 985,795 9,799 * Benchmark Electronics Inc. 524,491 9,441 * Compuware Corp. 1,263,686 9,263 * Integrated Device Technology Inc. 1,328,926 8,984 Fair Isaac Corp. 392,388 8,432 * JDS Uniphase Corp. 1,103,966 7,849 Take-Two Interactive Software Inc. 645,409 7,235 * Avocent Corp. 356,186 7,220 * Mentor Graphics Corp. 773,020 7,197 Earthlink Inc. 849,901 7,148 * Rambus Inc. 398,955 6,942 * Emulex Corp. 666,960 6,863 * Fairchild Semiconductor International Inc. Class A 647,444 6,623 MAXIMUS Inc. 140,780 6,560 * Lawson Software Inc. 1,051,229 6,560 * Arris Group Inc. 498,430 6,485 * Veeco Instruments Inc. 258,396 6,026 * PMC - Sierra Inc. 626,528 5,990 * QLogic Corp. 334,527 5,754 * Acxiom Corp. 596,559 5,643 * Sanmina-SCI Corp. 654,847 5,632 * EchoStar Corp. Class A 298,632 5,513 United Online Inc. 672,727 5,409 * JDA Software Group Inc. 238,889 5,241 * Checkpoint Systems Inc. 312,913 5,144 Cognex Corp. 302,814 4,960 AVX Corp. 411,016 4,903 * SYNNEX Corp. 158,855 4,842 * L-1 Identity Solutions Inc. 677,325 4,735 * Brightpoint Inc. 527,636 4,617 * Littelfuse Inc. 174,666 4,583 * Teradyne Inc. 486,753 4,502 * Insight Enterprises Inc. 368,293 4,497 * Electronics for Imaging Inc. 395,452 4,457 * Cymer Inc. 113,303 4,403 * Avid Technology Inc. 300,270 4,231 * ADC Telecommunications Inc. 504,367 4,206 * Ciena Corp. 255,122 4,153 * Ariba Inc. 350,837 4,070 * TTM Technologies Inc. 346,279 3,972 * Tekelec 240,716 3,955 * International Rectifier Corp. 201,770 3,933 Park Electrochemical Corp. 156,197 3,850 * THQ Inc. 542,438 3,710 * MKS Instruments Inc. 188,432 3,635 * Progress Software Corp. 160,272 3,630 Black Box Corp. 140,849 3,534 * Harris Stratex Networks Inc. Class A 469,762 3,288 * Adaptec Inc. 978,329 3,268 * Zoran Corp. 269,614 3,106 * MSC.Software Corp. 365,258 3,072 Technitrol Inc. 330,313 3,042 * Sonus Networks Inc. 1,427,467 3,026 * ModusLink Global Solutions Inc. 367,050 2,969 * Loral Space & Communications Inc. 97,921 2,691 * Standard Microsystems Corp. 114,844 2,666 Methode Electronics Inc. 303,958 2,635 * Entegris Inc. 513,960 2,544 * Newport Corp. 289,825 2,539 CTS Corp. 271,977 2,529 * Bottomline Technologies Inc. 191,099 2,465 * Rogers Corp. 82,101 2,461 Cohu Inc. 178,412 2,419 * Cabot Microelectronics Corp. 66,029 2,302 * Omnivision Technologies Inc. 140,872 2,293 Imation Corp. 244,545 2,267 * Ness Technologies Inc. 279,635 2,206 * Exar Corp. 294,122 2,162 * Quantum Corp. 1,688,500 2,128 * Ciber Inc. 524,963 2,100 * Websense Inc. 124,980 2,100 * Extreme Networks 713,474 1,998 * TNS Inc. 71,098 1,948 * infoGROUP Inc. 277,142 1,943 * Advanced Energy Industries Inc. 134,431 1,914 * Electro Scientific Industries Inc. 142,760 1,912 * SMART Modular Technologies WWH Inc. 399,648 1,902 Micrel Inc. 228,669 1,864 * Symmetricom Inc. 351,763 1,822 * Utstarcom Inc. 870,999 1,820 * Seachange International Inc. 242,286 1,817 * Netgear Inc. 97,163 1,783 MTS Systems Corp. 60,624 1,771 Electro Rent Corp. 146,386 1,686 iGate Corp. 195,382 1,676 * Actel Corp. 137,147 1,669 * ATMI Inc. 88,358 1,604 * DSP Group Inc. 182,613 1,486 * Silicon Image Inc. 601,826 1,462 * Infospace Inc. 182,315 1,411 * Brooks Automation Inc. 181,129 1,400 * Lattice Semiconductor Corp. 601,203 1,353 * Internap Network Services Corp. 387,110 1,243 Agilysys Inc. 182,053 1,200 * Kulicke & Soffa Industries Inc. 193,136 1,165 * Mattson Technology Inc. 402,381 1,135 * Echelon Corp. 86,047 1,107 * Perficient Inc. 129,913 1,074 * Silicon Storage Technology Inc. 428,637 1,037 * Integral Systems Inc./MD 140,307 968 * Powerwave Technologies Inc. 533,573 854 * Monotype Imaging Holdings Inc. 91,062 766 *,^ Magma Design Automation Inc. 349,926 731 * Ixia 96,127 659 * Rudolph Technologies Inc. 82,696 612 Marchex Inc. Class B 109,619 538 * Cogo Group Inc. 77,751 476 * Advanced Analogic Technologies Inc. 115,862 460 * Limelight Networks Inc. 106,279 431 Bel Fuse Inc. Class B 22,661 431 Renaissance Learning Inc. 35,486 353 * Emcore Corp. 211,397 275 Bel Fuse Inc. Class A 10,375 188 Materials (7.0%) Ashland Inc. 566,272 24,474 Aptargroup Inc. 544,453 20,341 RPM International Inc. 1,032,403 19,089 Packaging Corp. of America 823,919 16,808 Compass Minerals International Inc. 261,781 16,131 Rock-Tenn Co. Class A 292,804 13,794 Temple-Inland Inc. 813,269 13,354 Cytec Industries Inc. 379,353 12,318 Huntsman Corp. 1,335,820 12,169 Cabot Corp. 525,629 12,147 * Coeur d'Alene Mines Corp. 551,703 11,310 Olin Corp. 626,415 10,925 Sensient Technologies Corp. 391,368 10,868 * Solutia Inc. 917,784 10,628 Carpenter Technology Corp. 353,803 8,276 HB Fuller Co. 390,219 8,156 * OM Group Inc. 245,607 7,464 * Rockwood Holdings Inc. 357,443 7,353 Minerals Technologies Inc. 150,645 7,165 Schweitzer-Mauduit International Inc. 122,884 6,680 * Louisiana-Pacific Corp. 987,867 6,589 Arch Chemicals Inc. 201,239 6,035 * RTI International Metals Inc. 234,179 5,833 Silgan Holdings Inc. 107,309 5,658 * Hecla Mining Co. 1,139,269 5,001 Koppers Holdings Inc. 164,135 4,867 * PolyOne Corp. 704,825 4,701 Kaiser Aluminum Corp. 122,168 4,442 Glatfelter 365,980 4,202 Westlake Chemical Corp. 159,040 4,087 * Clearwater Paper Corp. 91,264 3,772 A Schulman Inc. 188,450 3,756 Wausau Paper Corp. 374,422 3,744 * Century Aluminum Co. 387,611 3,624 Worthington Industries Inc. 253,797 3,528 * Buckeye Technologies Inc. 310,437 3,331 Ferro Corp. 360,826 3,211 Innospec Inc. 190,319 2,807 Spartech Corp. 246,481 2,655 Myers Industries Inc. 241,449 2,600 * Brush Engineered Materials Inc. 104,960 2,567 Olympic Steel Inc. 74,215 2,129 Deltic Timber Corp. 42,507 1,946 Hawkins Inc. 69,903 1,633 * Graphic Packaging Holding Co. 686,118 1,585 Neenah Paper Inc. 118,378 1,393 AM Castle & Co. 137,792 1,370 American Vanguard Corp. 164,073 1,364 Innophos Holdings Inc. 72,365 1,339 * Headwaters Inc. 341,190 1,320 * Haynes International Inc. 33,981 1,081 * Stillwater Mining Co. 132,731 892 * General Moly Inc. 173,401 546 Telecommunication Services (0.7%) * Syniverse Holdings Inc. 522,726 9,148 * Cincinnati Bell Inc. 1,727,658 6,047 NTELOS Holdings Corp. 255,460 4,511 Atlantic Tele-Network Inc. 79,700 4,258 Iowa Telecommunications Services Inc. 262,749 3,311 Consolidated Communications Holdings Inc. 190,636 3,052 * SureWest Communications 109,439 1,359 * Premiere Global Services Inc. 161,606 1,343 * TerreStar Corp. 498,501 1,141 Fairpoint Communications Inc. 722,140 296 * FiberTower Corp. 244,497 264 Utilities (6.5%) AGL Resources Inc. 620,246 21,876 Atmos Energy Corp. 739,678 20,844 Great Plains Energy Inc. 1,073,691 19,273 Westar Energy Inc. 873,466 17,041 Vectren Corp. 618,853 14,258 Piedmont Natural Gas Co. Inc. 590,628 14,140 WGL Holdings Inc. 403,057 13,357 Hawaiian Electric Industries Inc. 735,804 13,333 Nicor Inc. 363,418 13,297 New Jersey Resources Corp. 338,619 12,295 Cleco Corp. 485,410 12,174 Portland General Electric Co. 603,864 11,908 IDACORP Inc. 378,766 10,905 Southwest Gas Corp. 359,240 9,189 Avista Corp. 438,980 8,876 Northwest Natural Gas Co. 213,036 8,875 Unisource Energy Corp. 286,105 8,798 South Jersey Industries Inc. 239,661 8,460 PNM Resources Inc. 696,090 8,130 Black Hills Corp. 311,718 7,846 Allete Inc. 226,782 7,613 NorthWestern Corp. 289,150 7,064 MGE Energy Inc. 185,734 6,776 * El Paso Electric Co. 361,226 6,383 California Water Service Group 158,398 6,168 UIL Holdings Corp. 223,898 5,909 CH Energy Group Inc. 126,937 5,625 Laclede Group Inc. 169,148 5,440 American States Water Co. 147,377 5,332 Empire District Electric Co. 274,986 4,975 SJW Corp. 111,477 2,547 Central Vermont Public Service Corp. 93,793 1,810 Chesapeake Utilities Corp. 55,295 1,714 Middlesex Water Co. 108,453 1,636 Connecticut Water Service Inc. 68,477 1,533 Total Common Stocks (Cost $5,160,100) Convertible Preferred Stock (0.0%) Consumer Discretionary (0.0%) 6 Sealy Corp. 8.000% (Cost $955) 15,168 1,270 Market Value Coupon Shares Temporary Cash Investments (1.0%) 1 Money Market Fund (1.0%) 2,3 Vanguard Market Liquidity Fund 0.267% 49,844,602 49,845 Face Market Maturity Amount Value Coupon Date U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.220% 3/26/10 2,000 1,998 Total Temporary Cash Investments (Cost $51,843) Total Investments (101.0%) (Cost $5,212,898) Other Assets and Liabilities-Net (-1.0%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $43,232,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 1.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $49,845,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U. S. government. 5 Securities with a value of $1,998,000 have been segregated as initial margin for open futures contracts. 6 Non-income-producing security - new issue that has not paid a dividend as of September 30, 2009. Small-Cap Value Index Fund Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. At September 30, 2009, the cost of investment securities for tax purposes was $5,212,898,000. Net unrealized depreciation of investment securities for tax purposes was $106,367,000, consisting of unrealized gains of $685,454,000 on securities that had risen in value since their purchase and $791,821,000 in unrealized losses on securities that had fallen in value since their purchase. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) E-mini Russell 2000 Index December 2009 30 1,809 (18) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Small-Cap Value Index Fund Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of September 30, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments Common Stocks 5,053,418   Convertible Preferred Stocks 1,270   Temporary Cash Investments 49,845 1,998  Futures ContractsLiabilities 1 (11)   Total 5,104,522 1,998  1 Represents variation margin on the last day of the reporting period. Vanguard Small-Cap Growth Index Fund Schedule of Investments As of September 30, 2009 Market Value Shares Common Stocks (99.7%) 1 Consumer Discretionary (16.3%) * Aeropostale Inc. 557,766 24,246 * Sirius XM Radio Inc. 31,906,251 20,260 * Chico's FAS Inc. 1,466,496 19,064 Phillips-Van Heusen Corp. 426,464 18,248 * WMS Industries Inc. 404,394 18,020 * Big Lots Inc. 683,052 17,090 * Hanesbrands Inc. 783,387 16,765 * Warnaco Group Inc. 378,799 16,614 * Bally Technologies Inc. 428,078 16,425 * Dick's Sporting Goods Inc. 721,109 16,153 Gentex Corp. 1,138,841 16,115 * Liberty Media Corp. - Capital 743,438 15,553 * J Crew Group Inc. 413,875 14,825 * Panera Bread Co. Class A 245,928 13,526 * Tractor Supply Co. 267,279 12,942 * Corinthian Colleges Inc. 683,745 12,690 John Wiley & Sons Inc. Class A 361,766 12,582 * Carter's Inc. 469,013 12,523 * Career Education Corp. 484,328 11,808 * Gymboree Corp. 241,448 11,681 * Brink's Home Security Holdings Inc. 378,684 11,660 * Fossil Inc. 385,833 10,977 Polaris Industries Inc. 256,246 10,450 Aaron's Inc. 379,415 10,017 * Office Depot Inc. 1,477,096 9,778 * Jack in the Box Inc. 472,261 9,677 * TRW Automotive Holdings Corp. 573,097 9,599 * Deckers Outdoor Corp. 108,550 9,210 * Scientific Games Corp. Class A 573,580 9,080 Matthews International Corp. Class A 251,801 8,909 Pool Corp. 400,166 8,892 * Cheesecake Factory Inc. 472,193 8,745 * Life Time Fitness Inc. 299,808 8,410 * Coinstar Inc. 249,729 8,236 * Capella Education Co. 117,542 7,915 *,^ Under Armour Inc. Class A 276,136 7,685 * Morningstar Inc. 157,876 7,666 *,^ Blue Nile Inc. 119,987 7,454 * Lululemon Athletica Inc. 319,458 7,268 * Iconix Brand Group Inc. 577,001 7,195 * JOS A Bank Clothiers Inc. 151,356 6,776 * PF Chang's China Bistro Inc. 186,384 6,331 * Childrens Place Retail Stores Inc. 207,908 6,229 * CTC Media Inc. 377,695 5,937 National CineMedia Inc. 348,446 5,913 *,^ Lions Gate Entertainment Corp. 958,243 5,903 * Buffalo Wild Wings Inc. 141,347 5,881 Choice Hotels International Inc. 178,930 5,558 * Sonic Corp. 477,237 5,278 * True Religion Apparel Inc. 199,157 5,164 * Tenneco Inc. 390,858 5,097 * American Public Education Inc. 142,675 4,957 * Saks Inc. 725,712 4,949 * Steven Madden Ltd. 133,870 4,928 * CEC Entertainment Inc. 190,549 4,928 Monro Muffler Brake Inc. 152,183 4,838 * Sally Beauty Holdings Inc. 677,770 4,819 * Live Nation Inc. 588,022 4,816 * CROCS Inc. 693,159 4,610 Arbitron Inc. 219,139 4,549 * Papa John's International Inc. 184,983 4,545 * Texas Roadhouse Inc. Class A 427,399 4,539 Brunswick Corp./DE 364,882 4,371 * Hibbett Sports Inc. 236,393 4,309 * Shuffle Master Inc. 443,800 4,181 * Steiner Leisure Ltd. 114,518 4,095 * Interval Leisure Group Inc. 326,380 4,073 * Coldwater Creek Inc. 491,271 4,028 CKE Restaurants Inc. 383,819 4,026 OfficeMax Inc. 315,589 3,970 KB Home 233,565 3,880 * Fuel Systems Solutions Inc. 106,382 3,829 * Dana Holding Corp. 555,161 3,781 PetMed Express Inc. 193,112 3,640 * Ulta Salon Cosmetics & Fragrance Inc. 214,986 3,549 * Vail Resorts Inc. 105,483 3,538 NutriSystem Inc. 228,721 3,490 * Citi Trends Inc. 121,561 3,461 National Presto Industries Inc. 39,757 3,439 * Universal Technical Institute Inc. 165,983 3,270 Thor Industries Inc. 104,443 3,233 New York Times Co. Class A 393,765 3,197 * Peet's Coffee & Tea Inc. 106,723 3,013 * Pre-Paid Legal Services Inc. 59,058 3,000 * California Pizza Kitchen Inc. 189,121 2,954 * Wet Seal Inc. Class A 762,058 2,881 * Zumiez Inc. 174,446 2,863 * RCN Corp. 301,808 2,807 * HOT Topic Inc. 364,219 2,728 * AnnTaylor Stores Corp. 169,613 2,695 * hhgregg Inc. 155,808 2,639 Ryland Group Inc. 124,695 2,627 * Red Robin Gourmet Burgers Inc. 128,521 2,624 * Maidenform Brands Inc. 163,040 2,618 * Lincoln Educational Services Corp. 111,278 2,546 * Dress Barn Inc. 139,323 2,498 * Knology Inc. 252,019 2,457 * Lumber Liquidators Inc. 111,063 2,409 *,^ K12 Inc. 143,713 2,368 * Grand Canyon Education Inc. 131,992 2,353 * CKX Inc. 350,610 2,353 * Volcom Inc. 141,163 2,326 * BJ's Restaurants Inc. 154,940 2,323 * Universal Electronics Inc. 112,699 2,301 * Dolan Media Co. 185,890 2,229 Ambassadors Group Inc. 140,053 2,192 * Denny's Corp. 795,021 2,115 * Smith & Wesson Holding Corp. 392,536 2,053 ^ Sturm Ruger & Co. Inc. 157,648 2,040 DineEquity Inc. 80,452 1,991 *,^ Overstock.com Inc. 132,169 1,939 * 99 Cents Only Stores 141,854 1,908 * Mediacom Communications Corp. Class A 331,070 1,907 * iRobot Corp. 154,882 1,907 * Pacific Sunwear Of California 353,533 1,821 American Axle & Manufacturing Holdings Inc. 253,624 1,796 * Pinnacle Entertainment Inc. 173,990 1,773 * AFC Enterprises Inc. 208,127 1,752 * Meritage Homes Corp. 86,201 1,750 * Isle of Capri Casinos Inc. 144,626 1,705 * Skechers U.S.A. Inc. Class A 97,119 1,665 * FGX International Holdings Ltd. 118,315 1,651 * Charming Shoppes Inc. 332,203 1,631 ArvinMeritor Inc. 202,456 1,583 * Pier 1 Imports Inc. 372,198 1,440 * Martha Stewart Living Omnimedia Class A 220,488 1,380 Spartan Motors Inc. 253,091 1,301 * Shutterfly Inc. 77,614 1,291 * Drew Industries Inc. 59,072 1,281 * Retail Ventures Inc. 240,039 1,265 Talbots Inc. 133,666 1,234 * Morgans Hotel Group Co. 219,352 1,189 * Steak N Shake Co. 100,658 1,185 * New York & Co. Inc. 223,636 1,145 Modine Manufacturing Co. 122,455 1,135 *,^ Hovnanian Enterprises Inc. Class A 283,815 1,090 * Stamps.com Inc. 107,827 997 * M/I Homes Inc. 71,859 977 Cinemark Holdings Inc. 93,973 974 * American Apparel Inc. 261,519 918 * Gaiam Inc. Class A 130,370 910 * Tween Brands Inc. 101,577 852 * Krispy Kreme Doughnuts Inc. 235,063 839 * Core-Mark Holding Co. Inc. 28,056 802 * Dorman Products Inc. 50,720 762 * 1-800-Flowers.com Inc. Class A 218,243 753 * Systemax Inc. 59,431 721 * Fisher Communications Inc. 37,272 678 K-Swiss Inc. Class A 76,990 677 * DSW Inc. Class A 42,029 671 * Monarch Casino & Resort Inc. 51,798 557 *,^ Raser Technologies Inc. 349,524 535 * Outdoor Channel Holdings Inc. 58,440 382 * Town Sports International Holdings Inc. 118,940 299 * Crown Media Holdings Inc. Class A 120,165 187 Marine Products Corp. 31,357 173 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 2,546  Consumer Staples (3.1%) *,^ Green Mountain Coffee Roasters Inc. 282,630 20,869 * NBTY Inc. 460,556 18,229 Casey's General Stores Inc. 420,479 13,195 Herbalife Ltd. 330,989 10,837 * BJ's Wholesale Club Inc. 294,154 10,654 * Chattem Inc. 144,736 9,612 * United Natural Foods Inc. 337,451 8,072 * Bare Escentuals Inc. 532,498 6,331 * Darling International Inc. 680,195 4,999 * American Italian Pasta Co. 173,399 4,713 Diamond Foods Inc. 136,391 4,326 * Rite Aid Corp. 2,565,062 4,207 * Winn-Dixie Stores Inc. 292,991 3,844 * TreeHouse Foods Inc. 91,363 3,259 * Alliance One International Inc. 699,312 3,133 * Smart Balance Inc. 492,237 3,022 * Boston Beer Co. Inc. Class A 79,833 2,960 Tootsie Roll Industries Inc. 117,825 2,802 Spartan Stores Inc. 183,814 2,597 * Great Atlantic & Pacific Tea Co. 286,869 2,556 * American Dairy Inc. 71,694 2,031 Lance Inc. 73,993 1,911 * USANA Health Sciences Inc. 50,816 1,733 Calavo Growers Inc. 89,408 1,697 *,^ American Oriental Bioengineering Inc. 334,871 1,627 Arden Group Inc. 10,552 1,261 Coca-Cola Bottling Co. Consolidated 25,001 1,211 Pricesmart Inc. 60,859 1,141 Cal-Maine Foods Inc. 36,974 990 * Revlon Inc. Class A 138,961 675 * National Beverage Corp. 47,394 546 *,^ Star Scientific Inc. 584,879 544 * Susser Holdings Corp. 24,332 306 Energy (6.3%) * Concho Resources Inc./Midland TX 529,690 19,238 Core Laboratories NV 180,410 18,598 * Atwood Oceanics Inc. 477,911 16,856 St Mary Land & Exploration Co. 516,172 16,755 * Dril-Quip Inc. 258,266 12,820 * Arena Resources Inc. 316,125 11,222 * Bill Barrett Corp. 338,389 11,096 * Comstock Resources Inc. 249,872 10,015 * Superior Energy Services Inc. 420,244 9,464 * Whiting Petroleum Corp. 147,227 8,477 * Atlas Energy Inc. 309,222 8,371 * Patriot Coal Corp. 707,953 8,326 * Cal Dive International Inc. 769,043 7,606 * Exterran Holdings Inc. 318,977 7,573 * NATCO Group Inc. 164,813 7,298 *,^ ATP Oil & Gas Corp. 372,894 6,671 * Brigham Exploration Co. 650,778 5,909 Holly Corp. 229,022 5,868 * Carrizo Oil & Gas Inc. 231,086 5,659 World Fuel Services Corp. 115,832 5,568 CARBO Ceramics Inc. 106,409 5,485 * Unit Corp. 130,768 5,394 * Contango Oil & Gas Co. 104,770 5,350 * Oil States International Inc. 143,573 5,044 * Willbros Group Inc. 326,562 4,974 * McMoRan Exploration Co. 632,668 4,777 * SEACOR Holdings Inc. 55,575 4,537 * Key Energy Services Inc. 511,257 4,448 *,^ BPZ Resources Inc. 586,324 4,409 * Global Industries Ltd. 424,034 4,028 * Clean Energy Fuels Corp. 265,990 3,833 * Gulfmark Offshore Inc. 111,158 3,639 * Rosetta Resources Inc. 216,224 3,176 * Pioneer Drilling Co. 415,748 3,052 * Tetra Technologies Inc. 311,343 3,017 * GMX Resources Inc. 177,223 2,784 RPC Inc. 244,312 2,560 * Matrix Service Co. 216,358 2,352 Lufkin Industries Inc. 43,030 2,288 * Venoco Inc. 195,178 2,246 * Tesco Corp. 264,154 2,108 * Gulfport Energy Corp. 229,491 2,006 * Clayton Williams Energy Inc. 65,323 1,968 * Hornbeck Offshore Services Inc. 67,722 1,866 * Goodrich Petroleum Corp. 70,825 1,828 * Rex Energy Corp. 198,237 1,655 * Northern Oil And Gas Inc. 183,545 1,542 * International Coal Group Inc. 379,517 1,529 * Warren Resources Inc. 459,444 1,360 * Cheniere Energy Inc. 438,577 1,285 * Superior Well Services Inc. 127,100 1,230 * Delta Petroleum Corp. 677,567 1,186 W&T Offshore Inc. 98,633 1,155 * Dawson Geophysical Co. 41,565 1,138 * Endeavour International Corp. 929,857 1,125 * T-3 Energy Services Inc. 51,807 1,021 * OYO Geospace Corp. 39,050 1,009 * Western Refining Inc. 152,275 982 * Approach Resources Inc. 101,866 925 Vaalco Energy Inc. 167,035 768 Alon USA Energy Inc. 76,827 763 Delek US Holdings Inc. 71,675 614 *,^ Sulphco Inc. 278,103 381 Financials (7.7%) * MSCI Inc. Class A 828,033 24,526 * Knight Capital Group Inc. Class A 730,555 15,890 Taubman Centers Inc. 439,503 15,857 * E*Trade Financial Corp. 8,688,340 15,205 *,^ Federal National Mortgage Assn. 9,163,437 13,928 * Stifel Financial Corp. 223,763 12,285 * SVB Financial Group 272,791 11,804 * AmeriCredit Corp. 714,211 11,277 Equity Lifestyle Properties Inc. 235,081 10,059 * Investment Technology Group Inc. 358,956 10,022 *,^ Federal Home Loan Mortgage Corp. 5,362,112 9,652 * Signature Bank/New York NY 328,893 9,538 PrivateBancorp Inc. 337,303 8,250 Forest City Enterprises Inc. Class A 608,739 8,139 RLI Corp. 152,068 8,026 Cash America International Inc. 244,389 7,371 Tower Group Inc. 301,135 7,345 * Interactive Brokers Group Inc. 335,370 6,664 * Navigators Group Inc. 119,075 6,549 optionsXpress Holdings Inc. 358,930 6,202 Tanger Factory Outlet Centers 164,709 6,150 First Citizens BancShares Inc./NC Class A 36,234 5,765 *,^ Portfolio Recovery Associates Inc. 126,921 5,753 Jones Lang LaSalle Inc. 119,545 5,663 * Pico Holdings Inc. 163,104 5,440 * KBW Inc. 168,664 5,434 UMB Financial Corp. 126,298 5,108 Alexander's Inc. 16,899 5,000 * Texas Capital Bancshares Inc. 275,195 4,634 * Investors Bancorp Inc. 430,219 4,565 * Ezcorp Inc. Class A 301,993 4,125 ^ Ambac Financial Group Inc. 2,377,135 3,994 Glacier Bancorp Inc. 254,475 3,802 * Riskmetrics Group Inc. 254,980 3,728 Hancock Holding Co. 98,704 3,708 Home Bancshares Inc./Conway AR 154,429 3,385 * First Cash Financial Services Inc. 193,709 3,318 * Greenlight Capital Re Ltd. Class A 173,735 3,266 * Dollar Financial Corp. 199,360 3,194 * Pinnacle Financial Partners Inc. 249,765 3,175 Duff & Phelps Corp. Class A 161,011 3,085 * World Acceptance Corp. 120,399 3,035 NewAlliance Bancshares Inc. 278,325 2,978 DuPont Fabros Technology Inc. 217,905 2,905 *,^ Credit Acceptance Corp. 89,322 2,875 PS Business Parks Inc. 55,393 2,843 * Tejon Ranch Co. 105,572 2,711 * MGIC Investment Corp. 362,222 2,684 * eHealth Inc. 174,049 2,527 Radian Group Inc. 237,221 2,510 * Beneficial Mutual Bancorp Inc. 271,568 2,479 Ashford Hospitality Trust Inc. 710,999 2,460 First Financial Bankshares Inc. 48,259 2,387 Suffolk Bancorp 79,490 2,354 Evercore Partners Inc. Class A 75,955 2,219 * Citizens Inc./TX 349,741 2,217 Cohen & Steers Inc. 90,687 2,176 Park National Corp. 32,413 1,891 Cardinal Financial Corp. 222,522 1,831 Danvers Bancorp Inc. 128,766 1,750 Westwood Holdings Group Inc. 47,509 1,649 * Hilltop Holdings Inc. 130,859 1,604 * MarketAxess Holdings Inc. 123,775 1,491 Bank of the Ozarks Inc. 55,421 1,470 * FBR Capital Markets Corp. 235,292 1,395 ViewPoint Financial Group 92,164 1,294 GAMCO Investors Inc. 27,729 1,267 Amtrust Financial Services Inc. 109,598 1,251 Saul Centers Inc. 38,911 1,249 Oritani Financial Corp. 91,549 1,249 First Financial Corp./IN 40,467 1,240 ^ Life Partners Holdings Inc. 61,545 1,102 Great Southern Bancorp Inc. 35,746 848 * TradeStation Group Inc. 97,004 791 SY Bancorp Inc. 33,099 764 * Meridian Interstate Bancorp Inc. 83,193 707 *,^ CompuCredit Holdings Corp. 138,477 652 Consolidated-Tomoka Land Co. 15,669 600 * Asset Acceptance Capital Corp. 81,542 591 * FCStone Group Inc. 109,238 527 * Cardtronics Inc. 65,167 510 * Crawford & Co. Class B 111,706 493 Sterling Financial Corp./WA 215,949 432 Roma Financial Corp. 31,876 396 Rockville Financial Inc. 36,277 390 Universal Insurance Holdings Inc. 73,589 370 * NewStar Financial Inc. 83,836 276 * Crawford & Co. Class A 60,643 197 * Hanmi Financial Corp. 104,420 171 Teton Advisors Inc. Class B 264 1 Health Care (19.0%) * Human Genome Sciences Inc. 1,317,468 24,795 * Tenet Healthcare Corp. 3,969,934 23,343 * Sepracor Inc. 904,174 20,706 * United Therapeutics Corp. 393,910 19,298 * VCA Antech Inc. 700,800 18,845 * Valeant Pharmaceuticals International 645,843 18,122 * OSI Pharmaceuticals Inc. 479,498 16,926 * Onyx Pharmaceuticals Inc. 505,548 15,151 * BioMarin Pharmaceutical Inc. 827,156 14,955 STERIS Corp. 483,570 14,725 * Bio-Rad Laboratories Inc. Class A 156,328 14,363 * Thoratec Corp. 467,110 14,139 * Auxilium Pharmaceuticals Inc. 378,912 12,963 * Dendreon Corp. 461,453 12,916 * NuVasive Inc. 301,598 12,595 * Varian Inc. 238,458 12,176 * Haemonetics Corp. 212,039 11,900 *,^ HLTH Corp. 814,051 11,893 * Healthsouth Corp. 730,469 11,425 * Isis Pharmaceuticals Inc. 771,178 11,236 West Pharmaceutical Services Inc. 271,071 11,008 Allscripts-Misys Healthcare Solutions Inc. 531,010 10,764 * PSS World Medical Inc. 491,138 10,722 * Masimo Corp. 404,433 10,596 Medicis Pharmaceutical Corp. Class A 486,859 10,394 * American Medical Systems Holdings Inc. 610,588 10,331 * Immucor Inc. 582,738 10,314 * Regeneron Pharmaceuticals Inc. 515,187 9,943 *,^ Amedisys Inc. 226,261 9,872 * Seattle Genetics Inc. 688,283 9,657 * Cubist Pharmaceuticals Inc. 476,769 9,631 * Dionex Corp. 146,340 9,508 Quality Systems Inc. 152,639 9,398 * Catalyst Health Solutions Inc. 308,031 8,979 * Eclipsys Corp. 464,744 8,970 * Salix Pharmaceuticals Ltd. 398,587 8,474 Meridian Bioscience Inc. 335,222 8,384 Chemed Corp. 186,815 8,199 * HMS Holdings Corp. 214,022 8,182 * Psychiatric Solutions Inc. 287,346 7,689 * Nektar Therapeutics 765,676 7,458 * Acorda Therapeutics Inc. 314,535 7,322 * Alkermes Inc. 781,965 7,186 * athenahealth Inc. 180,154 6,913 * Align Technology Inc. 465,765 6,623 * Alnylam Pharmaceuticals Inc. 291,879 6,620 * ev3 Inc. 529,817 6,522 * Vivus Inc. 620,591 6,485 * Parexel International Corp. 475,942 6,468 * Cepheid Inc. 479,287 6,336 Martek Biosciences Corp. 274,355 6,198 * Par Pharmaceutical Cos. Inc. 287,793 6,190 * Sirona Dental Systems Inc. 204,569 6,086 * Volcano Corp. 359,715 6,050 * Integra LifeSciences Holdings Corp. 176,305 6,021 * Magellan Health Services Inc. 189,810 5,895 * Incyte Corp. Ltd. 862,033 5,819 * Theravance Inc. 396,787 5,809 * Bruker Corp. 543,156 5,795 * Wright Medical Group Inc. 314,609 5,619 * Exelixis Inc. 880,654 5,619 * WellCare Health Plans Inc. 227,101 5,598 * Luminex Corp. 325,518 5,534 *,^ MannKind Corp. 551,201 5,429 * MedAssets Inc. 229,729 5,185 * InterMune Inc. 324,022 5,162 * Affymetrix Inc. 584,846 5,135 PDL BioPharma Inc. 642,423 5,062 * Phase Forward Inc. 356,847 5,010 * Halozyme Therapeutics Inc. 702,369 4,994 * Savient Pharmaceuticals Inc. 327,079 4,972 * Abaxis Inc. 181,238 4,848 * Medicines Co. 436,343 4,804 * XenoPort Inc. 221,978 4,713 * PharMerica Corp. 252,291 4,685 * Conceptus Inc. 252,492 4,681 * Healthways Inc. 278,707 4,270 * Celera Corp. 676,930 4,217 * LHC Group Inc. 137,379 4,112 *,^ Medivation Inc. 150,352 4,081 * ICU Medical Inc. 110,068 4,057 Brookdale Senior Living Inc. 216,296 3,921 * Emeritus Corp. 178,122 3,910 * MWI Veterinary Supply Inc. 95,316 3,808 * Merit Medical Systems Inc. 219,477 3,804 * Zoll Medical Corp. 174,455 3,754 * SonoSite Inc. 141,797 3,752 * Neogen Corp. 116,116 3,749 * Orthofix International NV 127,430 3,745 * Gentiva Health Services Inc. 147,885 3,699 * Pharmasset Inc. 174,460 3,688 * Quidel Corp. 224,136 3,638 * Cyberonics Inc. 226,205 3,606 * Hanger Orthopedic Group Inc. 257,864 3,577 * Natus Medical Inc. 231,499 3,572 * IPC The Hospitalist Co. Inc. 113,185 3,560 * Facet Biotech Corp. 203,120 3,512 * Bio-Reference Labs Inc. 97,115 3,341 *,^ Geron Corp. 478,869 3,141 * Symmetry Medical Inc. 296,243 3,072 * SurModics Inc. 122,928 3,024 *,^ Enzon Pharmaceuticals Inc. 363,199 2,996 * Air Methods Corp. 90,779 2,957 * Genoptix Inc. 83,671 2,910 * Inspire Pharmaceuticals Inc. 554,983 2,897 * Omnicell Inc. 248,257 2,766 * Questcor Pharmaceuticals Inc. 479,720 2,648 * Affymax Inc. 109,256 2,610 * Genomic Health Inc. 118,099 2,582 * Cypress Bioscience Inc. 314,880 2,573 * DexCom Inc. 322,854 2,560 * ABIOMED Inc. 258,013 2,505 * Emergency Medical Services Corp. Class A 53,506 2,488 * Orthovita Inc. 566,581 2,487 * Allos Therapeutics Inc. 336,415 2,439 * eResearchTechnology Inc. 345,683 2,420 * Accuray Inc. 371,211 2,413 * Micromet Inc. 358,065 2,385 * Sangamo Biosciences Inc. 289,081 2,373 * Palomar Medical Technologies Inc. 141,863 2,300 * Arena Pharmaceuticals Inc. 498,137 2,227 * Rigel Pharmaceuticals Inc. 267,928 2,197 * Viropharma Inc. 224,148 2,156 * AMAG Pharmaceuticals Inc. 49,299 2,153 National Healthcare Corp. 56,461 2,105 * Momenta Pharmaceuticals Inc. 188,942 2,005 * Emergent Biosolutions Inc. 112,754 1,991 * Corvel Corp. 69,613 1,977 * Ligand Pharmaceuticals Inc. Class B 843,741 1,949 Atrion Corp. 13,159 1,900 * Zymogenetics Inc. 314,145 1,897 * Almost Family Inc. 60,915 1,812 * Immunogen Inc. 219,379 1,779 * CryoLife Inc. 220,891 1,760 * Cantel Medical Corp. 116,713 1,758 *,^ GTx Inc. 135,619 1,736 * Insulet Corp. 149,865 1,683 * AMN Healthcare Services Inc. 175,522 1,669 * IRIS International Inc. 147,563 1,667 * Durect Corp. 611,971 1,634 * Clarient Inc. 385,926 1,625 * inVentiv Health Inc. 96,948 1,622 * Somanetics Corp. 99,718 1,607 * Maxygen Inc. 236,275 1,581 * NPS Pharmaceuticals Inc. 390,801 1,571 *,^ Sequenom Inc. 480,592 1,552 * Cadence Pharmaceuticals Inc. 135,569 1,499 * Pain Therapeutics Inc. 296,276 1,499 Landauer Inc. 27,143 1,492 * Pozen Inc. 196,063 1,443 * Vital Images Inc. 113,058 1,415 * Orexigen Therapeutics Inc. 143,120 1,410 * Progenics Pharmaceuticals Inc. 254,741 1,335 * Chindex International Inc. 104,936 1,320 * Synovis Life Technologies Inc. 94,732 1,307 Ensign Group Inc. 92,998 1,305 * TomoTherapy Inc. 299,428 1,297 * Kendle International Inc. 75,421 1,261 * SIGA Technologies Inc. 155,088 1,224 * Kensey Nash Corp. 41,973 1,215 * Alliance HealthCare Services Inc. 212,356 1,202 *,^ Stereotaxis Inc. 261,336 1,166 * MAKO Surgical Corp. 132,278 1,159 * MAP Pharmaceuticals Inc. 110,628 1,157 * Myriad Pharmaceuticals Inc. 195,590 1,146 * Clinical Data Inc. 67,350 1,123 * Sun Healthcare Group Inc. 125,764 1,087 * Exactech Inc. 68,034 1,071 * ATS Medical Inc. 383,770 1,028 * Albany Molecular Research Inc. 118,268 1,024 * Nabi Biopharmaceuticals 276,962 994 *,^ XOMA Ltd. 1,171,509 949 * Lexicon Pharmaceuticals Inc. 439,454 936 * Array Biopharma Inc. 375,478 894 *,^ Osiris Therapeutics Inc. 134,087 893 *,^ Hansen Medical Inc. 245,364 859 * Opko Health Inc. 352,326 803 * Arqule Inc. 173,536 788 * CardioNet Inc. 117,150 787 *,^ Virtual Radiologic Corp. 58,628 764 * OraSure Technologies Inc. 244,639 709 * Enzo Biochem Inc. 97,339 689 * Akorn Inc. 481,549 660 * Neurocrine Biosciences Inc. 208,478 636 *,^ Amicus Therapeutics Inc. 55,956 490 * KV Pharmaceutical Co. Class A 154,992 476 * Caraco Pharmaceutical Laboratories Ltd. 87,250 444 * Life Sciences Research Inc. 52,941 421 * Idenix Pharmaceuticals Inc. 127,007 392 * Sucampo Pharmaceuticals Inc. Class A 64,790 378 * KV Pharmaceutical Co. Class B 26,991 109 Industrials (16.1%) * Waste Connections Inc. 662,377 19,116 * Continental Airlines Inc. Class B 1,141,979 18,774 IDEX Corp. 667,519 18,657 * General Cable Corp. 429,608 16,819 Landstar System Inc. 424,657 16,162 * TransDigm Group Inc. 319,698 15,924 * Kirby Corp. 422,631 15,561 Watson Wyatt Worldwide Inc. Class A 352,728 15,365 * Gardner Denver Inc. 429,580 14,984 Wabtec Corp./DE 375,346 14,087 Nordson Corp. 250,100 14,028 Graco Inc. 495,463 13,809 * Tetra Tech Inc. 498,248 13,219 CLARCOR Inc. 421,128 13,207 * Thomas & Betts Corp. 436,888 13,142 Valmont Industries Inc. 151,962 12,944 Woodward Governor Co. 505,060 12,253 Toro Co. 296,216 11,781 *,^ American Superconductor Corp. 341,186 11,443 UTi Worldwide Inc. 786,214 11,384 * UAL Corp. 1,190,622 10,978 * Clean Harbors Inc. 194,959 10,968 Acuity Brands Inc. 338,435 10,901 * BE Aerospace Inc. 516,139 10,395 * Genesee & Wyoming Inc. Class A 311,949 9,458 * Hexcel Corp. 798,600 9,136 Actuant Corp. Class A 548,324 8,806 Knight Transportation Inc. 515,464 8,649 * ESCO Technologies Inc. 216,832 8,543 * Geo Group Inc. 422,892 8,530 Mine Safety Appliances Co. 282,447 7,770 * Middleby Corp. 138,002 7,591 * Avis Budget Group Inc. 547,260 7,311 * Old Dominion Freight Line Inc. 231,343 7,040 * HUB Group Inc. Class A 307,494 7,026 Heartland Express Inc. 487,687 7,023 Rollins Inc. 371,809 7,009 * Orbital Sciences Corp. 466,753 6,987 * EMCOR Group Inc. 272,255 6,893 Applied Industrial Technologies Inc. 314,605 6,657 * CoStar Group Inc. 156,241 6,440 Healthcare Services Group Inc. 340,212 6,246 * US Airways Group Inc. 1,309,892 6,156 * SYKES Enterprises Inc. 290,089 6,040 * Resources Connection Inc. 353,960 6,039 * Beacon Roofing Supply Inc. 372,879 5,959 * Airtran Holdings Inc. 942,561 5,891 * Navigant Consulting Inc. 412,808 5,573 Forward Air Corp. 239,408 5,542 * DynCorp International Inc. Class A 302,494 5,445 Robbins & Myers Inc. 230,839 5,420 * II-VI Inc. 207,684 5,283 Cubic Corp. 132,710 5,238 American Science & Engineering Inc. 75,384 5,129 * GrafTech International Ltd. 348,211 5,119 * TrueBlue Inc. 362,326 5,098 * Teledyne Technologies Inc. 141,625 5,097 * Mobile Mini Inc. 293,473 5,095 Administaff Inc. 189,593 4,981 * USG Corp. 287,274 4,935 *,^ EnerNOC Inc. 146,431 4,856 Heico Corp. 111,768 4,846 * AAR Corp. 208,105 4,566 Badger Meter Inc. 116,508 4,508 * Orion Marine Group Inc. 216,224 4,441 *,^ Energy Conversion Devices Inc. 378,483 4,383 John Bean Technologies Corp. 227,900 4,141 * Huron Consulting Group Inc. 160,295 4,140 * GeoEye Inc. 153,595 4,116 * AZZ Inc. 100,477 4,036 * Astec Industries Inc. 158,426 4,035 * Dycom Industries Inc. 322,626 3,968 *,^ Allegiant Travel Co. Class A 100,403 3,824 Lindsay Corp. 96,750 3,810 Comfort Systems USA Inc. 319,991 3,709 Mueller Industries Inc. 153,703 3,669 Raven Industries Inc. 134,124 3,585 * Hawaiian Holdings Inc. 426,963 3,527 * Aerovironment Inc. 123,567 3,471 * Esterline Technologies Corp. 86,018 3,373 Brink's Co. 125,190 3,369 * MYR Group Inc./Delaware 154,961 3,268 Heidrick & Struggles International Inc. 140,362 3,265 * Kforce Inc. 269,552 3,240 * ATC Technology Corp./IL 163,682 3,234 * Advisory Board Co. 128,264 3,225 * Exponent Inc. 112,766 3,177 * Force Protection Inc. 578,689 3,160 Gorman-Rupp Co. 124,489 3,101 * Stanley Inc. 118,716 3,053 *,^ Evergreen Solar Inc. 1,587,182 3,047 Simpson Manufacturing Co. Inc. 113,500 2,867 * Cenveo Inc. 413,615 2,862 * CBIZ Inc. 383,539 2,861 * American Reprographics Co. 299,779 2,854 * Powell Industries Inc. 71,039 2,727 * Korn/Ferry International 185,020 2,699 American Ecology Corp. 143,933 2,692 Herman Miller Inc. 155,760 2,634 * Cornell Cos. Inc. 117,308 2,632 * Polypore International Inc. 201,943 2,607 *,^ Ener1 Inc. 375,628 2,599 * LB Foster Co. Class A 83,924 2,566 * Team Inc. 148,008 2,509 * CRA International Inc. 90,235 2,463 * Michael Baker Corp. 66,048 2,400 Triumph Group Inc. 48,309 2,318 * Marten Transport Ltd. 135,698 2,315 * ICF International Inc. 75,850 2,300 * Taser International Inc. 486,628 2,297 * American Commercial Lines Inc. 78,649 2,290 * FuelCell Energy Inc. 513,921 2,194 AAON Inc. 106,545 2,139 Dynamic Materials Corp. 106,328 2,122 * GenCorp Inc. 387,265 2,076 * K-Tron International Inc. 20,970 1,997 * M&F Worldwide Corp. 95,988 1,943 * Saia Inc. 111,835 1,798 Heico Corp. Class A 52,479 1,780 * GT Solar International Inc. 295,964 1,720 ^ Genco Shipping & Trading Ltd. 82,739 1,719 Viad Corp. 85,215 1,697 * Amerco Inc. 36,977 1,696 Kaman Corp. 74,326 1,634 * United Rentals Inc. 156,719 1,614 * Energy Recovery Inc. 269,716 1,570 *,^ Fuel Tech Inc. 139,778 1,566 * Griffon Corp. 155,145 1,562 * RSC Holdings Inc. 213,983 1,556 Houston Wire & Cable Co. 138,011 1,525 * Hill International Inc. 196,987 1,399 * APAC Customer Services Inc. 230,724 1,364 * Titan Machinery Inc. 108,900 1,363 * Ceradyne Inc. 70,435 1,291 * Vicor Corp. 159,823 1,234 * Furmanite Corp. 286,097 1,233 * Standard Parking Corp. 69,103 1,209 * Sterling Construction Co. Inc. 67,073 1,201 Applied Signal Technology Inc. 51,111 1,189 * Waste Services Inc. 247,245 1,142 * Innerworkings Inc. 224,085 1,107 * Blount International Inc. 116,735 1,105 *,^ YRC Worldwide Inc. 245,955 1,095 * Power-One Inc. 541,268 1,055 * Patriot Transportation Holding Inc. 13,896 1,049 Ampco-Pittsburgh Corp. 35,793 952 *,^ Valence Technology Inc. 503,243 906 * Pike Electric Corp. 75,277 902 * Northwest Pipe Co. 26,568 891 Sun Hydraulics Corp. 36,404 767 * 3D Systems Corp. 78,095 721 * Fushi Copperweld Inc. 81,903 693 * Argan Inc. 49,685 668 Preformed Line Products Co. 10,765 431 * Plug Power Inc. 454,364 400 * Orion Energy Systems Inc. 121,980 382 * Builders FirstSource Inc. 74,629 325 *,^ China Architectural Engineering Inc. 172,877 289 * Odyssey Marine Exploration Inc. 143,414 267 Information Technology (26.4%) * Rovi Corp. 836,616 28,110 * F5 Networks Inc. 649,819 25,752 * Palm Inc. 1,275,684 22,235 * Perot Systems Corp. Class A 743,580 22,084 * Itron Inc. 327,028 20,976 * CommScope Inc. 675,919 20,230 * Micros Systems Inc. 665,115 20,080 * Varian Semiconductor Equipment Associates Inc. 605,040 19,869 * Polycom Inc. 693,461 18,550 *,^ Sohu.com Inc. 253,304 17,422 Solera Holdings Inc. 546,287 16,995 * VistaPrint NV 332,324 16,865 * Silicon Laboratories Inc. 351,200 16,282 * Informatica Corp. 720,859 16,277 Jack Henry & Associates Inc. 658,545 15,456 * Atmel Corp. 3,542,618 14,844 * TIBCO Software Inc. 1,451,906 13,779 * Concur Technologies Inc. 341,110 13,563 * NeuStar Inc. Class A 597,857 13,512 * Atheros Communications Inc. 505,094 13,400 National Instruments Corp. 482,269 13,325 * Parametric Technology Corp. 958,585 13,248 * Zebra Technologies Corp. 491,393 12,742 * Digital River Inc. 315,872 12,736 * Cypress Semiconductor Corp. 1,186,736 12,259 * Omniture Inc. 567,766 12,173 * PMC - Sierra Inc. 1,197,625 11,449 Adtran Inc. 464,356 11,400 * RF Micro Devices Inc. 2,088,931 11,343 * Tessera Technologies Inc. 402,362 11,222 * QLogic Corp. 638,962 10,990 * Microsemi Corp. 671,474 10,603 * VeriFone Holdings Inc. 628,886 9,993 * Riverbed Technology Inc. 453,349 9,956 * Anixter International Inc. 248,050 9,949 Syntel Inc. 206,057 9,835 * Formfactor Inc. 408,226 9,765 * Valueclick Inc. 719,418 9,489 * TriQuint Semiconductor Inc. 1,218,980 9,411 * Blackboard Inc. 248,849 9,401 * Gartner Inc. 507,328 9,269 * Quest Software Inc. 547,810 9,231 * Cybersource Corp. 542,974 9,051 * Euronet Worldwide Inc. 376,091 9,037 * STEC Inc. 307,267 9,031 * TiVo Inc. 864,294 8,954 * Starent Networks Corp. 351,547 8,936 * Wright Express Corp. 301,407 8,895 * Teradyne Inc. 930,830 8,610 * Plexus Corp. 326,364 8,596 * Semtech Corp. 504,805 8,587 * Mantech International Corp. Class A 181,370 8,553 Blackbaud Inc. 362,551 8,411 * InterDigital Inc./PA 361,589 8,374 * j2 Global Communications Inc. 360,955 8,306 * Unisys Corp. 3,063,285 8,179 * Ciena Corp. 487,625 7,939 * Comtech Telecommunications Corp. 232,731 7,731 * Genpact Ltd. 622,028 7,651 * FEI Co. 309,241 7,623 * SPSS Inc. 151,691 7,577 * SRA International Inc. Class A 350,741 7,572 * International Rectifier Corp. 385,962 7,522 * Blue Coat Systems Inc. 326,726 7,381 *,^ Synaptics Inc. 283,798 7,152 * Rambus Inc. 410,556 7,144 * Netlogic Microsystems Inc. 154,413 6,949 * CommVault Systems Inc. 327,079 6,787 * Sapient Corp. 843,153 6,779 * Rackspace Hosting Inc. 397,335 6,779 * Amkor Technology Inc. 984,192 6,771 * Arris Group Inc. 512,499 6,668 * Cavium Networks Inc. 307,470 6,601 * GSI Commerce Inc. 327,371 6,322 * Scansource Inc. 219,458 6,215 * Viasat Inc. 231,530 6,154 * DealerTrack Holdings Inc. 315,324 5,963 * Hittite Microwave Corp. 160,823 5,915 * Intermec Inc. 410,517 5,788 * Infinera Corp. 710,266 5,647 * Verigy Ltd. 481,391 5,594 * Monolithic Power Systems Inc. 238,192 5,586 * Ultimate Software Group Inc. 191,448 5,498 * Rofin-Sinar Technologies Inc. 239,249 5,493 *,^ Advent Software Inc. 135,643 5,460 * Applied Micro Circuits Corp. 545,085 5,445 * MicroStrategy Inc. Class A 75,492 5,401 * TeleTech Holdings Inc. 314,049 5,358 * Harmonic Inc. 791,397 5,287 * Compuware Corp. 700,610 5,135 * Taleo Corp. Class A 219,691 4,974 * SAVVIS Inc. 314,267 4,972 * Sycamore Networks Inc. 1,643,959 4,965 * Diodes Inc. 274,023 4,957 * Tyler Technologies Inc. 277,371 4,740 * AsiaInfo Holdings Inc. 236,366 4,720 * Coherent Inc. 201,839 4,707 * CSG Systems International Inc. 290,599 4,652 Pegasystems Inc. 132,801 4,586 * Cymer Inc. 116,707 4,535 * Aruba Networks Inc. 499,274 4,414 * Cabot Microelectronics Corp. 125,921 4,390 * ACI Worldwide Inc. 289,833 4,385 * Omnivision Technologies Inc. 269,153 4,382 * JDS Uniphase Corp. 611,388 4,347 * Ariba Inc. 361,419 4,192 * Tekelec 247,866 4,072 * Finisar Corp. 418,909 4,055 * Art Technology Group Inc. 1,047,164 4,042 * Websense Inc. 238,143 4,001 * SuccessFactors Inc. 281,998 3,968 * DTS Inc./CA 143,824 3,938 * Manhattan Associates Inc. 190,643 3,851 * Cogent Inc. 370,836 3,745 * Progress Software Corp. 165,102 3,740 * SonicWALL Inc. 445,140 3,739 * MKS Instruments Inc. 193,722 3,737 * TNS Inc. 135,583 3,715 * EPIQ Systems Inc. 253,519 3,676 * Fairchild Semiconductor International Inc. Class A 358,598 3,668 * Netezza Corp. 321,764 3,617 * Forrester Research Inc. 132,031 3,517 * Maxwell Technologies Inc. 187,558 3,457 * DG FastChannel Inc. 164,613 3,447 * Volterra Semiconductor Corp. 187,041 3,436 * Netgear Inc. 184,879 3,393 * Constant Contact Inc. 175,116 3,371 * Move Inc. 1,212,018 3,272 * Ebix Inc. 59,057 3,269 *,^ Universal Display Corp. 270,988 3,236 *,^ Sigma Designs Inc. 220,112 3,198 * ArcSight Inc. 131,312 3,161 * Vocus Inc. 151,273 3,160 * Netscout Systems Inc. 232,615 3,143 * ATMI Inc. 168,696 3,062 NIC Inc. 338,366 3,008 * Smith Micro Software Inc. 240,249 2,969 * comScore Inc. 161,278 2,905 * RealNetworks Inc. 778,513 2,896 * Novatel Wireless Inc. 251,861 2,861 * ShoreTel Inc. 365,789 2,857 * IPG Photonics Corp. 187,732 2,854 * Cirrus Logic Inc. 512,812 2,851 * Sourcefire Inc. 129,815 2,787 * Epicor Software Corp. 428,582 2,730 * TeleCommunication Systems Inc. Class A 326,447 2,729 * Stratasys Inc. 159,021 2,729 * Supertex Inc. 90,594 2,718 * S1 Corp. 437,201 2,702 Heartland Payment Systems Inc. 186,038 2,699 * Kopin Corp. 558,141 2,679 * Brooks Automation Inc. 345,853 2,673 * WebMD Health Corp. Class A 80,454 2,665 * RightNow Technologies Inc. 183,462 2,649 * Entegris Inc. 529,440 2,621 * EMS Technologies Inc. 125,868 2,621 * Global Cash Access Holdings Inc. 354,907 2,594 * Knot Inc. 237,216 2,590 * Internet Capital Group Inc. 303,793 2,540 * Switch & Data Facilities Co. Inc. 185,889 2,530 * 3PAR Inc. 226,822 2,502 * Anadigics Inc. 522,620 2,462 * Oplink Communications Inc. 169,380 2,459 * Ultratech Inc. 185,628 2,456 Daktronics Inc. 285,940 2,450 * Hughes Communications Inc. 80,472 2,442 * Acme Packet Inc. 239,237 2,395 * OSI Systems Inc. 129,596 2,370 * Multi-Fineline Electronix Inc. 82,374 2,365 * Radiant Systems Inc. 217,886 2,340 * ADC Telecommunications Inc. 279,777 2,333 * FARO Technologies Inc. 131,735 2,263 * Kenexa Corp. 167,778 2,262 * Kulicke & Soffa Industries Inc. 367,366 2,215 * Terremark Worldwide Inc. 348,268 2,166 * Echelon Corp. 164,061 2,111 * Synchronoss Technologies Inc. 166,131 2,072 * Compellent Technologies Inc. 114,696 2,070 * LoopNet Inc. 227,820 2,059 * Pericom Semiconductor Corp. 209,431 2,054 * Interactive Intelligence Inc. 105,565 2,017 * Advanced Energy Industries Inc. 138,861 1,977 *,^ NetSuite Inc. 127,821 1,956 * Anaren Inc. 114,195 1,941 * Symyx Technologies Inc. 281,986 1,867 * VASCO Data Security International Inc. 248,207 1,842 * DemandTec Inc. 207,890 1,836 MTS Systems Corp. 62,379 1,822 * Super Micro Computer Inc. 214,084 1,811 * ExlService Holdings Inc. 119,666 1,778 * Zoran Corp. 149,595 1,723 * Comverge Inc. 136,776 1,670 * Sonus Networks Inc. 787,735 1,670 * Silicon Graphics International Corp. 247,253 1,659 * Digi International Inc. 192,439 1,640 IXYS Corp. 190,122 1,618 Cass Information Systems Inc. 53,078 1,585 * NCI Inc. Class A 54,077 1,550 * Internet Brands Inc. Class A 189,767 1,514 * Standard Microsystems Corp. 63,203 1,467 *,^ Rubicon Technology Inc. 98,799 1,466 * FalconStor Software Inc. 293,166 1,457 * Liquidity Services Inc. 136,572 1,409 * Airvana Inc. 206,030 1,395 * Double-Take Software Inc. 135,751 1,383 * Rogers Corp. 45,065 1,351 * Trident Microsystems Inc. 516,571 1,338 * BigBand Networks Inc. 321,900 1,291 * Conexant Systems Inc. 467,556 1,281 * Ixia 183,242 1,257 * PROS Holdings Inc. 147,903 1,245 * DivX Inc. 226,499 1,237 * China Information Security Technology Inc. 222,159 1,231 Opnet Technologies Inc. 110,458 1,207 * Rudolph Technologies Inc. 156,814 1,160 * Isilon Systems Inc. 184,660 1,126 * Perficient Inc. 132,867 1,099 * Electro Scientific Industries Inc. 78,689 1,054 Micrel Inc. 125,828 1,025 * Deltek Inc. 132,984 1,023 * Dice Holdings Inc. 154,481 1,013 * OpenTV Corp. Class A 714,588 986 * Chordiant Software Inc. 247,013 961 * Actel Corp. 74,902 912 * Cogo Group Inc. 147,557 903 Bel Fuse Inc. Class B 47,255 899 * Powerwave Technologies Inc. 541,011 866 * Advanced Analogic Technologies Inc. 216,746 860 * Limelight Networks Inc. 200,416 814 * Infospace Inc. 100,411 777 * Monotype Imaging Holdings Inc. 91,923 773 * Lattice Semiconductor Corp. 331,478 746 * CPI International Inc. 61,148 684 * ICx Technologies Inc. 99,363 588 * TechTarget Inc. 102,429 584 * Silicon Storage Technology Inc. 234,607 568 * Opnext Inc. 187,296 549 *,^ Emcore Corp. 406,321 528 Renaissance Learning Inc. 36,268 360 Marchex Inc. Class B 60,139 295 Bel Fuse Inc. Class A 2,638 48 Materials (3.0%) Royal Gold Inc. 320,018 14,593 * WR Grace & Co. 596,887 12,976 Greif Inc. Class A 201,363 11,085 Eagle Materials Inc. 342,785 9,797 Schnitzer Steel Industries Inc. 180,728 9,624 NewMarket Corp. 100,636 9,363 * Intrepid Potash Inc. 372,419 8,785 ^ Texas Industries Inc. 194,846 8,182 * Calgon Carbon Corp. 430,120 6,379 Silgan Holdings Inc. 110,446 5,824 * Allied Nevada Gold Corp. 510,092 4,994 AMCOL International Corp. 189,849 4,346 * Horsehead Holding Corp. 349,791 4,100 Balchem Corp. 151,754 3,991 Stepan Co. 64,009 3,846 Worthington Industries Inc. 261,306 3,632 * GenTek Inc. 83,806 3,188 Zep Inc. 178,308 2,897 * Hecla Mining Co. 631,095 2,770 * Zoltek Cos. Inc. 241,963 2,541 * Haynes International Inc. 64,816 2,062 * LSB Industries Inc. 131,058 2,041 Deltic Timber Corp. 43,729 2,001 * Stillwater Mining Co. 251,666 1,691 * Bway Holding Co. 90,646 1,678 * Brush Engineered Materials Inc. 57,983 1,418 Innophos Holdings Inc. 74,230 1,373 * Landec Corp. 204,720 1,310 * General Moly Inc. 329,163 1,037 * United States Lime & Minerals Inc. 23,542 846 Telecommunication Services (1.2%) * tw telecom inc. Class A 1,233,422 16,590 * Centennial Communications Corp. 729,445 5,821 * Neutral Tandem Inc. 190,061 4,326 * PAETEC Holding Corp. 1,046,976 4,052 * Cogent Communications Group Inc. 348,291 3,936 * Global Crossing Ltd. 248,559 3,554 Alaska Communications Systems Group Inc. 365,545 3,381 Shenandoah Telecommunications Co. 185,847 3,336 * Cbeyond Inc. 189,909 3,063 * Premiere Global Services Inc. 310,036 2,576 USA Mobility Inc. 187,073 2,409 * iPCS Inc. 126,491 2,201 * General Communication Inc. Class A 266,858 1,831 * ICO Global Communications Holdings Ltd. 1,013,771 872 *,^ Vonage Holdings Corp. 577,343 803 * FiberTower Corp. 486,362 525 Utilities (0.6%) ITC Holdings Corp. 411,601 18,707 Ormat Technologies Inc. 168,907 6,895 Consolidated Water Co. Inc. 114,228 1,865 Total Common Stocks (Cost $4,743,391) Market Value Coupon Shares Temporary Cash Investments (2.6%) 1 Money Market Fund (2.6%) 2,3 Vanguard Market Liquidity Fund 0.267% 128,171,955 128,172 Face Market Maturity Amount Value Coupon Date U.S. Government and Agency Obligations (0.0%) 4,5 Freddie Mac Discount Notes 0.260% 12/22/09 1,500 1,500 Total Temporary Cash Investments (Cost $129,671) Total Investments (102.3%) (Cost $4,873,062) Other Assets and Liabilities-Net (-2.3%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $110,249,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 2.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $121,472,000 of collateral received for securities on loan. 4 Securities with a value of $1,500,000 have been segregated as initial margin for open futures contracts. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. At September 30, 2009, the cost of investment securities for tax purposes was $4,873,062,000. Net unrealized appreciation of investment securities for tax purposes was $210,205,000, consisting of unrealized gains of $668,350,000 on securities that had risen in value since their purchase and $458,145,000 in unrealized losses on securities that had fallen in value since their purchase. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) E-mini Russell 2000 Index December 2009 203 12,241 115 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Small-Cap Growth Index Fund Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of September 30, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments Common Stocks 4,953,595   Temporary Cash Investments 128,172 1,500  Futures ContractsLiabilities 1 (77)   Total 5,081,690 1,500  1 Represents variation margin on the last day of the reporting period. Vanguard Mid-Cap Index Fund Schedule of Investments As of September 30, 2009 Market Value Shares Common Stocks (99.9%) 1 Consumer Discretionary (15.0%) Mattel Inc. 3,840,389 70,894 * priceline.com Inc. 423,827 70,279 International Game Technology 3,173,766 68,173 H&R Block Inc. 3,638,271 66,871 * Liberty Media Corp. - Interactive 6,070,387 66,592 Starwood Hotels & Resorts Worldwide Inc. 1,999,309 66,037 Genuine Parts Co. 1,707,859 65,001 Ross Stores Inc. 1,357,681 64,856 Cablevision Systems Corp. Class A 2,645,898 62,840 Harley-Davidson Inc. 2,511,295 57,760 * Wynn Resorts Ltd. 790,893 56,066 Whirlpool Corp. 790,695 55,317 Tim Hortons Inc. 1,938,570 54,862 Nordstrom Inc. 1,736,800 53,042 * O'Reilly Automotive Inc. 1,453,063 52,514 Tiffany & Co. 1,327,359 51,143 * Expedia Inc. 2,109,780 50,529 Limited Brands Inc. 2,922,487 49,653 * Carmax Inc. 2,361,228 49,350 Darden Restaurants Inc. 1,395,355 47,623 * Dollar Tree Inc. 962,849 46,871 Newell Rubbermaid Inc. 2,973,419 46,653 Polo Ralph Lauren Corp. Class A 600,811 46,034 * ITT Educational Services Inc. 410,516 45,325 * GameStop Corp. Class A 1,675,115 44,340 * Goodyear Tire & Rubber Co. 2,460,693 41,906 Virgin Media Inc. 2,994,422 41,682 * Discovery Communications Inc. Class A 1,435,555 41,473 * Urban Outfitters Inc. 1,349,884 40,726 Pulte Homes Inc. 3,670,858 40,343 Advance Auto Parts Inc. 1,020,007 40,066 * Discovery Communications Inc. 1,506,235 39,207 * Interpublic Group of Cos. Inc. 5,124,119 38,533 DeVry Inc. 688,703 38,099 BorgWarner Inc. 1,248,063 37,766 Family Dollar Stores Inc. 1,426,924 37,671 Hasbro Inc. 1,347,993 37,407 * Royal Caribbean Cruises Ltd. 1,488,162 35,835 Scripps Networks Interactive Inc. Class A 959,101 35,439 DR Horton Inc. 3,055,284 34,861 * MGM Mirage 2,834,184 34,124 American Eagle Outfitters Inc. 1,990,896 33,567 Strayer Education Inc. 150,104 32,675 * NVR Inc. 49,571 31,595 Wyndham Worldwide Corp. 1,908,790 31,151 Leggett & Platt Inc. 1,595,015 30,943 Abercrombie & Fitch Co. 940,782 30,933 Autoliv Inc. 911,274 30,619 Washington Post Co. Class B 65,126 30,484 Black & Decker Corp. 643,928 29,807 * Mohawk Industries Inc. 623,125 29,717 PetSmart Inc. 1,351,716 29,400 * Toll Brothers Inc. 1,467,552 28,676 * Marvel Entertainment Inc. 546,699 27,127 * LKQ Corp. 1,352,596 25,077 *,^ NetFlix Inc. 525,784 24,275 Harman International Industries Inc. 704,991 23,885 * AutoNation Inc. 1,234,052 22,312 Guess? Inc. 591,888 21,924 * Lamar Advertising Co. Class A 777,844 21,344 Wendy's/Arby's Group Inc. Class A 4,271,918 20,206 Foot Locker Inc. 1,666,395 19,913 * Penn National Gaming Inc. 715,097 19,780 Lennar Corp. Class A 1,318,618 18,790 Burger King Holdings Inc. 1,009,484 17,757 Brinker International Inc. 1,094,735 17,220 * Chipotle Mexican Grill Inc. Class B 184,993 15,395 *,^ Chipotle Mexican Grill Inc. Class A 156,503 15,189 WABCO Holdings Inc. 686,075 14,408 Weight Watchers International Inc. 370,343 10,162 * Clear Channel Outdoor Holdings Inc. Class A 435,723 3,050 Lennar Corp. Class B 63,528 718 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 8,389 1 Consumer Staples (4.4%) Bunge Ltd. 1,419,623 88,883 * Dr Pepper Snapple Group Inc. 2,719,195 78,177 JM Smucker Co. 1,268,529 67,245 * Whole Foods Market Inc. 1,504,231 45,864 * Energizer Holdings Inc. 690,447 45,804 Estee Lauder Cos. Inc. Class A 1,206,988 44,755 McCormick & Co. Inc./MD 1,263,548 42,885 Church & Dwight Co. Inc. 752,073 42,673 Tyson Foods Inc. Class A 3,129,625 39,527 * Ralcorp Holdings Inc. 605,906 35,427 * Dean Foods Co. 1,932,178 34,373 SUPERVALU Inc. 2,266,402 34,132 * Constellation Brands Inc. Class A 2,112,793 32,009 * Hansen Natural Corp. 824,576 30,295 Hormel Foods Corp. 791,699 28,121 Alberto-Culver Co. Class B 946,759 26,206 Flowers Foods Inc. 890,574 23,413 * Smithfield Foods Inc. 1,593,645 21,992 PepsiAmericas Inc. 666,130 19,025 Mead Johnson Nutrition Co. Class A 370,162 16,698 Energy (8.3%) * Cameron International Corp. 2,324,056 87,896 Consol Energy Inc. 1,934,904 87,284 Range Resources Corp. 1,676,823 82,768 * PetroHawk Energy Corp. 3,222,228 78,010 El Paso Corp. 7,508,774 77,491 * FMC Technologies Inc. 1,323,711 69,151 ENSCO International Inc. 1,518,841 64,611 * Nabors Industries Ltd. 3,031,763 63,364 BJ Services Co. 3,128,472 60,786 * Newfield Exploration Co. 1,420,410 60,453 * Pride International Inc. 1,859,250 56,596 * Alpha Natural Resources Inc. 1,283,348 45,046 Helmerich & Payne Inc. 1,129,413 44,646 Pioneer Natural Resources Co. 1,220,822 44,304 * Plains Exploration & Production Co. 1,467,441 40,589 * Denbury Resources Inc. 2,665,495 40,329 Cabot Oil & Gas Corp. 1,110,061 39,685 Cimarex Energy Co. 892,116 38,646 Arch Coal Inc. 1,712,855 37,905 * Kinder Morgan Management LLC 790,461 37,428 * EXCO Resources Inc. 1,921,586 35,914 Sunoco Inc. 1,252,024 35,620 * Oceaneering International Inc. 586,033 33,257 Rowan Cos. Inc. 1,212,126 27,964 * Dresser-Rand Group Inc. 883,533 27,451 Tidewater Inc. 553,386 26,059 Massey Energy Co. 916,302 25,556 Patterson-UTI Energy Inc. 1,644,034 24,825 Tesoro Corp./Texas 1,480,691 22,181 * Forest Oil Corp. 1,114,526 21,811 *,^ Quicksilver Resources Inc. 1,266,417 17,970 * SandRidge Energy Inc. 1,362,899 17,663 Frontier Oil Corp. 1,120,993 15,604 * Continental Resources Inc./OK 363,698 14,246 * CNX Gas Corp. 323,209 9,923 Financials (17.6%) Discover Financial Services 5,753,459 93,379 Hartford Financial Services Group Inc. 3,485,784 92,373 HCP Inc. 3,114,567 89,513 Lincoln National Corp. 3,171,537 82,174 Fifth Third Bancorp 8,089,936 81,951 Unum Group 3,548,336 76,076 Host Hotels & Resorts Inc. 6,345,435 74,686 Regions Financial Corp. 11,729,334 72,839 Ventas Inc. 1,676,376 64,540 * IntercontinentalExchange Inc. 663,047 64,441 XL Capital Ltd. Class A 3,664,307 63,979 AvalonBay Communities Inc. 855,568 62,225 People's United Financial Inc. 3,730,609 58,048 Everest Re Group Ltd. 659,186 57,811 ProLogis 4,740,951 56,512 Keycorp 8,350,292 54,277 Plum Creek Timber Co. Inc. 1,743,851 53,432 Health Care REIT Inc. 1,282,896 53,394 Willis Group Holdings Ltd. 1,792,730 50,591 Kimco Realty Corp. 3,829,578 49,938 Comerica Inc. 1,618,631 48,025 Legg Mason Inc. 1,516,361 47,053 PartnerRe Ltd. 606,043 46,629 Axis Capital Holdings Ltd. 1,448,939 43,729 * SLM Corp. 5,007,365 43,664 Cincinnati Financial Corp. 1,654,103 42,990 Assurant Inc. 1,261,192 40,434 New York Community Bancorp Inc. 3,512,645 40,114 WR Berkley Corp. 1,542,204 38,987 Federal Realty Investment Trust 633,044 38,850 Torchmark Corp. 886,153 38,486 RenaissanceRe Holdings Ltd. 667,501 36,552 Fidelity National Financial Inc. Class A 2,389,428 36,033 AMB Property Corp. 1,566,154 35,943 Liberty Property Trust 1,102,546 35,866 Digital Realty Trust Inc. 774,459 35,400 Reinsurance Group of America Inc. Class A 779,325 34,758 Rayonier Inc. 846,075 34,613 Huntington Bancshares Inc./OH 7,261,044 34,199 Nationwide Health Properties Inc. 1,102,553 34,168 Eaton Vance Corp. 1,185,092 33,171 * Markel Corp. 99,859 32,935 HCC Insurance Holdings Inc. 1,201,749 32,868 * NASDAQ OMX Group Inc. 1,515,479 31,901 Regency Centers Corp. 857,113 31,756 Old Republic International Corp. 2,576,514 31,382 * First Horizon National Corp. 2,338,760 30,942 * Arch Capital Group Ltd. 453,985 30,662 * Jefferies Group Inc. 1,100,350 29,962 Cullen/Frost Bankers Inc. 573,398 29,610 Marshall & Ilsley Corp. 3,591,549 28,984 *,^ St Joe Co. 990,578 28,846 Duke Realty Corp. 2,399,241 28,815 * Affiliated Managers Group Inc. 442,370 28,758 ^ Realty Income Corp. 1,117,276 28,658 Transatlantic Holdings Inc. 569,098 28,552 * CB Richard Ellis Group Inc. Class A 2,413,840 28,338 Camden Property Trust 700,290 28,222 SEI Investments Co. 1,432,401 28,190 First American Corp. 849,420 27,496 Janus Capital Group Inc. 1,922,990 27,268 Hospitality Properties Trust 1,309,131 26,667 White Mountains Insurance Group Ltd. 85,442 26,232 Macerich Co. 863,962 26,204 Federated Investors Inc. Class B 992,347 26,168 Commerce Bancshares Inc./Kansas City MO 695,578 25,903 Validus Holdings Ltd. 1,002,343 25,860 UDR Inc. 1,610,385 25,347 Brown & Brown Inc. 1,289,663 24,710 Raymond James Financial Inc. 1,051,658 24,483 Weingarten Realty Investors 1,218,018 24,263 Zions Bancorporation 1,174,102 21,099 American Financial Group Inc./OH 805,085 20,530 Greenhill & Co. Inc. 210,949 18,897 City National Corp./CA 465,085 18,106 TCF Financial Corp. 1,235,949 16,117 Associated Banc-Corp 1,300,146 14,848 Odyssey Re Holdings Corp. 225,586 14,620 TFS Financial Corp. 993,460 11,822 BOK Financial Corp. 253,159 11,726 Mercury General Corp. 293,194 10,608 Capitol Federal Financial 237,948 7,833 Health Care (10.5%) * Intuitive Surgical Inc. 405,466 106,333 * Life Technologies Corp. 1,870,932 87,092 * Hospira Inc. 1,718,929 76,664 AmerisourceBergen Corp. Class A 3,230,486 72,298 * Vertex Pharmaceuticals Inc. 1,854,333 70,279 * Humana Inc. 1,816,849 67,769 * DaVita Inc. 1,107,472 62,727 * Waters Corp. 1,032,578 57,680 * Varian Medical Systems Inc. 1,342,762 56,571 * Illumina Inc. 1,317,771 56,005 * Cerner Corp. 733,273 54,849 * Henry Schein Inc. 965,869 53,036 * Mylan Inc./PA 3,267,401 52,311 DENTSPLY International Inc. 1,511,352 52,202 Beckman Coulter Inc. 727,724 50,169 * Cephalon Inc. 790,782 46,055 * Hologic Inc. 2,747,916 44,901 * CareFusion Corp. 1,930,054 42,075 * Edwards Lifesciences Corp. 599,863 41,936 * Millipore Corp. 593,726 41,757 * Watson Pharmaceuticals Inc. 1,072,546 39,298 * Alexion Pharmaceuticals Inc. 879,047 39,153 * Covance Inc. 684,628 37,073 * ResMed Inc. 807,181 36,485 * Mettler-Toledo International Inc. 360,573 32,664 * Coventry Health Care Inc. 1,591,036 31,757 * Community Health Systems Inc. 990,506 31,627 *,^ Idexx Laboratories Inc. 632,044 31,602 * Inverness Medical Innovations Inc. 801,929 31,059 IMS Health Inc. 1,948,386 29,908 * King Pharmaceuticals Inc. 2,658,003 28,627 Omnicare Inc. 1,269,758 28,595 Perrigo Co. 839,979 28,551 * Endo Pharmaceuticals Holdings Inc. 1,255,817 28,419 * Myriad Genetics Inc. 1,023,692 28,049 * Patterson Cos. Inc. 980,477 26,718 * Charles River Laboratories International Inc. 708,591 26,204 Pharmaceutical Product Development Inc. 1,137,516 24,957 * Lincare Holdings Inc. 761,676 23,802 Techne Corp. 379,272 23,723 * Warner Chilcott PLC Class A 1,075,756 23,258 * Gen-Probe Inc. 557,297 23,094 * Kinetic Concepts Inc. 569,530 21,061 * Amylin Pharmaceuticals Inc. 1,507,816 20,642 * Health Net Inc. 1,111,465 17,117 * Abraxis Bioscience Inc. 86,167 3,135 Industrials (12.8%) Rockwell Collins Inc. 1,696,440 86,179 Dover Corp. 1,992,498 77,229 * Delta Air Lines Inc. 8,265,418 74,058 Goodrich Corp. 1,326,609 72,088 * Cooper Industries PLC Class A 1,783,149 66,993 Rockwell Automation Inc./DE 1,519,100 64,714 * McDermott International Inc. 2,447,699 61,853 * Jacobs Engineering Group Inc. 1,322,339 60,761 WW Grainger Inc. 666,532 59,561 Flowserve Corp. 600,119 59,136 Fastenal Co. 1,431,825 55,412 Pitney Bowes Inc. 2,210,707 54,936 Textron Inc. 2,842,844 53,957 Joy Global Inc. 1,094,750 53,577 * Iron Mountain Inc. 1,949,478 51,973 Masco Corp. 3,854,957 49,806 Roper Industries Inc. 969,756 49,438 Manpower Inc. 839,048 47,582 * Quanta Services Inc. 2,116,819 46,845 RR Donnelley & Sons Co. 2,197,892 46,727 Cintas Corp. 1,472,911 44,644 * Foster Wheeler AG 1,354,012 43,207 Dun & Bradstreet Corp. 569,535 42,897 * Stericycle Inc. 863,711 41,847 Pall Corp. 1,259,528 40,658 AMETEK Inc. 1,150,546 40,166 KBR Inc. 1,718,797 40,031 Equifax Inc. 1,352,094 39,400 Avery Dennison Corp. 1,086,731 39,133 Robert Half International Inc. 1,554,890 38,903 * URS Corp. 890,914 38,888 Stanley Works 762,289 32,542 SPX Corp. 524,822 32,156 Harsco Corp. 860,695 30,477 JB Hunt Transport Services Inc. 946,155 30,400 Pentair Inc. 1,000,796 29,543 * Shaw Group Inc. 895,655 28,742 Bucyrus International Inc. Class A 804,796 28,667 * AMR Corp. 3,521,780 27,998 * IHS Inc. Class A 540,476 27,635 * AGCO Corp. 990,777 27,375 * Alliant Techsystems Inc. 351,118 27,335 Donaldson Co. Inc. 786,206 27,226 * Kansas City Southern 981,672 26,004 * Navistar International Corp. 679,471 25,426 * Aecom Technology Corp. 935,934 25,401 * Copart Inc. 762,384 25,319 * FTI Consulting Inc. 550,352 23,451 Ryder System Inc. 599,131 23,402 * Terex Corp. 1,128,000 23,383 * Covanta Holding Corp. 1,327,874 22,574 * Monster Worldwide Inc. 1,283,569 22,437 * Hertz Global Holdings Inc. 1,935,644 20,963 MSC Industrial Direct Co. Class A 470,049 20,485 * Spirit Aerosystems Holdings Inc. Class A 1,107,844 20,008 * Owens Corning 821,364 18,440 *,^ SunPower Corp. Class A 567,266 16,956 * SunPower Corp. Class B 449,950 11,352 Information Technology (16.4%) * Marvell Technology Group Ltd. 5,628,843 91,131 * Western Digital Corp. 2,387,463 87,214 * Computer Sciences Corp. 1,622,794 85,537 * Fiserv Inc. 1,666,673 80,334 Seagate Technology 5,264,147 80,068 * Citrix Systems Inc. 1,938,351 76,042 * BMC Software Inc. 1,980,744 74,337 * Micron Technology Inc. 8,973,297 73,581 * McAfee Inc. 1,664,177 72,874 Amphenol Corp. Class A 1,834,687 69,131 Xilinx Inc. 2,936,015 68,761 * Salesforce.com Inc. 1,190,492 67,775 Linear Technology Corp. 2,380,710 65,779 Kla-Tencor Corp. 1,819,644 65,252 * Flextronics International Ltd. 8,678,085 64,739 Altera Corp. 3,142,982 64,463 Maxim Integrated Products Inc. 3,264,824 59,224 * Autodesk Inc. 2,395,145 57,004 * Red Hat Inc. 2,023,938 55,942 Harris Corp. 1,431,237 53,815 * Affiliated Computer Services Inc. Class A 974,652 52,797 * SanDisk Corp. 2,429,914 52,729 Fidelity National Information Services Inc. 2,048,585 52,259 Microchip Technology Inc. 1,950,805 51,696 * Teradata Corp. 1,849,828 50,907 * VeriSign Inc. 2,065,497 48,932 * Lam Research Corp. 1,353,773 46,245 * FLIR Systems Inc. 1,609,327 45,013 * Avnet Inc. 1,617,912 42,017 Global Payments Inc. 861,093 40,213 * MEMC Electronic Materials Inc. 2,393,743 39,808 Lender Processing Services Inc. 1,023,451 39,065 * SAIC Inc. 2,225,922 39,043 * LSI Corp. 6,950,232 38,157 *,^ Alliance Data Systems Corp. 622,073 37,996 * Cree Inc. 1,033,900 37,996 * Equinix Inc. 406,535 37,401 * Akamai Technologies Inc. 1,851,153 36,431 * Arrow Electronics Inc. 1,280,837 36,056 * ON Semiconductor Corp. 4,277,324 35,288 * ANSYS Inc. 938,735 35,174 National Semiconductor Corp. 2,459,372 35,095 * Sybase Inc. 890,616 34,645 * Synopsys Inc. 1,543,708 34,610 * Advanced Micro Devices Inc. 6,075,531 34,387 * Metavante Technologies Inc. 964,569 33,258 * Hewitt Associates Inc. Class A 903,813 32,926 * Brocade Communications Systems Inc. 4,144,897 32,579 * Nuance Communications Inc. 2,122,428 31,752 Factset Research Systems Inc. 477,423 31,624 * Trimble Navigation Ltd. 1,281,160 30,633 Broadridge Financial Solutions Inc. 1,502,676 30,204 Total System Services Inc. 1,796,412 28,940 * Tellabs Inc. 4,030,164 27,889 * Ingram Micro Inc. 1,561,654 26,314 Jabil Circuit Inc. 1,947,784 26,120 * NCR Corp. 1,700,080 23,495 * IAC/InterActiveCorp 1,108,779 22,386 * Novellus Systems Inc. 1,045,113 21,926 * Dolby Laboratories Inc. Class A 562,636 21,487 * Cadence Design Systems Inc. 2,820,353 20,701 Intersil Corp. Class A 1,307,991 20,025 * DST Systems Inc. 425,736 19,073 * Lexmark International Inc. Class A 835,739 18,002 Molex Inc. 819,683 17,115 Molex Inc. Class A 636,610 11,962 * Avago Technologies Ltd. 505,010 8,621 Materials (6.8%) Vulcan Materials Co. 1,307,304 70,686 Sigma-Aldrich Corp. 1,307,717 70,591 United States Steel Corp. 1,535,025 68,109 * Owens-Illinois Inc. 1,802,525 66,513 Lubrizol Corp. 722,372 51,621 Ball Corp. 956,370 47,053 * Crown Holdings Inc. 1,713,487 46,607 Cliffs Natural Resources Inc. 1,378,768 44,617 CF Industries Holdings Inc. 492,492 42,468 Martin Marietta Materials Inc. 454,703 41,865 Eastman Chemical Co. 778,015 41,655 FMC Corp. 739,491 41,596 MeadWestvaco Corp. 1,832,575 40,885 Celanese Corp. Class A 1,537,056 38,426 Airgas Inc. 783,879 37,916 Terra Industries Inc. 1,067,873 37,023 * Pactiv Corp. 1,413,068 36,810 Walter Energy Inc. 566,185 34,005 Sealed Air Corp. 1,698,862 33,349 Allegheny Technologies Inc. 944,797 33,058 International Flavors & Fragrances Inc. 842,848 31,969 Steel Dynamics Inc. 2,026,199 31,082 Nalco Holding Co. 1,480,833 30,342 Reliance Steel & Aluminum Co. 706,935 30,087 Bemis Co. Inc. 1,153,709 29,893 Sonoco Products Co. 1,068,871 29,437 Valspar Corp. 1,020,943 28,086 Albemarle Corp. 784,226 27,134 AK Steel Holding Corp. 1,171,350 23,111 Commercial Metals Co. 1,206,113 21,589 Scotts Miracle-Gro Co. Class A 491,996 21,131 Titanium Metals Corp. 1,261,992 12,103 Telecommunication Services (1.4%) * NII Holdings Inc. 1,775,749 53,237 Windstream Corp. 4,678,143 47,390 * SBA Communications Corp. Class A 1,123,042 30,356 Frontier Communications Corp. 3,348,164 25,245 * MetroPCS Communications Inc. 2,639,653 24,707 * Level 3 Communications Inc. 17,443,695 24,247 Telephone & Data Systems Inc. 555,904 17,238 Telephone & Data Systems Inc.  Special Common Shares 514,181 15,261 * Leap Wireless International Inc. 660,776 12,918 * United States Cellular Corp. 201,604 7,877 Utilities (6.7%) * NRG Energy Inc. 2,841,410 80,099 Questar Corp. 1,864,346 70,025 DTE Energy Co. 1,755,337 61,683 EQT Corp. 1,331,969 56,742 Wisconsin Energy Corp. 1,252,263 56,565 Centerpoint Energy Inc. 3,934,587 48,907 Allegheny Energy Inc. 1,814,411 48,118 Northeast Utilities 1,875,766 44,531 SCANA Corp. 1,239,567 43,261 * Calpine Corp. 3,732,464 42,998 NiSource Inc. 2,941,188 40,853 Oneok Inc. 1,071,513 39,239 MDU Resources Group Inc. 1,871,858 39,028 NSTAR 1,143,970 36,401 Pinnacle West Capital Corp. 1,082,663 35,533 National Fuel Gas Co. 766,546 35,116 Pepco Holdings Inc. 2,356,340 35,062 OGE Energy Corp. 1,028,601 34,026 Alliant Energy Corp. 1,184,983 33,002 CMS Energy Corp. 2,429,615 32,557 DPL Inc. 1,242,061 32,418 Energen Corp. 729,531 31,443 TECO Energy Inc. 2,167,763 30,522 Integrys Energy Group Inc. 819,209 29,401 NV Energy Inc. 2,512,544 29,120 UGI Corp. 1,160,546 29,083 American Water Works Co. Inc. 1,403,421 27,984 * RRI Energy Inc. 3,756,450 26,821 Aqua America Inc. 1,454,096 25,650 * Mirant Corp. 1,545,780 25,397 * Dynegy Inc. Class A 5,397,096 13,763 Total Common Stocks (Cost $18,700,185) Market Value Coupon Shares Temporary Cash Investments (0.5%) 1 Money Market Fund (0.5%) 2,3 Vanguard Market Liquidity Fund 0.267% 92,448,839 92,449 Face Market Maturity Amount Value Coupon Date U.S. Government and Agency Obligations (0.0%) 4,5 Freddie Mac Discount Notes 0.260% 12/22/09 4,000 3,999 Total Temporary Cash Investments (Cost $96,446) Total Investments (100.4%) (Cost $18,796,631) Other Assets and Liabilities-Net (-0.4%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $72,990,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $76,687,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U. S. government. 5 Securities with a value of $3,999,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. Mid-Cap Index Fund Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. At September 30, 2009, the cost of investment securities for tax purposes was $18,796,631,000. Net unrealized depreciation of investment securities for tax purposes was $543,534,000, consisting of unrealized gains of $2,184,308,000 on securities that had risen in value since their purchase and $2,727,842,000 in unrealized losses on securities that had fallen in value since their purchase. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At September 30, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P MidCap 400 Index December 2009 56 19,298 227 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Mid-Cap Index Fund Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of September 30, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 18,156,649   Temporary Cash Investments 92,449 3,999  Futures ContractsLiabilities 1 (67)   Total 18,249,031 3,999  1 Represents variation margin on the last day of the reporting period. Vanguard Mid-Cap Value Index Fund Schedule of Investments As of September 30, 2009 Market Value Shares Common Stocks (99.9%) Consumer Discretionary (14.1%) Mattel Inc. 469,423 8,666 International Game Technology 387,940 8,333 * Liberty Media Corp. - Interactive 742,006 8,140 Starwood Hotels & Resorts Worldwide Inc. 244,386 8,072 Genuine Parts Co. 208,760 7,945 Harley-Davidson Inc. 306,967 7,060 Whirlpool Corp. 96,660 6,762 Tiffany & Co. 162,254 6,252 * Expedia Inc. 257,888 6,176 Limited Brands Inc. 357,235 6,070 Darden Restaurants Inc. 170,561 5,821 Newell Rubbermaid Inc. 363,459 5,703 Virgin Media Inc. 366,025 5,095 Hasbro Inc. 164,778 4,573 * Royal Caribbean Cruises Ltd. 181,913 4,381 * MGM Mirage 346,445 4,171 H&R Block Inc. 222,364 4,087 Wyndham Worldwide Corp. 233,182 3,806 Leggett & Platt Inc. 194,986 3,783 Autoliv Inc. 111,399 3,743 Washington Post Co. Class B 7,964 3,728 Black & Decker Corp. 78,725 3,644 * Mohawk Industries Inc. 76,182 3,633 * Goodyear Tire & Rubber Co. 195,562 3,330 * Interpublic Group of Cos. Inc. 407,288 3,063 * AutoNation Inc. 150,812 2,727 Foot Locker Inc. 203,841 2,436 Lennar Corp. Class A 169,217 2,411 * Toll Brothers Inc. 116,383 2,274 DR Horton Inc. 186,561 2,129 WABCO Holdings Inc. 83,689 1,758 Pulte Homes Inc. 157,088 1,726 * Discovery Communications Inc. 64,398 1,676 * NVR Inc. 2,117 1,349 Abercrombie & Fitch Co. 40,229 1,323 * Lamar Advertising Co. Class A 47,573 1,305 Weight Watchers International Inc. 45,422 1,246 Brinker International Inc. 66,859 1,052 * Penn National Gaming Inc. 30,636 847 * Clear Channel Outdoor Holdings Inc. Class A 52,886 370 Consumer Staples (4.7%) Bunge Ltd. 173,528 10,864 JM Smucker Co. 155,058 8,220 McCormick & Co. Inc./MD 154,461 5,242 Tyson Foods Inc. Class A 382,553 4,832 * Dr Pepper Snapple Group Inc. 166,190 4,778 * Ralcorp Holdings Inc. 74,067 4,331 SUPERVALU Inc. 277,045 4,172 * Constellation Brands Inc. Class A 258,264 3,913 * Smithfield Foods Inc. 194,831 2,689 PepsiAmericas Inc. 81,488 2,327 Hormel Foods Corp. 62,772 2,230 Energy (7.3%) El Paso Corp. 917,810 9,472 BJ Services Co. 382,403 7,430 * Newfield Exploration Co. 173,632 7,390 * Pride International Inc. 227,264 6,918 Pioneer Natural Resources Co. 149,238 5,416 Cimarex Energy Co. 109,059 4,724 Arch Coal Inc. 209,384 4,634 * Kinder Morgan Management LLC 96,629 4,575 Sunoco Inc. 153,052 4,354 ENSCO International Inc. 92,831 3,949 * Nabors Industries Ltd. 185,302 3,873 Rowan Cos. Inc. 148,076 3,416 Tidewater Inc. 67,711 3,188 Tesoro Corp./Texas 181,253 2,715 * Forest Oil Corp. 136,411 2,670 Cabot Oil & Gas Corp. 67,760 2,422 * EXCO Resources Inc. 117,311 2,193 Massey Energy Co. 72,655 2,026 Patterson-UTI Energy Inc. 130,383 1,969 Financials (30.2%) Discover Financial Services 703,257 11,414 Hartford Financial Services Group Inc. 426,079 11,291 HCP Inc. 380,702 10,941 Lincoln National Corp. 387,668 10,044 Fifth Third Bancorp 988,847 10,017 Unum Group 433,730 9,299 Regions Financial Corp. 1,433,698 8,903 Ventas Inc. 204,916 7,889 XL Capital Ltd. Class A 447,902 7,820 AvalonBay Communities Inc. 104,584 7,606 People's United Financial Inc. 456,009 7,095 Everest Re Group Ltd. 80,576 7,067 ProLogis 579,506 6,908 Keycorp 1,020,694 6,635 Plum Creek Timber Co. Inc. 213,161 6,531 Health Care REIT Inc. 156,824 6,527 Willis Group Holdings Ltd. 219,138 6,184 Kimco Realty Corp. 468,114 6,104 Comerica Inc. 197,860 5,871 Legg Mason Inc. 185,355 5,752 PartnerRe Ltd. 74,088 5,700 Axis Capital Holdings Ltd. 177,122 5,346 * SLM Corp. 612,080 5,337 Cincinnati Financial Corp. 202,198 5,255 Assurant Inc. 154,173 4,943 New York Community Bancorp Inc. 429,380 4,904 WR Berkley Corp. 188,514 4,766 Federal Realty Investment Trust 77,388 4,749 Torchmark Corp. 108,325 4,705 Host Hotels & Resorts Inc. 387,813 4,565 RenaissanceRe Holdings Ltd. 81,598 4,468 Fidelity National Financial Inc. Class A 292,078 4,405 AMB Property Corp. 191,442 4,394 Liberty Property Trust 134,778 4,384 Reinsurance Group of America Inc. Class A 95,269 4,249 Rayonier Inc. 103,424 4,231 Huntington Bancshares Inc./OH 887,321 4,179 Nationwide Health Properties Inc. 134,783 4,177 * Markel Corp. 12,207 4,026 HCC Insurance Holdings Inc. 146,904 4,018 Regency Centers Corp. 104,772 3,882 Old Republic International Corp. 314,958 3,836 * First Horizon National Corp. 285,888 3,782 * Arch Capital Group Ltd. 55,500 3,748 Cullen/Frost Bankers Inc. 70,045 3,617 Marshall & Ilsley Corp. 438,719 3,540 Duke Realty Corp. 293,079 3,520 Realty Income Corp. 136,596 3,504 Transatlantic Holdings Inc. 69,521 3,488 Camden Property Trust 85,546 3,447 First American Corp. 103,767 3,359 Janus Capital Group Inc. 234,919 3,331 Hospitality Properties Trust 159,936 3,258 White Mountains Insurance Group Ltd. 10,440 3,205 Macerich Co. 105,426 3,198 Federated Investors Inc. Class B 121,239 3,197 Commerce Bancshares Inc./Kansas City MO 84,979 3,165 Validus Holdings Ltd. 122,469 3,160 UDR Inc. 197,058 3,102 Raymond James Financial Inc. 128,687 2,996 Weingarten Realty Investors 148,820 2,964 Zions Bancorporation 143,267 2,575 American Financial Group Inc./OH 98,381 2,509 City National Corp./CA 56,732 2,209 TCF Financial Corp. 150,959 1,968 * Jefferies Group Inc. 67,125 1,828 Associated Banc-Corp 158,836 1,814 * NASDAQ OMX Group Inc. 64,842 1,365 Mercury General Corp. 35,858 1,297 * St Joe Co. 42,446 1,236 Odyssey Re Holdings Corp. 13,815 895 TFS Financial Corp. 60,848 724 BOK Financial Corp. 15,521 719 Capitol Federal Financial 18,861 621 Health Care (4.1%) AmerisourceBergen Corp. Class A 394,879 8,837 * CareFusion Corp. 235,931 5,143 * Humana Inc. 111,042 4,142 * Coventry Health Care Inc. 194,344 3,879 * King Pharmaceuticals Inc. 324,708 3,497 Omnicare Inc. 155,104 3,493 * Hospira Inc. 73,561 3,281 * Charles River Laboratories International Inc. 86,566 3,201 * Vertex Pharmaceuticals Inc. 79,366 3,008 * Health Net Inc. 135,980 2,094 * Community Health Systems Inc. 60,465 1,931 * Inverness Medical Innovations Inc. 48,913 1,894 * Endo Pharmaceuticals Holdings Inc. 53,630 1,214 Pharmaceutical Product Development Inc. 48,504 1,064 * Abraxis Bioscience Inc. 3,695 135 Industrials (10.2%) Dover Corp. 243,547 9,440 * Cooper Industries PLC Class A 217,965 8,189 Rockwell Automation Inc./DE 185,693 7,910 Pitney Bowes Inc. 270,222 6,715 Textron Inc. 347,498 6,595 Masco Corp. 471,212 6,088 Manpower Inc. 102,569 5,817 Goodrich Corp. 105,406 5,728 RR Donnelley & Sons Co. 268,666 5,712 Cintas Corp. 180,042 5,457 KBR Inc. 210,099 4,893 Avery Dennison Corp. 132,845 4,784 * URS Corp. 108,909 4,754 Joy Global Inc. 86,986 4,257 Stanley Works 93,181 3,978 Harsco Corp. 105,136 3,723 Pentair Inc. 122,255 3,609 Ryder System Inc. 73,210 2,859 * Terex Corp. 137,849 2,857 SPX Corp. 41,732 2,557 Pall Corp. 77,036 2,487 Bucyrus International Inc. Class A 63,864 2,275 * Owens Corning 100,385 2,254 * Hertz Global Holdings Inc. 153,738 1,665 * Kansas City Southern 41,869 1,109 * Spirit Aerosystems Holdings Inc. Class A 47,554 859 Information Technology (8.9%) * Computer Sciences Corp. 198,357 10,455 Xilinx Inc. 358,884 8,405 * Flextronics International Ltd. 1,060,748 7,913 Fidelity National Information Services Inc. 250,408 6,388 Microchip Technology Inc. 238,460 6,319 * Micron Technology Inc. 712,941 5,846 * Avnet Inc. 197,775 5,136 * Arrow Electronics Inc. 156,571 4,407 Kla-Tencor Corp. 111,216 3,988 Total System Services Inc. 219,441 3,535 Seagate Technology 225,239 3,426 * Citrix Systems Inc. 82,952 3,254 * Ingram Micro Inc. 190,798 3,215 Jabil Circuit Inc. 237,999 3,192 * LSI Corp. 552,391 3,033 * IAC/InterActiveCorp 135,691 2,740 Intersil Corp. Class A 160,144 2,452 Harris Corp. 61,155 2,299 * Tellabs Inc. 319,734 2,213 * Lexmark International Inc. Class A 102,113 2,200 * NCR Corp. 134,870 1,864 Molex Inc. Class A 96,437 1,812 * MEMC Electronic Materials Inc. 102,367 1,702 Molex Inc. 81,216 1,696 * Advanced Micro Devices Inc. 259,466 1,469 * Cadence Design Systems Inc. 172,341 1,265 * Novellus Systems Inc. 44,727 938 Materials (8.0%) Vulcan Materials Co. 159,806 8,641 United States Steel Corp. 187,640 8,326 * Owens-Illinois Inc. 220,334 8,130 Lubrizol Corp. 88,300 6,310 Ball Corp. 116,901 5,751 Cliffs Natural Resources Inc. 168,539 5,454 Eastman Chemical Co. 95,113 5,092 MeadWestvaco Corp. 224,016 4,998 Sealed Air Corp. 207,666 4,076 International Flavors & Fragrances Inc. 103,033 3,908 Steel Dynamics Inc. 247,690 3,800 Bemis Co. Inc. 140,932 3,652 Sonoco Products Co. 130,673 3,599 Valspar Corp. 124,723 3,431 FMC Corp. 58,771 3,306 Commercial Metals Co. 147,395 2,638 Allegheny Technologies Inc. 75,004 2,624 Reliance Steel & Aluminum Co. 56,101 2,388 Walter Energy Inc. 34,563 2,076 AK Steel Holding Corp. 92,904 1,833 Titanium Metals Corp. 153,816 1,475 Telecommunication Services (1.3%) Windstream Corp. 571,836 5,793 Frontier Communications Corp. 409,116 3,085 Telephone & Data Systems Inc. - Special Common Shares 63,209 1,876 * Level 3 Communications Inc. 1,066,607 1,482 Telephone & Data Systems Inc. 43,939 1,362 * United States Cellular Corp. 24,745 967 Utilities (11.1%) * NRG Energy Inc. 347,316 9,791 DTE Energy Co. 214,561 7,540 Wisconsin Energy Corp. 153,074 6,914 Centerpoint Energy Inc. 480,946 5,978 Northeast Utilities 229,295 5,443 SCANA Corp. 151,527 5,288 NiSource Inc. 359,521 4,994 Oneok Inc. 130,978 4,796 MDU Resources Group Inc. 228,816 4,771 NSTAR 139,844 4,450 Pinnacle West Capital Corp. 132,348 4,344 National Fuel Gas Co. 93,702 4,293 Pepco Holdings Inc. 288,032 4,286 OGE Energy Corp. 125,741 4,160 Alliant Energy Corp. 144,859 4,034 CMS Energy Corp. 296,990 3,980 DPL Inc. 151,831 3,963 Energen Corp. 89,189 3,844 TECO Energy Inc. 264,792 3,728 Integrys Energy Group Inc. 100,073 3,592 NV Energy Inc. 306,926 3,557 UGI Corp. 141,769 3,553 American Water Works Co. Inc. 171,459 3,419 * RRI Energy Inc. 458,960 3,277 Aqua America Inc. 177,666 3,134 * Mirant Corp. 188,878 3,103 Questar Corp. 79,794 2,997 Allegheny Energy Inc. 77,543 2,056 * Dynegy Inc. Class A 660,832 1,685 Total Common Stocks (Cost $1,063,837) Market Value Coupon Shares Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund (Cost $1,296) 0.267% 1,295,701 1,296 Total Investments (100.0%) (Cost $1,065,133) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REITReal Estate Investment Trust. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. At September 30, 2009, the cost of investment securities for tax purposes was $1,065,133,000. Net unrealized appreciation of investment securities for tax purposes was $75,108,000, consisting of unrealized gains of $138,291,000 on securities that had risen in value since their purchase and $63,183,000 in unrealized losses on securities that had fallen in value since their purchase. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At September 30, 2009, 100% of the fund's investments were valued based on Level 1 inputs. Vanguard Mid-Cap Growth Index Fund Schedule of Investments As of September 30, 2009 Market Value Shares Common Stocks (100.0%) Consumer Discretionary (16.0%) * priceline.com Inc. 50,381 8,354 Ross Stores Inc. 161,374 7,709 Cablevision Systems Corp. Class A 314,490 7,469 * Wynn Resorts Ltd. 94,005 6,664 Tim Hortons Inc. 230,447 6,522 Nordstrom Inc. 206,438 6,305 * O'Reilly Automotive Inc. 172,709 6,242 * Carmax Inc. 280,661 5,866 * Dollar Tree Inc. 114,462 5,572 Polo Ralph Lauren Corp. Class A 71,428 5,473 * ITT Educational Services Inc. 48,800 5,388 * GameStop Corp. Class A 199,129 5,271 * Discovery Communications Inc. Class A 170,660 4,930 * Urban Outfitters Inc. 160,473 4,841 Advance Auto Parts Inc. 121,263 4,763 DeVry Inc. 81,869 4,529 BorgWarner Inc. 148,371 4,490 Family Dollar Stores Inc. 169,634 4,478 Scripps Networks Interactive Inc. Class A 114,021 4,213 American Eagle Outfitters Inc. 236,682 3,990 H&R Block Inc. 216,261 3,975 Strayer Education Inc. 17,846 3,885 PetSmart Inc. 160,503 3,491 * Marvel Entertainment Inc. 64,909 3,221 Pulte Homes Inc. 283,666 3,118 * Discovery Communications Inc. 116,392 3,030 * LKQ Corp. 160,592 2,977 *,^ NetFlix Inc. 62,446 2,883 Harman International Industries Inc. 83,832 2,840 Guess? Inc. 70,304 2,604 * NVR Inc. 3,829 2,441 Wendy's/Arby's Group Inc. Class A 508,032 2,403 Abercrombie & Fitch Co. 72,667 2,389 Burger King Holdings Inc. 120,038 2,111 DR Horton Inc. 181,521 2,071 * Chipotle Mexican Grill Inc. Class B 21,960 1,828 *,^ Chipotle Mexican Grill Inc. Class A 18,585 1,804 * Goodyear Tire & Rubber Co. 102,336 1,743 * Interpublic Group of Cos. Inc. 213,203 1,603 * Penn National Gaming Inc. 55,211 1,527 * Lamar Advertising Co. Class A 46,253 1,269 * Toll Brothers Inc. 61,023 1,192 Brinker International Inc. 65,020 1,023 Consumer Staples (4.1%) * Whole Foods Market Inc. 178,815 5,452 * Energizer Holdings Inc. 82,083 5,445 Estee Lauder Cos. Inc. Class A 143,488 5,321 Church & Dwight Co. Inc. 89,411 5,073 * Dr Pepper Snapple Group Inc. 161,619 4,647 * Dean Foods Co. 229,690 4,086 * Hansen Natural Corp. 98,038 3,602 Alberto-Culver Co. Class B 112,455 3,113 Flowers Foods Inc. 105,867 2,783 Mead Johnson Nutrition Co. Class A 44,032 1,986 Hormel Foods Corp. 32,924 1,169 Energy (9.4%) * Cameron International Corp. 276,242 10,448 Consol Energy Inc. 229,977 10,374 Range Resources Corp. 199,308 9,838 * PetroHawk Energy Corp. 382,992 9,272 * FMC Technologies Inc. 157,341 8,220 * Alpha Natural Resources Inc. 152,555 5,355 Helmerich & Payne Inc. 134,236 5,306 * Plains Exploration & Production Co. 174,445 4,825 * Denbury Resources Inc. 316,797 4,793 * Oceaneering International Inc. 69,667 3,954 ENSCO International Inc. 90,284 3,841 * Nabors Industries Ltd. 180,211 3,766 * Dresser-Rand Group Inc. 104,959 3,261 Cabot Oil & Gas Corp. 65,954 2,358 * Quicksilver Resources Inc. 150,589 2,137 * EXCO Resources Inc. 114,243 2,135 * SandRidge Energy Inc. 162,063 2,100 Frontier Oil Corp. 133,433 1,857 * Continental Resources Inc./OK 43,178 1,691 * CNX Gas Corp. 38,438 1,180 Massey Energy Co. 38,087 1,062 Patterson-UTI Energy Inc. 68,335 1,032 Financials (4.2%) * IntercontinentalExchange Inc. 78,813 7,660 Host Hotels & Resorts Inc. 377,147 4,439 Digital Realty Trust Inc. 92,042 4,207 Eaton Vance Corp. 140,887 3,943 * Affiliated Managers Group Inc. 52,554 3,417 * CB Richard Ellis Group Inc. Class A 286,759 3,367 SEI Investments Co. 170,077 3,347 Brown & Brown Inc. 153,186 2,935 * NASDAQ OMX Group Inc. 117,103 2,465 Greenhill & Co. Inc. 25,103 2,249 * St Joe Co. 76,550 2,229 * Jefferies Group Inc. 65,354 1,780 Odyssey Re Holdings Corp. 13,410 869 TFS Financial Corp. 59,069 703 BOK Financial Corp. 15,055 697 Capitol Federal Financial 9,874 325 Health Care (17.3%) * Intuitive Surgical Inc. 48,193 12,639 * Life Technologies Corp. 222,383 10,352 * DaVita Inc. 131,642 7,456 * Waters Corp. 122,738 6,856 * Varian Medical Systems Inc. 159,599 6,724 * Illumina Inc. 156,633 6,657 * Cerner Corp. 87,162 6,520 * Henry Schein Inc. 114,803 6,304 * Mylan Inc./PA 388,359 6,218 DENTSPLY International Inc. 179,642 6,205 Beckman Coulter Inc. 86,505 5,964 * Hospira Inc. 132,800 5,923 * Cephalon Inc. 94,008 5,475 * Vertex Pharmaceuticals Inc. 143,283 5,430 * Hologic Inc. 326,650 5,337 * Edwards Lifesciences Corp. 71,296 4,984 * Millipore Corp. 70,582 4,964 * Watson Pharmaceuticals Inc. 127,507 4,672 * Alexion Pharmaceuticals Inc. 104,502 4,655 * Covance Inc. 81,369 4,406 * ResMed Inc. 95,955 4,337 * Humana Inc. 107,957 4,027 * Mettler-Toledo International Inc. 42,872 3,884 *,^ Idexx Laboratories Inc. 75,142 3,757 IMS Health Inc. 231,357 3,551 Perrigo Co. 99,735 3,390 * Myriad Genetics Inc. 121,612 3,332 * Patterson Cos. Inc. 116,421 3,172 * Lincare Holdings Inc. 90,608 2,832 Techne Corp. 45,051 2,818 * Warner Chilcott PLC Class A 127,939 2,766 * Gen-Probe Inc. 66,306 2,748 * Kinetic Concepts Inc. 67,776 2,506 * Amylin Pharmaceuticals Inc. 179,348 2,455 * Endo Pharmaceuticals Holdings Inc. 96,921 2,193 Pharmaceutical Product Development Inc. 87,789 1,926 * Community Health Systems Inc. 58,853 1,879 * Inverness Medical Innovations Inc. 47,610 1,844 * Abraxis Bioscience Inc. 6,618 241 Industrials (15.4%) Rockwell Collins Inc. 201,644 10,244 * Delta Air Lines Inc. 982,411 8,802 * McDermott International Inc. 290,937 7,352 * Jacobs Engineering Group Inc. 157,172 7,222 WW Grainger Inc. 79,225 7,080 Flowserve Corp. 71,331 7,029 Fastenal Co. 170,189 6,586 * Iron Mountain Inc. 231,712 6,177 Roper Industries Inc. 115,274 5,877 * Quanta Services Inc. 251,638 5,569 * Foster Wheeler AG 160,962 5,136 Dun & Bradstreet Corp. 67,692 5,099 * Stericycle Inc. 102,673 4,974 AMETEK Inc. 136,779 4,775 Equifax Inc. 160,698 4,683 Robert Half International Inc. 184,840 4,625 JB Hunt Transport Services Inc. 112,399 3,611 * Shaw Group Inc. 106,351 3,413 * AMR Corp. 418,303 3,325 * IHS Inc. Class A 64,172 3,281 * AGCO Corp. 117,647 3,251 * Alliant Techsystems Inc. 41,728 3,249 Donaldson Co. Inc. 93,346 3,233 * Navistar International Corp. 80,669 3,019 * Aecom Technology Corp. 111,176 3,017 * Copart Inc. 90,512 3,006 Goodrich Corp. 55,198 2,999 * FTI Consulting Inc. 65,365 2,785 * Covanta Holding Corp. 157,651 2,680 * Monster Worldwide Inc. 152,404 2,664 MSC Industrial Direct Co. Class A 55,891 2,436 Pall Corp. 74,832 2,416 Joy Global Inc. 45,533 2,228 *,^ SunPower Corp. Class A 67,453 2,016 * Kansas City Southern 75,763 2,007 * Spirit Aerosystems Holdings Inc. Class A 85,689 1,548 * SunPower Corp. Class B 53,510 1,350 SPX Corp. 21,840 1,338 Bucyrus International Inc. Class A 33,505 1,193 * Hertz Global Holdings Inc. 80,530 872 Information Technology (24.4%) * Marvell Technology Group Ltd. 669,028 10,832 * Western Digital Corp. 283,770 10,366 * Fiserv Inc. 198,096 9,548 * BMC Software Inc. 235,433 8,836 * McAfee Inc. 197,811 8,662 Amphenol Corp. Class A 218,074 8,217 * Salesforce.com Inc. 141,509 8,056 Linear Technology Corp. 282,973 7,819 Altera Corp. 373,570 7,662 Maxim Integrated Products Inc. 388,059 7,039 * Autodesk Inc. 284,692 6,776 * Red Hat Inc. 240,569 6,649 * Affiliated Computer Services Inc. Class A 115,863 6,276 * SanDisk Corp. 288,817 6,267 Seagate Technology 406,692 6,186 * Teradata Corp. 219,869 6,051 * Citrix Systems Inc. 149,774 5,876 * VeriSign Inc. 245,502 5,816 * Lam Research Corp. 160,935 5,497 * FLIR Systems Inc. 191,304 5,351 Global Payments Inc. 102,363 4,780 Lender Processing Services Inc. 121,668 4,644 * SAIC Inc. 264,613 4,641 * Alliance Data Systems Corp. 73,948 4,517 * Cree Inc. 122,884 4,516 * Equinix Inc. 48,337 4,447 * Akamai Technologies Inc. 220,002 4,330 * ON Semiconductor Corp. 508,464 4,195 * ANSYS Inc. 111,593 4,181 National Semiconductor Corp. 292,364 4,172 Harris Corp. 110,593 4,158 * Sybase Inc. 105,882 4,119 * Synopsys Inc. 183,510 4,114 * Metavante Technologies Inc. 114,673 3,954 * Hewitt Associates Inc. Class A 107,453 3,914 Kla-Tencor Corp. 108,163 3,879 * Brocade Communications Systems Inc. 492,745 3,873 * Nuance Communications Inc. 252,037 3,770 Factset Research Systems Inc. 56,772 3,761 * Trimble Navigation Ltd. 152,195 3,639 Broadridge Financial Solutions Inc. 178,628 3,590 * MEMC Electronic Materials Inc. 184,989 3,076 * Micron Technology Inc. 373,178 3,060 * Advanced Micro Devices Inc. 469,451 2,657 * Dolby Laboratories Inc. Class A 66,904 2,555 * DST Systems Inc. 50,619 2,268 * Novellus Systems Inc. 80,827 1,696 * LSI Corp. 289,183 1,588 * Cadence Design Systems Inc. 167,817 1,232 * Tellabs Inc. 167,565 1,160 * Avago Technologies Ltd. 60,058 1,025 * NCR Corp. 70,613 976 Materials (5.6%) Sigma-Aldrich Corp. 155,435 8,390 * Crown Holdings Inc. 203,690 5,540 CF Industries Holdings Inc. 58,548 5,049 Martin Marietta Materials Inc. 54,052 4,976 Celanese Corp. Class A 182,725 4,568 Airgas Inc. 93,190 4,508 Terra Industries Inc. 126,947 4,401 * Pactiv Corp. 167,987 4,376 Nalco Holding Co. 175,922 3,605 Albemarle Corp. 93,111 3,222 Scotts Miracle-Gro Co. Class A 58,510 2,513 Walter Energy Inc. 33,643 2,021 FMC Corp. 30,769 1,731 Allegheny Technologies Inc. 39,298 1,375 Reliance Steel & Aluminum Co. 29,409 1,252 AK Steel Holding Corp. 48,732 961 Telecommunication Services (1.6%) * NII Holdings Inc. 211,062 6,328 * SBA Communications Corp. Class A 133,414 3,606 * MetroPCS Communications Inc. 313,415 2,933 * Leap Wireless International Inc. 78,602 1,537 * Level 3 Communications Inc. 1,036,096 1,440 Telephone & Data Systems Inc. 22,996 713 Utilities (2.0%) EQT Corp. 158,316 6,744 Questar Corp. 144,053 5,411 * Calpine Corp. 443,544 5,110 Allegheny Energy Inc. 140,207 3,718 Total Common Stocks (Cost $1,069,424) Market Value Coupon Shares ($000) Temporary Cash Investment (0.4%) Money Market Fund (0.4%) 1,2 Vanguard Market Liquidity Fund (Cost $4,489) 0.267% 4,488,702 4,489 Total Investments (100.4%) (Cost $1,073,913) Other Assets and Liabilities-Net (-0.4%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $4,284,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $4,489,000 of collateral received for securities on loan. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. At September 30, 2009, the cost of investment securities for tax purposes was $1,073,913,000. Net unrealized depreciation of investment securities for tax purposes was $18,950,000, consisting of unrealized gains of $93,790,000 on securities that had risen in value since their purchase and $112,740,000 in unrealized losses on securities that had fallen in value since their purchase. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At September 30, 2009, 100% of the fund's investments were valued based on Level 1 inputs. Vanguard Large Cap Index Fund Schedule of Investments As of September 30, 2009 Market Value Shares Common Stocks (99.8%) 1 Consumer Discretionary (9.5%) McDonald's Corp. 404,312 23,074 Walt Disney Co. 646,551 17,754 Home Depot Inc. 621,728 16,563 Time Warner Inc. 438,560 12,622 Target Corp. 261,776 12,220 * Amazon.com Inc. 125,925 11,756 Comcast Corp. Class A 685,095 11,571 Lowe's Cos. Inc. 540,221 11,312 News Corp. Class A 783,189 9,390 NIKE Inc. Class B 135,260 8,751 * Ford Motor Co. 1,023,403 7,379 Staples Inc. 262,121 6,086 * Kohl's Corp. 106,093 6,053 Yum! Brands Inc. 169,145 5,710 * Viacom Inc. Class B 201,219 5,642 * Liberty Media Corp. - Entertainment Class A 181,300 5,640 TJX Cos. Inc. 151,389 5,624 * Starbucks Corp. 269,717 5,570 Johnson Controls Inc. 217,774 5,566 Time Warner Cable Inc. 129,100 5,563 Carnival Corp. 160,579 5,344 Comcast Corp. 330,442 5,314 * DIRECTV Group Inc. 184,665 5,093 Best Buy Co. Inc. 129,607 4,863 Omnicom Group Inc. 113,938 4,209 Coach Inc. 116,406 3,832 Gap Inc. 178,454 3,819 * Apollo Group Inc. Class A 50,007 3,684 * Bed Bath & Beyond Inc. 95,610 3,589 Marriott International Inc./DE Class A 110,643 3,053 McGraw-Hill Cos. Inc. 115,260 2,898 Macy's Inc. 154,041 2,817 JC Penney Co. Inc. 77,392 2,612 CBS Corp. Class B 216,650 2,611 Mattel Inc. 131,651 2,430 * priceline.com Inc. 14,526 2,409 Fortune Brands Inc. 54,935 2,361 VF Corp. 32,527 2,356 International Game Technology 108,536 2,331 H&R Block Inc. 124,355 2,286 * Liberty Media Corp. - Interactive 207,902 2,281 Starwood Hotels & Resorts Worldwide Inc. 68,497 2,262 Genuine Parts Co. 58,584 2,230 Ross Stores Inc. 46,366 2,215 Sherwin-Williams Co. 36,512 2,197 Cablevision Systems Corp. Class A 90,623 2,152 * Las Vegas Sands Corp. 120,918 2,036 Harley-Davidson Inc. 85,833 1,974 * Wynn Resorts Ltd. 27,135 1,924 Whirlpool Corp. 27,104 1,896 Tim Hortons Inc. 66,386 1,879 Nordstrom Inc. 59,408 1,814 * O'Reilly Automotive Inc. 49,877 1,803 * AutoZone Inc. 12,036 1,760 Tiffany & Co. 45,343 1,747 * Expedia Inc. 72,310 1,732 Limited Brands Inc. 100,042 1,700 * Carmax Inc. 81,131 1,696 Garmin Ltd. 44,166 1,667 Darden Restaurants Inc. 47,921 1,636 * Dollar Tree Inc. 32,931 1,603 Newell Rubbermaid Inc. 102,167 1,603 Polo Ralph Lauren Corp. Class A 20,486 1,570 * ITT Educational Services Inc. 13,971 1,543 * GameStop Corp. Class A 57,283 1,516 * DISH Network Corp. Class A 76,179 1,467 * Goodyear Tire & Rubber Co. 84,231 1,434 Virgin Media Inc. 102,828 1,431 * Discovery Communications Inc. Class A 49,094 1,418 * Urban Outfitters Inc. 46,121 1,392 Pulte Homes Inc. 125,770 1,382 Advance Auto Parts Inc. 34,820 1,368 * Discovery Communications Inc. 51,778 1,348 *,^ Sears Holdings Corp. 20,325 1,327 * Interpublic Group of Cos. Inc. 176,208 1,325 DeVry Inc. 23,507 1,300 BorgWarner Inc. 42,826 1,296 Family Dollar Stores Inc. 48,841 1,289 Hasbro Inc. 46,130 1,280 * Royal Caribbean Cruises Ltd. 51,151 1,232 Scripps Networks Interactive Inc. Class A 32,831 1,213 DR Horton Inc. 104,380 1,191 * MGM Mirage 97,071 1,169 American Eagle Outfitters Inc. 68,057 1,147 * Liberty Global Inc. Class A 50,197 1,133 Strayer Education Inc. 5,128 1,116 * NVR Inc. 1,700 1,084 Wyndham Worldwide Corp. 65,050 1,062 Abercrombie & Fitch Co. 32,120 1,056 Leggett & Platt Inc. 54,387 1,055 Autoliv Inc. 31,341 1,053 Washington Post Co. Class B 2,231 1,044 Black & Decker Corp. 22,157 1,026 * Mohawk Industries Inc. 21,387 1,020 * Liberty Global Inc. 45,219 1,016 PetSmart Inc. 46,073 1,002 * Toll Brothers Inc. 50,064 978 * Marvel Entertainment Inc. 18,806 933 * LKQ Corp. 46,016 853 * NetFlix Inc. 17,941 828 Harman International Industries Inc. 24,162 819 * AutoNation Inc. 42,006 760 Guess? Inc. 20,126 745 * Lamar Advertising Co. Class A 26,614 730 Wendy's/Arby's Group Inc. Class A 146,140 691 Foot Locker Inc. 56,695 678 * Penn National Gaming Inc. 24,400 675 Lennar Corp. Class A 47,045 670 News Corp. Class B 43,227 605 Burger King Holdings Inc. 34,362 604 Brinker International Inc. 37,131 584 * Chipotle Mexican Grill Inc. Class B 6,266 521 *,^ Chipotle Mexican Grill Inc. Class A 5,287 513 WABCO Holdings Inc. 23,412 492 Weight Watchers International Inc. 12,721 349 * Clear Channel Outdoor Holdings Inc. Class A 14,267 100 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 20  Consumer Staples (10.7%) Procter & Gamble Co. 1,068,302 61,876 Wal-Mart Stores Inc. 860,489 42,241 Coca-Cola Co. 763,651 41,008 Philip Morris International Inc. 718,935 35,041 PepsiCo Inc./NC 570,561 33,469 CVS Caremark Corp. 533,596 19,071 Kraft Foods Inc. 539,799 14,181 Colgate-Palmolive Co. 183,066 13,964 Walgreen Co. 363,419 13,617 Altria Group Inc. 757,899 13,498 Costco Wholesale Corp. 159,029 8,979 Kimberly-Clark Corp. 151,734 8,949 General Mills Inc. 120,555 7,761 Archer-Daniels-Midland Co. 211,758 6,188 Sysco Corp. 216,138 5,371 Avon Products Inc. 156,470 5,314 Kellogg Co. 98,145 4,832 Kroger Co. 227,085 4,687 HJ Heinz Co. 115,278 4,582 Lorillard Inc. 61,627 4,579 ConAgra Foods Inc. 163,921 3,554 Safeway Inc. 156,027 3,077 Bunge Ltd. 48,483 3,036 Clorox Co. 50,943 2,996 Reynolds American Inc. 64,005 2,850 Molson Coors Brewing Co. Class B 55,510 2,702 Sara Lee Corp. 241,950 2,695 * Dr Pepper Snapple Group Inc. 92,988 2,673 Campbell Soup Co. 77,942 2,543 Coca-Cola Enterprises Inc. 107,502 2,302 JM Smucker Co. 43,381 2,300 Hershey Co. 57,959 2,252 Pepsi Bottling Group Inc. 54,837 1,998 * Whole Foods Market Inc. 51,474 1,569 * Energizer Holdings Inc. 23,551 1,562 Estee Lauder Cos. Inc. Class A 41,382 1,534 McCormick & Co. Inc./MD 43,379 1,472 Church & Dwight Co. Inc. 25,843 1,466 Brown-Forman Corp. Class B 29,300 1,413 Tyson Foods Inc. Class A 107,573 1,359 * Ralcorp Holdings Inc. 20,689 1,210 * Dean Foods Co. 66,431 1,182 SUPERVALU Inc. 77,993 1,175 * Constellation Brands Inc. Class A 72,358 1,096 * Hansen Natural Corp. 28,151 1,034 Hormel Foods Corp. 27,047 961 Alberto-Culver Co. Class B 32,275 893 Flowers Foods Inc. 30,530 803 * Smithfield Foods Inc. 54,452 751 PepsiAmericas Inc. 22,721 649 Mead Johnson Nutrition Co. Class A 12,713 574 Energy (11.8%) Exxon Mobil Corp. 1,788,575 122,714 Chevron Corp. 734,764 51,749 Schlumberger Ltd. 438,455 26,132 ConocoPhillips 515,853 23,296 Occidental Petroleum Corp. 297,064 23,290 Anadarko Petroleum Corp. 182,898 11,473 Apache Corp. 122,773 11,274 Devon Energy Corp. 154,538 10,405 * Transocean Ltd. 117,511 10,051 Halliburton Co. 328,769 8,916 XTO Energy Inc. 201,814 8,339 Marathon Oil Corp. 259,344 8,273 EOG Resources Inc. 91,724 7,660 * National Oilwell Varco Inc. 153,193 6,607 Chesapeake Energy Corp. 218,014 6,192 Hess Corp. 107,861 5,766 * Southwestern Energy Co. 125,935 5,375 * Weatherford International Ltd. 255,864 5,304 Baker Hughes Inc. 113,499 4,842 Spectra Energy Corp. 236,371 4,477 Noble Energy Inc. 63,456 4,186 Valero Energy Corp. 203,889 3,953 Murphy Oil Corp. 66,354 3,820 Williams Cos. Inc. 212,633 3,800 Peabody Energy Corp. 97,941 3,645 Noble Corp. 95,717 3,633 * Cameron International Corp. 79,489 3,006 Consol Energy Inc. 66,106 2,982 Range Resources Corp. 57,328 2,830 * Ultra Petroleum Corp. 55,486 2,717 * PetroHawk Energy Corp. 110,130 2,666 El Paso Corp. 256,658 2,649 Diamond Offshore Drilling Inc. 25,472 2,433 * FMC Technologies Inc. 45,282 2,365 Smith International Inc. 80,245 2,303 ENSCO International Inc. 51,919 2,209 * Nabors Industries Ltd. 104,022 2,174 BJ Services Co. 107,372 2,086 * Newfield Exploration Co. 48,736 2,074 * Pride International Inc. 63,507 1,933 * Alpha Natural Resources Inc. 44,099 1,548 Helmerich & Payne Inc. 38,565 1,524 Pioneer Natural Resources Co. 41,712 1,514 * Plains Exploration & Production Co. 50,235 1,389 * Denbury Resources Inc. 91,593 1,386 Cabot Oil & Gas Corp. 38,036 1,360 Cimarex Energy Co. 30,675 1,329 Arch Coal Inc. 58,629 1,297 * Kinder Morgan Management LLC 27,088 1,283 * EXCO Resources Inc. 65,593 1,226 Sunoco Inc. 43,008 1,224 * Oceaneering International Inc. 20,180 1,145 Rowan Cos. Inc. 41,650 961 * Dresser-Rand Group Inc. 30,375 944 Tidewater Inc. 18,889 889 Massey Energy Co. 31,170 869 Patterson-UTI Energy Inc. 56,542 854 Tesoro Corp./Texas 50,520 757 * Forest Oil Corp. 38,405 752 * Quicksilver Resources Inc. 43,690 620 * SandRidge Energy Inc. 46,518 603 Frontier Oil Corp. 38,219 532 * Continental Resources Inc./OK 12,298 482 * CNX Gas Corp. 11,193 344 Financials (15.4%) JPMorgan Chase & Co. 1,377,875 60,379 Bank of America Corp. 3,167,670 53,597 Wells Fargo & Co. 1,603,491 45,186 Goldman Sachs Group Inc. 175,282 32,313 Citigroup Inc. 5,870,757 28,415 US Bancorp 695,515 15,204 * Berkshire Hathaway Inc. Class B 4,069 13,521 Morgan Stanley 431,500 13,325 American Express Co. 385,153 13,057 Bank of New York Mellon Corp. 438,178 12,703 MetLife Inc. 299,983 11,420 Travelers Cos. Inc. 214,515 10,561 State Street Corp. 178,163 9,371 Prudential Financial Inc. 167,156 8,343 PNC Financial Services Group Inc. 163,101 7,925 Aflac Inc. 171,284 7,321 Simon Property Group Inc. 103,615 7,194 Charles Schwab Corp. 361,202 6,917 BB&T Corp. 249,757 6,803 CME Group Inc. 21,890 6,746 ACE Ltd. 123,089 6,580 Chubb Corp. 129,050 6,505 Franklin Resources Inc. 59,378 5,973 Capital One Financial Corp. 165,529 5,914 Allstate Corp. 186,745 5,718 Marsh & McLennan Cos. Inc. 191,476 4,735 Northern Trust Corp. 78,667 4,575 Loews Corp. 127,543 4,368 T Rowe Price Group Inc. 93,616 4,278 * Progressive Corp. 237,102 3,931 SunTrust Banks Inc. 170,289 3,840 Vornado Realty Trust 58,041 3,738 AON Corp. 91,297 3,715 Annaly Capital Management Inc. 199,503 3,619 Public Storage 46,279 3,482 Invesco Ltd. 151,043 3,438 Ameriprise Financial Inc. 93,459 3,395 Boston Properties Inc. 49,917 3,272 Discover Financial Services 196,997 3,197 Hartford Financial Services Group Inc. 119,215 3,159 Principal Financial Group Inc. 113,815 3,117 Equity Residential 100,258 3,078 HCP Inc. 106,515 3,061 Lincoln National Corp. 108,814 2,819 Fifth Third Bancorp 277,234 2,808 NYSE Euronext 95,184 2,750 Unum Group 121,577 2,607 Host Hotels & Resorts Inc. 216,889 2,553 Regions Financial Corp. 402,211 2,498 Hudson City Bancorp Inc. 171,778 2,259 Ventas Inc. 57,319 2,207 * IntercontinentalExchange Inc. 22,597 2,196 XL Capital Ltd. Class A 125,551 2,192 AvalonBay Communities Inc. 29,320 2,132 People's United Financial Inc. 127,645 1,986 Everest Re Group Ltd. 22,555 1,978 ProLogis 162,433 1,936 * TD Ameritrade Holding Corp. 96,111 1,886 Keycorp 286,612 1,863 Plum Creek Timber Co. Inc. 59,900 1,835 Health Care REIT Inc. 43,981 1,831 Willis Group Holdings Ltd. 61,427 1,734 M&T Bank Corp. 27,806 1,733 * Leucadia National Corp. 69,859 1,727 Kimco Realty Corp. 131,199 1,711 BlackRock Inc. 7,812 1,694 Comerica Inc. 55,548 1,648 Legg Mason Inc. 51,751 1,606 PartnerRe Ltd. 20,677 1,591 Moody's Corp. 73,711 1,508 * SLM Corp. 172,054 1,500 Axis Capital Holdings Ltd. 49,495 1,494 Cincinnati Financial Corp. 56,798 1,476 Assurant Inc. 43,353 1,390 New York Community Bancorp Inc. 120,581 1,377 WR Berkley Corp. 52,702 1,332 Federal Realty Investment Trust 21,633 1,328 Torchmark Corp. 30,229 1,313 RenaissanceRe Holdings Ltd. 22,892 1,254 Fidelity National Financial Inc. Class A 82,056 1,237 AMB Property Corp. 53,628 1,231 Liberty Property Trust 37,731 1,227 Digital Realty Trust Inc. 26,641 1,218 Reinsurance Group of America Inc. Class A 26,819 1,196 Rayonier Inc. 28,997 1,186 Nationwide Health Properties Inc. 37,862 1,173 Huntington Bancshares Inc./OH 248,180 1,169 Eaton Vance Corp. 40,650 1,138 * Markel Corp. 3,411 1,125 HCC Insurance Holdings Inc. 41,002 1,121 * NASDAQ OMX Group Inc. 52,080 1,096 Regency Centers Corp. 29,415 1,090 Old Republic International Corp. 88,296 1,076 * First Horizon National Corp. 80,154 1,060 * Arch Capital Group Ltd. 15,524 1,049 * Jefferies Group Inc. 37,748 1,028 Cullen/Frost Bankers Inc. 19,652 1,015 Marshall & Ilsley Corp. 122,748 991 * Affiliated Managers Group Inc. 15,223 990 Duke Realty Corp. 82,135 986 * St Joe Co. 33,761 983 Realty Income Corp. 38,155 979 Transatlantic Holdings Inc. 19,477 977 * CB Richard Ellis Group Inc. Class A 82,790 972 Camden Property Trust 24,063 970 SEI Investments Co. 48,995 964 First American Corp. 28,990 938 Janus Capital Group Inc. 65,927 935 Hospitality Properties Trust 44,731 911 Federated Investors Inc. Class B 34,124 900 White Mountains Insurance Group Ltd. 2,931 900 Macerich Co. 29,401 892 Validus Holdings Ltd. 34,380 887 Commerce Bancshares Inc./Kansas City MO 23,792 886 UDR Inc. 55,315 871 Brown & Brown Inc. 44,157 846 Raymond James Financial Inc. 36,192 843 Weingarten Realty Investors 41,726 831 Zions Bancorporation 40,239 723 American Financial Group Inc./OH 27,681 706 Greenhill & Co. Inc. 7,267 651 City National Corp./CA 15,957 621 TCF Financial Corp. 41,914 547 Associated Banc-Corp 44,706 511 Odyssey Re Holdings Corp. 7,798 505 TFS Financial Corp. 34,179 407 BOK Financial Corp. 8,587 398 Mercury General Corp. 9,992 362 Capitol Federal Financial 8,020 264 Health Care (12.9%) Johnson & Johnson 1,009,993 61,499 Pfizer Inc. 2,473,443 40,936 Abbott Laboratories 566,436 28,022 Merck & Co. Inc./NJ 772,813 24,444 Wyeth 488,817 23,747 * Amgen Inc. 371,046 22,348 Schering-Plough Corp. 596,006 16,837 Bristol-Myers Squibb Co. 726,095 16,352 * Gilead Sciences Inc. 332,171 15,473 Medtronic Inc. 410,265 15,098 Baxter International Inc. 221,721 12,640 Eli Lilly & Co. 379,001 12,518 UnitedHealth Group Inc. 436,009 10,918 * Medco Health Solutions Inc. 176,803 9,779 * Celgene Corp. 168,626 9,426 * WellPoint Inc. 177,551 8,409 Covidien PLC 184,696 7,990 * Express Scripts Inc. 94,358 7,320 * Thermo Fisher Scientific Inc. 153,264 6,693 Allergan Inc./United States 111,608 6,335 Becton Dickinson and Co. 87,709 6,118 McKesson Corp. 99,467 5,923 * Boston Scientific Corp. 552,158 5,847 * Genzyme Corp. 98,851 5,608 * Biogen Idec Inc. 105,758 5,343 Stryker Corp. 109,166 4,959 * St Jude Medical Inc. 126,937 4,952 Aetna Inc. 163,797 4,558 * Zimmer Holdings Inc. 78,784 4,211 * Intuitive Surgical Inc. 13,871 3,638 Cardinal Health Inc. 131,976 3,537 * Forest Laboratories Inc. 110,618 3,257 Quest Diagnostics Inc./DE 57,778 3,015 * Life Technologies Corp. 64,107 2,984 CR Bard Inc. 36,302 2,854 CIGNA Corp. 99,934 2,807 * Hospira Inc. 58,888 2,626 * Laboratory Corp. of America Holdings 39,733 2,610 AmerisourceBergen Corp. Class A 110,855 2,481 * Vertex Pharmaceuticals Inc. 63,527 2,408 * Humana Inc. 62,095 2,316 * DaVita Inc. 37,960 2,150 * Waters Corp. 35,319 1,973 * Varian Medical Systems Inc. 46,008 1,938 * Illumina Inc. 45,191 1,921 * Cerner Corp. 25,054 1,874 * Henry Schein Inc. 33,148 1,820 * Mylan Inc./PA 112,204 1,796 DENTSPLY International Inc. 51,643 1,784 Beckman Coulter Inc. 24,993 1,723 * Cephalon Inc. 27,180 1,583 * Hologic Inc. 94,268 1,540 * CareFusion Corp. 66,039 1,440 * Edwards Lifesciences Corp. 20,584 1,439 * Millipore Corp. 20,366 1,432 * Watson Pharmaceuticals Inc. 36,777 1,348 * Alexion Pharmaceuticals Inc. 30,240 1,347 * Covance Inc. 23,542 1,275 * ResMed Inc. 27,560 1,246 * Mettler-Toledo International Inc. 12,422 1,125 * Community Health Systems Inc. 34,050 1,087 * Coventry Health Care Inc. 54,227 1,082 * Idexx Laboratories Inc. 21,627 1,081 * Inverness Medical Innovations Inc. 27,446 1,063 IMS Health Inc. 66,894 1,027 * King Pharmaceuticals Inc. 91,207 982 Omnicare Inc. 43,491 979 * Endo Pharmaceuticals Holdings Inc. 43,186 977 Perrigo Co. 28,592 972 * Myriad Genetics Inc. 35,201 965 * Patterson Cos. Inc. 33,672 918 * Charles River Laboratories International Inc. 24,365 901 Pharmaceutical Product Development Inc. 38,712 849 Techne Corp. 12,976 812 * Lincare Holdings Inc. 25,972 812 * Warner Chilcott PLC Class A 36,990 800 * Gen-Probe Inc. 19,138 793 * Kinetic Concepts Inc. 19,444 719 * Amylin Pharmaceuticals Inc. 51,726 708 * Health Net Inc. 37,735 581 * Abraxis Bioscience Inc. 2,863 104 Industrials (10.3%) General Electric Co. 3,881,614 63,736 United Technologies Corp. 328,031 19,987 3M Co. 241,475 17,821 United Parcel Service Inc. Class B 256,225 14,469 Boeing Co. 252,818 13,690 Caterpillar Inc. 220,494 11,318 Emerson Electric Co. 275,424 11,039 Union Pacific Corp. 184,736 10,779 Burlington Northern Santa Fe Corp. 124,434 9,934 Honeywell International Inc. 258,977 9,621 Lockheed Martin Corp. 122,776 9,586 FedEx Corp. 108,352 8,150 General Dynamics Corp. 119,927 7,747 Raytheon Co. 144,436 6,929 Danaher Corp. 99,260 6,682 Deere & Co. 154,892 6,648 Illinois Tool Works Inc. 155,505 6,642 CSX Corp. 143,471 6,006 Tyco International Ltd. 173,499 5,982 Northrop Grumman Corp. 112,543 5,824 Norfolk Southern Corp. 134,449 5,796 Precision Castparts Corp. 51,245 5,220 Waste Management Inc. 171,244 5,106 PACCAR Inc. 126,422 4,767 Republic Services Inc. Class A 138,773 3,687 Ingersoll-Rand PLC 116,879 3,585 CH Robinson Worldwide Inc. 62,035 3,583 L-3 Communications Holdings Inc. 42,702 3,430 Fluor Corp. 65,856 3,349 ITT Corp. 63,331 3,303 Eaton Corp. 57,589 3,259 Cummins Inc. 70,221 3,147 Parker Hannifin Corp. 58,884 3,053 Rockwell Collins Inc. 57,972 2,945 Expeditors International of Washington Inc. 77,887 2,738 Dover Corp. 68,128 2,641 *,^ First Solar Inc. 17,046 2,606 Southwest Airlines Co. 271,244 2,604 * Delta Air Lines Inc. 283,076 2,536 Goodrich Corp. 45,455 2,470 * Cooper Industries PLC Class A 61,140 2,297 Rockwell Automation Inc./DE 52,008 2,216 * McDermott International Inc. 83,744 2,116 * Jacobs Engineering Group Inc. 45,154 2,075 WW Grainger Inc. 22,758 2,034 Flowserve Corp. 20,517 2,022 Fastenal Co. 49,178 1,903 Pitney Bowes Inc. 75,917 1,887 Textron Inc. 97,655 1,853 Joy Global Inc. 37,603 1,840 * Iron Mountain Inc. 66,851 1,782 Masco Corp. 132,450 1,711 Roper Industries Inc. 33,213 1,693 Manpower Inc. 28,672 1,626 RR Donnelley & Sons Co. 75,486 1,605 * Quanta Services Inc. 72,300 1,600 Cintas Corp. 50,338 1,526 * Foster Wheeler AG 46,465 1,483 Dun & Bradstreet Corp. 19,518 1,470 * Stericycle Inc. 29,616 1,435 Pall Corp. 43,290 1,397 AMETEK Inc. 39,507 1,379 KBR Inc. 59,119 1,377 Equifax Inc. 46,132 1,344 Avery Dennison Corp. 37,269 1,342 Robert Half International Inc. 53,313 1,334 * URS Corp. 30,503 1,331 Stanley Works 26,013 1,110 SPX Corp. 17,958 1,100 Harsco Corp. 29,592 1,048 JB Hunt Transport Services Inc. 32,432 1,042 Pentair Inc. 34,075 1,006 Bucyrus International Inc. Class A 27,710 987 * Shaw Group Inc. 30,497 979 * AMR Corp. 120,820 961 * IHS Inc. Class A 18,400 941 * AGCO Corp. 33,988 939 * Alliant Techsystems Inc. 11,988 933 Donaldson Co. Inc. 26,808 928 * Kansas City Southern 33,598 890 * Navistar International Corp. 23,402 876 * Aecom Technology Corp. 32,044 870 * Copart Inc. 25,969 862 * FTI Consulting Inc. 18,855 803 * Terex Corp. 38,732 803 Ryder System Inc. 20,456 799 * Covanta Holding Corp. 45,582 775 * Monster Worldwide Inc. 43,930 768 * Hertz Global Holdings Inc. 66,663 722 MSC Industrial Direct Co. Class A 16,048 699 * Spirit Aerosystems Holdings Inc. Class A 38,250 691 * Owens Corning 28,224 634 *,^ SunPower Corp. Class A 19,616 586 * SunPower Corp. Class B 15,388 388 Information Technology (18.6%) Microsoft Corp. 2,935,904 76,011 * Apple Inc. 326,965 60,610 International Business Machines Corp. 484,323 57,930 * Cisco Systems Inc. 2,114,143 49,767 * Google Inc. Class A 88,364 43,815 Hewlett-Packard Co. 876,486 41,379 Intel Corp. 2,047,182 40,063 Oracle Corp. 1,461,308 30,454 QUALCOMM Inc. 606,613 27,285 * EMC Corp./Massachusetts 737,787 12,572 Visa Inc. Class A 164,520 11,370 Texas Instruments Inc. 466,692 11,056 * Dell Inc. 643,549 9,821 * eBay Inc. 400,848 9,464 Corning Inc. 569,562 8,720 * Yahoo! Inc. 485,970 8,655 * Accenture PLC Class A 224,694 8,374 Automatic Data Processing Inc. 183,810 7,224 Motorola Inc. 840,245 7,218 Mastercard Inc. Class A 32,492 6,568 Applied Materials Inc. 487,230 6,529 * Adobe Systems Inc. 191,912 6,341 * Juniper Networks Inc. 191,749 5,181 * Symantec Corp. 300,933 4,956 Western Union Co. 256,982 4,862 * Broadcom Corp. Class A 157,517 4,834 * Cognizant Technology Solutions Corp. Class A 107,013 4,137 Tyco Electronics Ltd. 167,901 3,741 * Agilent Technologies Inc. 126,459 3,519 Paychex Inc. 119,002 3,457 CA Inc. 152,262 3,348 * NetApp Inc. 122,146 3,259 * Intuit Inc. 111,974 3,191 * Marvell Technology Group Ltd. 192,828 3,122 * Nvidia Corp. 200,663 3,016 * Western Digital Corp. 81,666 2,983 Analog Devices Inc. 106,830 2,946 * Computer Sciences Corp. 55,483 2,925 * Fiserv Inc. 56,939 2,744 Seagate Technology 180,407 2,744 * Activision Blizzard Inc. 212,347 2,631 * Citrix Systems Inc. 66,429 2,606 * BMC Software Inc. 67,917 2,549 * Micron Technology Inc. 307,507 2,522 * Sun Microsystems Inc. 274,632 2,496 * McAfee Inc. 57,000 2,496 Xerox Corp. 317,424 2,457 Amphenol Corp. Class A 62,684 2,362 Xilinx Inc. 100,763 2,360 * Salesforce.com Inc. 40,773 2,321 Linear Technology Corp. 81,743 2,259 * Electronic Arts Inc. 118,199 2,252 Kla-Tencor Corp. 62,470 2,240 * Flextronics International Ltd. 297,386 2,219 Altera Corp. 107,419 2,203 Maxim Integrated Products Inc. 111,736 2,027 * Autodesk Inc. 81,782 1,946 * Red Hat Inc. 69,502 1,921 Harris Corp. 49,171 1,849 * SanDisk Corp. 83,401 1,810 * Affiliated Computer Services Inc. Class A 33,269 1,802 Fidelity National Information Services Inc. 70,384 1,796 Microchip Technology Inc. 66,994 1,775 * Teradata Corp. 63,526 1,748 * VeriSign Inc. 70,844 1,678 * Lam Research Corp. 46,396 1,585 * FLIR Systems Inc. 55,073 1,540 * Avnet Inc. 55,482 1,441 Global Payments Inc. 29,354 1,371 * MEMC Electronic Materials Inc. 81,986 1,363 Lender Processing Services Inc. 35,207 1,344 * SAIC Inc. 76,259 1,338 * LSI Corp. 238,188 1,308 * Alliance Data Systems Corp. 21,297 1,301 * Cree Inc. 35,376 1,300 * Equinix Inc. 13,870 1,276 * Akamai Technologies Inc. 63,393 1,248 * Arrow Electronics Inc. 43,696 1,230 * ANSYS Inc. 32,302 1,210 * ON Semiconductor Corp. 146,283 1,207 National Semiconductor Corp. 84,531 1,206 * Sybase Inc. 30,552 1,188 * Synopsys Inc. 52,871 1,185 * Advanced Micro Devices Inc. 207,571 1,175 * Metavante Technologies Inc. 33,167 1,144 * Hewitt Associates Inc. Class A 30,863 1,124 * Brocade Communications Systems Inc. 141,760 1,114 Factset Research Systems Inc. 16,369 1,084 * Nuance Communications Inc. 72,300 1,082 * Trimble Navigation Ltd. 44,035 1,053 Broadridge Financial Solutions Inc. 51,345 1,032 Total System Services Inc. 61,483 990 * Tellabs Inc. 137,552 952 * Ingram Micro Inc. 53,244 897 Jabil Circuit Inc. 66,465 891 * NCR Corp. 58,517 809 * IAC/InterActiveCorp 38,022 768 * Novellus Systems Inc. 35,857 752 * VMware Inc. Class A 18,547 745 * Dolby Laboratories Inc. Class A 19,262 736 * Cadence Design Systems Inc. 96,739 710 Intersil Corp. Class A 44,969 688 * DST Systems Inc. 14,651 656 * Lexmark International Inc. Class A 28,489 614 Molex Inc. Class A 27,249 512 Molex Inc. 22,487 470 * Avago Technologies Ltd. 17,282 295 Materials (3.7%) Monsanto Co. 199,956 15,477 EI Du Pont de Nemours & Co. 331,171 10,644 Freeport-McMoRan Copper & Gold Inc. 150,882 10,352 Dow Chemical Co. 394,279 10,279 Praxair Inc. 112,696 9,206 Newmont Mining Corp. 175,512 7,726 Air Products & Chemicals Inc. 76,851 5,962 Nucor Corp. 115,113 5,411 Alcoa Inc. 357,083 4,685 Ecolab Inc. 86,589 4,003 PPG Industries Inc. 60,266 3,508 International Paper Co. 150,611 3,348 Weyerhaeuser Co. 77,411 2,837 Mosaic Co. 56,986 2,739 Vulcan Materials Co. 44,695 2,417 Sigma-Aldrich Corp. 44,674 2,411 United States Steel Corp. 52,605 2,334 * Owens-Illinois Inc. 61,787 2,280 Lubrizol Corp. 24,778 1,771 Ball Corp. 32,677 1,608 * Crown Holdings Inc. 58,718 1,597 Cliffs Natural Resources Inc. 47,344 1,532 CF Industries Holdings Inc. 16,769 1,446 Eastman Chemical Co. 26,664 1,428 FMC Corp. 25,312 1,424 Martin Marietta Materials Inc. 15,444 1,422 MeadWestvaco Corp. 62,638 1,397 Celanese Corp. Class A 52,774 1,319 Airgas Inc. 26,804 1,297 Terra Industries Inc. 36,614 1,269 * Pactiv Corp. 48,497 1,263 Walter Energy Inc. 19,486 1,170 Sealed Air Corp. 58,268 1,144 Allegheny Technologies Inc. 32,426 1,135 International Flavors & Fragrances Inc. 28,835 1,094 Steel Dynamics Inc. 69,266 1,063 Nalco Holding Co. 50,740 1,040 Reliance Steel & Aluminum Co. 24,360 1,037 Bemis Co. Inc. 39,449 1,022 Sonoco Products Co. 36,821 1,014 Valspar Corp. 34,752 956 Albemarle Corp. 26,920 931 AK Steel Holding Corp. 39,956 788 Commercial Metals Co. 41,451 742 Scotts Miracle-Gro Co. Class A 16,780 721 Titanium Metals Corp. 42,696 409 Telecommunication Services (3.1%) AT&T Inc. 2,162,652 58,413 Verizon Communications Inc. 1,041,206 31,517 * American Tower Corp. Class A 145,771 5,306 * Sprint Nextel Corp. 1,025,047 4,049 CenturyTel Inc. 108,723 3,653 * Crown Castle International Corp. 106,712 3,347 Qwest Communications International Inc. 567,931 2,164 * NII Holdings Inc. 60,988 1,828 Windstream Corp. 159,785 1,619 * SBA Communications Corp. Class A 38,306 1,035 Frontier Communications Corp. 114,986 867 * MetroPCS Communications Inc. 89,874 841 * Level 3 Communications Inc. 596,532 829 Telephone & Data Systems Inc. 18,849 585 Telephone & Data Systems Inc.  Special Common Shares 17,703 526 * Leap Wireless International Inc. 22,467 439 * United States Cellular Corp. 6,981 273 Utilities (3.8%) Exelon Corp. 241,417 11,979 Southern Co. 286,792 9,083 FPL Group Inc. 142,965 7,896 Dominion Resources Inc./VA 216,229 7,460 Duke Energy Corp. 471,747 7,425 Public Service Enterprise Group Inc. 185,421 5,830 Entergy Corp. 71,845 5,738 PG&E Corp. 135,007 5,466 American Electric Power Co. Inc. 174,693 5,414 FirstEnergy Corp. 111,731 5,108 Sempra Energy 85,053 4,237 PPL Corp. 137,818 4,181 Consolidated Edison Inc. 100,519 4,115 Progress Energy Inc. 102,204 3,992 Edison International 113,406 3,808 * AES Corp. 244,356 3,621 Xcel Energy Inc. 167,209 3,217 * NRG Energy Inc. 97,358 2,745 Questar Corp. 63,899 2,400 Ameren Corp. 85,797 2,169 Constellation Energy Group Inc. 65,597 2,123 DTE Energy Co. 60,277 2,118 EQT Corp. 45,748 1,949 Wisconsin Energy Corp. 42,953 1,940 Centerpoint Energy Inc. 134,471 1,672 Allegheny Energy Inc. 62,360 1,654 Northeast Utilities 64,291 1,526 SCANA Corp. 42,526 1,484 * Calpine Corp. 127,720 1,471 NiSource Inc. 100,995 1,403 Oneok Inc. 36,803 1,348 MDU Resources Group Inc. 64,322 1,341 NSTAR 39,311 1,251 Pinnacle West Capital Corp. 37,109 1,218 Pepco Holdings Inc. 80,781 1,202 National Fuel Gas Co. 26,157 1,198 OGE Energy Corp. 35,258 1,166 Alliant Energy Corp. 40,697 1,133 CMS Energy Corp. 83,488 1,119 DPL Inc. 42,701 1,115 Energen Corp. 24,884 1,073 TECO Energy Inc. 74,572 1,050 Integrys Energy Group Inc. 28,140 1,010 UGI Corp. 39,774 997 NV Energy Inc. 85,890 995 American Water Works Co. Inc. 47,980 957 * RRI Energy Inc. 129,083 922 Aqua America Inc. 49,794 878 * Mirant Corp. 52,913 869 * Dynegy Inc. Class A 182,737 466 Total Common Stocks (Cost $3,954,266) Market Value Coupon Shares Temporary Cash Investments (0.2%) 1 Money Market Fund (0.1%) 2,3 Vanguard Market Liquidity Fund 0.267% 5,215,000 5,215 Face Market Maturity Amount Value Coupon Date U.S. Government and Agency Obligations (0.1%) 4,5 Freddie Mac Discount Notes 0.361% 11/2/09 2,000 2,000 Total Temporary Cash Investments (Cost $7,215) Total Investments (100.0%) (Cost $3,961,481) Other Assets and Liabilities-Net (0.0%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $4,231,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $4,359,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $2,000,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. At September 30, 2009, the cost of investment securities for tax purposes was $3,961,481,000. Net unrealized depreciation of investment securities for tax purposes was $181,660,000, consisting of unrealized gains of $213,288,000 on securities that had risen in value since their purchase and $394,948,000 in unrealized losses on securities that had fallen in value since their purchase. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Large Cap Index Fund At September 30, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index December 2009 24 6,317 145 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of September 30, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments Common Stocks 3,772,606   Temporary Cash Investments 5,215 2,000  Futures ContractsLiabilities 1 (11)   Total 3,777,810 2,000  1 Represents variation margin on the last day of the reporting period. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD INDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 20, 2009 VANGUARD INDEX FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: November 20, 2009 VANGUARD INDEX FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: November 20, 2009 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on July 24, 2009, see File Number 2-88373, and a Power of Attorney filed on October 16, 2009, see File Number 2-52698, both Incorporated by Reference.
